        Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 1 of 169




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

JOIANNA, INC. d/b/a Tannins Wine Bar,)
an Illinois citizen,                 )
                                     )
            Plaintiff,               )
                                     )
        v.                           )                         Case No.: 1:20-cv-4114
                                     )
ERIE INSURANCE EXCHANGE, a citizen )
of the Commonwealth of Pennsylvania, )
                                     )                         JURY TRIAL DEMANDED
                                     )
            Defendant.               )


                                     COMPLAINT AT LAW

       NOW COMES, Plaintiff, JOIANNA, INC. d/b/a Tannins Wine Bar (“Plaintiff”), by and

through its attorneys, Agruss Law Firm, LLC, and complaining of Defendant, ERIE INSURANCE

EXCHANGE (“Defendant”), respectfully states unto this Honorable Court as follows:

                                             PARTIES

   1. At all times relevant hereto, Plaintiff was and is a citizen of the State of Illinois, as it is a

       business corporation incorporated under the laws of the State of Illinois and maintains its

       principal place of business in the State of Illinois.

   2. At all times relevant hereto, Plaintiff operated a wine bar business, known as Tannins,

       located at or about 112 N York Street, City of Elmhurst, DuPage County, State of Illinois

       (“Covered Property”).

   3. Defendant is a citizen of the Commonwealth of Pennsylvania, as it is a reciprocal insurance

       exchange organized and existing in the Commonwealth of Pennsylvania and maintains its

       principal place of business in the Commonwealth of Pennsylvania.

                                                  1
     Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 2 of 169




4. At all times relevant Defendant was licensed to do business in the State of Illinois, selling

   property and casualty insurance policies to restaurants, restaurants, and other hospitality

   businesses.

5. Defendant is transacting the business of insurance in the State of Illinois and the basis of

   this suit arises out of such conduct.

                              JURISDICTION and VENUE

6. This court has diversity subject-matter jurisdiction over the instant case pursuant to 28

   U.S.C. § 1332 as the parties are completely diverse in citizenship and the amount in

   controversy for Plaintiff’s claim exceeds $75,000, exclusive of interest and costs.

7. This court has personal jurisdiction over the Defendant pursuant to Federal Rule of Civil

   Procedure 4(k) as it is subject to the jurisdiction of a court of general jurisdiction in the

   state where the district court is located.

8. This court has personal jurisdiction over Defendant pursuant to Illinois’ long-arm statute,

   735 ILCS 5/2-209, because this matter concerns: (1) one or more contracts made to insure

   property and/or risk in Illinois, (2) business that Defendant transacted within Illinois, and

   (3) one or more contracts and/or promises Defendant made that are substantially connected

   with Illinois. 735 ILCS 5/2-209(a)(1), (4), and (7). In addition, Defendant exercises

   systematic and continuous contacts with Illinois by doing business in Illinois, serving

   insureds in Illinois, and seeking additional business in Illinois.

9. Venue is proper in the Northern District of Illinois pursuant to 28 U.S.C. § 1391(b)(2) as

   it is the judicial district in which a substantial part of the events or omissions giving rise to

   the claim occurred.



                                                2
    Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 3 of 169




                               COVID-19 PANDEMIC

10. As the Court is undoubtedly aware, SARS-CoV-2, the novel coronavirus that causes the

   COVID-19 disease, has caused a global pandemic.

                               EXECUTIVE ORDERS

11. On March 16, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 7. A copy

   of which is attached hereto as Exhibit A.

12. Executive Order No. 7 specifically suspended service for and may not permit on-premises

   consumption for all business offering food or beverages (Ex. A).

13. Executive Order No. 7 went into effect on March 16, 2020 at 9:00 p.m. and was set to

   expire on March 30, 2020 (Ex. A).

14. On March 20, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 10 also

   known as the Stay at Home order. A copy of which is attached hereto as Exhibit B.

15. Executive Order No. 10 specifically ordered that all non-essential businesses and

   operations must cease all activities. Dine-in restaurants and bars were not defined as

   essential businesses (Ex. B).

16. On April 1, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 18. A copy

   of which is attached hereto as Exhibit C.

17. Executive Order No. 18 extended the March 20, 2020 Stay at Home order through April

   30, 2020 (Ex. C).

18. On April 30, 2020, Illinois Governor J.B. Pritzker issued Executive Order No. 33. A copy

   of which is attached hereto as Exhibit D.

19. Executive Order No. 33 extended most provisions of the Stay at Home order through May

   29, 2020 (Ex. D).

                                               3
     Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 4 of 169




20. Executive Order No. 33 extended the suspension of dine-in restaurants and bars through

   May 29, 2020 (Ex. D).

21. Plaintiff is a restaurant/bar business and was ordered closed and out of business since

   March 16, 2020 at 9:00 p.m. by the Executive Orders.

22. Due to the existence of the Executive Orders issued by Illinois Governor J.B. Pritzker that

   ordered the closing of non-essential businesses, including restaurants, the Insured Property

   is not able to function as intended by Plaintiff and Defendant. Plaintiff lost the use of the

   Insured Property for dine-in services and as a result, Plaintiff is not able to provide dine-in

   services at the Insured Property, and has necessarily had to suspend business activities

   occurring at the Insured Property.

23. Plaintiff’s loss of use of the Insured Property and Insured Property inability to function as

   intended by Plaintiff and Defendant is a direct physical loss. As a result of this direct

   physical loss, Plaintiff suffered loss of business income, incurred extra expense to

   minimize the suspension of business and continue their operations, and suffered other

   losses and damages.

                                         POLICY

24. On or about February 20, 2020, Defendant entered into a contract of insurance with

   Plaintiff in the event of a covered loss or damage.

25. On or about February 20, 2020, Defendant issued Plaintiff a UltraFlex Package insurance

   policy (“Policy”) bearing policy number Q38 20550905. The Policy has an effective date

   of February 20, 2020 to February 20, 2021. A copy of the Policy in Plaintiff’s possession

   is attached hereto as Exhibit E. A certified copy of the Policy is in the exclusive control of

   Defendant, and Plaintiff expects Defendant will produce the certified copy in discovery.

                                             4
    Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 5 of 169




26. At all times material the Policy was in full force and effect and provided coverage to

   Plaintiff.

27. The Policy contains an UltraFlex Commercial Property Coverage Part. (Ex. E at 1).

28. Under Section 1 – Coverages and heading Insuring Agreement, the Policy states that “[w]e

   will pay for direct physical loss of or damage to covered property at the premises described

   in the ‘Declarations’ caused by or resulting from a peril insured against.” (Ex. E at 1).

29. Section II – Perils Insured Against under heading Covered Cause of Loss, states the Policy

   insures against “direct physical ‘loss’, except ‘loss’ as excluded or limited in this policy.”

   (Ex. E at 6).

30. Section I of the Policy contains Additional Income Protection – Coverage 3. Additional

   Income Protection means loss of “income” and/or “rental income” you sustain due to

   partial or total “interruption of business” resulting directly from “loss” or damage to

   property on the premises described in the “Declarations” from a peril insured against. (Ex.

   E at 3).

31. The Policy also provides for extra expenses incurred as a result of “loss” or damage to

   property, and states in part:

              We will pay necessary actual and necessary “extra expenses” (other than
              the expense to repair or replace property) sustained by you to: (1) Avoid or
              minimize the “interruption of business” and to continue your business
              operations.

   (Ex. E at 3).

32. The Policy defines “Extra Expense” in part as:

              [N]ecessary expenses you incur due to partial or total “interruption of
              business” resulting directly from “loss” or damage to property on the
              premises described in the “Declarations” from a peril insured against.


                                               5
    Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 6 of 169




   (Ex. E at 3).

33. The Policy also provides for coverage of loss of income and extra expense under a “civil

   authority” provision, and states in part:

           When a peril insured against causes damage to property other than property
           at the premises described in the “Declarations”, we will pay for the actual
           loss of “income” and/or “rental income” you sustain and necessary “extra
           expense” caused by action of civil authority that prohibits access to the
           premises described in the “Declarations” provided that both of the following
           apply:

           a. Access to the area immediately surrounding the damaged property is
              prohibited by civil authority as a result of the damage, and the premises
              described in the “Declarations” are within that area but are not more
              than one mile from the damaged property; and

           b. The action of civil authority is taken in response to dangerous physical
              conditions resulting from the damage or continuation of the peril insured
              against that caused the damage, or the action is taken to enable a civil
              authority to have unimpeded access to the damaged property.

           Civil Authority coverage for “income” will begin 72 hours after the time of
           the first action of civil authority that prohibits access to the premises
           described in the “Declarations” and will apply for a period of up to four
           consecutive weeks from the date on which such coverage began.

           Civil Authority coverage for “extra expense” will begin immediately after
           the time of the first action of civil authority that prohibits access to the
           premises described in the “Declarations” and will end:

           a. Four consecutive weeks after the date of that action; or

           b. When your Civil Authority coverage for “income” and/or “rental
              income” ends;

           whichever is later.

   (Ex. E at 5).

34. The Policy also has an Extension of Coverage for loss of “income” or “rental income” for

   Contingent Business Interruption provision, and states in part:


                                               6
    Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 7 of 169




           We will pay up to $25,000 for your contingent income meaning loss of
           "income" and/or "rental income" you sustain due to partial or total
           "interruption of business" resulting directly from "loss" or damage to
           building(s) or business personal property of "dependent properties” from a
           peril insured against.

   (Ex. E at 22)

35. The Policy defines “dependent properties” in part as:

           [P]remises operated by others whom you depend on in any way for
           continuation of your normal business operations. The “dependent
           properties” are:

           a. Contributing Locations which mean those premises you depend on as a
              source of materials or services that you need for your operations.
              Services do not include water, communication, power supply, or waste
              water removal services;

           b. Recipient Locations which mean those premises you depend on as a
              customer for your products or services;


           c. Manufacturing Locations which mean those premises you depend on to
              manufacture products for your customers under contract or sale; or

           d. Leader Locations which mean those premises you depend on to attract
              customers to your business.

               "Dependent properties" do not include roads, bridges, tunnels,
               waterways, airfields, pipelines, or any other similar areas or structures.

               "Interruption of business" for contingent business interruption means
               the period of time that your business is suspended and it:

           a. Begins with the date of direct "loss" or damage to the "dependent
              property" caused by a peril insured against; and

           b. Ends on the date when the "dependent property" should be repaired,
              rebuilt, or replaced with reasonable speed and similar quality.

   (Ex. E at 23).

                                             7
     Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 8 of 169




36. The Policy’s “Exclusions” are listed on Exhibit D at pages 6-10.

37. The Policy also has an Exclusion for “[a]ny virus, bacterium or other microorganism that

   induces or is capable of inducing physical distress, illness, or disease.” (Ex. E at 9).

38. The Policy’s Exclusion of Loss Due to Virus or Bacteria does not apply to the business

   losses incurred by Plaintiff here because they are proximately caused by the COVID-19

   Executive Orders issued in response to the COVID-19 pandemic.

39. The actions and prohibitions by Illinois Governor J.B. Pritzker, and his COVID-19

   Executive Orders, are actions and prohibitions by a civil authority.

40. The COVID-19 Executive Orders constitute a prohibition of access to Plaintiff’s Covered

   Property.

41. The COVID-19 Executive Orders trigger coverage under the terms of the Policy.

42. The Policy provides coverage to Plaintiff for any current and future civil authority closure

   of its business due to physical loss or damage directly or indirectly from the COVID-19

   pandemic under the civil authority coverage parameters.

43. The Policy provides business income coverage in the event that the COVID-19 pandemic

   directly or indirectly causes a loss or damage at the insured premises or immediate area of

   the Covered Property.

44. Plaintiff faithfully paid policy premiums to Defendant to provide all coverage included in

   the Policy.

45. Pursuant to the terms of the Policy, Defendant agreed to pay Plaintiff for Plaintiff’s losses

   detailed herein.




                                             8
     Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 9 of 169




                                   BREACH OF CONTRACT

46. During the Policy period of February 20, 2020 to February 20, 2021, Plaintiff sustained

   direct physical loss to Covered Property from a covered cause of loss. Plaintiff also

   sustained a covered cause of loss resulting from an act or decision of a person or

   governmental body, and Plaintiff’s loss is therefore a covered ensuing loss. Plaintiff also

   sustained a covered cause of loss resulting from an act or prohibition of a civil authority,

   and Plaintiff’s loss is therefore a covered ensuing loss. Plaintiff also suffered loss of

   business income and extra expense, in addition to other losses and damages.

47. Plaintiff notified Defendant of its losses.

48. Plaintiff complied with all conditions precedent to entitle Plaintiff to recover under the

   Policy, or Defendant waived compliance with such conditions.

49. Defendant has failed to provide the coverages for Plaintiff’s losses and has failed to pay

   for all of Plaintiff’s losses. Defendant has denied all coverage for Plaintiff’s claim. A copy

   of Defendant’s denial letter of March 26, 2020 is attached as Exhibit F.

50. Defendant’s failure to pay for Plaintiff’s covered losses is a material breach of contract.

51. Defendant further breached its contract with Plaintiff by:

       a. Failing to fully investigate the loss;

       b. Conducting a biased and outcome-oriented investigation of the loss;

       c. Not promptly paying Plaintiff all benefits owed as a result of the covered loss;

       d. Failing to pay for all consequential damage; and

       e. Not putting Plaintiff in the position it would have been in had Defendant timely

           performed all of its contractual duties.

52. As a direct and proximate result of Defendant’s breach of contract, Plaintiff:

                                                  9
      Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 10 of 169




         a. Suffered and will continue to suffer loss of business income and extra expenses;

         b. Incurred and will incur in the future loss of business income and extra expenses;

         c. Suffered and will continue to suffer consequential damages;

         d. is entitled to an award of prejudgment interest, taxable costs, and investigatory fees;

            and

         e. Incurred other expenses as a result of Defendant’s breach of contract.

      WHEREFORE, Plaintiff, JOIANNA, INC. d/b/a Tannins Wine Bar, prays for judgment

against Defendant, ERIE INSURANCE EXCHANGE, for:

         a. Actual damages;

         b. Attorney’s fees and costs;

         c. Prejudgment and postjudgment interest; and

         d. Any further and additional relief as the Court may deem to be appropriate.

                                         Respectfully submitted,
                                         AGRUSS LAW FIRM, LLC

                               By: /s/ Taylor L. Kosla
                                       Taylor L. Kosla
                                       ARDC No. 6327180
                                       AGRUSS LAW FIRM, LLC
                                       4809 N. Ravenswood Avenue, Suite 419
                                       Chicago, IL 60640
                                       312-224-4695 – office
                                       312-253-4451 – facsimile
                                       taylor@agrusslawfirm.com
                                       Attorneys for Plaintiff




                                              10
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 11 of 169




                       EXHIBIT A
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 12 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 13 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 14 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 15 of 169




                       EXHIBIT B
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 16 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 17 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 18 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 19 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 20 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 21 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 22 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 23 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 24 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 25 of 169




                       EXHIBIT C
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 26 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 27 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 28 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 29 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 30 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 31 of 169




                       EXHIBIT D
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 32 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 33 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 34 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 35 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 36 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 37 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 38 of 169




                       EXHIBIT E
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 39 of 169



                                                                                                              ERIE INSURANCE
                                                                                                         ULTRAFLEX PACKAGE
                                                                                                  FX-00-01(Ed. 01/20)UF-3553



          ULTRAFLEX COMMERCIAL PROPERTY COVERAGE PART
Various provisions in this policy restrict coverage. Read the                c. Repair or replacement offrames;
entire policy carefiiUy to determine rights, duties, and what is
                                                                             d. Installation of temporary coverings; and
and is not covered.
                                                                             e.   Removal of obstructions;
Throughout this policy the words "you" and "your" refer to the
Named Insured shown in the "Declarations". The words "we",              5. Exterior signs, lights, and clocks which you own.
"us", and "our" refer to the company providing this insurance.             Exterior signs, lights, and clocks must he permanent
                                                                           ly attached to the building(s) on the premises de
Other words and phrases that appear in quotation marks have
                                                                             scribed in the "Declarations".
special meaning. Refer to Section XI - Definitions.
                                                                   B. Property Not Covered
SECTION I - COVERAGES
                                                                        Building(s) does not apply to:
INSURING AGREEMENT
                                                                        1.   Fences, walks, and xmattached outbuildings not de
We will pay for direct physical "loss" of or damage to covered
                                                                             scribed in the "Declarations", except as provided in
properly at the premises described in the "Declarations"
                                                                             Extensions of Coverage - A.2.;
caused hy or resulting fi-om a peril insured against.
                                                                        2. Outdoor swinuning pools and equipment pertaining
BUILDING(S)- COVERAGE 1
                                                                             thereto not described in the "Declarations";
A. Covered Property
                                                                        3. Bulkheads, pilings, piers, wharves, or docks not de
    Building(s) means buildings described in the "Declara                  scribed in the "Declarations";
    tions" and anything permanently attached. It also in
                                                                        4. Bridges, roadways, patios, or other paved smfaces;
    cludes:
                                                                        5. Retaining walls that are not part of a building, or not
    1. Building equipment and fixtures servicing the prem
                                                                           described in the "Declarations";
       ises;
                                                                        6. The cost of excavations, grading, backfilling, or fill
    2. Personal property you have for the service and
       maintenance of the buildings and premises including,                ing;
         but not limited to the following:                              7. Trees, shrubs, lawns, and plants (other than trees,
                                                                           shrubs, lawns, and plants which are part of a vegetat
         a.   Fire extinguishing equipment;
                                                                           ed roof), except as provided in Extensions of Cover
         b.   Outdoor furniture;                                             age - A.8.;
         c.   Floor coverings;                                          8. Unattached outdoor signs, lights, and clocks except
                                                                           as provided in Extensions of Coverage - A.2.;
         d. Appliances used for refrigerating, ventilating,
            cooking, dishwashing, or laundering; and                    9. Underground pipes, flues, or drains;
         e.   Flag poles and outdoor lights;                            10. Land (including land on which covered property is
                                                                             located) or water; and
    3.   Vegetated roofs, including lawns, trees, shrubs, and
         plants which are part of a vegetated roof;                     11. Property specifically insured in whole or in part hy
                                                                             this or any other insurance.
    4.   Glass which you own. The glass must he part of the
         building or in the building described in the "Declara     C.   Amount ofInsurance
         tions", including glass in wall cases.
                                                                        The most we will pay for "loss" or damage to any build
         Our payment for "loss" to glass will also include:             ing described in the "Declarations" in any one occurrence
                                                                        is the applicable amoimt of insurance shown in the "Dec
         a.   Replacement of building glass with safety glaz
                                                                        larations" for that building subject to the applicable Au
              ing materials when made necessary by an ordi
                                                                        tomatic Adjustment of Coverage Amounts.
              nance or building code;
         b. Replacement of lettering, ornamentation, or bur
            glar alarm foil;
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 40 of 169

D. Automatic Adjustment of Coverage Amounts                                signs must be permanently attached to the building
    This policy provides you with a guard against the effect of            on the premises described in the "Declarations"; and
    inflation on construction costs for Building(s)- Coverage         6. Glass which is in yom care, custody, or control and
    1.                                                                   for which you are contractually responsible. The
    We will keep track of costs and at the next policy period            glass must be part of the building described in the
    we will adjust the amount of your building coverage if                 "Declarations", including glass in wall cases.
    necessary; Your premium will Ije adjusted at each policy               Our payment for "loss" to glass will also include:
    period to reflect any change in the amount of insurance.
                                                                           a. Replacement of building glass with safety glaz
    During the policy period, if there is an increase in con                  ing materials when made necessary by an ordi
    struction costs and a "loss" occurs, we will reflect the in               nance or building code;
    crease in the amount ofinsurance for Building(s)- Cover
    age 1 before making payment. The amoimt of increase in                 b. Replacement of lettering, ornamentation, or bm-
    the amount of insurance will be:
                                                                              glar alarm foil;

    1. The amount ofiusurance that applied to your covered                 c.   Repair or replacement offrames;
       building(s) on the most recent of: the policy inception             d. Installation oftemporary coverings; and
       date, the policy anniversary date, or any other policy
                                                                           e.   Removal of obstructions.
       change amending the amoxmt ofinsurance, times
    2. The percentage of annual increase shown in the             while in or on the described buildings, or in the open, or in a
       "Declarations", expressed as a decimal (example: 8%        vehicle, on the premises described in the "Declarations" or
       is .08), times                                             within 1,500 feet thereof.
    3. The number of days since the beginning of the cur
       rent policy period or the effective date of the most re    Our payment for "loss" of or damage to personal property of
       cent policy change amending the amount ofinsmance          others will only be made to the owner of the property.
       to your covered buildmg(s), divided by 365.                B. Property Not Covered
    There will be no charge for this additional coverage.         Business Personal Property and Personal Property of Others
    If the amount of insurance shown in the "Declarations"        does not apply to:
    for Building(s) - Coverage 1 is inadequate, these adjust          1. "Automobiles" held for sale;
    ments may not be sufficient to provide full recovery
    should a "loss" occur.                                            2. Vehicles or self-propelled machines (including "air
                                                                         craft" or watercraft)that:
BUSINESS PERSONAL PROPERTY AND PERSONAL
PROPERTY OF OTHERS - COVERAGE 2                                            a.   Can be licensed for use on public roads, except
                                                                                vehicles that are solely used to service the prem
A. Covered Property                                                             ises described in the "Declarations"; or
Business Personal Property and Personal Property of Others                 b. Are operated principally away from the premises
means:                                                                          described in the "Declarations".

    1. Personal property pertaining to your business, profes              This paragraph does not apply to:
       sional or institutional activities, including leased
       property for which you are contractually responsible;               a.   Vehicles or self-propelled machines or "automo
                                                                                biles" you manufacture, process, or warehouse;
    2. Personal property of others that is in yom care, cus
       tody, or control;                                                  b. Vehicles or self-propelled machines, other than
                                                                                "automobiles", you hold for sale or repair;
    3. Labor, materials, or services furnished or arranged by
       you on personal property of others;                                c.    Rowboats or canoes out of water at the premises
                                                                                described in the "Declarations"; or
   4. Your use interest as a tenant in improvements and
      betterments. Improvements and betterments are fix                   d. Trailers, but only to the extent provided for in
         tures, alterations, installations, or additions:                    the Extensions of Coverage - B.22.;

         a.   Made a part of the building or structure you oc         3. Unattached exterior signs, lights, and clocks, except
              cupy but do not own; and                                   as provided in Extensions of Coverage - A.2.;

         b. You acquired or made at your expense but can              4. "Money" and "securities", except as provided in Ex
            not legally remove;                                          tensions of Coverage - B.4., B.6., B.9., B.19., and
                                                                          B.20.;
   5. Attached exterior signs which you own or which are
      in your care, custody, or control and for which you             5. Your property sold on installment or deferred pay
         are contractually responsible. The attached exterior            ment plans after dehvery to customers;
                    Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 41 of 169

    6. Household and personal articles of the insured, the          ADDITIONAL INCOME PROTECTION - COVERAGE 3
       insured's partners, members or managers of a limited
                                                                    A. Additional Income Protection Coverage
       liability company, the insured's officers, or the in
       sured's employees, except as provided in Extensions          Income Protection means loss of "income" and/or "rental in
         of Coverage - B.23.;                                       come" you sustain due to partial or total "interruption of busi
                                                                    ness" resulting directly fi'om "loss" or damage to property on
    7. Trees, shrubs, lavras, and plants, except as provided
                                                                    the premises described in the "Declarations" fiom a peril in-
        in Extensions of Coverage - A.9.;
                                                                    smed against. "Loss" or damage also includes property in the
    8. Crops and growing crops while outside of the build-          open, or in a vehicle, on the premises described in the "Decla
         ing(s);                                                    rations" or within 1,500 feet thereof.

    9. Contraband, or property in the course of illegal trans       If you are a tenant, yom premises are the portion of the build
       portation or trade;                                          ing described in the "Declarations" which:
    10. "Electronic data" including the cost to research, re             1. You rent, lease, or occupy;
        place, or restore the information on "electronic data"
                                                                        2. All routes within the building that service or are used
        or magnetic media, except as provided in Section IV
                                                                           to gain access to the described premises; and
        - Additional Coverages- C.2.
                                                                        3. The area within 1,500 feet of the premises described
         We will cover "electronic data" which is integrated in
                                                                           in the "Declarations" (with respect to "loss" or dam
         and operates or controls the building's elevator, light
                                                                           age to covered property in the open or in a vehiele).
         ing, heating, ventilation, air conditioning, or security
         systems;                                                   You are required to resume normal business operations as
                                                                    promptly as possible and shall use all available means to elim
    11. The eost to research, replace, or restore the infor
                                                                    inate any unnecessary delay.
        mation on valuable papers and records, . except as
        provided in Extensions of Coverage - B.30. Valuable         B. Extra Expense Coverage
        papers and records include proprietary information;
                                                                    Extra expense coverage is provided at the premises described
        written, printed, or inscribed doeuments and records;
                                                                    in the "Declarations" only if the "Declarations" show that Ad
        including books, maps, films, abstracts, drawings,
        deeds, mortgages, card index systems, and manu
                                                                    ditional Income Protection Coverage applies to that premises.
        scripts;                                                    "Extra expense" means necessary expenses you incin due to
    12. Fine arts, exeept as provided in Extensions of Cover        partial or total "interruption of business" resulting directly
        age - B.12. Fine arts include paintings; etchings; pic
                                                                    fiom "loss" or damage to property on the premises described
        tures; tapestries; rare or art glass; art glass windows;
                                                                    in the "Declarations" fiom a peril insured against. "Loss" or
        valuable rugs; statuary; seulptures; antique fiuniture;
                                                                    damage also includes property in the open, or in a vehicle, on
        antique jewelry; porcelains; and similar property of        the premises deseribed in the "Declarations" or within 1,500
                                                                    feet thereof.
        rarity, historic value, or artistic merit;
    13. Animals, unless owned by others and boarded by you          We will pay necessary actual and necessary "extra expenses"
        or if owned by you as stock while inside the build-
                                                                    (other than the expense to repair or replaee property) sustained
                                                                    by you to:
        ing(s) deseribed in the "Declarations";
    14. "Mobile equipment":                                              1. Avoid or minimize the "interruption of business" and
                                                                            to continue your business operations:
         a.   While being used or stored away fi'om the prem
              ises described in the "Declarations"; or
                                                                             a.     At the premises described in the "Declarations";
                                                                                    or

         b. While at or being transported to or jfiom job sites
            away fi-om the premises described in the "Decla                  b. At replacement premises or at temporary loca
                                                                                tions, including:
              rations"; and
    15. Property specifically insured in whole or in part by                        1) Relocation expenses; and
        this or any other insurance.                                                2) Costs to equip and operate the replaeement
C. Amount ofInsurance
                                                                                       premises or temporary locations.
The most we will pay for "loss" or damage to Business Per               2. Minimize the "interruption of business" if you eannot
sonal Property and Personal Property of Others on the premis               continue your business operations to the extent it re-
es described in the "Declarations" in any one occurrence is the            duees the amount of loss that would have been paya
applicable amoimt of insurance shown in the "Declarations"                   ble under loss of"income" and/or "rental income".
for Business Personal Property and Personal Property of Oth         We will not pay any "loss" or damage to yoin buildings or
ers on that premises.                                               business personal property and personal property of others.
                                                                    We also will not pay the cost of research or any other expense
                                                                    to replace or restore your valuable papers and records or "elec-
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 42 of 169

tronic data". We will pay the extra cost to repair or replace
your covered property and the amount to research, replace, or
restore the lost information on damaged valuable papers and
records or "electronic data" to the extent it reduces the amoimt
of loss that would have been payable under loss of "income"
and/or "rental income".
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 43 of 169

C. Additional Coverages                                            The "income" and/or "rental income" loss sustained by you
                                                                   shall not exceed:
    1.   Civil Authority
         When a peril insured against causes damage to prop            1.    The actual reduction of "income" and/or "rental in
         erty other than property at the premises described in               come", during the "interruption of business"; and
         the "Declarations", we will pay for the actual loss of        2. The reduction in rents received less charges and ex
         "income" and/or "rental income" you sustain and                     penses which do not necessarily continue during the
         necessary "extra expense" caused by action of civil                 "interruption of business", or during the period when
         authority that prohibits access to the premises de                  the tenant cannot inhabit the premises.
         scribed in the "Declarations" provided that both of
         the following apply:                                      We will pay up to $100 a day, for seven (7) days, after your
         a.   Access to the area immediately surroimding the       business is suspended to cover loss of"income" and/or "rental
              damaged property is prohibited by civil authority    income" sustained by you while you are determining your
              as a result of the damage, and the premises de       actual income protection loss. The amoimt paid will be sub
              scribed in the "Declarations" are within that area   tracted from your actual loss of "income" and/or "rental in
            but are not more than one mile from the damaged        come".
            property; and                                          Payment of loss of "income" and/or "rental income" is not
         b. The action of civil authority is taken in response     limited by the end of the policy period.
            to dangerous physical conditions resulting from
            the damage or continuation of the peril insured        Payments under the following coverages will not increase the
            against that caused the damage, or the action is       applicable Occurrence Limit for Additional Income Protection
            taken to enable a civil authority to have imim-        - Coverage 3:
            peded access to the damaged property.                      1.    Extra Expense Coverage;
         Civil Authority coverage for "income" and/or "rental          2.    Civil Authority; or
         income" will begin 72 horns after the time of the first
         action of civil authority that prohibits access to the        3. Full Resumption of Operations.
         premises described in the "Declarations" and will ap      GLASS AND LETTERING - COVERAGE 4
         ply for a period of up to fom consecutive weeks from
         the date on which such coverage began.                    Covered Property

         Civil Authority coverage for "extra expense" will         Glass and Lettering means for the premium shown in the
         begin immediately after the time of the first action of   "Declarations", the deductible does not apply to glass covered
         civil authority that prohibits access to the premises     imder Building(s) - Coverage 1 or Business Personal Property
         described in the "Declarations" and will end:             and Personal Property of Others- Coverage 2.
         a.   Four consecutive weeks after the date of that ac     SIGNS, LIGHTS, AND CLOCKS - COVERAGE 5
              tion; or
                                                                   Covered Property
         b. When your Civil Authority coverage for "in
              come" and/or "rental income" ends;                   The $5,000 amount of insurance provided in Extensions of
         whichever is later.
                                                                   Coverage - Exterior Signs, Lights, and Clocks - A.2. is in
                                                                   creased by the amount shown in the "Declarations" for those
    2. Full Resumption of Operations                               items that are separately scheduled and are subject to the ex
                                                                   clusions listed in Section IH - Exclusions and Section VHI -
         We will also pay your actual loss of"income" and/or
         "rental income" for an additional 60 days if your "in     Extensions of Coverage.
         come" and/or "rental income" after operations are re      The maximum amoimt of insurance we will pay for any one
         sumed is less than your "income" and/or "rental in        covered "loss" is the:
         come" before the loss. The additional amoxmt we will
         pay will start after the later ofthe following times:          1.   $5,000 amount of insurance shown in the Extensions
                                                                             of Coverage - Exterior Signs, Lights, and Clocks -
         a.   The date on which the liability for Additional In              A.2.; and
              come Protection - Coverage 3 would terminate if
                                                                       2.    The amount of insurance shown in the "Declara
              this clause had not been included; or
                                                                             tions".
         b. The date on which repair, replacement, or re
            building of such part of the damaged or de             If a deductible amount for Signs, Lights, or Clocks - Coverage
            stroyed property described in the "Declarations"       5 is shown in the "Declarations", this deductible amount re
            is actually completed.                                 places the $100 deductible amount shown in Paragraph A.2. of
                                                                   Exterior Signs, Lights, and Clocks of Section VUl - Exten
D. Amount ofInsurance                                              sions of Coverage.
We will pay the actual loss of "income" and/or "rental in
come" sustained by you up to the Occurrence Limit shown in
the "Declarations".
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 44 of 169

SECTION I! - PERILS INSURED AGAINST                                 4. Neglect of an insured to use all reasonable means to
BUILDING(S)- COVERAGE 1                                                  save and preserve property fi-om further damage at
                                                                         and after the time of"loss".
BUSINESS PERSONAL PROPERTY AND PERSONAL
                                                                    5.   Earth Movement
PROPERTY OF OTHERS - COVERAGE 2

ADDITIONAL INCOME PROTECTION - COVERAGE 3                                a. Earthquake, including tremors and aftershocks,
                                                                            and any earth sinking, rising, or shifting related
Covered Cause of Loss                                                           to such event;
This policy insures against direct physical "loss", except "loss"        b. Landslide, including any earth sinking, rising, or
as excluded or limited in this policy.                                          shifting related to such event;
GLASS AND LETTERING - COVERAGE 4                                         c.     Mine subsidence, meaning subsidence of a man-
                                                                                made mine, whether or not mining activity has
Covered Cause of Loss
                                                                                ceased; or
For Glass and Lettering this policy insures against direct phys
                                                                         d. Earth sinking (other than sinkhole collapse), ris
ical "loss" to glass, except fire and scratching, and as excluded
                                                                            ing, or shifting including soil conditions which
or limited in this policy.
                                                                            cause settling, cracking or other disarrangement
SECTION III - EXCLUSIONS                                                    of foimdations, or other parts of realty. Soil con
                                                                            ditions include contraction, expansion, fireezing,
A. Coverages 1,2,3, 4, and 5
                                                                            thawing, erosion, improperly compacted soil,
We do not cover under Building(s) - Coverage 1; Business                    and the action of water under the ground surface.
Personal Property and Personal Property of Others - Coverage
                                                                         This exclusion applies regardless of whether any of
2; Additional Income Protection - Coverage 3; Glass and Let
                                                                         the above, in Paragraphs S.a. through 5.d., is caused
tering - Coverage 4; and Signs, Lights, and Clocks - Coverage
                                                                         by an act of nature or is otherwise caused.
5 "loss" or damage caused directly or indirectly by any of the
following. Such "loss" or damage is excluded regardless of               But if Earth Movement, as described in 5.a. through
any cause or event that contributes concurrently or in any se            5.d. above, results in fire, explosion, sprinkler leak
quence to the "loss":                                                    age, volcanic action, or building glass breakage, we
                                                                         will pay for the "loss" or damage caused by such per
    1. Deterioration or depreciation.
                                                                         ils.
    2. Intentional loss, meaning any "loss" arising fi-om an
                                                                         Volcanic action means direct "loss" or damage result
       act committed by or at the direction of the insured
                                                                         ing fi-om the eruption of a volcano when the "loss" or
         with the intent to cause a "loss".
                                                                         damage is caused by:
    3. "Loss" or damage caused by or resulting fi-om any of
                                                                         a.     Airborne volcanic blast or airborne shock waves;
         the following:
                                                                         b. Ash, dust, or particulate matter; or
         a.   By weather conditions, but only if weather con
              ditions contribute in any way with a peril ex              c.     Lava flow.
              cluded in Part A. of Section m - Exclusions to
                                                                         All volcanic eruptions that occur within any 168-hour
              produce the "loss";
                                                                         period will constitute a single occurrence.
         b. By acts or decisions, including the failure to act
                                                                         This does not include the cost to remove ash, dust, or
            or decide, of anyone;
                                                                         particulate matter that does not cause direct "loss" to
         e. By faulty, inadequate, or defective:                         the covered property.
              1) Planning, zoning, development, surveying;               This exclusion does not apply to property being
                                                                         transported.
              2) Design, specifications, workmanship, repair,
                 construction, renovating, remodeling, grad         6.   Water
                 ing, or compaction;
                                                                         a.     Flood, surface water, waves,(including tidal wa
              3) Materials used in repair, construction, reno                   ter and tsunami), tides, tidal wave, overflow of
                 vation, or remodeling; or                                      any body of water or spray firom any of these, all
                                                                                whether or not driven by wind (including storm
              4) Maintenance;
                                                                                surge);
         of property whether on or off the insured premises by
                                                                         b.     Mudslide or mudflow;
         anyone, but if"loss" by a peril insured against results,
         we will pay for the ensuing "loss".                             c.     By water or sewage which backs up through
                                                                                sewers or drains, or which enters into and over
                                                                                flows or is otherwise discharged from a sewer,
                                                                                drain, sump pump,sump pump well, or any other
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 45 of 169

          system designed to remove subsurface water                      exclusion supersedes Paragraph A.9. of Section IE-
          which is drained from the foundation area;                      Exclusions, the nuclear hazard exclusion.

     d. Water imder the ground surface pressing on, or               8. Seizure or destruction of covered property by order
        flowing or seeping through:                                     of governmental authority, except as provided in Ex
                                                                        tensions of Coverage - B.3. and B.15.
          1) Foundations, walls, floors, or paved surfac
               es;                                                        We will also cover "loss" caused by acts of destruc
                                                                          tion ordered by governmental authority to prevent the
          2) Sidewalks or driveways;
                                                                          spread of a fire.
          3) Basements, whether paved or not; or                     9.   Nuclear reaction or radiation, or radioactive contami
          4) Doors, windows, or other openings.                           nation unless fire ensues, and then only for ensuing
                                                                          "loss".
     e.   Water from a broken water main. However, this
          exclusion does not apply to water flowing or               10. By the enforcement of or compliance with any law or
          seeping from a broken water main where the                     ordinance regulating the construction, use, or repair
          break occurs on the premises described in the                  of any property, or requiring the tearing down of any
          "Declarations".                                                property, including the cost of removing its debris,
                                                                         except as provided in Extensions of Coverage - B.3.,
     f.   Waterbome material carried or otherwise moved
                                                                          B.7., and B.8.
          by any of the water referred to in Paragraphs
          6.a., 6.C., 6.d., or 6.e. or material carried or oth       11. The failme of power, commimication, water, or other
          erwise moved by mudslide or mudflow.                           utility service supplied to the insured premises, how
                                                                          ever caused, ifthe failure:
     This exclusion applies regardless of whether any of
     the above, in Paragraphs 6.a. through 6.f., is caused                a.   Originates away from the insured premises de
     by an act of nature or is otherwise caused. An exam                       scribed in the "Declarations"; or
     ple of a situation to which this exclusion applies is
                                                                          b. Originates at the premises described in the "Dec
     the situation where a dam, levee, seawall, or other
                                                                             larations", but only if such failure involves
     boundary or containment system fails in whole or in
                                                                             equipment used to supply the utility service to
     part, for any reason, to contain the water.
                                                                             the premises described in the "Declarations"
     But if Water, as described in Paragraphs 6.a. through                   from a source away from the premises described
     6.f. results in fne, explosion, sprinkler leakage, vol                  in the "Declarations";
     canic action, or building glass breakage, we will pay
                                                                          except as provided in Section IV. Additional Cov
     for the "loss" or damage caused by such perils.
                                                                          erages, D. Eqnipment Breakdown, 2.h. and 2.1. and
     If electrical "covered equipment" requires drying out                Extensions of Coverage - A.5. and A.7., unless a
     because of Paragraphs 6.a. through 6.C., we wiU pay                  covered "loss" ensues, and then only for ensuing
     for the direct expenses of such drying out subject to                "loss".
     the applicable Amoimt of Insurance and deductible
                                                                          Failure of any utility service includes lack of suffi
     for Buildings - Coverage 1 and Business Personal
                                                                          cient capacity and reduction in supply.
     Property and Personal Property of Others - Coverage
     2.                                                                   "Loss" or damage caused by a surge of power is also
                                                                          excluded, if the surge would not have occurred but
     This exclusion does not apply to property being
                                                                          for an event causing a failine of power.
     transported.
                                                                          Communication services include but are not limited
7.   War
                                                                          to service relating to Internet access or access to any
     a.    War including undeclared or civil war;                         electronie, cellular, or satellite network.

     b.   Warlike action by a military force, including ac       Exclusions A.5. through A.ll. apply whether or not the loss
          tion in hindering or defending against an actual       event results in widespread damage or affects a substantial
          or expected attack, by any government, sover           area.

          eign, or other authority using military personnel
                                                                 B. Coverages 1,2, and 3
          or other agents; or
                                                                 We do not cover imder Building(s) - Coverage 1, Business
     c.   Insurrection, rebellion, revolution, usurped pow
                                                                 Personal Property and Personal Property of Others - Coverage
          er, or action taken by govermnental authority in
                                                                 2, and Additional Income Protection - Coverage 3 "loss" or
          hindering or defending against any of these.
                                                                 damage caused:
     With respect to any action that comes within the
                                                                     1. By:
     terms of this exclusion and involves nuclear reaction
     or radiation, or radioactive contamination, this War                 a.   Wear and tear, rust, or corrosion;
                                                                          b. Change in flavor, color, texture, or finish;
           Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 46 of 169

    c.   Damp or diy air;                                      6. By freezing due to temperature reduction to plumb
                                                                  ing, heating, air conditioning, or other equipment or
    d. Inherent vice;
                                                                  appliances (except fire protective systems) or by wa
    e.   Smog;                                                    ter, other liquids, powder or molten material that
                                                                   leaks or flows from such items while the described
    f.   Latent or hidden defect;
                                                                   building is vacant for more than 60 consecutive days,
    g. Marring or seratching;                                      unless you have exercised reasonable care to:
    h. Smoke, vapor, or gases from agricultural or in              a.   Maintain heat in the building; or
       dustrial operations;
                                                                   b. Shut off the water supply and drain the system or
    i.   Settling, cracking, shrinking, bulging or expan              appliance of water.
         sion of pavements, foundations, walls, floors,
                                                               7. By collapse, including any of the following eondi-
         roofs, or ceilings;
                                                                  tions of property or any part ofthe property:
    j.   Termites, vermin, insects, rodents, birds (except
                                                                   a. An abrupt falling down or caving in;
         glass breakage), skunks, raccoons, spiders, or
                                                                   b. Loss of structural integrity, including separation
         reptiles; or
                                                                      of parts of the property or property in danger of
    k. Mechanical breakdown, including rupture or                     falling down or caving in; or
       bursting caused by centrifiigal force (except as            c. Any cracking, bulging, sagging, bending, lean
       provided in Section IV. Additional Coverages,                  ing, settling, shrinkage, or expansion as such
       D. Equipment Breakdown Coverage).                                condition relates to a. or b. above.

    imless a covered "loss" including "accident" or "elec          But if collapse results in a peril insured against at the
    tronic circuitry impairment" ensues, and then only for         premises described in the "Declarations", we will pay
    ensuing "loss".                                                for the "loss" or damage caused by the peril insured
                                                                   against.
2. By discharge, dispersal, seepage, migration, release,
   or escape of "pollutants" unless the discharge, disper          Exclusion B.7. does not apply:
   sal, seepage, migration, release, or escape is itself
                                                                   a.   To the extent that coverage is provided in Sec
   caused by a peril insured against. But if "loss" or
                                                                        tion IV - Additional Coverages, A. Collapse;
   damage by a peril insmed against results from the
                                                                        or
   discharge, dispersal, seepage, migration, release, or
                                                                   b. To collapse eaused by one or more ofthe follow
   escape of "pollutants", we wUl pay for the resulting
                                                                      ing:
   damage caused by the peril insured against.
                                                                        1) Fire; lightning; windstorm; hail; explosion;
3. By mysterious disappearance, unexplained loss, or
                                                                           smoke; "aircraft"; vehicles; riot; civil com
   inventory shortage. We will accept inventory records
                                                                           motion; vandalism or malicious mischief;
   as a means of proving the amount of a covered "loss".
                                                                           breakage of building glass; falling objeets;
4. By the presence, growth, proliferation, spread or any                   weight of snow, ice, or sleet; sinkhole col
   activity of"fimgus", wet or dry rot, or bacteria.                       lapse; or volcanic action.
    But if"fungus", wet or dry rot, or bacteria results in a                 Sinkhole collapse means "loss" caused by
    covered loss from a peril insured against, we will pay                   sudden sinking or collapse of land into un-
    for the loss or damage caused by that peril insured                      dergroimd empty spaces created by the ac
    against.                                                                 tion of water on limestone or dolomite.

    This exclusion does not apply:                                           This peril does not include:
    a.   When "fungus", wet or dry rot, or bacteria results                  a) The cost of filling sinkholes, except to
         from fire or lightning; or                                             the extent that coverage is provided in
                                                                                Section IV - Additional Coverages A.
    b. To the extent that coverage is provided in Sec                           Collapse; or
       tion IV - Additional Coverages - Limited
                                                                             b) "Loss" or damage to property caused by
       Coverage For "Fungus", Wet Rot, Dry Rot,
                                                                                or resulting from the sinking or collapse
       And Bacteria with respect to loss or damage
                                                                                of land into man-made underground
       caused by a peril insured against other than fire
                                                                                 cavities;
       or lightning.
                                                                        2) Water damage resulting from the accidental
5. By continuous or repeated seepage or leakage of wa                      discharge or leakage of water or steam as the
    ter or the presence or condensation of humidity,                       direct result of the breaking apart or crack
    moisture, or vapor, that occurs over a period of 14                    ing of any part of plumbing, heating, air
    days or more.                                                          conditioning, or other equipment or appli
                                                                           ances, but does not include damage from a
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 47 of 169

              sump pump, sump pump well, or any other                       acting alone or in collusion with any other party;
              system designed to remove subsurface water                    or

              which is drained from the foundation areas;
                                                                       b. Caused by or resulting from manipulation, in
         3) Breakage of building glass;                                   cluding the introduction or enaction of any virus,
         4) Weight of rain that collects on a roof; or                      harmful code, or similar instruction, of a com
         5) Weight of people or personal property.                          puter system (including "electronic data") by
                                                                            your employees.
8. By explosion of, including resulting damage to,
   steam boilers, steam pipes, steam turbines, or steam           14. From any defect, programming error, programming
   engines if owned by, leased by, or operated under                  limitation, computer virus, malicious code, loss of
   your control (except as provided in Section IV. Ad                 "electronic data", loss of access, loss of use, loss of
    ditional Coverages, D. Equipment Breakdown                        functionality, or other condition within or involving
    Coverage). We also do not cover damage to these                   "electronic data" or "media" of any kind, except as
    caused by any condition or occurrence within the                  provided in Section IV - Additional Coverages -
    boilers, pipes, turbines, or engines (except as provid            C.I., C.2., and C.3.
    ed in Section IV. Additional Coverages, D.
    Equipment Breakdown Coverage). We will pay                    15. To any merchandise, goods, or other product caused
    for "loss" from the explosion of gases or fuel within             by or resulting from error or omission by any person
    the combustion chamber, flues, or passages of any                 or entity (including those having possession under an
    fired vessel. We will also pay for "loss" by ensuing              arrangement where work or a portion of the work is
    fire or explosion not included in this paragraph.                 outsourced) in any stage of the development, produc
                                                                      tion, or use of the product, including planning, test
9. To hot water boilers or other water heating equip                  ing, processing, packaging, installation, maintenance,
   ment, caused by a condition or occurrence within the               or repair. This exclusion applies to any effect that
   boilers or equipment other than an explosion (except               compromises the form, substance, or quality of the
   as provided in Section IV. Additional Coverages,                   product. But if such error or omission results in a
   D.Equipment Breakdown Coverage).                                   "loss" by a peril insured against, we will pay for the
10. By artificially generated electrical current including             "loss" or damage caused by that peril insured against.
    electric arcing (except as provided in Section IV.             16. By or resulting from any virus, bacterimn, or other
    Additional Coverages, D. Equipment Breakdown                       microorganism that induces or is capable of inducing
    Coverage), unless fire or explosion ensues, and then               physical distress, illness, or disease.
    only for ensuing "loss".
                                                               C. Coverage 1
11. To the interior of the building or the contents by rain,
    snow, sand, or dust, whether driven by wind or not,        We do not cover imder Building(s) - Coverage 1 "loss" or
    unless the exterior of the building first sustains dam     damage caused:
    age to its roof or walls by a peril insiued against. We        1. To fences, pavements, outdoor swimming pools and
    will pay for "loss" caused by or resulting from the               related equipment, retaining walls, bulkheads, piers,
    thawing ofsnow, sleet, or ice on the building.                    wharves, or docks, when covered xmder the policy, by
12. To outdoor radio or television antennas (including                freezing or thawing, impact of watercraft, or by the
    satellite dishes) and its lead-in wiring, masts, or tow           pressure or weight of ice or water whether driven by
    ers by windstorm or hail.                                          wind or not.

13. By dishonest or criminal acts (including theft) com           2. To building materials and supplies not attached as
    mitted by you, or any of your members of a limited               part of the building, unless held for sale by you,
    liability company, or any of your employees (includ              caused by or resulting from theft. We will cover
    ing temporary or leased employees), directors, offic             "loss" to building materials and supplies located in
    ers, trustees, or authorized representatives:                    the building on the premises described in the "Decla
                                                                     rations" caused by a peril insured against including
    a.   Acting alone or in collusion with other persons;            theft. We will pay up to 10% of the Building(s) -
         or
                                                                     Coverage 1 limit but not to exceed $100,000 for any
    b.   While performing services for you or otherwise.               one "loss".

    We will cover acts of destruction by your employees           3.   To vegetated roofs for "loss" caused by or resulting
    (including temporary or leased employees) but only                 from:
    for ensuing "loss", but there is no coverage for "loss"            a. Dampness or dryness of atmosphere or of soil
    or damage:                                                            supporting the vegetation;
    a.   By theft by your employees (including tempo                   b. Changes in or extremes oftemperature;
         rary or leased employees) or any person to whom               c.   Disease;
         you entrust property for any purpose, whether                 d.   Frost or hail; or
                                                                       e.   Rain, snow,ice, or sleet.
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 48 of 169

D. Coverage 2                                                              5. Increase of loss caused by or resulting from the sus
We do not cover under Business Personal Property and Per                      pension, lapse, or cancellation of any license, lease,
                                                                              or contract. We will pay for loss of "income" and/or
sonal Property of Others - Coverage 2 "loss" or damage
caused:
                                                                              "rental income" during the "interruption of business"
                                                                              and during the period of Full Resiunption of Opera
    1. From your, or anyone acting on your express or im                      tions if the suspension, lapse, or cancellation is
       plied authority, being induced by any dishonest act to                 caused by the suspension of your business.
       voluntarily part with title or possession of any prop
                                                                           6. "Extra expense" caused by the suspension, lapse, or
          erty.
                                                                              cancellation of any bcense, lease, or contract beyond
    2. By breakage of glassware, statuary, marble, bric-a-                    the "interruption of business".
       brac, porcelams, and other articles of a fragile or brit
                                                                           7. Increase of loss resulting from ordinance or law regu
       tle nature. We will cover such "loss" caused by fire;
                                                                               lating the prevention, control, repair, clean-up, or res
       lightning; "aircraft"; explosion; sonic boom; riot; civ
                                                                               toration of environmental damage.
          il commotion; smoke; vehicles; windstorm; bail;
          vandalism or malicious mischief; falling objects (the            8. Income protection specifically insured in whole or in
          exterior of the building must first sustain damage to               part by this or any other insurance.
          roof or walls by falling objects); sinkhole collapse;
                                                                       SECTION IV - ADDITIONAL COVERAGES
          volcanic action; weight of ice, snow, or sleet; sprin
          kler leakage; or water damage.                               A. Collapse
    3. By rain, snow, or sleet to property in the open.                The coverage provided imder this Additional Coverage -
                                                                       Collapse applies only to an abrupt collapse as described and
    4. By any legal proceeding.
                                                                       limited in A.I. through A.7.:
    5. By actual work upon property being altered, repaired,
                                                                           1. For the purpose of this Additional Coverage - Col
       installed, serviced, or faulty materials or workman
                                                                              lapse, abrupt collapse means an abrupt falling down
       ship, imless fire ensues, and then only for "loss"
                                                                              or caving m of a buildmg or any part of a building
       through ensuing fire.
                                                                              with the result that the buildmg or part of the buildmg
    6. By delay, loss of use, or loss of market.                              cannot be occupied for its intended pinpose.
                                                                           2. We will pay for direct physical "loss" or damage to
    7. To property that has been transferred to a person or to
                                                                              covered property, caused by abrupt collapse of a
       a place outside the premises described in the "Decla
                                                                              building or any part of a building that is insined im
          rations" on the basis of unauthorized instructions.
                                                                              der this Coverage Part or that contains Covered Prop
    8. By theft of fins and fur garments. We will pay for                     erty insured under this Coverage Part, if such col
       "loss" of furs and fur garments by "binglaiy" up to                    lapse is caused by one or more ofthe following:
       $10,000 for any one "loss".
                                                                               a. Building decay that is bidden from view, unless
    9. By theft of gold and other precious metals and alloys.                     the presence of such decay is known to an in
       We will pay for theft of any one article ofjewelry up                      sured prior to collapse;
       to $500, but our payment will not exceed $10,000 for                    b. Insect or vermin damage that is bidden from
       any one "loss". Jewelry means jewelry, necklaces,                          view, unless the presence of such damage is
       bracelets, rings, earrings, gems, precious and semi                        known to an insured prior to collapse;
       precious stones, articles contaming one or more                         c.   Use of defective material or methods in construc
       gems, and articles made of gold or other precious                            tion, remodeling, or renovation if the abrupt col
          metals.                                                                   lapse occurs during the, course of construction,
                                                                                    remodeling, or renovation; or
E. Coverage 3
                                                                               d.   Use of defective material or methods in construc
We do not cover under Additional Income Protection - Cover                          tion, remodeling, or renovation if the abrupt col
age 3:                                                                              lapse occurs after the course of the construction,
                                                                                    remodeling, or renovation is complete, but only
    1. Increase of loss resulting from ordinance or law regu
                                                                                    if the collapse is caused in part by:
       lating construction or repair of buildings.
                                                                                    1) A cause ofloss Usted in 2.a. and 2.b. above;
    2.    Consequential damages resulting from the breach of
                                                                                    2) Fire; lightning; windstorm; bail; explosion;
          contractual obUgations.
                                                                                       smoke; "ahcraft"; vehicles; riot; civil com
    3. Increase of loss caused by or from delay in rebuild                             motion; vandalism or malicious mischief;
       ing, repairing, or replacing the property or resuming                           breakage of building glass; falling objects;
       operations, due to interference at the location of the                          weight of snow, ice, or sleet; sinkhole col
       rebuilding, repafr, or replacement by strikers or other                         lapse; or volcanic action.
          persons.

    4. Loss due to delay or loss of market.

                                                                  10
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 49 of 169

               Sinkhole collapse means "loss" caused by                     damage to that property listed in S.a. through 5.1. on
               sudden sinking or collapse of land into un                   ly if:
               derground empty spaces created by the ac
                                                                            a. Sueh "loss" or damage is a direct result ofthe ab
               tion of water on limestone or dolomite.
                                                                               rupt collapse of a building insured imder this
               This peril does not include:                                    Coverage Part; and
               a) The cost of filling sinkholes except as                   b. The property is Covered Property imder this
                    provided in Paragraph 3. below; or                           Coverage Part.
               b) "Loss" or damage to property caused by
                    or resulting from the sinking or collapse           6. If business personal property and personal property
                    of land into man-made imderground                      of others falls down or caves in and such collapse is
                    cavities;                                              not the result of an abrupt collapse of a building, we
          3)   Water damage resulting from the accidental                  will pay for "loss" or damage to insured property
               discharge or leakage of water or steam as the               caused by such collapse of business personal property
               direct result of the breaking apart or crack                and personal property of others only if:
               ing of any part of plumbing, heating, air
               eonditioning, or other equipment or appli
                                                                            a. The collapse of business personal property and
               ances, but does not include damage from a                       personal property of others was caused by a
               sump pump, sump pump well, or any other                         cause of loss listed in 2.a. through 2.d.;
               system designed to remove subsurface water                   b. The business personal property and personal
               which is drained from the foxmdation areas;                     property of others which collapses is inside a
                                                                                 building; and
          4)   Breakage of building glass;
                                                                            c.   The property which collapses is not of a kind
          5)   Weight of people or personal property; or                         listed in 5.a. through 5.1., regardless of whether
          6)   Weight ofrain that collects on a roof.                            that kind of property is considered to be business
3. We will pay up to $20,000 for expenses involved in                            personal property or real property.
   replacing, stabilizing, refilling, or rebuilding the land
                                                                            The coverage stated in this Paragraph 6. does not ap
    necessary to support the building described in the
                                                                            ply to business personal property and personal prop
    "Declarations" damaged by sinkhole collapse. This
                                                                            erty of others if marring and/or scratching are the on
    payment of $20,000 is an additional amount of insur
                                                                            ly damage to that business personal property and per
    ance and will increase the total amount of insurance
                                                                            sonal property of others caused by the collapse.
    available.
4. This Additional Coverage - Collapse does not apply                   7. This Additional Coverage - Collapse does not apply
    to:                                                                    to business personal property and personal property
    a. A building or any part of a building that is in                     of others that has not abruptly fallen down or caved
       danger offalling down or caving in;                                 in, even if the business personal property and person
    b. A part of a building that is standing, even if it                   al property of others shows evidence of cracking,
       has separated from another part of the building;                    bulging, sagging, bending, leaning, settling, shrink
          or
                                                                            age, or expansion..
    c. A building that is standing or any part of a build               8. This Additional Coverage - Collapse will not in
          ing that is standing, even if it shows evidence of               crease the Amounts of Insurance provided in this
          cracking, bulging, sagging, bending, leaning, set                Coverage Part other than what is provided above in
          tling, shrinkage, or expansion.                                  Section IV - Additional Coverages,Paragraph A.3.
                                                                        9. The term peril insured against includes the Addition
5. With respect to the following property:                                  al Coverage - Collapse as described and limited in
                                                                            A.I. through A.7.
    a.    Outdoor radio or television antennas (including
          satellite dishes) and its lead-in wiring, masts, or        B. Limited Coverage for "Fungus", Wet Rot, Dry Rot,
          towers;                                                       And Bacteria
    b. Awnings, gutters, and downspouts;
                                                                        1. The coverage described in Paragraphs 2. through 6.
    c.    Yard fixtures;                                                   below only applies when the "fungus", wet or diy rot,
    d. Outdoor swimming pools;                                             or bacteria is the result of a peril insured against, oth
    e.    Fences;                                                          er than fire and lightning, that occurs during the poli
    f. Piers, wharves, and docks;                                           cy period and only if all reasonable means were used
    g. Beach or diving platforms or appurtenances;                          to save and preserve the property from further dam
                                                                            age at the time of and after that occurrence.
    h. Retaining walls; and
    i.    Walks,roadways, and other paved surfaces;                     2. We will pay for loss or damage by "fungus", wet or
                                                                            dry rot, or bacteria. As used in this Limited Cover
    if an abrupt collapse is caused by a cause of "loss"                    age, the term loss or damage means:
    listed in 2.a. through 2.d., we will pay for "loss" or

                                                                11
          Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 50 of 169

    a. Direct physical loss or damage to Covered Prop                             wet or (by rot, or bacteria, then we will pay the
       erty caused by "fungus", wet or dry rot, or bacte                          actual loss of "income" and/or "rental mcome"
       ria, includmg the cost of removal of the "fun                              sustained by you in a period of not more than 30
         gus", wet or diy rot, or bacteria;                                       days. The days need not be consecutive.
    b. The cost to tear out and replace any part of the                      b. If the "interruption of business" was caused by
       buildmg or other property as needed to gam ac                            loss or damage other than "fungus", wet or diy
       cess to the "fimgus", wet or dry rot, or bacteria;                       rot, or bacteria but remediation of "fungus", wet
         and                                                                    or dry rot, or bacteria prolongs the "mterruption
    c. The cost of testing performed before, during, or                           of business", we will pay the actual loss of "in
       after removal, repab, replacement, or restoration                          come" and/or "rental mcome" sustained by you
                                                                                  during the delay (regardless of when such a de
       of the damaged property is completed, provided
                                                                                  lay occurs during the "interruption of business")
       there is a reason to believe that "fungus", wet or
                                                                                  m a period of not more than 30 days. The days
       dry rot, or bacteria are present.
                                                                                  need not be consecutive.
3. The coverage described in Paragraph 2. above of this
                                                                        7. The coverage described imder Paragraph 6. of this
   Limited Coverage is limited to $25,000. Regardless
                                                                           Limited Coverage is limited to $25,000. Regardless
    of the number of claims, this limit is the most we will
                                                                             of the number of claims, this limit is the most we will
    pay for the total of all loss or damage arising out of
                                                                             pay for the total of all loss of"income" and/or "rental
    all occurrences caused by a peril insured against, oth
                                                                             income" arising out of your "interruption of business"
    er than fire and lightning, which takes place in a 12-
                                                                             in a 12-month period (starting with the beginning of
    montb period (starting with the begitming of the pre
                                                                             the present annual policy period). With respects to a
    sent annual policy period). With respect to a particu
                                                                             particular occurrence of loss which results in "fun
    lar occurrence of loss which results in "fungus", wet
                                                                             gus", wet or dry rot, or bacteria, we will not pay more
    or dry rot, or bacteria, we will not pay more than a to
                                                                             than a total of $25,000 for loss of "income" and/or
    tal of $25,000 even if the "fungus", wet or dry rot, or
                                                                             "rental income" even if the "fungus", wet or diy rot,
    bacteria continues to be present, active, or recurs, in a
                                                                             or bacteria continues to be present or active, or recurs
    later policy period.
                                                                             in a later policy period resulting in an "interruption of
4. The coverage provided under this Limited Coverage                         business".
   does not increase the applicable Amounts of Insur
                                                                        8. This coverage does not apply to lawns, trees, shrubs,
   ance on any Covered Property. If a particular occur
                                                                           or plants which are part of a vegetated roof.
   rence results m loss or damage by "fungus", wet or
   dry rot, or bacteria, and other loss or damage, we will           C. Electronic Data Processing Equipment and Electronic
   not pay more, for the total of all loss or damage, than           Data Coverage
   the applicable Amounts of Insmance on the affected
                                                                        Payments under this Electronic Data Processing Equip
   Covered Property.
                                                                        ment, Electronic Data Coverage, and Income Protection
    If there is a covered "loss" or damage to Covered                   are an Additional Amount of Insurance and will increase
    Property, not caused by "fungus", wet or dry rot, or                the total amount of insurance available for the coverage
    bacteria, our loss payment will not be limited by the               involved.
    terms of this Lunited Coverage, except to the extent
                                                                        1.   Electronic Data Processing Equipment - Comput
    that "fungus", wet or dry rot, or bacteria causes an in
                                                                             er Virus
    crease in the loss. Any such increase in the loss will
    be subject to the terms of this Limited Coverage.                        We will cover "loss" or damage to "electronic data
                                                                             processing equipment" caused by magnetic injury or
5. The terms of this Limited Coverage do not mcrease
                                                                             computer virus. We will pay up to $10,000 for any
   or reduce the coverage provided imder Exclusions B.
                                                                             one "loss" to "electronic data processing equipment".
   4. Coverages 1, 2, and 3 in Section HI - Exclusions or
   imder Section IV - Additional Coverages - A. Col                          We do not cover:
   lapse.
                                                                             a.   "Electronic data processing equipment" which
6. The following Paragraphs 6. a. or 6. b. applies only if                        the insured rents or leases to others while it is
   the "interruption of business" satisfies all terms and                         away from the premises described in the "Decla
    conditions of Additional Income Protection - Cover                            rations".
    age 3 and Extension of Coverage - Income Protection                      b. "Loss" caused by processing operations or "loss"
    Coverage.                                                                   that occurred while the insured property is being
                                                                                worked on unless fire or explosion ensues, and
    a. If the covered loss which resulted in "fungus",
                                                                                then only for "loss", damage, or expense caused
       wet or dry rot, or bacteria does not itself necessi
                                                                                by the ensuing fire or explosion.
       tate an "interruption of business", but such "in
       terruption of business" is necessary due to loss or                   "Electronic data processing equipment" means com
       damage to covered property caused by "fungus".                        puters, terminals, teleprinters, readers, telephone sys-

                                                                12
            Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 51 of 169

   terns, computerized cash registers, word processing             3. Income Protection - Computer Operations
   equipment, and equipment and parts related to the                    a.   Additional Income Protection - Coverage 3 is
   processing unit.                                                          extended to cover yom loss of"income" you sus
   "Electronic data processing equipment" does not in                        tain due to partial or total "interruption of busi
   clude computer operated or controlled production or                       ness" resulting directly from an interruption in
   processing machinery or equipment or a separate                           yom computer operations due to yom "electronic
   computer or computerized control panels used to op                        data" being destroyed or corrupted caused by a
   erate the production or processing machinery or                           peril insmed against including loss by theft. This
   equipment.                                                                includes yom loss of "income" resulting from
                                                                             your "electronic data" that is destroyed or cor
   We will pay for "loss" to "electronic data processing                     rupted by magnetic injmy, virus, harmful code,
   equipment" which is in excess of the deductible                           or similar instruction introduced into or enacted
   amoimt shown in the "Declarations".
                                                                             on a computer system (including "electronic da
2. Electronic Data - Expenses for Reproduction or                            ta") or a network to which it is connected, de
   Replacement                                                               signed to damage or destroy any part of the sys
                                                                             tem or disrupt its normal operation.
   We will cover the expenses incurred to reproduce or
   replace your "electronic data" when destruction or                   b. The most we will pay for your loss of "income"
   corruption is caused by a peril insured against includ                  due to "interruption of business" resulting from
   ing loss by theft. This includes yom "electronic data"                  an interruption to yom computer operations in
   that is destroyed or corrupted by magnetic injury, vi                   any one policy year, regardless of the number of
   rus, harmful code, or similar instruction introduced                    interruptions or the number of premises, loca
   into or enacted on a computer system (including                           tions, or computer systems involved is $25,000.
   "electronic data") or a network to which it is connect                    If the loss payment relating to the first interrup
   ed, designed to damage or destroy any part of the sys                     tion does not exhaust this amount of insmance,
   tem or disrupts its normal operation.                                     then the balance is available for loss or expense
                                                                             sustained or incurred as a result of subsequent in
   Coverage is limited to "electronic data" which is                         terruptions during that policy year. With respect
   owned by you, or licensed or leased to you, originates                    to any interruption which begins in one policy
   and resides in yom computers.
                                                                             year and continues or results in additional loss or
   This Additional Amoimt of Insmance does not apply                         expense in a subsequent policy year(s), all loss
   to "electronic data" which is integrated in and oper                      and expense is deemed to be sustained or in
   ates or controls the building's elevator, lighting, heat                  curred in the policy year in which the interrup
   ing, ventilation, air conditioning, or security systems.                  tion began.
                                                                        c.   This Income Protection coverage does not apply
   "Loss" or damage to "electronic data" will be valued                      to loss sustained or expense incurred after the
   at the cost of reproduction or replacement including                      end of the period of restoration even if the
   the cost of data entry, re-programming, and computer                      $25,000 amount of insurance has not been ex
   consultation services. But we will not pay the cost to                    hausted.
   duplicate research that led to the development of yom
   "electronic data".                                                   d. Coverage for Income Protection does not apply
                                                                           when "interruption of business" is due to damage
   To the extent that "electronic data" is not reproduced                  or corruption of "electronic data", or any "loss"
   or replaced, the "loss" will be valued at the cost of                   to "electronic data", except as provided imder
   replacement of the "media" on which "electronic da                      Paragraphs a. through c. of this Income Protec
   ta" was stored, with blank "media" of substantially                     tion - Computer Operations.
   identical type.
                                                                        No deductible applies to Income Protection - Com
   The most we will pay for the expenses incurred in the                puter Operations.
   reproduction or replacement of yom "electronic data"
   is $25,000.                                                     4.   Exclusions - Electronic Data - Expenses for Re
                                                                        production or Replacement and Income Protec
   "Media" means materials on which "electronic data"
                                                                        tion - Computer Operations
   are recorded, such as magnetic tapes, disc packs, pa
   per tapes, and cards.                                                We do not cover under Electronic Data - Expenses
                                                                        for Reproduction or Replacement and Income Protec
   We will pay for the expenses incurred in the repro                   tion - Computer Operations:
   duction or replacement of yom "electronic data"
   which is in excess of the deductible amount shown in                 a.   "Media" and "electronic data" which cannot be
   the "Declarations".                                                       replaced with the same kind or quality.
                                                                        b. Program support documentation such as flow
                                                                           charts, record formats, or narrative descriptions

                                                              13
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 52 of 169

             unless they are converted to "electronic data"             b.   Electronic Data Restoration
             form and then only in that form.                                1) We will pay for your reasonable and neces
        c. "Loss" caused by errors or omissions or defi                         sary cost to research, replace, and restore
           ciency in design, specifications, materials, or                        lost "electronic data".
           workmanship, unless fire or explosion ensues,                     2) We will pay up to $50,000 for loss or ex
           and then only for "loss", damage, or expense                         pense under this coverage, including actual
           caused by the ensuing fire or explosion.                             loss of"income" and/or "rental income" you
        d. "Loss" caused by errors or omissions in pro                          sustain due to partial or total "interruption of
           gramming or processing operations or "loss" that                     business" and necessary "extra expense"
                                                                                you incur.
           occurred while the insured property is being
           worked on unless fire or explosion ensues, and               c. Expediting Expenses
           then only for "loss", damage, or expense caused                   With respect to your damaged Covered Property,
           by the ensuing fire or explosion.                                 we will pay up to $25,000 for the reasonable ex
                                                                             tra cost to:
        e. "Loss" or damage caused by or resulting from
           manipulation, including the introduction or enac                  1) Make temporary repairs; and
             tion of any virus, harmful code, or similar in                  2) Expedite permanent repairs or permanent
             struction of a computer system (including "elec                    replacement.
             tronic data") by any employee, including a tem             d.   Hazardous Substances
             porary or leased employee, or by an entity re
             tained by you, or for you, to inspect, design, in               1) We will pay your additional cost to repair or
                                                                                replace Covered Property because of con
             stall, modify, maintain, repair, or replace that
                                                                                tamination by a "hazardous substance".
             system.
                                                                                This includes the additional expenses to
D. Equipment Breakdown Coverage                                                 clean up or dispose of such property.
   The term Covered Cause of Loss in Section II - Perils                     2) This does not include contamination of Cov
   Insured Against includes the Additional Coverage -                           ered Property by refrigerant, including but
   Equipment Breakdown Coverage as described and lim                            not limited to ammonia, which is addressed
   ited below. Without an "accident" or "electronic circuitry                   in Paragraph 2.a. above. As used in this
   impairment", there is no Equipment Breakdown Cover                           coverage, additional costs mean those be
   age. This Additional Coverage - Equipment Break                              yond what would have been payable imder
   down Coverage is subject to the policy deductible shown                      this coverage had no "hazardous substance"
   in the "Declarations".                                                        been involved.
   1.   We will pay for direct physical damage to Covered                    3) We will pay up to $25,000 for "loss", dam
        Property that is the direct result of an "accident" or                  age or expense imder this coverage, includ
        "electronic circuitry impairment". We will consider                      ing actual loss of "income" and "rental in
        "electronic circuitry impairment" to be physical dam                     come" you sustain due to partial or total "in
        age to "covered equipment".                                              terruption of business" and necessary "extra
   2. The following coverages also apply to the direct re                        expense" you incur.
      sult of an "accident" or "electronic circuitry impair             e.   OffPremises Equipment Breakdown
      ment". However, with respect to Off-Premises UtUi-                     1) We will pay for physical damage to trans
      ty Properties Failure below and Section Vin - Ex                          portable "covered equipment" that, at the
        tensions of Coverage - B. 5. Contingent Business                         time of the "accident" or "electronic circuit
        Interruption coverages provided in this Coverage                         ry impairment", is at a location you do not
        Part, coverage will only apply to the direct result of                   own, lease or operate. As respects to this Off
        an "accident" and will not apply to the direct result of                 Premises Equipment Breakdown coverage
        an "electronic circuitry impairment". These coverag                      only, the "accident" or "electronic circuitry
        es do not provide additional amounts of insurance                        impairment" may occur in the United States,
        a.   Ammonia Contamination                                               its territories and possessions, Puerto Rico,
             If Covered Property is contaminated by ammonia                      and Canada.
             as a result of an "accident" or "electronic circuit             2) We will also pay for yoxu reasonable and
             ry impairment", we will pay up to $25,000 in                       necessary cost to research, replace, and re
             cluding salvage expense for any one "loss".                         store lost "electronic data" contained within
                                                                                 "covered equipment" as described under
                                                                                 Paragraph 1) above. This amount may not
                                                                                 exceed the limit applicable to Electronic Da
                                                                                 ta Restoration.




                                                                   14
         Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 53 of 169

     3) We will pay up to $25,000 for "loss" or                              under this Additional Coverage - Equip
         damage xmder this coverage as described in                          ment Breakdown Coverage.
         Paragraphs 1)and 2)above.                                       2) We will pay for your reasonable costs for
f.   Off-Premises Utility Properties Failure                                professional services to create and dissemi
     1) Any insurance provided for Income Protec                             nate communications, when the need for
         tion and Extra Expense for Electronic Data                          such communications arises directly from
         Restoration as described in Paragraph 2.b.                          the interruption of your business.      This
         above or Refrigerated Property as described                         communication must be directed to one or
         in Paragraph 2. h. below is extended to ap                          more ofthe following:
         ply to your loss, damage, or expense caused                         a) The "media";
         by a failure or disruption of service to the                        b) The public; or
         premises described in the "Declarations".
                                                                             c) Your customers, elients or members.
         The failure or disruption of service must be
         caused by an "accident" to equipment, in                        3) Such eosts must be incurred during the peri
         cluding overhead transmission lines, that is                       od of restoration or up to 30 days after the
         owned by a utility, landlord, a landlord's                         period of restoration has ended.
         utility, or other supplier who provides you                     4) We will pay up to $5,000 for loss or expense
         with any of the following services: electrical                      under this coverage.
         power, waste disposal, air conditioning, re                b.   Refiigerated Property
         frigeration, beating, natural gas, compressed
                                                                         Business Personal Property and Personal Proper
         afr, water, steam, Internet access, telecom
                                                                         ty of Others - Coverage 2 covers "loss" to the
         munications services, "cloud computing ser
                                                                         contents of refrigeration equipment on the in
         vices", wide area networks, or data trans
                                                                         sured premises,
        mission. The equipment must meet the def
        inition of"covered equipment" except that it                i.   Temperature Change
        is not Covered Property.                                         Business Personal Property and Personal Proper
     2) "Cloud computmg services" must be provid                         ty of Others - Coverage 2 covers "loss" resulting
        ed by a professional provider with whom                          from temperature or humidity change.
         you have a contract.
     3) With respect to the Electronic Data Restora            3.   Equipment Breakdown Coverage Exclusions
        tion portion of this Off-Premises UtiUty                    The followmg exclusions are in addition to the exclu
        Properties Failiue coverage, coverage will                  sions in Section in- Exclusions:
        also apply to "electronic data" stored in the
        equipment of a provider of "cloud compu                     a.   We will not pay for "loss", damage or expense
        ting services".                                                  caused directly or indirectly by any of the fol
                                                                         lowing, whether or not caused by or resulting
     4) Any insurance provided for Income Protec                         from an "accident" or "eleetronic circuitiy im
         tion or Electronic Data Restoration will not
                                                                         pairment":
         apply under this Off-Premises Utility Prop
         erties Failure coverage unless the failure or                   1) Fire, including smoke from a fire;
         disruption of service exceeds 24 hours im                       2) Explosion of gas or unconsumed fuel within
         mediately following the "accident". If the                         the fumaee of any boiler or fired vessel or
         interruption exceeds 24 hours, coverage will                       within the passages from that furnace to the
         begin at the time of the disruption, and the                       atmosphere;
         applicable deductible will apply.                               3) Any other explosion, except as specifically
     5) The most we will pay in any "one equipment                          covered under this Additional Coverage -
        breakdown" for loss, damage, or expense                             Equipment Breakdown Coverage;
        imder this coverage is the applicable limit                      4) Vandalism;
         for Electronic Data Restoration as described
                                                                    b.   Coverage under this Additional Coverage -
         in Paragraph 2. b. above or Refrigerated                        Equipment Breakdown Coverage does not apply
         Property as described in Paragraph 2. h. be                     to an "accident" or "electronic circuitiy impair
         low. The most we will pay in any "one
                                                                         ment" caused by or resulting from:
         equipment breakdown" for loss of "ineome"
         you sustain and "extra expense" you incur                       1) Lightning;
         imder Income Proteetion - Coverage 3 is                         2) Windstorm or hail. However, this exclusion
         $25,000.                                                            does not apply when:
g. Public Relations                                                          a. "Covered equipment" located within a
     1) This coverage only appUes if you have sus                                 building or structure suffers an "acei-
         tained an actual loss of "income" covered
                                                                                  dent" or "electronic circuitry impair-

                                                          15
          Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 54 of 169

                     ment" that results from wind-blown               1) JURISDICTIONAL INSPECTION
                     rain, snow,sand, or dust; and
                                                                          If any property that is "covered equipment"
             b. The building or structure did not first                   under this Additional Coverage -Equipment
                sustain wind or hail damage to its roof                   Breakdown Coverage requires inspection to
                or walls through which the rain, snow,                    comply with state or municipal boiler and
                     sand, or dust entered.                               pressure vessel regulations, we agree to per
         3) Smoke; aircraft or vehicles; riot or civil                    form such inspection on your behalf. We do
            commotion; sprinkler leakage; elevator col                    not warrant that conditions are safe or
             lision;                                                      healthful.

         4) Breakage of glass; falling objects; weight of             2) SUSPENSION
            snow, ice, or sleet; freezing (caused by cold                 Whenever "covered equipment" is found to
            weather); collapse; or molten material;                       be in, or exposed to, a dangerous condition,
         5) A hydrostatic, pneumatic or gas pressure test                 any of om representatives may immediately
            of any boiler or pressure vessel, or an elec                  suspend the insurance against "loss" from an
            trical insulation breakdown test of any type                  "accident" or "electronic circuitry impair
            of electrical equipment;                                      ment" to that "covered equipment". This can
                                                                          be done by delivering or mailing a written
         6) An electrical breakdown test of any type of
            electrical equipment; or                                      notice of suspension to:
                                                                          a) Yoiu last known address; or
         7) Water or other means used to extinguish a
             fire.                                                        b) The address where the "covered equip
                                                                               ment" is located.
    c.   With respect to Income Protection Coverage -
         Coverage 3 including Extra Expense Coverage                      Once suspended in this way, your insurance
         and Off Premises Utility Properties Failure, we                  can be reinstated only by an endorsement for
         will also not pay for:                                           that "covered equipment". If we suspend
                                                                          your insurance, you will get a pro rata re
         1) Loss caused by your failure to use due dili
                                                                          fund of premimn for that "covered equip
            gence and dispatch and all reasonable means
                                                                          ment" for the period of suspension. But the
            to resume business; or
                                                                          suspension will be effective even if we have
         2) Any increase in loss resulting from an                        not yet made or offered a refund.
            agreement between you and your customer
                                                                      3) Environmental, Safety and Efficiency
            or supplier.
                                                                         Improvements
   d. We will not pay for any "loss" or damage to an
                                                                          If"covered equipment" requires replacement
         imals.
                                                                          due to an "accident" or "electronic circuitry
   e.    Exclusions b. 1), b. 2), b. 3) and b. 4) above                   impairment", we will pay your additional
         shall not apply if:                                              cost to replace with equipment that is better
         1) The excluded cause of loss occurs away                        for the environment, safer for people or
            from any covered premises and causes an                       more energy or water efficient than the
            electrical surge or other electrical disturb                  equipment being replaced. However, we
             ance;                                                        will not pay to increase the size or capacity
         2) Such surge or disturbance is transmitted                      of the equipment and we will not pay more
            through utility service transmission lines to                 than 150% of what the cost would have been
             the covered location and results in an "acci                 to replace with like kind and quality. This
             dent" or "electronic circuitry impairment";                  provision does not apply to the replacement
             and                                                          of component parts or to any property to
                                                                          which Actual Cash Value applies and does
         3) The loss, damage, or expense caused by
                                                                          not increase any ofthe applicable limits,
            such surge or disturbance is not covered
            elsewhere under the policy.                           b. As respects this Additional Coverage - Equip
                                                                     ment Breakdown Coverage only. Section X -
   f.    Any cause of loss set forth in exclusion b. 6)
                                                                     Commercial Property Conditions - 20. Valuation
         above that is not a Covered Cause of Loss in this
                                                                     is deleted and replaced with the following:
         policy shall be excluded only as respects Section
         Vin - Income Protection - Off-Premises Util                  Valuation
         ity Properties Failure.                                      We will determine the value of Covered Property
4. Equipment Breakdown Coverage Conditions                            as follows:

   a.    The following conditions are in addition to the              1) Except as specified otherwise, om* payment
         conditions in Section X - Commercial Proper                     for damaged Covered Property will be the
         ty Conditions and Common Policy Conditions:                      smallest of:



                                                             16
        Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 55 of 169

        a) The cost to repair the damaged proper                      of Others - Coverage 2, and Additional Income Pro
            ty;                                                       tection - Coverage 3. Coverage provided imder this
        b) The cost to replace the damaged proper                     Additional Coverage - Equipment Breakdown Cov
           ty on the same site; or                                    erage does not provide an additional amount of insur
                                                                      ance.
        c) The amount you actually spend that is
           necessary to repair or replace the dam            SECTION V - DEDUCTIBLES
            aged property.
                                                                 1. Building(s) - Coverage 1, Business Personal Property
    2) The amount of our payment will be based on                   and Personal Property of Others - Coverage 2 and
       the most cost-effective means to replace the                 Extensions of Coverage - We will pay the amoimt of
       function, capacity and remaining useful life                 "loss" to property in any one occurrence which is in
       of the damaged property. This may include                      excess of the deductible amount shown in the "Decla
       the use of generic, used, or reconditioned                     rations", unless otherwise stated in the Extensions of
        parts, equipment, or property.                                Coverage.
    3) Except as described in Paragraph 4) below,
                                                                 2. Theft - We will pay the amount of "loss" to property
       you must pay the extra cost of replacing
                                                                    caused by theft in any one occurrence which is in ex
       damaged property with property of a better
                                                                    cess of the deductible amount applying to Building(s)
       kind or quality or of a different size or ca
                                                                    - Coverage 1 and Business Personal Property and
       pacity.
                                                                    Personal Property of Others - Coverage 2 shown in
    4) The following property will be valued on an                  the "Declarations", unless a separate deductible for
        Actual Cash Value basis:                                      theft is shown in the "Deelarations".
        a) Any property that does not currently
                                                                 3.   When the occurrenee involves "loss" to more than
            serve a useful or necessary function for
                                                                      one building (or building and business personal prop
            you; and
                                                                      erty) and separate limits of insurance apply or blanket
        b) Any Covered Property that you do not                       limits of insurance apply, the losses will not be eom-
           repair or replace within 24 months after                   bined in determining the application of the deducti
            the date of the "accident" or "electronic                 ble. The deductible will be applied only once per oc
            circuitry impairment".                                    currenee.

    5) If any one of the following conditions is
                                                                 4. Additional Income Protection - Coverage 3 and Glass
       met, property held for sale by you will be
                                                                    and Lettering - Coverage 4 - No deductible applies.
       valued at the sales price as if no loss or
       damage had occurred, less any discounts and           SECTION       VI       SPECIAL      LOSS         PAYMENTS     -
       expenses that otherwise would have applied:           COVERAGE 1
        a) The property was manufactured by you;             Improvements and Betterments Made by Others is subject to
        b) The sales price of the property is less           special treatment when damaged by a peril insured against:
           than the replacement cost of the proper
                                                                 1. If you pay for repair or replacement, we will pay you
            ty; or
                                                                    the expenses involved not exceeding the replacement
       c) You are imable to replace the property                    cost of damaged property.
           before its anticipated sale.
                                                                 2. If repaired or replaeed at the expense of others, there
    6) Except as specifically provided for imder
                                                                    is no loss payable to you.
       Eleetronic Data Restoration coverage, "elec
        tronic data" and "media" will be valued on               3. If the damaged property is not repaired or replaced by
        the following basis:                                        you or at the expense of others, there is no loss paya
        a) For mass-produced and commercially                         ble to you.
           available software, at the replacement            SECTION      VII       SPECIAL      LOSS         PAYMENTS     -
            cost.
                                                             COVERAGE 2
        b) For all other "electronic data" and "me
           dia", at the cost of blank "media" for re
                                                             The following property is subject to special treatment when
           producing the records. We will not pay            damaged by a peril insured against:
           for "electronic data" representing finan              1.   Accounting Books, Records, Tapes, and Recording
            cial records based on the face value of                   Media. We will pay you the cost of blank items
            such records.                                             (books, fihn, tape, or other written documents). Ex
The most we will pay for loss, damage, or expense                     tensions of Coverage - B.30. - Valuable Papers and
under this Additional Coverage - Equipment                            Records provides for reproduction ofthese items.
Breakdown Coverage arising from any "one equip
ment breakdown" is the apphcable Limit ofInsurance
shown in the Declarations for Buildings - Coverage
1, Business Personal Property and Personal Property
                                                        17
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 56 of 169

    2. Improvements and Betterments:                                   2. Fences, Walks, and Unattached Ontbnildings -
         a. If you pay for repair or replacement, we will pay             Coverage 1. We will pay up to $5,000 for any one
            you the expenses involved not exceeding the re                "loss" caused by a peril insmed against to fences,
            placement cost of damaged property.                           walks, and unattached outbuildings on the premises
                                                                           described in the "Declarations".
         b. If not repaired or replaced, we will pay you a
            proportion of your original cost. We will deter                Unattached outbuildings include garages, storage ar
              mine the proportionate value as follows:                     eas and tool sheds, but do not include those buildings
                                                                           used for dwelling purposes.
              1) Multiply the original cost by the nmnber of
                                                                           If specific insurance is carried on any item covered
                 days from the "loss" or damage to the expi
                                                                           by this extension, then this extension does not apply
                  ration ofthe lease; and
                                                                           to that item.
              2) Divide the amoimt determined in 1) above
                                                                           This extension of coverage applies to each building
                 by the number of days from the installation
                                                                           described in the "Declarations".
                 of improvements to the expiration of the
                  lease.                                               3. Merchandise in Shipment. Business Personal Prop
                                                                          erty and Personal Property of Others - Coverage 2 in
              If your lease contains a renewal option, the expi
                                                                          cludes protection for "loss" by a peril insured against
              ration of the renewal option period will replace
                                                                          to merchandise which you have sold but for which
              the expiration ofthe lease in tWs procedure.
                                                                          you have not received payment, while in the custody
         c. If repaired or replaced at the expense of others,             of a common carrier. This extension of coverage only
              there is no loss payable to you.                             applies when the "loss" is not recoverable from the
                                                                           purchaser, transporter, or any other insurance.
    3. Sold Property. If you have sold property but not de
       livered it, we will pay you the net selling price.              4. Moving Ciause - Easiness Personal Property and
                                                                           Personal Property of Others - Coverage 2. When
SECTION VIII - EXTENSIONS OF COVERAGE
                                                                           you move, coverage for "loss" to business personal
A. Extensions of Coverage                                                  property and personal property of others will apply
                                                                           for 60 days while in transit and at each location. The
We will pay the following "losses" at your option. Payments
                                                                           amount of insurance applying at each location will be
imder these Extensions are not an additional amount of insur
                                                                           the proportion that the value in each such location
ance and will not increase the total amount of insurance avail
                                                                           bears to the total value of Busmess Personal Property
able for the coverage involved.
                                                                           and Personal Property of Others - Coverage 2 cov
    1. Exterior Signs, Lights, and Clocks. We will pay up                  ered at the original location. After the completion of
       to $5,000 for "loss" caused by a peril insured against              your move, the coverage will apply at the new loca
       to lights, clocks, and unattached exterior signs which              tion only.
       you own, or for which the lease holds you contractu
                                                                       5. Refrigerated Property. Business Personal Property
       ally responsible. We will cover all lights, clocks, and
                                                                          and Personal Property of Others - Coverage 2 covers
       imattached exterior signs on the premises described
                                                                           "loss" to the contents of refrigeration equipment on
        in the "Declarations".
                                                                           the insured premises described in the "Declarations"
         We will not pay for "loss" caused by:                             from power failure. "Loss" caused by or resulting
                                                                           from an "accident" or "electronic circuitry impair
         a.   Wear and tear, gradual deterioration, faulty man             ment" is not covered.
              ufacture or installation, inherent vice, extremes
              of temperature, dampness of atmosphere, or me                This extension of coverage applies to each building
              chanical breakdown;                                          described in the "Declarations".

        b. Damage to electrical apparatus which is part of             6. Replacement Cost Coverage. After a covered "loss"
           covered property caused by electricity other than              to your Building(s)- Coverage 1 or Business Person
           lightning, except for ensuing fire damage; or                  al Property or Personal Property of Others - Cover
                                                                          age 2, you have the option of choosing a replacement
        c. Breakage during installation, repairing or dis
                                                                          cost settlement instead of an actual cash yalue settle
           mantling, or breakage during transportation, un                ment,thereby eliminating any deduction for deprecia
           less caused by fire, Ughtning, collision, derail               tion. When you select replacement cost, the Coinsur
              ment or overturn of vehicle.
                                                                          ance Clause (Condition 3.) shall apply as a percent
        This extension of coverage applies to each building               age of the replacement cost rather than the actual
        described in the "Declarations".                                  cash value ofthe property.
        The deductible for this extension is $100.                         When adjustment is on a replacement cost basis, we
                                                                           will pay the smallest ofthe following:


                                                                  18
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 57 of 169

    a. The amount of insurance applicable to the dam                      rations". "Loss" resulting from riot and civil commo
       aged or destroyed property;                                        tion is not covered. "Loss" caused by or resulting
                                                                          from an "accident" or "electronic circuitry impair
    b. The cost of replacement on the same premises                       ment" is also not covered.
       with material of like kind and quality and intend
         ed for the same use; or                                          This extension of coverage applies to each building
                                                                          described in the "Declarations".
    c. The amoimt actually spent in repairing or replac
         ing the property.                                           8.   Trees, Shrubs, Lawns,and Plants - Coverages 1 &
                                                                          2. We will cover "loss" to trees, shrubs, lawns, and
    We will not pay on a replacement cost basis for any                   plants (except vegetated roofs) on the premises de
   "loss" or damage:                                                      scribed in the "Declarations" caused by fire; light
    a. Until the lost or damaged property is actually re                  ning; explosion; riot or civil commotion; vehicles;
       paired or replaced; or                                             "aircraft"; smoke; falling objects; sonic boom; sink
                                                                          hole collapse; volcanic action; or collapse caused by
    b. Unless the repairs or replacement are made as                      any ofthe perils specified in this paragraph.
       soon as reasonably possible after the "loss" or
         damage.                                                          If trees, shrubs, and plants are inside buildings, on the
                                                                          premises described in the "Declarations" we will also
    We will not pay for "loss" under this Replacement                     cover "loss" caused by windstorm; hail; weight of
    Cost Coverage extension:
                                                                          snow, ice, or sleet; vandalism or malicious mischief;
    a. Due to any ordinance or law regulating the con                     or temperature change. There must first be damage
       struction or repair of buildings;                                  from a peril insured against to the premises described
                                                                          in the "Declarations".
    b. Unless and until the damaged or destroyed prop
       erty is repaired or replaced as soon as practica                   We will not be' liable for more than $1,000 for any
         ble;                                                             one tree, shrub, or plant, including expenses for re
                                                                          moving debris, or $10,000 for any one "loss", unless
    c.   To stock (raw, in process, or finished) or mer                   trees, shrubs, or plants are held for sale inside build
         chandise including materials and supplies in                     ings, or trees, shrubs, or plants are used for decora
         connection therewith;
                                                                          tive purpose inside the building, in which case the
    d. To household furniture or apartment and dwell                      Business Personal Property and Personal Property of
         ing contents;                                                    Others - Coverage 2 limit applies. We will not be lia
                                                                          ble for more than $2,500 for any one "loss" to lawns.
    e.   To manuscripts;
                                                                          This extension includes expenses for the removal of
    f.   To paintings, etchings, pictures, tapestries, statu              debris of trees, shrubs, and plants from the premises
         ary, marbles, bronzes, antique furniture, rare                   described in the "Declarations" caused by a peril in
         hooks, antique silver, porcelains, rare glassware,               sured against which are the property of others. If you
         bric-a-brac, or other articles of art, rarity, or an             are a tenant, we will not cover the removal of debris
         tiquity; or                                                      of trees, shrubs, and plants owned by the landlord at
    g. To obsolete property.                                              the premises described in the "Declarations".

    If the cost of repair or replacement is less than $2,500              There is no coverage imder this policy for trees,
    for any one "loss" to covered property, we will waive                 shrubs, lawns, and plants grown outside of buildings
    the coinsurance requirement and pay the replacement                   held for sale.
    cost for the "loss" or damaged property. We will not                  This extension of coverage applies to each building
    pay for replacement cost for the "loss" or damage to                  described in the "Declarations".
    property listed in Paragraphs a. through g. shown
    above under this Extension of Coverage - Replace                 9.   Water Damage. If "loss" or damage caused by or
    ment Cost Coverage.                                                   resulting from covered water or other liquid, powder,
                                                                          or molten material damage "loss" occurs, we will pay
    If you choose an actual cash value settlement, you                    the cost to tear out and replace any part of the build
    can still select a replacement cost settlement if the                 ing described in the "Declarations" to repair damage
    property is repaired or replaced within 6 months of                   to the system or appliance from which the covered
    loss. If you choose a replacement cost settlement, the                water or other liquids, powder, or molten material es
    coinsurance requirement applies on a replacement                      capes.
    cost basis.
                                                                          We will not pay for the cost to repair or replace any
7. Temperature Change. Business Personal Property                         defect in the system or appliance that caused the
   and Personal Property of Others - Coverage 2 covers                    "loss" or damage.
   "loss" resulting from temperature or humidity
   change. There must first be damage from a peril in                     This extension of coverage applies to each building
   sured against to the premises described in the "Decla                  described in the "Declarations".

                                                                19
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 58 of 169

                                                                         ings or for tenant's improvements and better
                                                                         ments an amount of insurance is shown in the
B. Extensions of Coverage
                                                                         "Declarations" for Business Personal Properly
Payments xmder these Extensions of Coverage are an                       and Personal Property of Others:
ADDITIONAL AMOUNT of insurance and will increase the
total amoimt ofinsurance available for the coverage involved.
                                                                         a.   The ordinance or law:
    1. Accounts Receivable. This policy covers damage to                      1) Regulates the demolition, construction
       records of accounts receivable up to $25,000 for any                      or repair of buildings, or establishes
       one "loss" caused by a peril insured against at the                       zoning or land use requirements at the
       premises described in the "Declarations", while being                     premises described in the "Declara
       conveyed outside the premises or while temporarily                        tions"; and
       within other premises for any purpose except storage.                  2) Is in force at the time of "loss"; or the
         It covers:                                                              ordinance or law is promulgated or re
                                                                                 vised after the loss but prior to com
         a. All sums due the insured from customers, pro                         mencement of reconstruction or repair
              vided the insured is imable to collect such sums                   and provided that such ordinance or law
              as the direct result of "loss" to records of ac
                                                                                 requires compliance as a condition
              counts receivable;                                                 precedent to obtaining a building permit
         b. Interest charges on any loan to offset impaired                      or certificate of occupancy
            collections, pending repayments of such sums                      but coverage applies only in response to the
            made uncollectible by such "loss";                                minimum requirements of the ordinance or
         c.   Collection expense in excess of normal collec                   law. Losses and costs incurred in complying
                                                                              with recommended actions or standards that
              tion cost which is made necessary because of
              such "loss"; and                                                exceed actual requirements are not covered.

         d. Other expenses, when reasonably incurred by the              b. The building sustains:
            insured in re-establishing records of accounts re
            ceivable following such "loss".                                   1) Direct physical damage caused by a
                                                                                 peril insured against under this policy
         Coverage will also apply while the records of ac                        and such damage results in enforcement
         counts receivable are being moved to and while at a                     of or compliance with the ordinance or
         place of safety because of imminent danger of"loss",                     law; or
         and while being returned from such place.                            2) Both direct physical damage that is
         This extension of coverage applies to each building                     covered imder this policy and direct
         described in the "Declarations".                                        physical damage that is not caused by a
                                                                                 peril insured against imder this pohcy,
         The deductible does not apply to this extension.                        and the building damage in its entirety
    2.   Arson and Theft Reward. We will pay up to                               results in enforcement of or compliance
         $10,000 as a reward to any individual or group for in                   with the ordinance or law;
         formation which results in the arrest and conviction                 but if the building sustains direct physical
         of any person committing an act of arson resulting in                damage that is not caused by a peril insured
         damage to covered property or in the arrest and con                  against under this policy and such damage is
         viction of any person who commits theft of covered                   the subject of the ordinance or law, then
         property.                                                            there is no coverage even if the building has
         The deductible does not apply to this extension.                     also sustained direct physical damage
                                                                              caused by a peril insured against.
    3. Building Ordinance or Law Coverage.
                                                                         This extension of coverage applies to each build
         A. Application of Coverage                                      ing described in the "Declarations".
              The building ordinance or law coverage applies
                                                                      B. Coverage for the Value of the Undamaged
              to B. Coverage for the Value of the Undam
                                                                         Part of the Building
              aged Part of the Building and C. Coverage for
              the Increased Cost of Construction for any                 1.   Coverage i^reement
              building covered by this policy at the premises
              described in the "Declarations" or for tenant's
                                                                         If the building sustains direct damage caused by
              improvements and betterments as described un               a peril insured against, we will pay for the value
              der business personal property and personal                of the undamaged part of the building caused by
              property of others only if Paragraphs A.I. and             enforcement of or compliance with any ordi
              A.2. below are satisfied and an amount of insur
                                                                         nance or law regulating the construction or repair
              ance is shown on the "Declarations" for Build
                                                                         of building(s)that:

                                                                 20
     Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 59 of 169

a. Requires the demolition of the imdamaged                            Cause of Loss, the Amount ofInsurance
   parts ofthe building;                                               applicable to the building in the event of
b. Regulates the construction or repair of the                         damage by such_Covered Cause of Loss
   building, or establishes zoning or land use                         may be lower than the Amount of In
   requirements at the premises described in                           surance that otherwise would apply; or
     the "Declarations"; and                                       5) The difference between the amount of
c.   Is in force at the time of"loss" or damage.                      insurance on the insured building at the
Coverage for the Value of the Undamaged Part                          time of "loss" or damage and the
of the Building is not an additional amoimt of in                     amount paid for "loss" to the damaged
surance. Payment is included within the amount                        or destroyed portion of the insured
of insurance for the covered building described                       building.
in the "Declarations".                                    C. Coverage for Increased Cost of Construction
2.   Loss Payment - Value of the Undamaged                    1.   Coverage Agreement
     Part of the Building
                                                             If the building or tenant's improvements and bet
We will pay for the value of the undamaged por               terments sustain direct physical damage caused
tion of the building as a result of any ordinance            by a peril insured against, we will pay up to
or law regulating the construction, use, or repair           $25,000 for the increased cost to:
of building(s) as follows:
                                                              a. Repair, replace, or construct the damaged
a.   We will pay the smallest of the following if                portions of the building or tenant's im
     the covered building is not repaired or re                  provements and betterments; or
     built:                                                   b. Reconstruct or remodel undamaged portions
                                                                 ofthe building or tenant's improvements and
     1) The actual cash value of the undamaged
                                                                   betterments whether or not demolition is re
        part of the building;
                                                                   quired;
     2) The amount of insurance shown in the
        "Declarations" for the building de
        scribed in the "Declarations";                       caused by enforcement of or compliance with
                                                             any ordinance or law regulating the construction,
     3) If this policy is endorsed to cover
                                                             use, or repair of buildings. If the building is re
        Earthquake and/or Flood as a Covered
                                                             paired or replaced, it must be intended for the
        Cause of Loss, the Amount ofInsmance
                                                             same use as the current building, unless other
        applicable to the building in the event of
                                                             wise required by an ordinance or law. We will
        damage by such_Covered Cause of Loss
                                                             not pay for the increased cost of construction if
        may be lower than the Amount of In-
                                                             the building is not repaired, replaced, or remod
        smance that otherwise would apply; or
                                                              eled.
     4) The difference between the amount of
        insurance on the insured building at the              When a building described in the "Declarations"
        time of "loss" or damage and the                      is damaged or destroyed and increased cost of
        amoimt paid for "loss" to the damaged                 construction apphes to that building in accord
        or destroyed portion of the insured                   ance with C.l.a. above, coverage for the in
        building.                                             creased cost of construction also applies to re
b. We will pay the smallest of the following if               pairs or reconstruction of the following, subject
   the covered building is being repaired or re               to the same conditions stated in C.l. a.:
   placed on the same premises or another                     a. The cost of excavation, grading, backfilling,
   premises:                                                     and filling;
     1) The actual cash value for the undam                   b. Foundation ofthe building;
        aged part of the building, if the insured             c. Pilings; and
        building is covered on an actual cash                 d. Underground pipes,flues, and drains.
        value basis;
     2) The replacement cost for the undam                    2.   Loss Payment - Increased Cost of Con
         aged part of the building if the insured                  struction
         building is covered on a replacement
                                                              The most we will pay is $25,000 for the in
        cost basis;
                                                              creased cost of construction that results from any
     3) The amount of insurance shown in the
                                                              building ordinance or law. Payment for the in
        "Declarations" for the building de
                                                              creased cost of construction is an additional
        scribed in the "Declarations";
                                                              amount ofinsurance.
     4) If this policy is endorsed to cover
        Earthquake and/or Flood as a Covered
                                                     21
           Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 60 of 169

     D. Building Ordinance or Law - No Coverage                            not complied fully with the provisions, conditions, or
                                                                           other terms under which the card was issued.
          We will not pay for "loss" due to any ordinance
          or law:                                                          All "losses" committed by any person, whether acting
                                                                           alone or in collusion with others, are considered one
          1.  You were required to comply with before                      occurrence which is subject to the $5,000 limit.
             the "loss", even if the building was imdam-
             aged; and                                                     If you are sued for refusing to pay any covered in
          2. You failed to comply with the ordinance or                    strument on the basis that it has been forged or al
                 law.                                                      tered, and you have our written consent to defend
                                                                           against the suit, we will also pay for any reasonable
          We will not pay any costs associated with the en                 legal expense that you incur and pay in that defense.
          forcement of or compliance with an ordinance or                  The amoimt we will pay is in addition to the amoimt
          law which requires any insured or others to test                 of insurance applicable to this extension. The deduct
          for, monitor, clean up, remove, contain, treat, de               ible does not apply to legal expenses.
          toxify or neutralize, or in any way respond to, or
                                                                           You must include with your proof of "loss" any in
          assess the effects of "pollutants", "fungus", wet
                                                                           strument involved in that "loss", or, if that is not pos
          or dry rot, or bacteria.
                                                                           sible, an afftdavit setting forth the amount and cause
          Also, we will not pay any costs associated with                  of"loss".
          the enforcement of or compliance with an ordi                    Electrical and Mechanical Signatures. We will treat
          nance or law which requires the demolition, re                   signatures that are produced or reproduced electroni
          pair, replacement, reconstruction, remodeling, or                cally, mechanically, or by other means same as
          remediation of property due to contamination by                  handwritten signatures.
          "pollutants" or due to the presence, growth, pro
          liferation, spread, or any activity of "fungus",                 "Covered instruments" includes checks, drafts, prom
          wet or dry rot, or bacteria.                                     issory notes, or similar written promises.
                                                                           "Forgery" means the signing of the name of another
          We will not pay under this endorsement for any
                                                                           person or organization with intent to deceive; it does
          loss hi value or any cost incurred due to an ordi
                                                                           not mean a signature which consists in whole or in
          nance or law that you were required to comply
                                                                           part of one's own named signed with or without au
          with before the time of the current loss, even in
                                                                           thority, in any capacity,for any purpose.
          the absence of building damage, if you failed to
          comply.                                                          "Occurrence" means for this coverage only, aU loss
                                                                           caused by any person or in which that person is in
4.   Check, Credit, Debit, or Charge Card Forgery or                       volved, whether the loss involves one or more in
     Alteration. We will pay up to $5,000 for any one                      struments.
     "loss" resulting directly from:
                                                                           This extension applies anywhere in the world.
     a. Forgery or alteration of credit, debit, or charge
                                                                           A $200 deductible applies to this extension.
        cards issued to you or to any employee for busi
        ness purposes; and                                            5.   Contingent Business Interruption. We will pay up
                                                                           to $25,000 for your contingent income meaning loss
     b. Forgery or alteration of any checks, drafts, prom
                                                                           of "income" and/or "rental income" you sustain due
        issory notes, or similar written promises, orders,
                                                                           to partial or total "interruption of business" resulting
        or directions to pay a certain sum in money that
                                                                           directly from "loss" or damage to building(s) or busi
          are:
                                                                           ness personal property of "dependent properties"
          1) Made or drawn by or drawn upon you;                           from a peril insured against.
          2) Made or drawn by one acting as your Agent;                    However, coverage for contingent income does not
                                                                           apply when the only loss to "dependent properties" is
          or that are purported to have been so made or
                                                                           "loss" or damage to "electronic data", including de
          drawn.
                                                                           struction or corruption of "electronic data". If the
     We will not pay for "loss" caused by dishonest or                     "dependent property" sustains "loss" or damage to
     criminal acts committed by you, any of your mem                       "electronic data" and other property, this coverage
     bers of a limited liability company, or any of your                   will not continue once the other property is repaired,
     employees, directors, trustees, or authorized repre                   rebuilt, or replaced.
     sentatives:                                                           We will reduce the amount of your "income" and/or
     a.   Acting alone or in coUusion with other persons;                  "rental income" loss, other than "extra expense", to
          or                                                               the extent you can resume normal operations by us
     b. While performing services for you or otherwise.                    ing an available:
     We will not pay for any "loss" arising from forgery or                    a.   Source of materials; or
     alteration of a credit, debit, or charge card if you have                 b. Outlet for yoiu products.

                                                                 22
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 61 of 169

     "Dependent property" means premises operated by                   This extension does not cover the costs to:
     others whom you depend on in any way for continua
                                                                       a. Remove debris of your property that is not in
     tion of your normal business operations. The "de
                                                                          sured under this policy, or property in your care,
     pendent properties" are;
                                                                          custody, or control that is not covered property
     a.   Contributing Locations which mean those prem                    imder Building(s)- Coverage 1 or Business Per
          ises you depend on as a source of materials or                  sonal Property and Personal Property of Others-
          services that you need for your operations. Ser                   Coverage 2;
          vices do not include water, commimication,                   b. Remove debris of property owned by or leased to
        power supply, or waste water removal services;                    the landlord ofthe buUding where your described
     b. Recipient Locations which mean those premises                     premises are located, imless you are contractual
        you depend on as a customer for your products                     ly responsible to insure such property and it is
          or services;                                                    insured imder this policy;
     c. Manufacturing Locations which mean those                       c. Remove any property that is property not cov
        premises you depend on to manufacture products                    ered under Building(s)- Coverage 1 or Business
        for your customers under contract or sale; or                     Personal Property and Personal Property of Oth
     d. Leader Locations which mean those premises                          ers- Coverage 2;
        you depend on to attract customers to your busi                d. Remove property of others of a type that would
          ness.                                                           not be covered property under Building(s) -
                                                                          Coverage 1 or Business Personal Property and
     "Dependent properties" do not include roads, bridges,
                                                                          Personal Property of Others- Coverage 2; or
     tunnels, waterways, airfields, pipelines, or any other
                                                                       e. Extract "pollutants" from land or water, or to re
     similar areas or structures.
                                                                          move,restore, or replace polluted land or water.
     "Intermption of business" for contingent business in
                                                                       This extension of coverage applies to each building
     terruption means the period of time that yoiu busi
                                                                       described in the "Declarations".
     ness is suspended and it:
                                                                   8. Demolition Cost. This policy covers the cost, not to
     a. Begins with the date of direct "loss" or damage
                                                                      exceed $25,000, of demolishing and removing any
        to the "dependent property" caused by a peril in
                                                                      undamaged portion of the building after a covered
        sured against; and
                                                                      "loss". The demolition must be required by enforce
     b. Ends on the date when the "dependent property"
                                                                      ment of or compliance with any ordinance or law
        should be repaired, rebuilt, or replaced with rea
                                                                      regulating the construction, use of, or repair of build
        sonable speed and similar quaUty.
                                                                      ings.
     "Interruption of business" for contingent business in
                                                                       This extension of coverage applies to each building
     terruption does not include any increased period re
                                                                       described in the "Declarations".
     quired due to the enforcement of or compliance with
     any ordinance or law that:                                        The deductible does not apply to this extension.
     a. Regulates the construction, use, or repair, or re          9. Employee Dishonesty. We will pay for loss of
        quires the tearing down, of any property; or                  "money"; "securities"; written instruments required in
     b. Requires any insured or others to test for, moni              conjunction with any credit, debit, or charge card is
        tor, clean up, remove, contain, treat, detoxify or            sued to you or any employee for business piuposes;
        neutralize, or in any way respond to or assess the            or Business Personal Property and Personal Property
        effects of"pollutants".                                       of Others - Coverage 2 up to $10,000 per "occur
                                                                      rence" resulting from dishonest acts committed by
     The deductible does not apply to this extension.
                                                                      any of your "employees", whether identified or not,
6.   Counterfeit Money. We will pay up to $1,000 per                  acting alone or in collusion with other persons (ex
     workday for loss from the acceptance in good faith of            cept you or your partner(s)) with the intent to:
     counterfeit money."Workday" means a day on which                  a.   Cause you to sustain loss; and
     your operations are usually performed.                            b.   Obtain financial benefit (other than salaries,
     The deductible for this extension is $50.                              commissions, fees, bonuses, promotions, awards,
                                                                            profit sharing, pensions, or other employee bene
7.   Debris Removal. We will pay the cost of removal of                     fits earned in the normal course of employment)
     debris to covered property on the premises described                   for:
     in the "Declarations" caused by a peril insured
     against. This does not apply to any increase of "loss"                 1) Any "employee"; or
     resulting from ordinances or laws regulating con                       2) Any other person or organization.
     struction or repair of buildings. We will pay up to 5%            This extension is subject to the following:
     of the total limits for Coverages 1 and 2 plus $25,000
     for debris removal expense.                                       a.   For any loss, our payment shall not exceed the
                                                                            replacement cost of business personal property

                                                              23
          Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 62 of 169

      and personal property of others at the time of                 ners, whether acting alone or in collusion with
      loss, except the cost of "securities" may be de                other persons.
      termined by the market value at the time of set
      tlement;
                                                                b. Loss or that part of any loss, the proof of which
                                                                   as to its existence or amount is dependent upon:
b. All loss caused by, or involving, one or more
   "employees", whether the result of a single act or                1) An inventory computation; or
   a series of acts, is considered one occurrence;                   2) A profit and loss computation.
c.    We will only pay for loss you sustain through             c.   Loss that is an indirect result of any act or occur
      acts committed or events occurring during the                  rence covered by this policy including, but not
      policy period and if loss is discovered during the             limited to, loss caused by:
      policy period or is discovered within one year
      from the end of the policy period;                             1) Your inability to realize income that you
                                                                           would have realized had there been no loss
d. Our payment is not increased regardless of the                          of, or loss from damage to covered property;
   munber of people we protect;
                                                                     2) Payment of damages of any type for which
e. Regardless of the number of years our policy is                      you are legally liable. We will pay compen
      in force, the amoimt of insurance shall not be                    satory damages arising direetly from a loss
      cumulative from year to year;                                     covered by this policy;
f.    If you sustained a loss during the policy period               3) Payment of costs, fees, or other expenses
      shown in the "Declarations" resulting directly                    you incur in establishing either the existence
      from an "occiurence" taking place:                                or the amount of loss under this policy; or
     1)    Partly during the policy period shown in the              4) Payment of expenses related to any legal ac
           "Declarations"; and                                             tion.

     2)    Partly during the policy period(s) of any pri        d. Any "employee" immediately upon discovery by:
              or renewals;
                                                                     1) You; or
      we will first settle the amount of loss that you
      sustained during this policy period. We will then              2) Any of your partners, officers, directors, or
      settle the remaining amoimt of loss that you sus               members of a limited liability company not in
                                                                     collusion with the "employee";
      tained during the policy period(s) of the prior re
      newals.                                                         of any dishonest act committed by that "em
g. If you sustained a loss during the period of any                  ployee" before or after being hired by you.
   prior insurance that you could have recovered                e. Loss caused by any "employee" for whom simi
   under your prior insurance, except that the time                lar prior insurance has been cancelled and not re
   to discover the loss had expired, we will pay the                 instated since the last such cancellation.
   loss under this Extension of Coverage, provided:
                                                                f.   Loss resulting directly or indirectly from trading
      1) This policy became effective at the time of                 whether in your name or in a genuine or ficti
         cancellation or termination of your prior in                tious account.
         surance; and
                                                                g. Loss resulting from fraudulent or dishonest sign
      2) The loss would have been covered by this                  ing, issuing, cancelling, or failing to cancel, a
           insurance had it been in effect when the act            warehouse receipt or any papers connected with
           or events causing the loss were committed                 it.
              or occurred.
                                                                h. Loss arising from any credit, debit, or charge
      We will pay up to $10,000 or the amount of in                card if you have not eomplied fully with the pro
      surance under your prior insurance, whichever is               visions, conditions, or other terms under whieh
      less.                                                          the card was issued.

      The loss imder this part g. is not an additional          "Employee" means for this coverage only:
      amoimt of insurance and will not increase the
      total amount of insurance for Employee Dishon             a.   Any natural person:
      esty.                                                          1) While in your service (and for 30 days after
We do not cover:
                                                                        termination of service);

a.    Loss caused by any dishonest or criminal act                   2) Whom you compensate directly by salary,
      committed by you, or any of your members of a                     wages, or eommissions; and
      limited liability company, or any of your part                 3) Whom you have the right to direct and con
                                                                        trol while performing services for you.
                                                           24
            Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 63 of 169

   b. Any natural person employed by an employment               11. Expenses for Secnrity. We will pay up to $2,500 for
      contractor whUe that person is subject to your di              expenses incurred for security after a covered "loss"
      rection and control and performing services for                to protect the covered property from further damage.
      you excluding, however, any such person while
                                                                     This extension of coverage applies to each building
      having care, custody, and control of property
                                                                     described in the "Declarations".
      outside the premises described in the "Declara
        tions".                                                      The deductible does not apply to this extension.
   c.   Any natural person who is leased to you under a          12. Fine Arts. We will pay up to $25,000 for a "loss"
        written agreement between you and a labor leas               caused by a peril insured against to your fine arts on
        ing firm to perform duties related to the conduct            the premises described in the "Declarations". Fine
        of your business.                                            arts mean property that is rare or has historical value,
                                                                     such as paintings, etchings, drawings, rare books,
   d. Any natural person who is a former "employee",
                                                                     tapestries, or stained glass.
      director, partner, member of a limited liability
      company, representative, or trustee retained as a              We will not cover fine arts that are on display at fair
      consultant while performing services for you.                  grounds or at a national or international exposition.
   e.   Any natural person who is a guest student or in              We do not cover "loss" caused by a process to repair,
        tern pursuing studies or duties, excluding, how              retouch, restore, adjust, service, or maintain yoin fine
        ever, any such person while having care, custo               arts. If a fne or explosion results, we do cover the
        dy, or control of covered property outside the               "loss" caused by the fire or explosion.
        premises described in the "Declarations".
                                                                     This extension of coverage applies to each building
   f.   Any natural person who is a Property Manager                 described in the "Declarations".
        of properties owned by you.
                                                                 13. Fire Department Service Charges. We will pay
   g. Any natural person who is acquired as an "em                   reasonable charges made by a fire department for
      ployee" through consolidation or merger.                       services rendered as a result of an insured "loss".

   "Employee" does not mean any:                                     This extension of coverage applies to each building
                                                                     described in the "Declarations".
   a.   Agent, broker, factor, commission merchant,
        consignee, independent contractor, or representa             The deductible does not apply to this extension.
        tive ofthe same general character; or
                                                                 14. Fire Extinguisher Recharge. We wiU pay expenses
   b. Manager of a limited liability company, director,              incurred to recharge portable fire extinguishers after
      or trustee except while performing acts coming                 they are used to fight a fire.
        within the scope of the usual duties of an "em
        ployee".
                                                                     This extension of coverage applies to each building
                                                                     described in the "Declarations".
   "Occurrence" means for this coverage only:
                                                                     The deductible does not apply to this extension.
   a.   An individual act;
   b. The combined total of all separate acts whether            15. Income Protection Coverage
        or not related; or                                          •    Income Protection Coverage
   c.   A series of acts whether or not related;
                                                                         This extension provides for loss of "income"
   committed by an "employee" acting alone or in collu                   and/or "rental income" you sustain due to partial
   sion with other persons, dming the policy period                      or total "interruption of business" resulting di
   shown in the "Declarations", except as provided un                    rectly from "loss" or damage to property on the
   der Paragraphs f. and g. of This extension subject to                 premises described in the "Declarations" from a
   the following under Employee Dishonesty - Section                     peril insured against. "Loss" or damage also in
   VIII Extensions of Coverage.                                          cludes property in the open, or in a vehicle, on
   The deductible for this extension is $200.                            the premises described in the "Declarations" or
                                                                         within 1,500 feet thereof.
10. Expenses for Loss Adjustment. We will pay up to
   $5,000 for expenses involved in the preparation of                    If you are a tenant, yoin premises are the portion
   loss data, inventories, and appraisals. This does not                 of the building described in the "Declarations"
                                                                         which:
   include expenses incurred in using a public adjuster.
   This extension of coverage applies to each building                   a.   You rent, lease, or occupy;
   described in the "Declarations".                                      b. All routes within the building that service or
   The deductible does not apply to this extension.                         are used to gain access to the described
                                                                              premises; and


                                                            25
 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 64 of 169

c.     The area within 1,500 feet of the premises          Additional Coverages
       described in the "Declarations"(with respect
       to "loss" or damage to covered property in          a.   Civil Authority
       the open or in a vehicle).                               When a peril insured against causes damage
You are required to resume normal business op                   to property other than property at the prem
erations as promptly as possible and shall use all              ises described in the "Declarations", we will
available means to eliminate any imnecessary de                 pay for the actual loss of "income" and/or
lay.                                                            "rental income" you sustain and necessary
                                                                "extra expense" caused by action of civil au
This extension of coverage applies to each build                thority that prohibits access to the premises
ing described in the "Declarations".                            described in the "Declarations" provided
                                                                that both ofthe following apply:
Extra Expense
                                                                  1)     Access to the area immediately sur
"Extra expense" coverage is provided at the                               rounding the damaged property is
premises described in the "Declarations".                                 prohibited by civil authority as a
"Extra expense" means necessary expenses you                              result of the damage, and the
incur due to partial or total "interruption of busi                       premises described in the "Decla
ness" resulting directly from "loss" to property                          rations" are within that area but
described in the "Declarations" from a peril in                           are not more than one mile from
sured against. "Loss" or damage to property also                          the damaged property; and
includes property in the open, or in a vehicle, on                2)     The action of civil authority is tak
the premises described in the "Declarations" or                           en in response to dangerous physi
within 1,500 feet thereof.                                                cal conditions resulting from the
                                                                          damage or continuation of the per
We will pay actual and necessary "extra expens                            il insured against that caused the
es" (other than the expenses to repair or replace                         damage, or the action is taken to
property) sustained by you to:                                            enable a civil authority to have im-
a.     Avoid or minimize the "interruption of busi                        impeded access to the damaged
       ness" and to continue your business opera                          property.
       tions:                                                   Civil Authority coverage for "income"
                                                                and/or "rental income" will begin 72 hours
       1) At the premises described in the "Decla               after the time of the first action of civil au
          rations"; or                                          thority that prohibits access to the premises
       2) At replacement premises or at tempo                   described in the "Declarations" and will ap
          rary locations, including:                            ply for a period of up to four consecutive
                                                                weeks from the date on which such coverage
           a) Relocation expenses; and                          began.
           b) Costs to equip and operate the re                 Civil Authority coverage for "extra expense"
              placement premises or temporary                   will begin immediately after the time of the
                locations.                                      first action of civil authority that prohibits
b. Minimize the "interruption of business" if                   access to the premises described in the
                                                                "Declarations" and will end:
   you cannot continue your business opera
       tions to the extent it reduces the amoimt of               1)     Four consecutive weeks after the
       loss that would have been payable under                           date of that action; or
       loss of"income" and/or "rental income".                    2)     When your Civil Authority cover
We will not pay any "loss" or damage to your                             age for "income" and/or "rental in
                                                                         come" ends;
buildings or business personal property and per
sonal property of others. We also will not pay the                  whichever is later.
cost of research or any other expense to replace           b. Full Resumption of Operations
or restore your valuable papers and records or
"electronic data". We will pay the extra cost to                We will also pay your actual loss of "in
repair or replace your covered property and the                 come" and/or "rental income" for an addi
amount to research, replace, or restore the lost                tional 60 days if your "income" and/or
information on damaged valuable papers and                      "rental income" after operations are resumed
records or "electronic data" to the extent it re                is less than yom "income" and/or "rental in
duces the amoimt of loss that would have been                   come" before      the   loss. The   additional
payable under loss of"income" and/or "rental in                 amount we will pay will start after the later
come".                                                          ofthe following times:

                                                      26
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 65 of 169

              1) The date on which the liability for In                 b.   Power Supply Property, meaning the following
                 come Protection Coverage would ter                          types of properly supplying electricity, steam, or
                  minate if this clause had not been in                      gas to the premises described in the "Declara
                  cluded; or                                                 tions":

              2) The date on which repair, replacement,                      1. Utility generating plants;
                 or rebuilding of such part of the dam                       2. Switching stations;
                 aged or destroyed property described in                     3. Substations;
                 the "Declarations" is actually complet                      4. Transformers; and
                  ed.                                                        5.    Transmission lines.

   •     Amount ofInsurance                                             c.   Water Supply Property, meaning the following
                                                                             types of property supplying water to the premis
         If the "loss" to property on the premises de                        es described in the "Declarations":
         scribed in the "Declarations" results in partial or
         total suspension of your business, we will pay                      1. Pumping stations; and
                                                                             2.    Water mains.
         your actual loss sustained up to $250 for each
         workday not to exceed $25,000 for any one loss.                d.   Wastewater Removal Property, meaning a utility
         Payment of loss of "income" and/or "rental in                       system for removing wastewater and sewage
         come" is not limited by the end of the policy pe
                                                                             from the premises described in the "Declara
         riod.
                                                                             tions", other than a system designed primarily for
                                                                             draining storm water. The wastewater removal
         Payments under the following coverages are also                     property includes sewer mains, pumping sta
         subject to the amoimts of insurance of $250 for                     tions, and similar equipment for moving the ef
         each workday up to $25,000 for any one loss and                     fluent to a holding treatment or disposal facihty,
         the following coverages will not increase these                     and includes such facilities.
         amounts of insurance under this Extension of
         Coverage - Income Protection:
                                                                             Coverage under this policy does not apply to in
                                                                             terruption in service caused by or resulting from
         a.   Extra Expense Coverage;                                        a discharge of water or sewage due to heavy
                                                                             rainfall or flooding.
         b. Civil Authority; or
                                                                        We will only pay for loss of "income", "rental in
         a.   Full Resinnption of Operations.
                                                                        come", and "extra expense" sustained by you after the
   •     Exclusions                                                     first 24 horns following "loss" to off-premises com
                                                                        munication supply property, power supply property,
         We will not cover any loss under this Extension
                                                                        water supply property, or waste water removal prop
         of Coverage caused by the exclusions shown im-
                                                                        erty.
         der Section m - Exclusions.
                                                                        Transmission lines include all lines which serve to
   •     Deductible
                                                                        transmit communication service or power, including
         The deductible does not apply to this extension.               lines which may be identified as distribution lines.
16. Income Protection - Off-Premises Utility Proper                     This extension of coverage applies to each building
    ties Failure. We will pay up to $25,000 for your loss               described in the "Declarations".
    of "income", "rental income", and "extra expense"
                                                                        The deductible does not apply to this extension.
    you sustain due to partial or total "interruption of
    business" resulting from the interruption of service to         17. Key Replacement. If keys to your building(s) are
    the premises described in the "Declarations".                       stolen during a theft loss, we will pay, at your re
                                                                        quest, up to $5,000 to replace the keys and locks to
    The "interruption of business" must result directly
                                                                        the doors of your premises.
    from "loss" to the following property, not on the
    premises described in the "Declarations" from a peril               This extension of coverage applies to each building
    insured against:                                                    described in the "Declarations".

    a.   Communication Supply Property, meaning prop                18. Leasehold Interest. We will pay for leasehold inter
         erty supplying communication services, includ                  est you sustain due to the cancellation of your lease
         ing telephone, radio, microwave, or television                 resulting directly from "loss" or damage to buildings
         services, to the premises described in the "Decla              or business personal property at the premises de
         rations", such as:                                             scribed in the "Declarations" from a peril insmed
                                                                        against.
         1. Commimication transmission lines (includ
            ing fiber optic transmission lines);                        We will not pay any "loss" you sustain caused by
         2. Coaxial cables; and                                         your cancelling the lease.
         3. Microwave radio relay except satellites.

                                                               27
       Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 66 of 169

This extension of coverage applies to each building                 2) Your "net leasehold interest" decreases au
described in the "Declarations".                                       tomatically each month. The amoimt of"net
Leasehold interest means the following:                                  leasehold interest" at any time is your "gross
                                                                         leasehold interest" times the leasehold inter
a.   Tenant's Lease Interest, meaning the difference                     est factor for the remaining months of yom
     between the:                                                        lease. A proportionate share applies for any
                                                                         one period oftime less than a month.
     1) Rent you pay at the premises described in
           the "Declarations"; and                             b. Bonus Payments,Improvements and Betterments,
                                                                  and Prepaid Rent
     2) Rental value ofthe premises described in the
                                                                   1) If your lease is cancelled and your landlord
           "Declarations".
                                                                        lets you continue to use your premises imder
a. Bonus payments, meaning the unamortized por                          a new lease or other arrangement, the most
     tion of the cash bonus that will not be refunded                   we will pay for loss because of the cancella
     to you. A cash bonus is money you paid to ac                        tion of any one lease is the lesser of:
     quire your lease. It does not include:
                                                                         a) The loss sustained by you; or
     1) Rent, whether or not prepaid; or
                                                                         b) Your "net leasehold interest" at the time
     2) Security.                                                            of loss.

b. Improvements and Betterments, meaning the                       2) Your "net leasehold interest" decreases au
   xmamortized portion of payments made by you                        tomatically each month. The amoimt of
   for improvements and betterments. It does not                      each decrease is your "monthly leasehold in
   include the value of improvements and better                       terest". A proportionate share applies for any
   ments recoverable under any other insurance, but                      period oftime less than a month.
   only to the extent of such other insurance is val
                                                               DeGnitions
     id.
                                                               "Gross leasehold interest" means the difference be
     Improvements and betterments are fixtures, al
                                                               tween the:
     terations, installations, or additions:
                                                               a. Monthly rental value ofthe premises you lease;
     1) Made a part of the building or structure you
                                                                   and
        occupy but do not own; and
                                                               b. Actual monthly rent you pay including taxes, in
     2) You acquire or made at your expense but
                                                                  surance,janitorial, or other services that you pay
        carmot legally remove.
                                                                  for as part ofthe rent.
c.   Prepaid Rent, meaning the unamortized portion
                                                               This amount is not changed:
     of any amoxmt of advance rent you paid that will
     not be refunded to you. This does not include the         a. Whether you occupy all or part ofthe premises;
     customary rent due at:                                       or


     1.    The beginning of each month; or                     b. If you sublet the premises.
     2) Any other rental period.                               "Monthly leasehold interest" means the monthly por
                                                               tion of covered Bonus Payments, Improvements and
Amount ofInsurance
                                                               Betterments, and Prepaid Rent. To find your "month
We will pay your "net leasehold interest" at the time          ly leasehold interest", divide your original costs of
of loss up to $15,000 for loss you sustain because of          Bonus Payments, Improvements and Betterments,
the cancellation of any one lease. This applies to:            and Prepaid Rent by the number of months left in
                                                               your lease at the time ofthe expenditure.
a.   Tenant's Lease Interest
                                                               "Net Leasehold Interest":
     1) But, if your lease is cancelled and your land
        lord lets you continue to use your premises            a. Applicable to Tenant's Lease Interest
        imder a new lease or other arrangement, the
                                                                 "Net leasehold interest" means the present value of
        most we will pay for loss because of the
                                                                 your "gross leasehold interest" for each remaining
        cancellation of any one lease is the lesser of:
                                                                  month of the term of the lease at the rate of inter
           a) The difference between the rent you                 est.
              now pay and the rent you will pay under
                                                                  The "net leasehold interest" is the amoxmt that,
              the new lease or other arrangement; or
                                                                  equivalent to your receiving the "gross leasehold
           b)Your "net leasehold interest" at the time
                                                                  interest" for each separate month of the xmexpired
             of loss.
                                                                  term of the lease.



                                                          28
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 67 of 169

    b. Applicable to Bonus Payments,Improvements and                       provided there is no other insurance applicable.
       Betterments, or Prepaid Rent.
                                                                      c. In addition to the amount of insurance provided
      "Net leasehold interest" means your "monthly                       in Extensions of Coverage B.15. - Income Pro
       leasehold interest" times the nnmber of months                      tection Coverage, if this policy covers Income
       left in your lease.                                                 Protection, you may extend that insurance to ap
                                                                           ply up to 25% of the limit for Additional Income
                                                                           Protection - Coverage 3 or $250,000, whichever
19. Money and Securities. We will pay up to $10,000
                                                                           is less, for loss of "income" and/or "rental in
    for any one "loss" caused by a peril insured against to
                                                                           come" on:
    "money" or "securities" while in or on the premises
    described in the "Declarations" or within a bank or                    1) Newly acquired buildings or business per
    savings institution.                                                      sonal property and personal property of oth
                                                                              ers in a newly leased building at other than
    We will pay for "money" and "securities" while being
                                                                              the location(s) described in the "Declara
    conveyed by the insured or by an authorized employ
                                                                              tions"; or
    ee, up to $10,000 for any one "loss" caused by a peril
    insured against.                                                       2) New additions, new buildings, and new
                                                                                  structures when constructed on the described
    We will pay up to $10,000 for "loss" if the "loss" oc
                                                                                  premises, including materials, equipment,
    curs inside the home of the insured or an authorized
                                                                                  and supplies on or within 1,500 feet of the
    employee.
                                                                                  described premises, if "loss" to the new ad
    This does not include loss caused by unexplained or                           ditions, new buildings, and new structures
    mysterious disappearance or abstraction.                                      delays the start of your business. The "inter
    The deductible for this extension is $200.
                                                                                  ruption of business" will start on the day
                                                                                  your business would have started if the
20. Money and Securities Destruction. We will pay for                             "loss" had not occurred;
    "money" and "securities" destruction up to $10,000
    for any one "loss" caused by a peril insured against.                  provided there is no other insurance applicable.
    "Money" and "securities" destruction means "loss" by              This extension shall apply for 90 days after the acqui
    destruction of "money" and "securities" within the                sition or start of construction, provided the policy
    premises described in the "Declarations".                         remains in force or is renewed.

    This does not include loss caused by imexplained or               You shall report values involved and pay any addi
    mysterious disappearance or abstraction.                          tional premium.
    This extension of coverage applies to each building               This extension does not apply to property while in
    described in the "Declarations".                                  transit.

21. Newly Acquired or Constructed Property                         22. Non-Owned Detached Trailers. Business Personal

    a. If this policy covers building(s), you may extend              Property and Personal Property of Others - Coverage
       that insurance to apply to 50% of the limit for                2 is extended to cover detached trailers that you do
       Buildmgs(s)- Coverage 1 or $500,000, whichev                   not own,provided that:
        er is less, on:                                               a.   The trailer is used in your business;
         1) Newly acquired buildings at other than the                b. The trailer is in yoiu care, custody, or control at
             location(s) described in the "Declarations";                the insined premises described in the "Declara
        2) New additions, new buildings, and new                           tions"; and
             structures when constructed on the insured               c. You have a contractual responsibility to pay for
             premises, including materials, equipment,                     "loss" or damage to the trailer.
             and supplies on or within 1,500 feet of the
             insured premises;                                        We will not pay for any "loss" or damage that occurs:

        provided there is no other insurance applicable.              a.   While the trailer is attached to any motor vehicle
                                                                           or motorized conveyance, whether or not the mo
    b. If this policy covers your business personal                        tor vehicle or motorized conveyance is in mo
       property and personal property of others, you                       tion; or
       may extend that insurance to apply to 25% of the
                                                                      b. During hitching or unhitching operations, or
       limit for Business Personal Property and Person
                                                                         when a trailer becomes accidentally unhitched
       al Property of Others - Coverage 2 or $250,000,
                                                                         from a motor vehicle or motorized conveyance.
       whichever is less, on newly acquired business
       personal property and personal property of others              We will pay up to $5,000 for any one "loss" caused
       in a newly acquired or leased building other than              by a peril insured against to non-owned detached
       the location(s) described in the "Declarations";               trailers.
                                                              29
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 68 of 169

    This insurance is excess over the amount due(wheth              26. Property in Danger. This policy covers up to 45
    er you can collect on it or not) from any other insur               days for any "loss" to covered property removed from
    ance covering such property.                                        the premises described in the "Declarations" or at a
    This extension of coverage applies to each building                 temporary location because of danger of damage by a
    described in the "Declarations".
                                                                        peril insured against or to repair damage to the cov
                                                                        ered property.
23. Personal Articles. Business Personal Property and
    Personal Property of Others - Coverage 2 is extended                This extension of coverage applies to each building
                                                                        described in the "Declarations".
    to cover household and personal articles of the in
    sured, the insured's partners, members or managers of           27. Temporarily Off-Premises - Business Personal
    a limited liability company, the insured's officers, or             Property and Personal Property of Others - Cov
    the insured's employees for loss caused by a peril in               erage 2. This extension includes coverage for busi
    sured against. We will pay up to $10,000 for any one                ness personal property and personal property of oth
    "loss" at the premises described in the "Declarations".             ers up to $25,000 and coverage for salesmen's sam
                                                                        ples up to $2,500 for "loss" caused by a peril insured
    This extension of coverage applies to each building
                                                                        against except while in transit and other than an "ac
    described in the "Declarations".
                                                                        cident" or "electronic circuitry impairment" to "cov
24. Pollutants Clean Up and Removal. We will cover                      ered equipment" as provided in Section IV - Addi
    the cost to extract "pollutants" from land or water on              tional Coverages - D. Equipment Breakdown
    the premises described in the "Declarations" if the re              Coverage. This extension applies only to business
    lease, discharge, or dispersal of "pollutants" is caused            personal property and personal property of others at a
    by a peril insiured against during the policy period.               location you do not own, lease, or operate and for not
    We will pay up to $25,000 for all "losses" throughout               more than 60 days.
    the year. The "loss" must be reported to us within 180
                                                                        We will cover business personal property and per
    days after the "loss" or the end of the policy period,
                                                                        sonal property of others and salesmen's samples at
    whichever is the later date.
                                                                        exhibitions or trade shows for not more than 60 days.
25. Private Structures and Rental Value - Dwellings.
                                                                        This extension shall not apply to property rented to
    You may apply an amount of insurance equal to 10%
                                                                        others and property sold on installment or deferred
    of the coverage on any insured dwelling to each of
                                                                        payment plans after delivery to customers.
    the following:
                                                                    28. Transportation - Airborne Property. We will pay
    a. Private structures pertaining to the dwelling; and
                                                                        up to $25,000 for "loss" to Business Personal Proper
    b. Rental value of the dwelling or its private struc                ty and Personal Property of Others - Coverage 2 in or
         tures. The amount available in any one month                   on an "aircraft" owned, leased, or operated by or for
         cannot exceed 25% of this additional amount of                 you or in or on an "aircraft" of a common or contract
         insurance. Damaged property must be repaired as                carrier. The "loss" must be caused by fire; lightning;
         soon as practicable.                                           flood; earthquake; landslide; windstorm; theft; rob
                                                                        bery; or crashing ofthe "aircraft".
    Dwelling means a residence for not more than four
    families. It may contain not more than five roomers                 This extension applies anywhere in the world.
    or boarders in addition to the fom families and it may
                                                                    29. Transportation. We will pay up to $25,000 for
    also contain an incidental commercial occupancy. It
                                                                        "loss" to Business Personal Property and Personal
    may not be used only for commercial or farming pur
                                                                        Property of Others - Coverage 2 in or on a vehicle
    poses.
                                                                        owned, leased, or operated by or for you; in or on a
    Incidental commercial occupancy means:                              vehicle of a common or contract carrier; or on a dock,
                                                                        pier, bulkhead, platform, or station while in the cus
    a.   Offices used for business or professional purpos
                                                                        tody of a common or contract carrier. The "loss"
         es;
                                                                        must be caused by fire; lightning; flood; earthquake;
    b. Private schools or studios used for music, dance,                landslide; windstorm; collapse of bridge, dock, or
       photography, and other instructional purposes; or                culvert; theft; "robbery"; or collision (excluding
                                                                        roadbed collision), upset, or overturn of transporting
    c.   Small service occupancies used for service rather
                                                                        vehicle.
         than for sales. Examples are barber or beauty
         shops, tailors or dressmakers, telephone ex                    This extension includes $1,000 of coverage for tools
         changes, and shoe repair shops using hand work                 and equipment.
         only.
                                                                        This extension applies away from the premises de
    This extension of coverage applies to each building                 scribed in the "Declarations" but only while in the
    described in the "Declarations".                                    United States of America, its territories or posses
                                                                        sions, Puerto Rico, or Canada.


                                                               30
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 69 of 169

30. Valuable Papers and Records. Business Personal                         temporarily at your home, or at a premise you do not
    Property and Personal Property of Others - Coverage                    own, lease, or occupy. We will only cover laptops,
    2 is extended to cover the "extra expense" incurred in                 notebooks, and handheld computers while in the
    the reproduction of yom valuable papers and records                    United States of America, its territories or posses
    and your interest in the valuable papers of others                     sions,Puerto Rieo, or Canada.
    when destroyed by a peril insured against at the
    premises described in the "Declarations", while being         SECTION IX          WHEN AND WHERE THIS POLICY
    conveyed outside the premises, or temporarily within          APPLIES
    other premises for any purpose exeept storage.
                                                                  When
    Coverage will also apply while your valuable papers           This policy applies to losses that oecur during the policy peri
    and records and your interest in the valuable papers          od. Unless otherwise specified in the "Declarations", "Renew
    of others are being moved to and while at a place of          al Certificate", "Amended Declarations", "Revised Declara
    safety because of imminent danger of "loss" and               tions", or endorsement, the policy period begins and ends
    while being retumed from such place.                          12:01 AM Standard Time at the stated address of the Named
    "Loss" or damage to valuable papers and records will          Insured. An "Amended Declarations" or endorsement tells you
    be valued at the cost of restoration or replacement of        that the policy has been changed. A "Renewal Certificate" tells
    the lost or damaged information. To the extent that           you that the policy is being renewed for another poliey period.
    the contents of the valuable papers and records are           Where
    not restored, the valuable papers and records will be
    valued at the cost of replacement with blank materi           This policy applies to "loss" of property in the United States,
    als or substantially identical type.                          its territories and possessions, Puerto Rico, and Canada.
    Valuable papers and records means inscribed, print            SECTION   X                 COMMERCIAL             PROPERTY
    ed, or written;                                               CONDITIONS

    a.   Documents;                                               1.   ABANDONMENT OF PROPERTY
    b. Manuscripts; or                                                 We will not accept abandoned property.
    c. Records;
                                                                  2.   APPRAISAL
    including abstracts, books, deeds, drawings, fihns,
    maps, or mortgages. But valuable papers and records                If you and we fail to agree on the amount of "loss", either
    does not mean "money" or "securities".                             party may make written demand for an appraisal. Each
                                                                       party will select an appraiser and notify the other of the
    This extension is limited to $25,000 for any one
                                                                       appraiser's identity within 20 days after the demand is re
    "loss".
                                                                       ceived. The appraisers will select a competent and impar
    This extension of eoverage applies to each building                tial umpire. If the appraisers are unable to agree upon an
    described in the "Declarations".                                   umpire within 15 days after both appraisers have been
                                                                       identified, you or we can ask a judge of a court of record
    The deductible does not apply to this extension.                   in the state where your principal office is located to select
31. Heating and Air Conditioning Equipment. Busi                       an umpire.
    ness Personal Property and Personal Property of Oth                    The appraisers shall then set the amount of "loss". If
    ers - Coverage 2 is extended to cover heating or air                   the appraisers submit a written report of an agree
    conditioning equipment which is in your care, custo                    ment to us, the amount agreed upon shall be the
    dy, or control and for which you are contractually re                  amount of "loss". If they caimot agree, they will
    sponsible. The heating and air conditioning equip                      submit their differences to the umpire. A written
    ment must be permanently attached to the building on                   award by two will determine the amount of"loss".
    the premises described in the "Declarations".
                                                                           Each party will pay the appraiser it chooses, and
    We will pay up to $20,000 for any one "loss" caused                    equally bear expenses of the appraisal. However, if
    by a peril insured against to heating and air condi                    the written demand for appraisal is made by us, we
    tioning equipment.                                                     will pay for the reasonable cost of your appraiser and
    This extension of coverage applies to eaeh building                    your share ofthe cost ofthe umpire.
    described in the "Declarations".
                                                                           We will not be held to have waived any rights by any
32. Laptop Computers Off-Premises. We will pay up                          act relating to appraisal.
    to $10,000 for laptops, notebooks, and other                  3.   COINSURANCE CLAUSE - COVERAGES 1 & 2
    handheld computers for "loss" caused by a peril in
    sured against, other than an "accident" or "electronic             The coinsurance clause applies to each insured item for
    circuitry impairment" to "covered equipment" as pro                which a specific amount is shown in the "Declarations".
    vided in Section IV - Additional Coverages - D.                    (See percentage shown in the "Declarations").
    Equipment Breakdown Coverage while in transit.

                                                             31
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 70 of 169

     We will pay that proportion of any "loss" that the amount                 b. There is an entry offinaljudgment; or
     of insurance bears to the amoimt produced by multiplying
     the coinsurance percentage by the actual cash value                       c. There is a filing of an appraisal award on your behalf.
     (ACV)of such property at the time of"loss". We will pay                   We have the option to:
     the amount of insurance or the amount determined by co-
     insiuance, whichever is less.                                             a. Pay the value ofthat part ofthe damaged property;

     Our Payment = amoimt of insurance X loss                                  b. Pay the cost to repair or replace that part of the dam
                         amount required                                          aged property, but this does not include the increased
                                                                                  cost of construction due to enforcement of or compli
     "Amount required" means the coinsiuance percentage                           ance with any ordinance or law regulating the con
     multiplied by the actual cash value.                                         struction or repair of the damaged building;
     If "loss" or damage to your covered property is on a re                   c. Take all or part of the damaged property at an agreed
     placement cost basis, "amount required" means the coin                       or appraised value; or
     surance percentage multiplied by the replacement cost.
                                                                               d. Repair or replace that part of the damaged property
     When applying the coinsurance clause, the cost of exca                       with material of like kind and quality, but this does
     vations and earthmoving, the value of parts of structures                      not include the increased cost of construction due to
     underground and the Extensions of Coverage are not to be                       any ordinance or law regulating the construction or
     considered.                                                                    repair ofthe damaged building.
4.   DIVISIBLE CONTRACT                                                        We will determine the value of lost or damaged property,
     The breach of a policy condition in one building or loca                  or the cost of its repair or replacement, in accordance with
                                                                               the applicable terms of the Valuation Condition in this
     tion will have no effect on the coverage on another where
     no breach exists.
                                                                               coverage form or any applicable provision which amends
                                                                               or supersedes the Valuation Condition.
5.   LIMITATION              ELECTRONIC         MEDIA       AND
                                                                               We will not pay more than the amount of insurance
     RECORDS
                                                                               shown in the "Declarations" applicable to the damaged or
     We will not pay for any loss of "income" and/or "rental                   destroyed property.
     income" caused by direct physical damage to electronic
                                                                               Pennsylvania Only:
     media and records after the longer of:
                                                                               We must give the insured notice of our intent to repair or
          a.   Sixty (60) consecutive days after the date of
                                                                               replace within 15 working days after we receive your
               physical "loss" or damage; or
                                                                               sworn proof of loss.
          b. The period beginning with the date of direct
                                                                          7.   MORTGAGEE
             physical "loss" or damage to repair, rebuild, or
             replace, with reasonable speed and similar quali                  "Loss" shall be payable to mortgagees named in the "Dec
             ty, other property at the insured premises due to                 larations", to the extent of their interest and in the order of
             "loss" caused by the same occurrence.                             precedence.
     Electronie media and records mean:                                        Our Duties

          a.   Electronic data processing, recording, or storage               We will:
               media such as films, tapes, discs, drums, or cells;
                                                                               a.   Protect the mortgagee's interest in an insiued build
          b. Data stored on such media; or                                          ing. This protection will not be invahdated by any act
                                                                                    or neglect of the insiued, any breach of warranty, in
          c.   Programming records used for electronic data
                                                                                    crease in hazard, change of ownership, or foreclosure
               processing or electronically controlled equip
                                                                                    if the mortgagee has no knowledge of these condi
               ment.
                                                                                    tions.
          This limitation does not apply to "extra expense".
                                                                               b.   Give the mortgagee 30 days notice before cancella
6.   LOSS PAYMENT                                                                   tion or refusal to renew this policy.
     We will adjust all "losses" with you. We will pay you un                  Mortgagee's Duties
     less some other person is named in the policy or is legally
                                                                               The mortgagee will:
     entitled to receive payment. We will not pay you more
     than your financial interest in the covered property.                     a.   Furnish proof of "loss" within 60 days if you fail to
                                                                                    do so;
     "Loss" will be payable 30 days after we receive your
     proof of "loss" if you have complied with all the terms of                b. Pay upon demand any premium due if you fail to do
     this coverage part and one ofthe following has been done:                      so;

     a.   We have reached an agreement with you;

                                                                     32
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 71 of 169

     c.   Notify us of any change in ownership or occupancy,              13. RECOVERIES
          or any increase in hazard of which the mortgagee has
                                                                             If either you or we recover any property after settlement,
          knowledge;
                                                                             that party must notify the other. Expenses ofrecovery will
     d. Give us his or her right of recovery against any party               be deducted from the value of the property. The balance
        liable for "loss". This shall not impair the right of the            of the proceeds will be divided according to your and our
        mortgagee to recover the full amount of the mortgage                 interests.
          debt; and
                                                                             At your option, the recovered property will be returned to
     e.   After a "loss", permit us to satisfy the mortgage re               you. You must then return to us the amount we paid to
          quirements, and receive frill transfer of the mortgage             you for the property. We will pay the expenses of the re
          and all "securities" held as collateral to the mortgage            covery and the expenses to repair the recovered property,
          debt.                                                              up to the Limits ofInsurance.
     Policy conditions relating to APPRAISAL, LOSS                        14. RESUMPTION OF YOUR BUSINESS
     PAYMENT and SUITS AGAINST US apply to the
                                                                             We will reduce the amount of your:
     mortgagee.
                                                                             a. Income protection loss, other than "extra expense", to
     This mortgagee interest provision shall apply to any trus
                                                                                the extent that you can resume your business, in
     tee or loss payee named in the "Declarations".
                                                                                whole or in part, by using damaged or undamaged
8.   NO BENEFIT TO BAILEE                                                       property (including business personal property) at the
                                                                                premises described in the "Declarations" or else
     No bailee shall benefit, directly or indirectly, from this in
                                                                                  where.
     surance.

                                                                             b. "Extra expense" loss to the extent you can return your
9.   OTHER INSURANCE
                                                                                  business to normal and discontinue such "extra ex
     You may have other insurance subject to the same plan,                       pense".
     terms, conditions, and provisions as insurance rmder this
                                                                          15. SUITS AGAINST US
     Coverage Part. If you do, we will pay our share of the
     covered loss or damage. Our share is the proportion that                We may not be sued imless there is full compliance with
     the applicable Limits of Insurance xmder this Coverage                  all the terms of this policy. Suit must be brought within 2
     Part bears to the Limits of Insurance of all insurance cov              years (Maryland and North Carolina - 3 years) after the
     ered on the same basis.                                                 "loss" occurs.(IL - The period of time for filing suit must
                                                                             be extended by the number of days between the date the
     If there is other insurance covering the same loss or dam
                                                                             proof of loss was filed and the date the claim was denied
     age, other than that described in the paragraph above, we
                                                                             in whole or in part).
     will pay only for the amount of covered loss or damage in
     excess of the amount due from the other insurance,                   16. VACANCY AND UNOCCUPANCY
     whether you can collect on it or not. But we will not pay
                                                                             Property may be unoccupied without limit of time. If the
     more than the applicable Limits ofInsurance.
                                                                             building at which the "loss" occurs is vacant for more
10. PROPERTY OF OTHERS                                                       than 60 consecutive days before the "loss", then we will:
     If we are called upon to pay a "loss" for property of oth               a.   Not pay for any "loss" caused by:
     ers, we reserve the right to adjust the "loss" with the own
                                                                                  1) Vandalism or malicious mischief, water damage,
     er. If we pay the owner, such payments will satisfy your
                                                                                     glass breakage, or theft; or
     claims against us for the owner's property.
                                                                                  2) Sprinkler leakage unless you have exercised rea
     In case of disagreement with the property owner, we will
                                                                                     sonable care to protect the system against freez
     conduct the defense on your behalf at our expense.
                                                                                     ing;
11. PROTECTIVE SAFEGUARDS
                                                                             b. Pay for other covered "losses", but we will reduce the
     You must maintain, as far as is within your control, any                   amount of payment by 15%.
     protective safeguards shown in the "Declarations". Failure
                                                                             For a tenant operated business, the building means the
     to do so will suspend the coverage of this policy at the af
                                                                             unit or suite rented or leased to the tenant. Such building
     fected location. Coverage will not be suspended if you no
                                                                             is vacant when it does not contain enough business per
     tify us immediately when the system is not in operation
                                                                             sonal property to conduct customaiy operations.
     because of repairs or maintenance, and you comply with
     our requests and directions at that time.                               For the owner of the building, the building means the en
                                                                             tire building. Such building is vacant unless at least 31%
12. RECORDS
                                                                             of its total square footage is:
     You must keep proper records so that we can accurately
                                                                             a.   Rented to a lessee or sub-lessee and used by the les
     determine the amount of"loss".
                                                                                  see or sub-lessee to conduct its customary operations;
                                                                                  and/or
                                                                     33
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 72 of 169

   b. Used by the building owner to conduct customary                       7)    The inventory of damaged property as prepared
         operations.                                                             in c. above;
   Buildings under construction are not considered vacant or           i.    In addition to the other conditions under Additional
   unoccupied.                                                               Income Protection - Coverage 3, make necessary re
17. VALUATION
                                                                             placements or repairs and use all available means to
                                                                             eliminate any uimecessary delay in order to resume
   We will determine the value of covered property in the                    operations as soon as possible;
   event of"loss" as follows:
                                                                       j.    Agree to help us enforce any right ofrecovery against
   a. At actual cash value at the time of the "loss", except                 any party liable for "loss" under this policy. This will
      as provided elsewhere in this policy;                                  not apply if you have waived recovery rights in writ
                                                                             ing prior to a "loss".
   b. Stock you have sold but not delivered will be valued
         at the selling price less any discounts and expenses          SECTION XI - DEFINITIONS
         you otherwise would have had.
                                                                       •     "Accident" means a fortuitous event that causes di
18. YOUR DUTIES AFTER A LOSS                                                 rect physical damage to "covered equipment". The
  In case of a covered "loss", you must perform the follow                   event must be one ofthe following:
  ing duties:                                                                1. Mechanical breakdown, ineluding rupture or
                                                                                  bursting caused by centrifugal force;
   a.    Give us or our Agent immediate notice. If a crime                   2. Artificially generated electrical current, iuclud-
         "loss", also notify the police (except Virginia);                      ing electrical arcing, that disturbs electrical de
   b. Protect the property from further damage. If neces                        vices, appliances, or wires;
      sary for property protection, make reasonable repairs                  3. Explosion of steam boilers, steam pipes, steam
      and keep a record of all repair costs;                                    engines, or steam turbines owned or leased by
                                                                                 you or operated under your control;
  c. Furnish a complete inventory of damaged property                        4. "Loss" or damage to steam boilers, steam pipes,
     stating its original cost. At om request, fomish a                         steam engines, or steam turbines caused by or re
     complete inventory ofimdamaged property stating its                        sulting from any condition or event inside such
     original cost. If a "loss" is both less than $10,000 and                   equipment; or
     less than 5% of the amount of insurance, no special                     5. "Loss" or damage to hot water boilers or other
     inventoiy and appraisal of the imdamaged property                           water heating equipment caused by or resulting
         shall be required;                                                      from any condition or event inside such boilers
  d. Produce for examination, with permission to copy, all                       or equipment.
     books of accounts, bills, invoices, receipts, and other                 None ofthe following is an "accident"
     vouchers as we may reasonably require;                                  1. Defect, programming error, programming limita
  e.     Show us or our representative the damaged property,                    tion, computer virus, malicious code, loss of
         as often as may be reasonably required;                                "electronic data", loss of access, loss of use, loss
                                                                                of functionality or other condition within or in
  f.     Cooperate with us in our investigation of a "loss" and                 volving "electronic data" or "media" of any kind;
         any suits;                                                              or

  g. Separately submit to examinations under oath and                        2. Misalignment, miscalibration, tripping ofi'-line,
     sign a transcript ofthe same;                                              or any condition which can be corrected by reset
                                                                                ting, tightening, adjusting or cleaning, or by the
  h. Send us, within 90 days after the "loss", yoiu signed                       performance of maintenance.
         and sworn proof of loss statement which iucludes:
                                                                             However, if an "accident" results, we will pay for the
        1)   Time and cause of"loss";                                        resulting "loss", damage or expense caused by that
                                                                             "accident"
       2)    Your interest in the property and the interest of
             all others involved;                                      •     "Aircraft" means any machine or device capable of
                                                                             atmospheric flight except model airplanes.
       3)    Any encumbrances on the property;
                                                                       •    "Automobile" means a land motor vehicle, trailer, or
       4)    Other policies which may cover the "loss";
                                                                             semi-trailer designed for travel oh public roads (in
       5)    Any changes in title, use, occupaney, or posses                 cluding any attached machinery or equipment), but
             sion of the property which occurred during the                  does not include "mobile equipment".
             policy term;
                                                                       •    "Burglary" means the taking of Business Personal
       6)    When required by us any plans, specifications,                 Property and Personal Property of Others - Coverage
             and estimates for the repair of the damaged                    2from inside the premises by a person unlawfully en
             building; and                                                  tering or exiting the premises as evidenced by visible
                                                                            marks of forcible entry or exit. It includes "loss" to
                                                                  34
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 73 of 169

    the building and its equipment resulting from "bur                 tion, premiiun charges, and other information. This
    glary" or attempted "burglary".                                    form is part of your poliey.
•   "Buried vessels or piping" means any piping or vessel          •   "Electronic circuitry" means microelectronic compo
    buried or encased in the earth, concrete, or other ma              nents, including but not limited to circuit boards, in
    terial, whether above or below grade, or in an enclo               tegrated circuits, computer chips, and disk drives.
    sure which does not allow access for inspection and            •   "Electronic circuitry impairment" means a fortuitous
    repair.                                                            event involving "electronic circuitry" within "covered
•   "Cloud computing services" means professional, on-                 equipment" that causes the "covered equipment" to
    demand, self-service data storage or data processing               suddenly lose its ability to function as it had been
    services provided through the Internet or over tele                functioning immediately before such event. This def
    communications lines. This includes services known                 inition is subject to the conditions specified in 1., 2.,
    as laaS (infrastructure as a service), PaaS (platform              and 3. below.
    as a service), SaaS (software as a service) and NaaS               1. We shall determine that the reasonable and ap
    (network as a service). This includes business mod                    propriate remedy to restore such "covered
    els known as public clouds, community clouds, and                     equipment's" ability to function is the replace
    hybrid clouds. "Cloud computing services" include                     ment of one or more "electronic circuitry" com
    private clouds if such services are owned and operat                  ponents ofthe "eovered equipment".
    ed by a third party.                                               2. The "covered equipment" must be owned or
•   "Covered equipment" means Covered Property:                           leased by you, or operated imder your control.
                                                                       3. None of the following is an "electronic circuitry
    1. That generates, transmits, or utilizes energy; or
                                                                          impairment":
    2.   Which, during normal usage, operates under                       a. Any eondition that can be reasonably reme
         vacuum or pressure, other than the weight of its                     died by:
         contents.                                                            1) Normal maintenance, including but not
    "Covered equipment" may utilize conventional de                                limited to replacing expendable parts,
    sign and technology or new or newly commercialized                             recharging batteries, or cleaning;
    design and technology.                                                    2) Rebooting , reloading, or updating
    None of the following is "covered equipment":                                  software or firmware; or
                                                                              3) Providing necessary power or supply.
    1. Insulating or refractory material;
                                                                          b. Any condition caused by or related to:
    2. "Buried vessels or piping", sewer piping, or pip                       1) Incompatibility of the "covered equip
        ing forming a part of a sprinkler or fire suppres                          ment" with any software or equipment
        sion system;                                                               installed, introduced, or networked
    3.   Water piping that is not part of a closed loop                            within the prior 30 days; or
         used to conduct heat or cooling from a boiler or a                   2) Insufficient size, capability, or capacity
         refrigeration or air conditioning system;                                 ofthe "covered equipment".
    4.   Structure,foundation, cabinet, or compartment;                   c. Exposure to adverse environmental condi
                                                                              tions, including but not limited to change in
    5. Dragline, excavation, or construction equipment;                       temperature or humidity, unless such condi
    6. "Vehicle" or any equipment mounted on a "vehi                            tions result in an observable loss of func
       cle" as respects Section IV - Additional Cover                           tionality. Loss of warranty shall not be con
       age - D. Equipment Breakdown Coverage                                    sidered an observable loss offunctionality.
       means any machine or apparatus that is used for
       transportation or moves under its own power.                •   "Electronic data" means information, facts, or com
       "Vehiele" includes, but is not limited to: car,                 puter programs stored as or on, created or used on, or
       truck, bus, trailer, train, "aircraft", watercraft,             transmitted to or from computer software (including
       forklift, bulldozer, tractor, or harvester.                     systems and applications software), on hard or floppy
                                                                       disks, CD-Roms, DVD's, tapes, drives, cells, data
         However, any property that is stationary, perma
                                                                       processing devices, or any other repositories of com
         nently installed at a covered location, and that
                                                                       puter software which are used with electronically
         receives electrical power from an external power
                                                                       controlled equipment. The term computer programs,
         source will not be considered a "vehicle";
                                                                       referred to in the foregoing description of "electronic
    7. Satellite, spacecraft, or any equipment moimted                 data", means a set of related eleetronic instructions
       on a satellite or spacecraft; or                                which direct the operations and ftmctions of a com
    8. Equipment manufactured by you for sale.                         puter or device connected to it, which enable the
                                                                       computer or device to receive, process, store, re
•   "Declarations", "Amended Declarations", "Revised                   trieve, or send data. This paragraph does not apply to
    Declarations", and "Renewal Certificate" mean the                  your stock of prepackaged software.
    form which shows yoin coverages, limits of protec


                                                              35
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 74 of 169

•   "Extra expense" means the necessary expenses in                         a. Air compressors, pumps, and generators, in
    curred by you during the "interruption of business"                        cluding spraying, welding, building clean
    that would not have been incurred if there had been                        ing, geophysical exploration, lighting, and
    no direct "loss" to covered property caused by a peril                     well servicing equipment; or
    insured against.
                                                                            b. Cherry pickers and similar devices used to
•   "Fimgus" means any type or form of "fungus", in                                raise or lower workers;
    cluding mold or mildew and any mycotoxins, spores,
                                                                        6. Vehicles not described in 1., 2., 3., or 4. above
    scents, or by-products produced or released by "fun
                                                                            maintained primarily for purposes other than the
    gi".
                                                                            transportation of persons or cargo. However,
•   "Hazardous substance" means any substance that is                       self-propelled vehicles with the following types
    hazardous to health or has been declared to be haz                      of permanently attached equipment are not "mo
    ardous to health by a governmental agency.                              bile equipment" but are considered "automo
                                                                            biles".
•   "Income" means the sum of net income (net profit or
    loss before income taxes) that would have been                          a. Equipment designed primarily for:
    earned or incurred and necessary continuing operat                             1) Snow removal;
    ing expenses incurred by the business such as payroll
    expenses, taxes, interests, and rents. For manufactur                          2) Road maintenance, but not construction
    ing risks, "income" includes the net sales value of                               or resurfacing;
    production.                                                                    3) Street cleaning;
•   "Interruption of business" means the period of time                     b.     Cherry pickers and similar devices mounted
    that your business is partially or totally suspended                           on an "automobile" or truck chassis and
    and it:
                                                                                   used to raise or lower workers; and
    1. Begins with the date of direct "loss" to covered                     c.     Air compressors, pumps, and generators, in
       property caused by a peril insured against; and                             cluding spraying, welding, building clean
    2. Ends on the date when the covered property                                  ing, geophysical exploration, lighting, and
       should be repaired, rebuilt, or replaced with rea                           well servicing equipment.
       sonable speed and similar quality.                           •   "Money" means:
•   "Loss" means direct and accidental loss of or damage                1. Currency, coins, and bank notes in ciurrent use
    to covered property.                                                   and having a face value; and
•   "Media" means material on which "data" is recorded                  2. Travelers checks, register checks, credit card
    such as solid state drives, hard disks, optical disks,                 slips, and money orders held for sale.
    flash drives, magnetic tapes, or floppy disks.
                                                                        "Money" does not include crypto-currencies such as
•   "Mobile equipment" means any of the following                       Bitcoin.
    types of land vehicles (including any attached ma
    chinery or equipment):                                          •   "One equipment breakdown" means if an initial "ac
                                                                        cident" or "electronic circuitry impairment" causes
    1. Bulldozers, farm machinery, forklifts, and other                 other "accidents" or "electronic circuitry impair
       vehicles designed for use principally off public                 ments", all will be considered "one equipment break
           roads;                                                       down". All "accidents" or "electronic circuitry im
    2. Vehicles maintained for use solely on or next to                 pairments" that are the result of the same "accident"
           premises you own or rent;                                    or "electronic circuitry impairment" will be consid
                                                                        ered "one equipment breakdown".
    3.     Vehicles that travel on crawler treads;
                                                                    •   "Pollutants" mean any solid, liquid, gaseous, or ther
    4. Vehicles, whether self-propeUed or not, main                     mal irritant or contaminant, includmg smoke, vapor,
       tained primarily to provide mobility to perma                    soot, fumes, acids, alkalis, chemicals, and waste.
       nently mounted:                                                  Waste includes materials to be recycled, recondi
           a. Power cranes, shovels, loaders, diggers, or               tioned, or reclaimed.
               drills; or                                           •   "Rental income" means:
           b. Road construction or resurfacing equipment                1. The rents from the tenant occupancy of the
              such as graders, scrapers, or rollers;                       premises described in the "Declarations";
    5.     Vehicles not described in 1., 2., 3., or 4. above            2. Continuing operating expenses incurred by the
           that are not self-propelled and are maintained                   business such as:
           primarily to provide mobility to permanently at
           tached equipment ofthe following types:                          a.     Payroll; and
                                                               36
        Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 75 of 169

    b. All expenses for which the tenant is legally           •   "Securities" means negotiable and non-negotiable in
       responsible and for which you would other                  struments or contracts representing either "money" or
       wise he responsible.                                       other property and includes:
3. Rental value of the property described in the                  1. Tokens, tickets including lottery tickets, food
   "Declarations" and occupied by you;                               stamps, revenue, and other stamps (whether rep
                                                                     resented by actual stamps or unused value in a
4. Incidental income received from coin-operated
                                                                     meter)in current use; and
   laundries, hall rentals, or other facilities on the
   premises described in the "Declarations".                      2.   Evidences of debt issued in connection with
                                                                       credit or charge cards not issued by you;
"Robbery" means the taking of Business Personal
Property and Personal Property of Others - Coverage               "Securities" does not include "money".
2 from the care, custody, and control of a person by
one who has:

1. Caused or threatened to cause that person bodily
    harm; or
2. Committed an obviously unlawfixl act witnessed
   by that person.




                                                         37
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 76 of 169
                                                                               FIVESTAR CONTRACTORS
                                                                                  ULTRAFLEX PACKAGE
    !il                                                                           ULTRAPACK BUSINESS
                                                                      ULTRASURE FOR PROPERTY OWNERS
                                                                                          GU-78 (Ed. 2/02) UF-9228
            ERIE INSURANCE GROUP
  ERE.

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     ILLINOIS AMENDATORY ENDORSEMENT - OTHER INSURANCE
                                                CONDITION
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART

Other Insurance of Section X - Commercial Property         bears to the Limits of Insurance of all insurance covering
Conditions is replaced by the following:                   on the same basis.

Other Insurance                                            If there is other insurance covering the same "loss" or
                                                           damage, other than that described in the first paragraph,
You may have other insurance subject to the same plan,     we A^l pay only for the amount of covered "loss" or
terms, conditions, and provisions as the insurance under   damage in excess of the amount due fi'om that other
this policy. If you do, we will pay our share of the       insurance, whether you can collect on it or not. We will
covered "loss" or damage. Our share is the proportion      not pay more than the amoimt of insurance shown in
that the applicable Limit of Insurance under this policy   the "Declarations".
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 77 of 169

                                                                                                           ERIE INSURANCE
                                                                                                                  INTERLINE
                                                                                                   EL 09 52(Ed. l/I5)UF-4076



                  THIS ENDORSEMENT CHANGES THE POLIGY. PLEASE READ IT CAREFULLY.

         CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART

    COMMERCIAL INLAND MARINE COVERAGE PART(S)
    FIVESTAR CONTRACTORS'COMMERCIAL PROPERTY COVERAGE PART

    ULTRAFLEX COMMERCIAL PROPERTY COVERAGE PART

    ULTRAPACK COMMERCIAL PROPERTY COVERAGE PART

    ULTRASURE FOR PROPERTY OWNERS'COMMERCIAL PROPERTY COVERAGE PART

    ULTRASURE FOR LANDLORDS POLICY



A. Cap On Certified Terrorism Losses                                   If aggregate insured losses attributable to terrorist acts
                                                                       certified under the Terrorism Risk Insurance Act exceed
    "Certified act of terrorism" means an act that is certified
                                                                       $100 billion in a calendar year and we have met our in
    by the Secretary of the Treasury, in aecordance with the
                                                                       surer deductible rmder the Terrorism Risk Insurance Act,
    provisions of the federal Terrorism Risk Insurance Act, to
                                                                       we shall not be liable for the payment of any portion of
    be an act of terrorism pursuant to such Act. The criteria
                                                                       the amoimt of such losses that exceeds $100 billion, and
    contained in the Terrorism Risk Insurance Act for a "cer
                                                                       in such case insured losses up to that amount are subject
    tified act ofterrorism" include the following:
                                                                       to pro rata allocation in accordance with procedures estab
    1.   The act resulted in insured losses in excess of$5 mil         lished by the Secretary ofthe Treasury.
         lion in the aggregate, attributable to all types of in
                                                                    B. Application OfExclusions
         surance subject to the Terrorism Risk Insurance Aet;
         and                                                           The terms and limitations of any terrorism exclusion, or
                                                                       the inapplicability or omission of a terrorism exclusion,
    2. The act is a violent act or an act that is dangerous to
                                                                       do not serve to create coverage for any loss which would
       human life, property or infrastructure and is commit
                                                                       otherwise be excluded under this Coverage Part or Policy,
       ted by an individual or individuals as part of an effort
                                                                       such as losses excluded by the Nuclear Reaction or Radia
       to coerce the civilian population of the United States
                                                                       tion Exclusion or the War Exclusion.
       or to influence the policy or affect the conduct of the
       United States Government by coercion.


                                               Copyright ISO Properties, Inc., 2007
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 78 of 169
                                                                                FIVESTAR CONTRACTORS
                                                                                   ULTRAFLEX PACKAGE
    !il                                                                            ULTRAPACK BUSINESS
                                                                       ULTRASURE FOR PROPERTY OWNERS
                                                                                           GU-66 (Ed. 2/02) UF-9096
            ERIE INSURANCE GROUP
  ERE.

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ILLINOIS AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided xmder the following:
   COMMERCIAL PROPERTY COVERAGE PART


   A.     Other Insurance of Section X - Commercial           that other insurance, whether you can collect on it
   Property Conditions is replaced by the following:          or not. But, we will not pay more than the appli
                                                               cable Limit of Insurance.
   Other Insurance

   You may have other insurance subject to the same
   plan, terms, conditions and provisions as the insur        B. Suits Against Us of Section X - Commercial
   ance rmder this Coverage Part. If you do, we will          Property Conditions is replaced by the following:
   pay our share of the covered loss or damage. Our           Suits Against Us
   share is the proportion that the applicable Limit of
   Insurance imder this Coverage Part bears to the            We may not be sued unless there is full compliance
   Limits of Insurance of all insurance covering on the       with all the terms of this policy. Suit must be
   same basis.
                                                              brought within two years after the "loss" occurs.

   If there is other insurance covering the same loss or      However, this two year period is extended by the
   damage, other than that described in the above para        number of days between the date proof of loss is
                                                              submitted and the date the claim is denied in whole
   graph, we will pay only for the amount of covered
   loss or damage in excess of the amount due from             or in part.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 79 of 169
                                                                       BUSINESS CATASTROPHE LIABILITY
                                                                       COMMERCIAL GENERAL LIABILITY
                                                                               FIVESTAR CONTRACTORS
                                                                                  ULTRAFLEX PACKAGE
                                                                                  ULTRAPACK BUSINESS
           ERIE INSURANCE GROUP                                      ULTRASURE FOR PROPERTY OWNERS
                                                                                         GU-32 (EA 3/01) UF-6189
  ERIE„

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                  EXCLUSION ■ LEAD LIABILITY
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following is added to Paragraph 2., Exclusions of                  b. Manufacture, distribution, sale, resale,
Section I - Coverage A - Bodily Injury And Property                       rebranding, installation, repair, removal,
Damage Liability:                                                         encapsulation, abatement, replacement
                                                                           or handling of lead, paint containing
   Lead Liability                                                          lead, or any other material or substance
       This insurance does not apply to:                                   containing lead.
         1. Actual or alleged "bodily injury" arising out             whether or not the lead is now or was at any
            of the ingestion, inhalation, or absorption of            time airborne as a particle, contained as a
            lead or lead compounds in any form.                       product, ingested, inhaled, transmitted in any
                                                                      fashion, or foimd in any form whatsoever.
         2. Actual or alleged "bodily injury" or "prop
            erty damage" arising out of any form of lead            5. Any loss, cost or expense arising out of any:
            or lead compounds.                                          a. Request,   demand    or   order that   the
         3. Any legal obligation of the insured for                        insured or others test for, monitor, clean
           indemnification   or   contribution   due   to                  up, remove, contain, treat, detoxify or
           damages arising out of "bodily injury" or                       neutralize, or in any way respond to, .or
           "property damage" caused by lead, resulting                     assess the effects of, lead or lead com-
           from paint containing lead or contributed to                    pormds.
           by any other substance or material con                       b. Claim or "suit" by or on behalf of any
           taining lead;
                                                                           governmental authority for damages
         4. "Bodily injury" or "property damage" arising                   resulting from testing for, monitoring,
            out of the actual or alleged:                                  cleaning     up, removing, containing,
                                                                           treating, detoxifying or neutralizing, or
             a. exposure to or existence of lead, paint                    in any way responding to, or assessing
                containing leaA or any other materi^ or                    the effects of, lead or lead compounds in
               substance containing leaA or
                                                                           any form.
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 80 of 169
                                                                                                                ERIEINSUEANCE
                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                 FIVESTAR CONTRACTORS
                                                                                                    ULTRAFLEX PACKAGE
                                                                                                        UL-QN(Ed. 6/14)UF-3163


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                           EXCLUSION - PROFESSIONAL LIABILITY
This endorsement modifies insurance provided xmder the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM

                                                                                  services in connection with construction work
A. The following is added to Paragraph 2., Exclusions of
                                                                                  you perform; or
   Section I - Coverage A - Bodily Injury And Property
   Damage Liability and Paragraph 2., Exclusions of Sec                  9. Any other service of a professional nature, including
   tion I - Coverage B - Personal and Advertising Injury                    but not limited to accounting, printers, or attorneys.
    Liability:
                                                                         These exclusions apply even if the claims against any in
    Professional Liability                                               sured allege negligence or other wrongdoing in the super
                                                                         vision, hiring, employment, training, or monitoring of
    This insurance does not apply to "bodily injury", "proper
    ty damage", or "personal and advertising injury" due to:             others by that insured, if the "occurrence" which caused
                                                                         the "bodily injury" or "property damage", or the offense
    1.   The rendering of or failure to render:                          which caused the "personal and advertising injury", in
                                                                         volved the rendering of or failure to render any profes
         a. Diagnostic, medical, surgical, dental, x-ray, or
                                                                         sional services by you or on your behalf with respect to
            nursing service or treatment, or the furnishing of
                                                                         the operations described above.
              food or beverages with them;
                                                                    B.   The following definition is added to Section V ■   Defini-
         b. Health or therapeutic service, treatment, advice,
                                                                         tions:
              or instruction; or
                                                                         "Professional services" ineludes:
         c.   Ambulance, paramedical, rescue squad, or other
              service or treatment conducive to health;                  1. The preparing, approving, or failing to prepare or ap
                                                                            prove maps, plans, shop drawings, opinions, reports,
   2. The furnishing or dispensing of drugs or medical,
                                                                            surveys, field orders, change orders, or drawings and
      dental, or surgical supplies or appliances;
                                                                             specifications; and
   3. The handling of or performing of autopsies;
                                                                         2. Supervision or inspection activities performed as part
   4. The rendering of or failure to render cosmetic, ear                   of any related architectural or engineering activities.
         piercing, tonsorial, massage, physiotherapy, chiropo
                                                                         "Professional services" do not include services vrithin
         dy, hearing aid, optical or optometrical services, or
                                                                         construction means, methods, techniques, sequences, and
         treatments;
                                                                         procedures employed by you in cormection with your op
   5. The selling, licensing, fi-anchising, or furnishing of             erations in your capacity as a construction contractor.
      your computer software, including electronic data
                                                                 C. This Exclusion - Professional Liability does not apply to
      processing programs, designs, specifications, manu
                                                                    liability for damages because of"bodily injiuy", "property
         als, and instructions;
                                                                    damage", or "personal and advertising injury" if a premi
   6. Any act, error, or omission with respect to data pro          um for professional liability coverage is shown in the
      cessing services or operations;                                    Declarations.

   7. Any act, error, or omission with respect to any real
         estate agent or broker services;
   8. The rendering of or failure to render any "profession
      al services" by you or on your behalf, but only with
      respect to either or both ofthe following operations:
         a. Providing engineering, architectural, or survey
            ing services to others in your capacity as an en
            gineer, architect, or surveyor; and
         b. Providing or hiring independent professionals to
            provide engineering, architectural, or surveying
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 81 of 169

                                                                                                         ERIE INSURANCE
                                                                                    COMMERCIAL GENERAL LIABILITY
                                                                                                 CG 00 01 (Ed. 4/13)UF-9708



             COMMERCIAL GENERAL LIABILITY COVERAGE FORM
Various provisions in this policy restrict coverage. Read the           3) Prior to the policy period, no insured listed imder
entire policy carefully to determine rights, duties and what is            Paragraph 1. of Section n - Who Is An Insured
and is not covered.                                                        and no "employee" authorized by you to give or
                                                                           receive notice of an "occurrence" or claim, knew
Throughout this policy the words "you" and "your" refer to the             that the "bodily injury" or "property damage" had
Named Insured shown in the Declarations, and any other                     occurred, in whole or in part. If sueh a listed
person or organization qualifying as a Named Insured imder                 insured or authorized "employee" knew, prior to
this policy. The words "we", "us" and "our" refer to the                   the policy period, that the "bodily injury" or
company providing this insurance.                                          "property     damage"     occurred,    then   any
The word "insured" means any person or organization                        continuation, change or resumption ofsuch "bodily
qualifying as such under Section U - Who Is An Insured.                    injury" or "property damage" during or after the
                                                                           policy period will be deemed to have been known
Other words and phrases that appear in quotation marks have                prior to the policy period.
special meaning. Refer to Section V -Definitions.
                                                                     c. "Bodily injury" or "property damage" which occurs
SECTION I- COVERAGES                                                    during the policy period and was not, prior to the
                                                                        policy period, known to have occurred by any insured
COVERAGE A - BODILY INJURY AND PROPERTY                                 listed under Paragraph 1. of Section n - Who Is An
DAMAGE LIABILITY                                                        Insured or any "employee" authorized by you to give
                                                                        or receive notice of an "occurrence" or claim, includes
1. Insuring Agreement                                                   any continuation, change or resumption of that "bodily
                                                                        injury" or "properly damage" after the end of the
    a. We will pay those sums that the insured becomes                  policy period.
       legally obligated to pay as damages because of"bodily
       injury" or "property damage" to which this insurance          d. "Bodily injury" or "property damage" will be deemed
                                                                        to have been known to have occurred at the earliest
       applies. We will have the right and duty to defend the
       insured against any "suit" seeking those damages.                time when any insured listed under Paragraph 1. of
       However, we will have no duty to defend the insured              Section n - Who Is An Insured or any "employee"
       against any "suit" seeking damages for "bodily mjmy"             authorized by you to give or receive notice of an
       or "property damage" to which this insurance does not            "occurrence" or claim:

       apply. We may, at our discretion, investigate any                1) Reports all, or any part, of the "bodily injury" or
       "occurrence" and settle any claim or "suit" that may                "property damage" to us or any other insurer;
       result. But:
                                                                        2) Receives a written or verbal demand or claim for
       1) The amount we will pay for damages is limited as                 damages because of the "bodily injury" or
          described in Section HI- Limits OfInsurance; and                 "property damage"; or
       2) Our right and duty to defend ends when we have                3) Becomes aware by any other means that "bodily
          used up the applicable limit of insurance in the                 injury" or "property damage" has occurred or has
          payment of judgments or settlements under                        begun to occur.
          Coverages A or B or medical expenses under
          Coverage C.                                                e. Damages because of "bodily injury" include damages
                                                                        claimed by any person or organization for care, loss of
       No other obligation or liability to pay sums or perform          services or death resulting at any time ftom the "bodily
       acts or services is covered unless explicitly provided           injury".
       for imder Supplementary Payments- Coverages A and
       B.                                                         2. Exclusions

    b. This insurance applies to "bodily injury" and "property      This insurance does not apply to:
       damage" only if:                                              a. Expected Or Intended Injury
       1) The "bodily injury" or "property damage" is caused            "Bodily injury" or "property damage" expected or
            by an "occurrence" that t^es place in the                   intended ftom the standpoint of the insured. This
            "coverage territory";                                       exclusion does not apply to "bodily injury" resulting
       2) The "bodily injury" or "property damage" occurs               ftom the use of reasonable force to protect persons or
          during the policy period; and                                 property.
          Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 82 of 169




b. Contractual Liability                                          However, this exclusion applies only if you are in the
   "Bodily injury" or "property damage" for which the             business of manufacturing, distributing, selling,
   insured is obligated to pay damages by reason of the           serving or ftimishing alcoholic beverages. For the
   assumption of liability in a contract or agreement. This       purposes of this exclusion, permitting a person to
   exclusion does not apply to liability for damages:             bring alcoholic beverages on your premises, for
                                                                  consumption on your premises, whether or not a fee
   1) That the insured would have in the absence of the           is charged or a license is required for such activity, is
      contract or agreement; or                                   not by itself considered the business of selling,
                                                                  serving or fiimishing alcoholic beverages.
   2) Assumed in a contract or agreement that is an
      "insured contract", provided the "bodily injury" or     d. Workers' Compensation And Similar Laws
      "property damage" occms subsequent to the
                                                                Any obligation of the insured under a workers'
      execution of the contract or agreement. Solely for
                                                                compensation, disability benefits or imemployment
      the purposes of liability assumed in an "insured
                                                                compensation law or any similar law.
      contract", reasonable attorneys' fees and necessary
      litigation expenses incurred by or for a party other    e. Employer's Liability
      than an insured are deemed to be damages because
      of"bodily injury" or "property damage", provided:         "Bodily injury" to:

       a) Liability to such party for, or for the cost of,       1) An "employee" of the insured arising out of and in
                                                                    the course of:
          that party's defense has also been assumed in
          the same "insured contract"; and                          a) Employment by the insured; or
      b) Such attorneys' fees and litigation expenses are           b) Performing duties related to the conduct of the
         for defense of that party against a civil or                   insured's business; or
         alternative dispute resolution proceeding in
         which damages to which this insurance applies           2) The spouse, child, parent, brother or sister of that
          are alleged.                                              "employee" as a consequence of Paragraph 1)
                                                                    above.
c. Liquor Liability
                                                                This exclusion applies whether the insured may be
  "Bodily injmy" or "property damage" for which any             liable as an employer or in any other capacity and to
  insured may be held liable by reason of:                      any obligation to share damages with or repay
   1) Causing or contributing to the intoxication of any        someone else who must pay damages because of the
      person;
                                                                injury.

   2) The furnishing of alcoholic beverages to a person         This exclusion does not apply to liability assumed by
                                                                the insured under an "insured contract".
      xmder the legal drinking age or under the influence
      of alcohol; or                                          f. Pollution

   3) Any statute, ordinance or regulation relating to the       1) "Bodily injury" or "property damage" arising out of
      sale, gift, distribution or use of alcoholic                  the actual, alleged or threatened discharge,
      beverages.                                                    dispersal, seepage, migration, release or escape of
  This exclusion applies even if the claims against any             "pollutants":
  insured allege negligence or other wrongdoing in:                 a) At or from any premises, site or location which
                                                                        is or was at any time owned or occupied by, or
      a) The supervision, hiring, employment, training
         or monitoring of others by that insured; or                    rented or loaned to, any insured. However, this
                                                                        subparagraph does not apply to:
      b) Providing or failing to provide transportation
         with respect to any person that may be under                   i) "Bodily injury" if sustained within a
          the influence of alcohol;                                        building and caused by smoke, fumes,
                                                                           vapor or soot produced by or originating
    if the "occurrence" which caused the "bodily injury"                   from equipment that is used to heat, cool or
    or "property damage", involved that which is                           dehumidify the building, or equipment that
    described in Paragraph 1),2)or 3)above.                                is used to heat water for personal use, by
                                                                           the building's occupants or their guests;
      Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 83 of 169




   ii) "Bodily injury" or "property damage" for                   ii) "Bodily injury" or "property damage"
       which you may be held liable, if you are a                     sustained within a building and caused by
       contractor and the owner or lessee of such                     the release of gases, fumes or vapors from
       premises, site or location has been added to                   materials brought into that hixilding in
       your policy as an additional insured with                      connection     with     operations   being
       respect to your ongoing operations                             performed by you or on your behalf by a
       performed for that additional insured at that                  contractor or subcontractor; or
       premises, site or location and such
                                                                 iii) "Bodily injury" or "property damage"
       premises, site or location is not and never
                                                                      arising out of heat, smoke or fiimes from a
       was owned or occupied by, or rented or
                                                                     "hostile fire".
       loaned to, any insured, other than that
       additional insured; or                                 e) At or from any premises, site or location on
                                                                 which any insured or any eontractors or
  iii) "Bodily injxuy" or "property damage"
                                                                 subcontractors working directly or indirectly on
       arising out of heat, smoke or fiimes from a
       "hostile fire";
                                                                 any insured's behalf are performing operations
                                                                 if the operations are to test for, monitor, clean
b) At or from any premises, site or location which               up, remove, contain, treat, detoxify or
   is or was at any time used by or for any insured              neutralize, or in any way respond to, or assess
   or others for the handling, storage, disposal,                the effects of, "pollutants".
   processing or treatment of waste;
                                                           2) Any loss, cost or expense arising out of any:
c) Which are or were at any time transported,
   handled, stored, treated, disposed of, or                  a) Request, demand, order or statutory or
   processed as waste by or for:
                                                                 regulatory requirement that any insured or
                                                                 others test for, monitor, clean up, remove,
    i) Any insured; or                                           contain, treat, detoxify or neutralize, or in any
                                                                 way respond to, or assess the effects of,
   ii) Any person or organization for whom you
                                                                 "pollutants"; or
       may be legally responsible; or
                                                              b) Claim or suit by or on behalf of a govermnental
d) At or from any premises, site or location on
                                                                 authority for damages because of testing for,
   which any insured or any contractors or
                                                                 monitoring, cleaning up, removing, containing,
   subcontractors working directly or indirectly on
                                                                 treating, detoxifying or neutralizing, or in any
   any insured's behalf are performing operations
                                                                 way responding to, or assessing the effects of,
   if the "pollutants" are brought on or to the
                                                                  "pollutants".
   premises, site or location in connection with
   such operations by such insured, contractor or             However, this paragraph does not apply to liability
   subcontractor. However, this subparagraph                  for damages because of"property damage" that the
   does not apply to:                                         insured would have in the absence of such request,
                                                              demand, order or statutory or regulatory
    i) "Bodily injury" or "property damage"
                                                              requirement, or such claim or "suit" by or on behalf
       arising out of the escape offuels, lubricants
                                                              of a governmental authority.
       or other operating fluids which are needed
       to perform the normal electrical, hydraulic      g. Aircraft, Auto Or Watercraft
       or mechanical functions necessary for the
       operation of "mobile equipment" or its             "Bodily injury" or "property damage" arising out ofthe
       parts, if such fuels, lubricants or other           ownership, maintenance, use or entrustment to others
       operating fluids escape from a vehicle part        of any aircraft, "auto" or watercraft owned or operated
       designed to hold, store or receive them.           by or rented or loaned to any insured. Use includes
       This exception does not apply if the "bodily       operation and "loading or unloading".
       injmy" or "property damage" arises out of          This exclusion applies even if the claims against any
       the intentional discharge, dispersal or            insured allege negligence or other wrongdoing in the
       release of the fuels, lubricants or other          supervision, hiring, employment, training or
       operating fluids, or if such fuels, lubricants     monitoring of others by that insmed, if the
      or other operating fluids are brought on or         "occurrenee" which caused the "bodily injury" or
      to the premises, site or location with the          "property damage" involved the ownership,
      intent that they be discharged, dispersed or        maintenance, use or entrustment to others of any
      released as part of the operations being            aircraft, "auto" or watercraft: that is owned or operated
      performed by such insured, contractor or            by or rented or loaned to any insured.
       subcontractor;
            Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 84 of 169




   This exclusion does not apply to:                         j. Damage To Property
   1) A watercraft while ashore on premises you own or         "Property damage" to:
      rent;
                                                                1) Property you own, rent, or occupy, including any
   2) A watercraft you do not own that is:                         costs or expenses incurred by you, or any other
      a) Less than 26 feet long; and                               person, organization or entity, for repair,
                                                                   replacement,    enhancement, restoration   or
      b) Not being used to cany persons or property for            maintenance of such property for any reason,
            a charge;                                              including prevention of injury to a person or
                                                                   damage to another's property;
  3) Parking an "auto" on, or on the ways next to,
     premises you own or rent, provided the "auto" is           2) Premises you sell, give away or abandon, if the
     not owned by or rented or loaned to you or the                "property damage" arises out of any part of those
      insured;                                                     premises;
  4) Liability assumed under any "insured contract" for         3) Property loaned to you;
     the ownership, maintenance or use of aircraft or
                                                               4) Personal property in the care, custody or control of
      watercraft; or
                                                                   the insured;
  5) "Bodily injmy" or "property damage" arising out
                                                               5) That particular part of real property on which you
      of:
                                                                  or any contractors or subcontractors working
      a) The operation of machinery or equipment that             directly or indirectly on your behalf are performing
         is attached to, or part of, a land vehicle that          operations, if the "property damage" arises out of
         would qualify under the definition of "mobile             those operations; or
         equipment" if it were not subject to a
                                                               6) That particular part of any property that must be
         compulsory or financial responsibility law or
                                                                  restored, repaired or replaced because "your work"
            other motor vehicle insurance law where it is
                                                                  was incorrectly performed on it.
            licensed or principally garaged; or
                                                               Paragraphs 1), 3) and 4)of this exclusion do not apply
      b) The operation of any of the machinery or
                                                               to "property damage" (other than damage by fire) to
         equipment listed in Paragraph f.2) or f.3) of the
                                                               premises, including the contents of such premises,
         definition of"mobile equipment".
                                                               rented to you for a period of seven or fewer
h. Mobile Equipment                                            consecutive days. A separate limit of insurance applies
                                                               to Damage To Premises Rented To You as described in
  "Bodily injury" or "property damage" arising out of:         Section in-Limits OfInsurance.
  1) The transportation of "mobile equipment" by an            Paragraph 2) of this exclusion does not apply if the
     "auto" owned or operated by or rented or loaned to        premises are "your work" and were never occupied,
      any insiued; or
                                                               rented or held for rental by you.
  2) The use of "mobile equipment" in, or while in             Paragraphs 3), 4), 5) and 6) of this exclusion do not
     practice for, or while being prepared for, any            apply to liability assumed under a sidetrack agreement.
     prearranged racing, speed, demolition, or stunting
     activity.                                                 Paragraph 6) of this exclusion does not apply to
                                                               "property damage" included in the "products-
i. War
                                                               completed operations hazard".
  "Bodily injury" or "property damage", however              k. Damage To Your Product
  caused, arising, directly or indirectly, out of:
                                                               "Property damage" to "your product" arising out of it
  1) War,including undeclared or civil war;
                                                               or any part of it.
  2) Warlike action by a military force, including action    1. Damage To Your Work
     in hindering or defending against an actual or
     expected attack, by any government, sovereign or          "Property damage" to "your work" arising out of it or
     other authority using military personnel or other         any part of it and included in the "products-completed
      agents; or                                               operations hazard".
  3) Insurrection, rebellion, revolution, usurped power,       This exclusion does not apply if the damaged work or
     or action taken by governmental authority in              the work out of which the damage arises was
     hindering or defending against any ofthese.               performed on your behalf by a subcontractor.
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 85 of 169




m. Damage To Impaired Property Or Property Not                       2) The CAN-SPAM Act of 2003, including any
   Physically Injured                                                     amendment of or addition to such law;

   "Property damage" to "impaired property" or property              3) The Fair Credit Reporting Act (FCRA), and any
   that has not been physically injured, arising out of:                  amendment of or addition to such law, including
                                                                          the Fair and Accurate Credit Transactions Act
   1) A defect, deficiency, inadequacy or dangerous                       (FACTA); or
      condition in "your product" or "your work"; or
                                                                     4) Any federal, state or local statute, ordinanee or
   2) A delay or failure by you or anyone acting on your                regulation, other than the TCPA, CAN-SPAM Act
      behalf to perform a contract or agreement in                        of 2003 or FCRA and their amendments and
       accordance with its terms.
                                                                          additions, that addresses, prohibits, or limits the
   This exclusion does not apply to the loss of use of                    printing, dissemination, disposal, eollecting,
   other property arising out of sudden and accidental                    recording, sending, transmitting, communicating or
   physical injury to "your product" or "your work" after                 distribution of material or information.
   it has been put to its intended use.                          Exclusions c. through n. do not apply to damage by fire to
n. Recall OfProducts, Work Or Impaired Property                  premises while rented to you or temporarily occupied by
                                                                 you with permission of the owner. A separate limit of
   Damages claimed for any loss, cost or expense                 insurance applies to this eoverage as described in Seetion
   incurred by you or others for the loss of use,                in- Limits OfInsurance.
   withdrawal, recall, inspection, repair, replacement,
   adjustment, removal or disposal of:
                                                               COVERAGE B - PERSONAL AND ADVERTISING
   1) "Your product";                                          INJURY LIABILITY

   2) "Yomwork"; or
                                                               1. Insuring Agreement
   3) "Impaired property";
                                                                  a. We will pay those sums that the insured becomes
   if such product, work, or property is withdrawn or                legally obligated to pay as damages because of
   recalled from the market or from use by any person or             "personal and advertising injury" to whieh this
   organization because of a known or suspected defect,              insurance applies. We will have the right and duty to
   deficiency, inadequacy or dangerous condition in it.              defend the insured against any "suit" seeking those
                                                                     damages. However, we will have no duty to defend the
o. Personal And Advertising Injury                                   insured against any "suit" seeking damages for
   "Bodily injury" arising out of"personal and advertising           "personal and advertising injiuy" to whieh this
   injury".                                                          insurance does not apply. We may, at our discretion,
                                                                     investigate any offense and settle any claim or "suit"
p. Electronic Data                                                   that may result. But:
   Damages arising out of the loss of, loss of use of,               1) The amoimt we will pay for damages is limited as
   damage to, corruption of, inability to access, or                      described in Section EH- Limits OfInsurance; and
   inability to manipulate electronic data.
                                                                     2) Our right and duty to defend end when we have
   However, this exclusion does not apply to liability for              used up the applicable limit of insurance in the
   damages because of"bodily injmy".                                    payment of judgments or settlements under
   As used in this exclusion, electronic data means                     Coverages A or B or medical expenses under
   information, facts or programs stored as or on, created              Coverage C.
   or used on, or transmitted to or from computer                    No other obligation or liability to pay stuns or perform
   software, including systems and applications software,            acts or services is covered imless explicitly provided
   hard or floppy disks, CD-ROMs, tapes, drives, cells,              for imder Supplementary Payments- Coverages A and
   data processing devices or any other media which are              B.
   used with electronieally controlled equipment.
                                                                  b. This insurance applies to "personal and advertising
q. Recording And Distribution Of Material Or                         injmy" caused by an offense arising out of yom
   Information In Violation OfLaw                                    business but only if the offense was committed in the
   "Bodily injury" or "property damage" arising directly             "eoverage territory" dming the policy period.
   or indirectly out of any action or omission that violates
   or is alleged to violate:
   1) The Telephone Consumer Protection Act(TCPA),
      including any amendment of or addition to such
       law;
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 86 of 169




2.   Exclusions                                                        However, this exclusion does not apply to
     This insurance does not apply to:                                 infiingement, in your "advertisement", of copyright,
                                                                       trade dress or slogan.
     a. Knowing Violation Of Rights Of Another
                                                                    j. Insureds In Media And Internet Type Businesses
        "Personal and advertising injury" caused by or at the
        direction of the insured with the knowledge that the act       "Personal and advertising injury" committed by an
                                                                       insured whose business is:
        would violate the rights of another and would inflict
        "personal and advertising injiuy".                             1) Advertising,      broadcasting,     publishing     or
                                                                           telecasting;
     b. Material Published With Knowledge OfFalsity
        "Personal and advertising iujuiy" arising out of oral or       2) Designing or determining content of web sites for
                                                                           others; or
        written publication, in any manner, of material, if done
        by or at the direction of the insured with knowledge of        3) An Internet search, access, content or service
        its falsity.                                                      provider.
     c. Material Published Prior To Policy Period                      However, this exclusion does not apply to Paragraphs
                                                                       14.a., b. and c. of "personal and advertising injury"
        "Personal and advertising injury" arising out of oral or
                                                                       under the Definitions section.
        written publication, in any manner, of material whose
        first publication took place before the beginning of the       For the purposes of this exclusion, the placing of
        policy period.                                                 frames, borders or links, or advertising, for you or
     d. Criminal Acts
                                                                       others anywhere on the Internet, is not by itself,
                                                                       considered the business of advertising, broadcasting,
        "Personal and advertising injury" arising out of a             publishing or telecasting.
        criminal act committed by or at the direction of the
                                                                    k. Electronic Chatrooms Or Bulletin Boards
        insured.
                                                                       "Personal and advertising injury" arising out of an
     e. Contractual Liability
                                                                       electronic chatroom or bulletin board the insured hosts,
        "Personal and advertising injury" for which the insured        owns, or over which the insured exercises control.
        has assumed liability in a contract or agreement. This
                                                                     1. Unauthorized Use Of Another's Name Or Product
        exclusion does not apply to liability for damages that
        the insured would have in the absence of the contract          "Personal and advertising injury" arising out of the
        or agreement.                                                  imauthorized use of another's name or product in your
                                                                       e-mail address, domain name or metatag, or any other
     f. Breach Of Contract
                                                                       similar tactics to mislead another's potential customers.
        "Personal and advertising injury" arising out of a
                                                                    m. Pollution
        breach of contract, except an implied contract to use
        another's advertising idea in your "advertisement".            "Personal and advertising injury" arising out of the
                                                                       actual, alleged or threatened discharge, dispersal,
     g. Quality Or Performance Of Goods- Failure To
                                                                       seepage, migration, release or escape of"pollutants" at
        Conform To Statements
                                                                       any time.
        "Personal and advertising injury" arising out of the
                                                                    n. Pollution-related
        failure of goods, products or services to conform with
        any statement of quality or performance made in your           Any loss, cost or expense arising out of any:
        "advertisement".
                                                                       1) Request, demand, order or statutory or regulatory
     h. Wrong Description OfPrices                                        requirement that any insured or others test for,
                                                                          monitor, clean up, remove, contain, treat, detoxify
        "Personal and advertising injiuy" arising out of the
                                                                          or neutralize, or in any way respond to, or assess
        wrong description of the price of goods, products or
                                                                          the effects of, "pollutants"; or
        services stated in your "advertisement".
                                                                       2) Claim or suit by or on behalf of a governmental
     i. Infringement Of Copyright,Patent, Trademark Or
                                                                          authority for damages because of testing for,
        Trade Secret
                                                                          monitoring, cleaning up, removing, containing,
        "Personal and advertising injury" arising out of the              treating, detoxifying or neutralizing, or in any way
        mfringement of copyright, patent, trademark, trade                responding to, or assessing the effects of,
        secret or other intellectual property rights. Under this          "pollutants".
        exclusion, such other intellectual property rights do not
        include the use of another's advertising idea in your
        "advertisement".
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 87 of 169




   0.    War                                                           b. We will make these payments regardless of fault.
                                                                          These payments will not exceed the applicable limit of
        "Personal and advertising injiuy", however caused,                insurance. We will pay reasonable expenses for:
        arising, directly or indirectly, out of:
                                                                           1) First aid administered at the time ofan accident;
        1) War,including rmdeclared or civil war;
                                                                          2) Necessary medical, surgical. X-ray and dental
        2) Warlike action by a military force, including action              services, including prosthetic devices; and
           in hindering or defending against an actual or
           expected attack, by any government, sovereign or               3) Necessary ambulance, hospital,            professional
           other authority using military personnel or other                 nursing and funeral services.
           agents; or
                                                                    2. Exclusions
        3) Insurrection, rebellion, revolution, usiuped power,
                                                                       We will not pay expenses for "bodily injury":
           or action taken by governmental authority in
           hindering or defending against any ofthese.                 a. Any Insured
  p. Recording And Distribution Of Material Or                            To any insured, except "volunteer workers".
        Information In Violation Of Law
                                                                       h. Hired Person
        "Personal and advertising injmy" arising directly or
        indirectly out of any action or omission that violates or         To a person hired to do work for or on behalf of any
        is alleged to violate:                                            insured or a tenant of any insured.

        1) The Telephone Consumer Protection Act(TCPA),                c. Injury On Normally Occupied Premises
           including any amendment of or addition to such                 To a person injured on that part of premises you own
           law;                                                           or rent that the person normally occupies.
        2) The CAN-SPAM Act of 2003, including any                     d. Workers' Compensation And Similar Laws
            amendment of or addition to such law;
                                                                          To a person, whether or not an "employee" of any
        3) The Fair Credit Reporting Act (FCRA), and any                  insured, if benefits for the "bodily injury" are payable
           amendment of or addition to such law, including                or must be provided under a workers' compensation or
           the Fair and Accurate Credit Transactions Act                  disability benefits law or a similar law.
           (FACTA); or
                                                                       e. Athletics Activities
        4) Any federal, state or local statute, ordinance or
           regulation, other than the TCPA, CAN-SPAM Act                  To a person injured while practicing, instructing or
            of 2003 or FCRA and their amendments and                      participating in any physical exercises or games,
           additions, that addresses, prohibits, or limits the            sports, or athletic contests.
           printing, dissemination, disposal, collecting,              f. Products-Completed Operations Hazard
           recording, sending, transmitting, commimicating or
            distribution of material or information.                      Included within the "products-completed operations
                                                                          hazard".
COVERAGE C - MEDICAL PAYMENTS                                          g. Coverage A Exclusions

1. Insuring Agreement                                                     Excluded imder Coverage A.

   a. We will pay medical expenses as described below for           SUPPLEMENTARY PAYMENTS- COVERAGES A
      "bodily injury" caused by an accident:                        ANDB

        1) On premises you own or rent;
                                                                    I. We will pay, with respect to any claim we investigate or
        2) On ways next to premises you own or rent; or                settle, or any "suit" against an insured we defend:
        3) Because of your operations;                                 a. All expenses we incur.
        provided that:                                                 b. Up to $250 for cost of bail bonds required because of
            a) The accident takes place in the "coverage                  accidents or traffic law violations arising out of the use
               territory" and dining the policy period;                   of any vehicle to which the Bodily Injury Liability
                                                                          Coverage applies. We do not have to fiWsh these
            b) The expenses are incurred and reported to us               bonds.
               within one year ofthe date ofthe accident; and
                                                                       c. The cost of bonds to release attachments, but only for
            c) The injured person submits to examination, at              bond amounts within the applicable limit of insurance.
               our expense, by physicians of our choice as                We do not have to furnish these bonds.
               often as we reasonably require.
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 88 of 169




   d. All reasonable expenses incurred by the insured at our                 d) Cooperate with us with respect to coordinating
      request to assist us in the investigation or defense of                   other applicable insurance available to the
      the claim or "suit", including actual loss of earnings up                 indemnitee; and
      to $250 a day because oftime offfrom work.
                                                                         2) Provides us with written authorization to:
   e. All court costs taxed against the insured in the "suit".
      However, these payments do not include attorneys'                      a) Obtain records and other information related to
      fees or attorneys' expenses taxed against the insured.                    the "suit"; and

    f. Prejudgment interest awarded against the insured on                   b) Conduct and control the defense of the
                                                                                indemnitee in such "suit".
       that part of the judgment we pay. If we make an offer
       to pay the applicable limit of insurance, we will not        So long as the above conditions are met, attorneys' fees
       pay any prejudgment interest based on that period of         incurred by us in the defense ofthat indemnitee, necessary
      time after the offer.                                         litigation expenses incurred by us and necessary litigation
   g. All interest on the full amoxmt of any judgment that          expenses incurred by the indemnitee at our request will be
      accrues after entry of the judgment and before we have        paid as Supplementary Payments. Notwithstanding the
      paid, offered to pay, or deposited in court the part of       provisions of Paragraph 2.b.2) of Section I - Coverage A
      the judgment that is within the applicable limit of           - Bodily Injury And Property Damage Liability, such
      insurance.
                                                                    payments will not be deemed to be damages for "bodily
                                                                    injury" and "property damage" and will not reduce the
   These payments will not reduce the limits ofinsurance.            liMts ofinsurance.

2. If we defend an insured against a "suit" and an indemnitee        Our obligation to defend an insured's indemnitee and to
   of the insured is also named as a party to the "suit", we         pay for attorneys' fees and necessary litigation expenses as
   will defend that indemnitee if all of the following               Supplementary Payments ends when we have used up the
   conditions are met:                                               applicable limit of insurance in the payment ofjudgments
                                                                     or settlements or the conditions set forth above, or the
   a. The "suit" against the indemnitee seeks damages for
                                                                     terms of the agreement described in Paragraph f. above,
      which the insured has assumed the liability of the
                                                                     are no longer met.
      indemnitee in a contract or agreement that is an
      "insured contract";
                                                                  SECTION II- WHO IS AN INSURED
   b. This insurance applies to such liability assumed by the
      insured;                                                    1. If you are designated in the Declarations as;
   c. The obligation to defend, or the cost of the defense of,       a. An individual, you and your spouse are insureds, but
      that indemnitee, has also been assumed by the insured             only with respect to the conduct of a business of which
      in the same "insured contract";                                   you are the sole owner.
   d. The allegations in the "suit" and the mformation we            b. A partnership or joint venture, you are an insured.
      know about the "occurrence" are such that no conflict             Your members, your partners, and their spouses are
      appears to exist between the interests of the insured             also insureds, but only with respect to the conduct of
      and the interests ofthe indemnitee;                               your business.
   e. The indemnitee and the insured ask us to conduct and           c. A limited liability company, you are an insured. Your
      control the defense of that indemnitee against such               members are also insureds, but only with respect to the
      "suit" and agree that we can assign the same counsel to           conduct of your business. Your managers are insureds,
      defend the insured and the indemnitee; and                        but only with respect to their duties as your managers.
   f. The indemnitee:                                                d. An organization other than a partnership,joint venture
                                                                        or limited liability company, you are an insured. Your
       1) Agrees in writing to:
                                                                        "executive officers" and directors are insureds, but
          a) Cooperate with us in the investigation,                    only with respect to their duties as your officers or
             settlement or defense ofthe "suit";                        directors. Your stockholders are also insureds, but only
                                                                        with respect to their liability as stockholders.
          b) Immediately send us copies of any demands,
             notices, summonses or legal papers received in          e. A trust, you are an insured. Your trustees are also
             connection with the "suit";                                insureds, but only with respect to their duties as
                                                                         trustees.
          c) Notify any other insurer whose coverage is
              available to the indemnitee; and
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 89 of 169




2. Each ofthe following is also an insured:                        3. Any organization you newly acquire or form, other than a
                                                                      partnership,joint ventme or limited liability company, and
   a. Your "volunteer workers" only while performing duties           over which you maintain ownership or majority interest,
      related to the conduct of your business, or your                will qualify as a Named Insmed if there is no other similar
     "employees", other than either your "executive officers"         insmance available to that organization. However:
     (if you are an organization other than a partnership,joint
      venture or limited liability company) or your managers           a. Coverage under this provision is afforded only until
     (if you are a limited liability company), but only for acts          the 90th day after you acquire or form the organization
      within the scope of their employment by you or while                or the end ofthe policy period, whichever is earlier;
      performing duties related to the conduct of your
                                                                       b. Coverage A does not apply to "bodily injury" or
     business. However, none of these "employees" or
                                                                          "property damage" that occurred before you acquired
     "volunteer workers" are insureds for:
                                                                          or formed the organization; and
       1) "Bodily injiuy" or "personal and advertising
                                                                       c. Coverage B does not apply to "personal and
          injury":
                                                                          advertising injury" arising out of an offense committed
           a) To you, to your partners or members (if you are             before you acquired or formed the organization.
              a partnership or joint venture), to your
                                                                   No person or organization is an insmed with respeet to the
              members (if you are a limited liability
                                                                   conduct of any current or past partnership, joint ventme or
              company), to a co-"employee" while in the
                                                                   limited liability company that is not shown as a Named
              course of his or her employment or performing
                                                                   Insmed in the Declarations.
              duties related to the conduct of your business,
              or to yom other "volunteer workers" while
                                                                   SECTION in- LIMITS OF INSURANCE
              performing duties related to the conduct of your
              business;
                                                                   1. The Limits ofInsmance shown in the Declarations and the
           b) To the spouse, child, parent, brother or sister of      rules below fix the most we will pay regmdless of the
              that co-"employee" or "volunteer worker" as a           number of:
              consequence ofParagraph l)a) above;
                                                                       a. Insmeds;
           c) For which there is any obligation to share
              damages with or repay someone else who must              b. Claims made or "suits" brought; or
              pay damages because of the injury described in           c. Persons or organizations making claims or bringing
              Paragraph l)a) or b)above; or                                 "suits".
           d) Arising out of his or her providing or failing to    2. The General Aggregate Limit is the most we will pay for
              provide professional health care services.              the smn of:
       2) "Property damage" to property:                               a. Medical expenses under Coverage C;
           a) Owned,occupied or used by;                               b. Damages imder Coverage A, except damages because
           b) Rented to, in the care, custody or control of, or           of"bodily injmy" or "property damage" included in the
              over which physical control is being exercised              "products-completed operations hazard"; and
              for any purpose by;                                      c. Damages under Coverage B.
          you, any of your "employees", "volunteer                 3. The Products-Completed Operations Aggregate Limit is
          workers", any partner or member (if you are a               the most we will pay under Coverage A for damages
          partnership or joint venture), or any member (if            because of "bodily injmy" and "property damage"
          you are a limited liability company).                       included in the "products-completed operations hazard".
   b. Any person (other than your "employee" or "volunteer         4. Subject to Paragraph 2. above, the Personal And
      worker"), or any organization while acting as your real         Advertising Injury Limit is the most we will pay under
       estate manager.                                                Coverage B for the sum of all damages because of all
    c. Any person or organization having proper temporary             "personal and advertising injury" sustained by any one
       custody of yom property if you die, but only:                  person or organization.

       1) With respect to liability arising out of the             5. Subject to Paragraph 2. or 3. above, whichever applies, the
          maintenance or use of that property; and                    Each Occurrence Limit is the most we will pay for the sum
                                                                      of:
       2) Until yom legal representative has been appointed.
                                                                       a. Damages under Coverage A; and
   d. Yom legal representative if you die, but only with
      respect to duties as such. That representative will have        b. Medical expenses under Coverage C
      all yom rights and duties under this Coverage Part.             because of all "bodily injury" and "property damage"
                                                                      arising out ofany one "occurrence".
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 90 of 169




6. Subject to Paragraph 5. above, the Damage To Premises                 3) Cooperate with us in the investigation or settlement
   Rented To You Limit is the most we will pay under                        ofthe claim or defense against the "suit"; and
   Coverage A for damages because of "property damage" to
   any one premises, while rented to you, or in the case of              4) Assist us, upon our request, in the enforcement of
   damage by fire, while rented to you or temporarily                       any right against any person or organization which
   occupied by you with permission ofthe owner.                             may be liable to the insured because of injury or
                                                                            damage to which this insurance may also apply.
7. Subject to Paragraph 5. above, the Medical Expense Limit
   is the most we will pay under Coverage C for all medical           d. No insured will, except at that insured's own cost,
   expenses because of "bodily injmy" sustained by any one               voluntarily make a payment, assume any obligation, or
   person.
                                                                         incur any expense, other than for first aid, without our
                                                                         consent.
The Limits ofInsurance ofthis Coverage Part apply separately
to each consecutive annual period and to any remaining period      3. Legal Action Against Us
of less than 12 months, starting with the beginning of the           No person or organization has a right under this Coverage
policy period shown in the Declarations, unless the policy           Part:
period is extended after issuance for an additional period of
less than 12 months. In that case, the additional period will be      a. To join us as a party or otherwise bring us into a "suit"
deemed part of the last preceding period for purposes of                 asking for damages from an insured; or
determining the Limits ofInsurance.                                   b. To sue us on this Coverage Part unless all of its terms
                                                                         have been fiilly complied with.
SECTION IV - COMMERCIAL GENERAL LIABILITY
CONDITIONS
                                                                     A person or organization may sue us to recover on an
                                                                     agreed settlement or on a final judgment against an
1. Bankruptcy
                                                                     insured; but we will not be liable for damages that are not
                                                                     payable imder the terms of this Coverage Part or that are in
   Bankruptcy or insolvency ofthe insured or ofthe insured's         excess of the applicable limit of insurance. An agreed
   estate will not relieve us of our obligations xmder this          settlement means a settlement and release of liability
   Coverage Part.                                                    signed by us, the insured and the claimant or the claimant's
                                                                     legal representative.
2. Duties In The Event Of Occurrence, Offense, Claim Or
   Suit                                                            4. Other Insurance

    a. You must see to it that we are notified as soon as            If other valid and collectible insurance is available to the
       practicable of an "occurrence" or an offense which            insured for a loss we cover under Coverages A or B of this
       may result in a claim. To the extent possible, notice         Coverage Part, our obligations are limited as follows:
       should include:
                                                                      a. Primary Insurance
       1) How, when and where the "occurrence" or offense
                                                                         This insurance is primary except when Paragraph b.
           took place;
                                                                         below applies. If this insurance is primary, our
       2) The names and addresses of any injined persons                 obligations are not affected unless any of the other
           and witnesses; and                                            insurance is also primary. Then, we will share with all
                                                                         that other insurance by the method described in
       3) The nature and location of any injury or damage
                                                                         Paragraph c. below.
          arising out ofthe "occurrence" or offense.
                                                                      b. Excess Insurance
    b. If a claim is made or "suit" is brought against any
       insiured, you must;                                               1) This insurance is excess over:
       1) Immediately record the specifics of the claim or                   a) Any of the other insurance, whether primary,
          "suit" and the date received; and                                     excess, contingent or on any other basis:
       2) Notify us as soon as practicable.                                      i) That is Fire, Extended Coverage, Builder's
                                                                                    Risk, Installation Risk or similar coverage
       You must see to it that we receive written notice of the
                                                                                    for "your work";
       claim or "suit" as soon as practicable.
                                                                                ii) That is Fire insurance for premises rented to
    c. You and any other involved insured must:
                                                                                    you or temporarily occupied by you with
       1) Immediately send us copies of any demands,                                permission ofthe owner;
          notices, summonses or legal papers received in
                                                                                iii) That is insurance purchased by you to cover
          connection with the claim or "suit";
                                                                                     your liability as a tenant for "property
       2) Authorize us       to   obtain   records   and   other                     damage" to premises rented to you or
          information;                                                               temporarily occupied by you with
                                                                                     permission ofthe owner; or
                                                             10
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 91 of 169




            iv) If the loss arises out of the maintenance or             c. The first Named Insured must keep records of the
                use of aircraft, "autos" or watercraft to the               information we need for premium computation, and
                extent not subject to Exclusion g. of Section               send us copies at such times as we may request.
                I - Coverage A - Bodily Injury And
                                                                      6. Representations
                Property Damage Liability.
                                                                        By accepting this policy, you agree:
         b) Any other primary insurance available to you
            covering liability for damages arising out of the            a. The statements in the Declarations are accurate and
            premises or operations, or the products and                     complete;
            completed operations, for which you have been
             added as an additional insured.
                                                                         b. Those statements are based upon representations you
                                                                            made to us; and
      2) When this insurance is excess, we will have no
         duty under Coverages A or B to defend the insured               c. We have issued this policy in reliance upon your
         against any "suit" if any other insurer has a duty to              representations.
         defend the insured against that "suit". If no other          7. Separation OfInsnreds
         insurer defends, we will undertake to do so, but we
         will be entitled to the insured's rights against all            Except with respect to the Limits of Insurance, and any
         those other insurers.                                           rights or duties specifically assigned in this Coverage Part
                                                                         to the first Named Insured, this insurance applies:
      3) When this insurance is excess over other insurance,
         we will pay only our share of the amount of the                 a. As if each Named Insured were the only Named
         loss, if any, that exceeds the sum of;                             Insured; and

          a) The total amount that all such other insinance              b. Separately to each insured against whom claim is made
             would pay for the loss in the absence of this                  or "suit" is brought.
             insurance; and                                           8. Transfer OfRights OfRecovery Against Others To Us
         b) The total of all deductible and self-insured                 If the insured has rights to recover all or part of any
             amoimts under all that other insurance.                     payment we have made imder this Coverage Part, those
      4) We will share the remaining loss, if any, with any              rights are transferred to us. The insured must do nothing
         other insurance that is not described in this Excess            after loss to impair them. At our request, the insured will
         Insurance provision and was not bought                          bring "suit" or transfer those rights to us and help us
         specLBcally to apply in excess of the Limits of                 enforce them.
         Insurance   shown in the      Declarations    of this        9. When We Do Not Renew
         Coverage Part.
                                                                         If we decide not to renew this Coverage Part, we will mail
   c. Method OfSharing                                                   or deliver to the first Named Insured shown in the
     If all of the other insurance permits contribution by               Declarations written notice of the nonrenewal not less than
      equal shares, we will follow ^s method also. Under                 30 days before the expiration date.
     this approach each insurer contributes equal amounts                If notice is mailed, proof of mailing will be sufficient
     imtil it has paid its applicable limit of insurance or              proof of notice.
     none ofthe loss remains, whichever comes first.
     If any of the other insurance does not permit                    SECTION V - DEFINITIONS
     contribution by equal shares, we will contribute by
     limits. Under this method, each insurer's share is based         1. "Advertisement" means a notice that is broadcast or
     on the ratio of its applicable limit of insurance to the            published to the general public or specific market
     total applicable limits of insurance of all insurers.               segments about your goods, products or services for the
                                                                         purpose of attracting customers or supporters. For the
5. Premium Audit
                                                                         purposes of this definition:
   a. We will compute all premiums for this Coverage Part                a. Notices that are published include material placed on
     in accordance with our rules and rates.
                                                                            the   Intemet    or   on    similar   electronic   means   of
  b. Premium shown in this Coverage Part as advance                         communication; and
     premimn is a deposit premium only. At the close of                  b. Regarding web sites, only that part of a web site that is
     each audit period we will compute the earned premium                   about your goods, products or services for the purposes
     for that period and send notice to the first Named                     of attracting customers or supporters is considered an
     Insured. The due date for audit and retrospective                      advertisement.
     premiums is the date shown as the due date on the bill.
     If the sum of the advance and audit premiums paid for
     the policy period is greater than the earned premium,
      we will return the excess to the &st Named Insured.


                                                                 11
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 92 of 169




2.   "Auto" means:                                                     if such property can be restored to use by the repair,
                                                                       replacement, adjustment or removal of "your product" or
     a. A land motor vehicle, trailer or semitrailer designed for
                                                                       "yom work" or your fulfilling the terms of the contract or
        travel on public roads, including any attached
                                                                       agreement.
        machinery or equipment; or
                                                                    9. "Insured contract" means:
     b. Any other land vehicle that is subject to a compulsory
        or financial responsibility law or other motor vehicle         a. A contract for a lease of premises. However, that
        insurance law where it is licensed or principally                 portion of the contract for a lease of premises that
        garaged.                                                          indemnifies any person or organization for damage by
                                                                          fire to premises while rented to you or temporarily
     However,"auto" does not include "mobile equipment".
                                                                          occupied by you with permission of the owner is not
3. "Bodily injury" means bodily injmy, sickness or disease                an "insured contract";
   sustained by a person, including death resulting from any
                                                                       b. A sidetrack agreement;
     ofthese at any time.
                                                                       c. Any easement or license agreement, except in
4. "Coverage territory" means:
                                                                          connection with construction or demolition operations
     a. The United States of America (including its territories           on or within 50 feet ofa railroad;
        and possessions), Puerto Rico and Canada;
                                                                       d. An obligation, as required by ordinance, to indemnify
     b. Intemational waters or airspace, but only if the injiuy           a municipality, except in cormection with work for a
        or damage occurs in the course of travel or                       municipality;
        transportation between any places included in
                                                                       e. An elevator maintenance agreement;
        Paragraph a. above; or
                                                                       f. That part of any other contract or agreement pertaining
     c. All other parts of the world if the injury or damage
                                                                          to your business (including an indemnification of a
        arises out of:
                                                                          municipality in connection with work performed for a
         1) Goods or products made or sold by you in the                  municipality) under which you assmne the tort liability
            territory described in Paragraph a. above;                    of anoliier party to pay for "bodily injury" or "property
                                                                          damage" to a third person or organization. Tort
        2) The activities of a person whose home is in the                liability means a liability that would be imposed by
           territory described in Paragraph a. above, but is              law in the absence of any contract or agreement.
           away for a short time on your business; or
                                                                          Paragraph f. does not include that part of any contract
         3) "Personal and advertising injury" offenses that take          or agreement:
            place through the Intemet or similar electronic
            means of cormnunication;                                       1) That indemnifies a railroad for "bodily injury" or
                                                                              "property damage" arising out of construction or
        provided the insured's responsibility to pay damages is               demolition operations, within 50 feet of any
        determined in a "suit" on the merits, in the territory                raihoad property and affecting any railroad bridge
        described in Paragraph a. above or in a settlement we                 or trestle, tracks, road-beds, tunnel, underpass or
        agree to.                                                             crossing;
5. "Employee" includes a "leased worker". "Employee" does                 2) That indemnifies an architect, engineer or surveyor
   not include a "temporary worker".                                         for injury or damage arising out of:
6. "Executive officer" means a person holding any of the                      a) Preparing, approving, or failing to prepare or
   officer positions created by your charter, constitution,                      approve, maps, shop drawings, opinions,
   bylaws or any other similar governing document.                               reports, siuveys, field orders, change orders or
7. "Hostile Jfire" means one which becomes uncontrollable or                     drawings and specifications; or
     breaks out from where it was intended to be.
                                                                              b) Giving directions or instructions, or failing to
8. "Impaired property" means tangible property, other than                       give them, if that is the primary cause of the
   "your product" or "your work", that cannot be used or is                      injury or damage; or
     less useful because:
                                                                          3) Under which the insured, if an architect, engineer
     a. It incorporates "yoin product" or "your work" that is                or surveyor, assumes liability for an injury or
        known or thought to be defective, deficient, inadequate              damage arising out of the insured's rendering or
        or dangerous; or                                                     failure to render professional services, including
                                                                             those listed in 2) above and supervisory,
     b. You have failed to fulfill the terms of a contract or                inspection, architectural or engineering activities.
        agreement;




                                                              12
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 93 of 169




10. "Leased worker" means a person leased to you by a labor                         c) Street cleaning;
    leasing firm under an agreement between you and the                          2) Cherry pickers and similar devices mounted on
    labor leasing firm, to perform duties related to the conduct                    automobile or truck chassis and used to raise or
    of your business. "Leased worker" does not include a                            lower workers; and
    "temporary worker".
                                                                                 3) Air compressors, pumps and generators, including
11. "Loading or unloading" means the handling of property:
                                                                                    spraying, welding, building cleaning, geophysical
    a. After it is moved from the place where it is accepted                        exploration, lighting and well servicing equipment.
       for movement into or onto an aircraft, watercraft or
                                                                             However, "mobile equipment" does not include any land
       "auto";
                                                                             vehicles that are subject to a compulsory or financial
    b. While it is in or on an aircraft, watercraft or "auto"; or            responsibility law or other motor vehicle insurance law
                                                                             where it is licensed or principally garaged. Land vehicles
    c. While it is being moved from an aircraft, watercraft or               subject to a compulsory or financial responsibility law or
       "auto" to the place where it is finally delivered;                    other motor vehicle insurance law are considered "autos".
   but "loading or unloading" does not include the movement               13. "Occurrence" means an accident, including continuous or
   of property by means of a mechanical device, other than a                  repeated exposure to substantially the same general
   hand truck, that is not attached to the aircraft, watercraft or
                                                                             harmful conditions.
   "auto".
                                                                          14. "Personal and advertising injury" means injury, including
12. "Mobile equipment" means any of the following types of                    consequential "bodily injury", arising out of one or more
    land vehicles, including any attached machinery or
                                                                              ofthe following offenses:
    equipment:
                                                                              a. False arrest, detention or imprisonment;
    a. Bulldozers, farm machinery, forklifts and other
       vehicles designed for use principally off pubhc roads;                b. Malicious prosecution;
    b. Vehicles maintained for use solely on or next to                       c. The wrongful eviction from, wrongful entry into, or
       premises you own or rent;                                                 invasion of the right of private occupancy of a room,
                                                                                 dwelling or premises that a person occupies,
    c. Vehicles that travel on crawler treads;
                                                                                 committed by or on behalf of its owner, landlord or
    d. Vehicles, whether self-propelled or not, maintained                       lessor;
       primarily to provide mobility to permanently moxmted:
                                                                             d. Oral or written publication, in any manner, of material
        1) Power cranes, shovels, loaders, diggers or drills; or                that slanders or libels a person or organization or
                                                                                disparages a person's or organization's goods, products
       2) Road construction or resurfacing equipment such                        or services;
          as graders, scrapers or rollers;
                                                                              e. Oral or written publication, in any manner, of material
    e. Vehicles not described in Paragraph a., b., c. or d.                      that violates a person's right of privacy;
       above that are not self-propelled and are maintained
       primarily to provide mobility to permanently attached                  f. The use of another's advertising idea in your
       equipment ofthe following types:                                          "advertisement"; or
        1) Air compressors, pumps and generators, including                  g. Infringing upon another's copyright, trade dress or
           spraying, welding, building cleaning, geophysical                    slogan in your "advertisement".
           exploration, lighting and well servicing equipment;
                                                                          15. "Pollutants" mean any solid, liquid, gaseous or thermal
             or
                                                                              irritant or contaminant, including smoke, vapor, soot,
       2) Cherry pickers and similar devices used to raise or                fumes, acids, alkalis, chemicals and waste. Waste includes
             lower workers;                                                  materials to be recycled, reconditioned or reclaimed.
    f. Vehicles not described in Paragraph a., b., c. or d.               16. "Products-completed operations hazard":
       above maintained primarily for purposes other than the
                                                                              a. Includes all "bodily injury" and "property damage"
       transportation of persons or cargo.
                                                                                 occurring away from premises you own or rent and
       However, self-propelled vehicles with the following                       arising out of"your product" or "your work" except:
       types of permanently attached equipment are not
                                                                                 1) Products that are still in your physical possession;
       "mobile equipment" but will be considered "autos":
                                                                                    or

       1) Equipment designed primarily for:
                                                                                 2) Work that has not yet been completed or
             a) Snow removal;                                                       abandoned. However,"your work" will be deemed
                                                                                    completed at the earliest ofthe following times:
             b) Road maintenance, but not construction or
                resurfacing; or


                                                                     13
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 94 of 169




           a) When all ofthe work called for in your contract           b. Any other alternative dispute resolution proceeding in
              has been completed.                                           which such damages are claimed and to which the
                                                                            insured submits with our consent.
           b) When all of the work to be done at the job site
               has been completed if your contract calls for        19. "Temporary worker" means a person who is furnished to
               work at more than onejob site.                           you to substitute for a permanent "employee" on leave or
                                                                        to meet seasonal or short-term workload conditions.
           c) When that part of the work done at a job site
              has been put to its intended use by any person        20."Volunteer worker" means a person who is not your
               or organization other than another contractor or         "employee", and who donates his or her work and acts at
              subcontractor working on the same project.                the direction of and within the scope of duties determined
           Work that may need service, maintenance,                     by you, and is not paid a fee, salary or other compensation
                                                                        by you or anyone else for their work performed for you.
           correction, repair or replacement, but which is
           otherwise complete, will be treated as completed.        21."Your product":
   b. Does not include "bodily injuiy" or "property damage"             a. Means:
       arising out of:
                                                                            1) Any goods or products, other than real property,
       1) The transportation of property, unless the injury or                 manufactured,      sold,   handled,   distributed      or
          damage arises out of a condition in or on a vehicle                   disposed of by:
          not owned or operated by you, and that condition
          was created by the "loading or unloading" of that                     a) You;
          vehicle by any insured;                                               b) Others trading under your name; or
       2) The existence of tools, uninstalled equipment or                      c) A person or organization whose business or
          abandoned or imused materials; or                                        assets you have acquired; and
      3) Products or operations for which the classification,               2) Containers (other than vehicles), materials, parts or
         listed in the Declarations or in a policy Schedule,                   equipment furnished in coimection with such goods
         states that products-completed operations are                         or products.
         subject to the General Aggregate Limit.
                                                                        b. Includes:
17."Property damage" means:
                                                                            1) Warranties or representations made at any time
   a. Physical injury to tangible property, including all                      with respect to the fitness, quality, durability,
      residting loss of use of that property. All such loss of                 performance or use of"your product"; and
      use shall be deemed to occur at the time ofthe physical
      injmy that caused it; or                                              2) The providing of or failure to provide warnings or
                                                                               instructions.
   b. Loss of use of tangible property that is not physically
      injured. All such loss of use shall be deemed to occur            c. Does not include vending machines or other property
      at the time of the "occurrence" that caused it.                      rented to or located for the use of others but not sold.

   For the purposes of this insurance, electronic data is not       22."Your work":
   tangible property.                                                   a. Means:
   As used in this definition, electronic data means                        1) Work or operations performed by you or on your
   information, facts or programs stored as or on, created or                  behalf; and
   used on, or transmitted to or fi-om computer software,
   including systems and applications sof^are, hard or                      2) Materials, parts or equipment furnished in
   floppy disks, CD-ROMs, tapes, drives, cells, data                           connection with such work or operations.
   processing devices or any other media which are used with            b. Includes:
   electronically controlled equipment.
                                                                            1) Warranties or representations made at any time
18."Suit" means a civil proceeding in which damages because                    with respect to the fimess, quality, durability,
   of "bodily injury", "property damage" or "personal and                      performance or use of"your work"; and
   advertising injiuy" to which this insurance applies are
   alleged. "Suit" includes:                                                2) The providing of or failure to provide warnings or
                                                                               instructions.
   a. An arbitration proceeding in which such damages are
      claimed and to which the insured must submit or does
      submit with our consent; or



                                               I Insurance Services Office, Inc., 2012
                                                            14
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 95 of 169

                                                                                                            ERIE INSURANCE
                                                                                                     ULTRAFLEX PACKAGE
                                                                                                 FX-00-03(Ed. 7/16)UF-3555

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ULTRAFLEX EXTRA LIABILITY COVERAGES
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILHY COVERAGE FORM


A. Damage to Premises Rented to You           Fire Legal Lia-       C. Non-Owned Watercraft
   bility:
                                                                       Paragraph 2.g.2)a) Exclusions of Section I - Coverage A
    1. The following is added to Paragraph 1., Insuring                - Bodily Injury And Property Damage Liability is re
       Agreement of Section I - Coverage A - Bodily In                 placed by the following:
       jury And Property Damage Liability:
                                                                       This exclusion does not apply to a watercraft that you do
        Insuring Agreement                                             not own that is less than 51 feet long.
        We will pay those sums that the insured becomes le          D. Incidental Medical Malpractice
        gally obligated to pay as damages because of "prop
                                                                        1. The following is added to Paragraph 1., Insuring
        erty damage" to buildings rented to you or occupied
                                                                           Agreement of Section I - Coverage A - Bodily In-
        by you.
                                                                           jnry And Property Damage Liability:
        The damage must be caused by fire; lightning; wind
                                                                           We will pay those sums that the insured becomes le
        storm; hail; explosion; riot, civil commotion; vehi
                                                                           gally obligated to pay as damages because of"bodily
        cles; aircraft; smoke; vandalism; malicious mischief;
                                                                           injury" arising ftom "incidental medical malpractice
        water damage; or elevator collision.
                                                                           injiuy".
    2. Exclusions 2.c. through 2.n. of Section I - Bodily In
                                                                       2. The following is added to Paragraph 2. Exclusions of
       jury And Property Damage Liability do not apply
        to this coverage. A separate limit ofinsurance applies            Section I - Coverage A - Bodily Injnry And Prop
                                                                           erty Damage:
        to this coverage as described in Section HI - Limits
        ofInsurance.                                                       This insurance does not apply to:
        We do not cover liability assumed by the insured ex                a.   Expenses incmred by the insured for first aid to
        cept in an "insured contract".                                          others at the time of an accident.

    3. Paragraph 9.a. of "insured contract" of Section V -                 b. "Bodily injury" arising ftom any insured if the
       Definitions is replaced by the following:                              insured is engaged in the business or occupation
        9.a. A contract for lease of premises. However, that                  of providing the following services:
        portion of the contract for a lease of premises that in                 1) Diagnostic, medical, surgical, dental, x-ray,
        demnifies any person or organization for damage by                          or nursing service or treatment or the fur
        fire; lightning; windstorm; hail; explosion; riot; civil                    nishing of food or beverages in connection
        commotion; vehicles; aircraft; smoke; vandalism;                            with the service or treatment;
        malicious mischief; water damage; or elevator colli
        sion to premises while rented to you or temporarily                     2) Ambulance, paramedical, rescue squad, or
                                                                                    other service or treatment conducive to
        occupied by you with permission of the owner is not
        an "insured contract".
                                                                                    health;

B. Host Liquor Liability Coverage                                               3) The furnishing or dispensing of drugs or
                                                                                   medical, dental, or surgical supplies or ap
    The following is added to Paragraph 2.c. Exclusions of                         pliances; or
    Section I - Coverage A - Bodily Injury And Property
    Damage Liability:                                                           4) Health or therapeutic service, treatment, ad
                                                                                    vice, or instruction.
    This exclusion does not apply to liability of the insured or
    the indemnitee of the insixred arising out of the giving or
    serving of alcoholic beverages at functions incidental to
    your business, provided you are not engaged in the busi
    ness of manufacturing, distributing, selling, or serving of
    alcoholic beverages.
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 96 of 169




       c. "Bodily injixry" arising from any indemnitee if        G. Municipal Supervisors
          the indemnitee is engaged in the business or oc
          cupation of providing the following services:               The following is added to Section U - Who Is An In
                                                                      sured:
            1), Diagnostic, medical, surgical, dental, x-ray,
                or nursing service or treatment or the fur            Supervisors, if you are a municipality.
                nishing of food or beverages in connection       H. The following is added to the definition of "products-
                with the service or treatment;                      completed operations hazard" of Section V - Definitions:
            2) Ambulance, paramedical, rescue squad, or               Includes all "bodily injury" and "property damage" arising
                other service or treatment conducive to               out of "your product" if your business includes the han
                health;                                               dling or distribution of"your product" for consumption on
            3) The furnishing or dispensing of drugs or               premises you own or rent.
               medical, dental, or surgical supplies or ap
               pliances; or                                      I.   Waiver of Subrogation

            4) Health or therapeutic service, treatment, ad           Transfer of Right of Recovery Against Others to Us -
                vice, or instruction.
                                                                      Section IV - Conditions is replaced by the following:

   3. The following is added to Section V - Definitions:              We waive any right of recovery we may have against the
                                                                      additional insured because of payments we have made
       "Incidental medical malpractice injmy" means injury            under this Coverage Part. However, our rights may only
       arising out of the rendering of or failure to render,          be waived prior to the "bodUy injury" or "property dam
       during the policy period, the following services:              age" caused by the "occurrence" which we have made
                                                                      payments under this Coverage Part.
       a.   Diagnostic, medical, surgical, dental, x-ray, or
            nursing service or treatment, or the furnishing of        The insured must do nothing after a loss to impair our
            food or beverages in connection with the service          rights. At our request, the insured will bring "suit" or
            or treatment; or                                          transfer those rights to us and help us enforce these rights.
       b. The furnishing or dispensing of drugs or medi          J. Primary and Non-Contributory Insurance
          cal, dental, or surgical supplies or appliances.
                                                                      The following is added to Paragraph 4. - Other Insur
E. Volunteer Workers - Medical Payments                               ance of Section IV - Conditions:

   The following is added to Paragraph 1. Insuring Agree              Where required by a written contract or agreement, this
   ment of Section I - Coverage C - Medical Payments:                 insurance is primary and non-contributory as respects any
                                                                      other insurance policy issued to the additional insmed,
   We will pay medical expenses for "bodily injury" sus
                                                                      and such other insurance policy shall be excess or non-
   tained by your volimteer workers caused by an accident
                                                                      contributing, whichever applies, with this insurance.
   while engaged in any of your insured activities.
F. Attorney's Fees
   The following is added to Section I - Supplementary
   Payments - Coverages A and B:
   All reasonable attomeys' fees up to $100 which the in
   sured incurs because of arrest resulting from an accident
   involving "mobile equipment" covered by this policy.
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 97 of 169
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                        CO 00 99 (Ed. 11/85) UF-9889



              ERIE INSURANCE GROUP
 ERE.

              THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     CHANGES IN GENERAL LIABILITY FORMS FOR COMMERCIAL
                                        PACKAGE POLICIES
This endorsement modifies insurance provided under the following:

COMPLETED OPERATIONS AND PRODUCTS LIABILITY INSURANCE

COMPREHENSIVE GENERAL LIABILITY INSURANCE

CONTRACTUAL LIABILITY INSURANCE

DRUGGISTS LIABILITY INSURANCE

ELEVATOR COLLISION INSURANCE

MANUFACTURERS AND CONTRACTORS LIABILITY INSURANCE

OWNERS AND CONTRACTORS PROTECTIVE LIABILITY INSURANCE

OWNERS, LANDLORDS AND TENANTS LIABILITY INSURANCE

PREMISES MEDICAL PAYMENTS INSURANCE

SPECIAL MULTI-PERIL POLICY LIABILITY INSURANCE

STOREKEEPERS INSURANCE
                                                                    Cancellation. This policy may be cancelled by
                                                                    the "named insured" by mailing to the company
    A. Whenever the term "policy" is used in any form
                                                                    written notice stating when thereafter the cancel
    listed above or in the declarations or any related
                                                                    lation shall be effective. This policy may be can
    endorsement, it is changed to "coverage part."
                                                                    celled by the company by mailing to the "named
   B. The Common Policy Declarations (other than                    insured" at the address shown in this policy,
   any references to premiums) and the Common                       written notice stating when not less than thirty
   Policy Conditions do not apply).                                 days thereafter such cancellation shall he effec
                                                                    tive; provided that in the event of nonpayment
    C. With respect to the Special Multi-Peril Policy               of premium, such notice shall state when not
    Conditions and Definitions Form    attached   to   this
                                                                    less than ten days thereafter such cancellation
    policy.
                                                                    shall be effective. The mailing of notice as afore
     1. The General Conditions, Conditions Applicable               said shall be sufficient proof of notice. The
        to Section n and Definitions Applicable to                  effective date of cancellation stated in the notice
        Section If apply only to the Commercial                     shall he sufficient proof of notice. The effective
        General Liability Coverage Part.                            date   of cancellation   stated   in   the   notice shall
                                                                    become the end of the pohcy period. Delivery
     2. The Conditions Applicable to Section I do not
                                                                    of such written notice either by the "named
        apply to any part of this policy; and
                                                                    insmed" or by the company shall be equivalent
     3. The Cancellation condition is replaced by the               to mailing.
        following:
                                                                    If the "named insured" cancels, earned premimn
                                                                    shall be computed in accordance with the cus
                                                                    tomary short rate table and procedure. If the
                                                                    company cancels, earned premimn shall be com
                                                                    puted pro rata. Premium adjustment may be
                                                                    made either at the time cancellation is effected or
                                                                    as soon as practicable after cancellation becomes
      Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 98 of 169
effective, but payment or tender of unearned
premium is not a condition of cancellation.



                           Copyright, Insurance Services Office, Inc., 1985
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 99 of 169
                                                                             COMMERCIAL GENERAL LIABILITY
                                                                                         CO 21 47 (Ed. 12/07) UF-9680



              ERIE INSURANCE GROUP
  ERE.


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 EMPLOYMENT-RELATED PRACTICES EXCLUSION
This endorsement modifies insurance provided imder the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART

A. The following exclusion is added to Paragraph 2.,          B. The following exclusion is added to paragraph 2.,
Exclusions of Section I - Coverage A - Bodily Injury and      Exclusions of Section I - Coverage B - Personal Injury
Property damage Liability:                                    and Advertising Injury Liability:

This insurance does not apply to;                             This insurance does not apply to:

"Bodily injury" to:                                           "Personal and advertising injury" to:
 1. A person arising out of any:                               1. A person arising out of any:
     a. Refusal to employ that person;                             a. Refusal to employ that person;
     b. Termination of that person's employment; or                b. Termination of that person's employment; or
     c. Employment-related practices, policies, acts or            c. Employment-related practices, pohcies, acts or
        omissions, such as coercion, demotion, evalu                  omissions, such as coercion, demotion, evalu
        ation, reassignment, discipline, defamation,                  ation, reassignment, discipline, defamation,
        harassment, humiliation, discrimination or mali               harassment, humiliation or discrimination or
        cious prosecution directed at that person; or                 malicious prosecution directed at that person; or
 2. The spouse, child, parent, brother or sister of that       2. The spouse, child, parent, brother or sister of that
    person as a consequence of "bodily injury" to that            person as a consequence of "personal and advertising
    person at whom any of the employment-related                  injury" to that person at whom any of the
    practices described in Paragraphs 1., 2. or 3. above is       employment-related practices described in Para
    directed.                                                     graphs 1., 2. or 3. above is directed.

This exclusion applies:                                       This exclusion applies:
 1. Whether the injury-causing event described in Para         1. Whether the injury-causing event described in Para
    graphs a., b., or c. above occurs before employment,          graphs a., b., or c. above occurs before employment,
    during employment or after employment of that                 during employment or after employment of that
    person;                                                       person;

 2. Whether the insured may be liable as an employer or        2. Whether the insured may be Uable as an employer or
    in any other capacity; and                                    in any other capacity; and
 3. To any obligation to share damages with or repay           3. To any obligation to share damages with or repay
    someone else who must pay damages because of the              someone else who must pay damages because of the
    injury.                                                       injury.




                                                 ISO Properties Inc., 2006
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 100 of 169
                                                                                                         INTERLINE
                                                                                         IL 00 21 (Ed. 9/08) UF-3005
    ill


             ERIE INSURANCE GROUP
  ERE.

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

          NUCLEAR ENERGY LIABILITY EXCLUSION ENDORSEMENT

                                                     (Broad Form)
This endorsement modifies insinanee provided imder the following:

   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   FARM COVERAGE PART

   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART

   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART
   RAILROAD PROTECTIVE LIABILITY COVERAGE PART

   UNDERGROUND STORAGE TANK POLICY.
                                                                material" and arising out of the operation of a
 1. The insurance does not apply:                               "nuclear facility" by any person or organization.

   A. Under any Liability Coverage, to "bodily injury"          C. Under any Liability Coverage, to "bodily injuiy"
   or "property damage":                                        or "property damage" resulting from "hazardous
                                                                properties" of "nuclear material", if:
          1) With respect to which an "insured" imder
             the pohcy is also an insured under a nuclear            1) The "nuclear material" (a) is at any "nuclear
             energy liability policy issued by Nuclear                  facility" owned by, or operated by or on
            Energy      Liability   I^urance   Association,             behalf of, an "insured" or (b) has been dis
                                                                        charged or dispersed therefrom;
             Mutual Atomic Energy        Liability   Under
             writers, Nuclear Insurance Association of               2) The "nuclear material" is contained in "spent
             Canada or any of their successors, or would                fiiel" or "waste" at any time possessed,
             be an insured under any such policy but for                handled, used, processed, stored, transported
             its termination upon ejiaustion of its limits              or   disposed of, by    or on behalf of an
             of liability; or                                           "insured"; or
          2) Resulting from the "hazardous properties" of            3) The "bodily injury" or "property damage"
             "nuclear material" and with respect to which               arises out of the furnishing by an "insured"
            (a) any person or organization is required to               of services, materials, parts or equipment in
            maintain financial protection pursuant to the               cormection with the plaiming, construction,
            Atomic Energy Act of 1954, or any law                       maintenance, operation or use of any
            amendatory thereof, or (b) the "insured" is,                "nuclear facility", but if such facility is
            or had this policy not been issued would be,                located within the United States of America,
            entitled to indemnity from the United States                its territories or possessions or Canada, this
            of America, or any agency thereof, under                    exclusion (3) applies only to "property
            any agreement entered into by the United                    damage" to such "nuclear facility" and any
            States of America, or any agency thereof,                   property threat.
            with any person or organization.
                                                              2. As used in this endorsement:
   B. Under any Medical Payments coverage, to
   expenses incurred vnth respect to "bodily injiuy"            "Hazardous properties" includes radioactive, toxic or
   resulting from the "hazardous properties" of "nuclear        explosive properties.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 101 of 169
"Nuclear material" means "source material", "Special                          utilizing "spent fuel",, or (3) handling,
nuclear material" or "by-product material".                                   processing or packaging "waste";
"Source      material", "special nuclear material" and                    c) Any equipment or device used for the
"by-product material" have the meanings given them                           processing, fabricating or alloying of
in the Atomic Energy Act of 1954 or in any law                               "special nuclear material" if at any time
amendatory thereof.                                                           the total amount of such material in the
                                                                              custody of the "insured" at the premises
"Spent fiiel" means any fuel element or fuel compo                            where such equipment or device is
nent, solid or liquid, which has been used or exposed                         located consists of         or   contains    more
to radiation in a "nuclear reactor".
                                                                              than 25 grams of plutonium or uranium
"Waste" means any waste material (a) containing                               233 or any combination thereof, or more
"by-product material" other than the tailings or                              than 250 grams of uranium 235;
wastes produced by the extraction or concentration                       d) Any structure, basin, excavation, prem
of uranium or thorium from any ore processed pri                            ises or place prepared or used for the
marily for its "source material" content, and (b)                           storage or disposal of "waste";
resulting from the operation by any person or organ
ization of any "nuclear facility" included imder the                and includes the site on which any of the fore
first two paragraphs of the definition of "nuclear                  going is located, all operations conducted on
facility".                                                          such site and all premises used for such oper
                                                                    ations.
"Nuclear facility" means:
                                                                    "Nuclear reactor" means any apparatus designed
             a) Any "nuclear reactor";
                                                                    or   used    to   sustain   nuclear   fission   in a   self-
             b) Any equipment or device designed or                 supporting chain reaction or to contain a critical
                used for (1) separating the isotopes of             mass of fissionable material.
                uranium or plutonium,(2) processing or
                                                                    "Property damage" includes all forms of radioac
                                                                    tive contamination of property.




                                         Copyright, ISO Properties, Inc., 2001
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 102 of 169
                                                                               BUSINESS CATASTROPHE LIABILITY
                                                                               COMMERCIAL GEl^RAL LIABILITY
    !il                                                                                FIVESTAR CONTRACTORS
                                                                                          ULTRAFLEX PACKAGE
                                                                                          ULTRAPACK BUSINESS
             ERIE INSURANCE GROUP                                            ULTRASURE FOR PROPERTY OWNERS
                                                                                               GU-30 (Ed. 3/01) UF-5919
  ERE.


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     AMENDMENT OF POLICY - TWO OR MORE COVERAGE PARTS
This endorsement modifies insurance provided imder the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART


The following Condition is added to Section IV - Com          In no event will coverage be provided during the policy
mercial General Liability Conditions:                         period after

TWO OR       MORE COVERAGE PARTS              OR POLI
                                                               1. the applicable Aggregate Limit of Protection under
CIES ISSUED BY US
                                                                  any one coverage part or policy has been exhausted;
                                                                  or

Notwithstanding the OTHER INSURANCE Condition                  2. the applicable Aggregate Limits of Insmance under
in yoiu: policy, if this policy and any other coverage part       any one coverage part or poUcy would have been
or policy issued to you by us apply to the same occur             exhausted    had   all covered   claims   been   submitted
rence, offense or accident, the maximum Limits of Insur           imder that one coverage part or policy rather than
ance under all coverage parts or poUcies will not exceed          under two or more coverage parts or policies.
the highest applicable Limits of I^urance imder any one
coverage part or policy.                                      This condition does not apply to any coverage part or
                                                              policy issued by us specifically to apply as excess insur
                                                              ance over this policy.
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 103 of 169

                                                                                                             ERIE INSURANCE
                                                                                                                    INTERLINE
                                                                                                   IL 01 62(Ed. 10/13)UF-4540



                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                          ILLINOIS CHANGES - DEFENSE COSTS
This endorsement modifies insnrance provided under the following:
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   COMMERCIAL PROPERTY COVERAGE PART - LEGAL LIABILITY COVERAGE FORM
   COMMERCIAL PROPERTY COVERAGE PART - MORTGAGEHOLDERS ERRORS AND OMISSIONS COVERAGE
   FORM
   EMPLOYMENT-RELATED PRACTICES LIABILITY COVERAGE PART

   LIQUOR LIABILITY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILirY COVERAGE PART
   PRODUCT WnHDRAWAL COVERAGE PART
   RAILROAD PROTECTIVE LLABILnY COVERAGE PART
   UNDERGROUND STORAGE TANK COVERAGE PART



A. The provisions of Paragraph B. are added to all Insuring             5. Coverage C - Mortgagebolder's Liability under the
   Agreements that set forth a duty to defend imder:                       Mortgagebolders Errors And Omissions Coverage
                                                                           Form.
    1. Section I of the Commercial General Liability,
       Commercial Liability Umbrella, Employment-related               Paragraph B. also applies to any other provision in the
       Practices Liability, Farm, Liquor Liability, Owners             policy that sets forth a duty to defend.
       And Contractors Protective Liability, Pollution
       Liability, Products/Completed Operations Liability,
                                                                    B. If we initially defend an insured ("insured") or pay for an
                                                                       insured's ("insured's") defense but later determine that
       Product Withdrawal, Medical Professional Liability,
                                                                       the claim(s) is(are) not covered under this insurance, we
       Railroad Protective Liability, Underground Storage
                                                                       will have the right to reimbursement for the defense
       Tank Coverage Parts, Auto Dealers Coverage Form
                                                                        costs we have incurred.
       and the Farm Umbrella Liability Policy;
                                                                        The right to reimbursement for the defense costs under
    2. Section II under the Auto Dealers, Business Auto
       and Motor Carrier Coverage Forms;
                                                                        this provision will only apply to defense costs we have
                                                                        incurred after we notify you in writing that there may not
    3. Section HI imder the Auto Dealers and Motor                      be coverage, and that we are reserving our rights to
       Carrier Coverage Forms;                                          terminate the defense and seek reimbursement for
                                                                        defense costs.
   4. Section A. Coverage under the Legal Liability
       Coverage Form; and




                                               I Insurance Services Office, Inc., 2013
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 104 of 169

                                                                                                                 ERIE INSURANCE
                                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                                  FIVESTAR CONTRACTORS
                                                                                                     ULTRAFLEX PACKAGE
                                                                                                       UL-OYIL(Ed. 6/14)UF-9500




                      THIS ENDORSEMENT CHANGES THE POLIGY. PLEASE READ IT CAREFULLY.

                                  COVERAGE FOR PUNITIVE DAMAGES
                                                              ILLINOIS
   This endorsement modifies insurance provided under the following:
       COMMERCIAL GENERAL LIABILITY COVERAGE FORM


A. Paragraph 1. Insuring Agreement of Section I - Coverage A                  3) Prior to the policy period, no insured listed under
   - Bodily Injury And Property Damage Liability is replaced                     Paragraph 1. of Section n - Who Is An Insured
   by the following:                                                             and no "employee" authorized by you to give or
   1. Insuring Agreement                                                          receive notiee of an "occurrence" or claim, knew
                                                                                  that the "bodily injury" or "property damage"
       a.   We will pay those smns that the insured becomes le
                                                                                  had occurred, in whole or in part. If such a listed
            gally obligated to pay as damages, including pimitive
                                                                                  insured or authorized "employee" knew, prior to
            or exemplary damages, but only for vicarious liability
                                                                                  the policy period, that the "bodily injury" or
            to the extent allowed by law, because of"bodily inju
                                                                                  "property damage" occurred, then any continua
            ry" or "property damage" to which this insurance ap
                                                                                  tion, change or resumption of such "bodily inju
            plies. We will have the right and duty to defend the
                                                                                  ry" or "property damage" during or after the pol
            insured against any "suit" seeking those damages.
                                                                                  icy period will be deemed to have been known
            However, we will have no duty to defend the insured
                                                                                  prior to the policy period.
            against any "suit" seeking damages for "bodily inju
            ry" or "property damage" to which this insmance              c. "Bodily injury" or "property damage" which occurs
            does not apply. We may, at our discretion, investigate            during the policy period and was not, prior to the pol
            any "occurrence" and settle any claim or "suit" that              icy period, known to have occurred by any insured
            may result. But:                                                  listed under Paragraph l.of Section II - Who Is An
                                                                              Insured or any "employee" authorized by you to give
            1) The amount we will pay for damages is limited
                                                                              or receive notice of an "oecurrence" or claim, in
               as described in Section HI - Limits ofInsurance;
                                                                              cludes any continuation, change or resumption ofthat
                and
                                                                              "bodily injury" or "property damage" after the end of
            2) Our right and duty to defend end when we have                  the policy period.
               used up the applicable limit of insurance in the
                                                                         d. "Bodily injury" or "property damage" will he deemed
               payment of judgments or settlements imder
                                                                              to have been known to have occurred at the earliest
               Coverages A or B or medical expenses under
                                                                              time when any insured listed imder Paragraph 1. of
               Coverage C.
                                                                              Section EL - Who Is An Insured or any "employee"
                No other obligation or liability to pay sums or               authorized by you to give or receive notice of an "oc
                perform acts or services is covered unless explic             currence" or claim:
                itly provided for under Supplementary Payments
                                                                              1) Reports all, or any part of the "bodily injury" or
                - Coverages A and B.
                                                                                 "property damage" to us or any other insurer;
       b. This insurance applies to "bodUy injury" and "proper
                                                                              2) Receives a written or verbal demand or claim for
            ty damage" only if:
                                                                                  damages because ofthe "bodily injury" or "prop
            1) The "bodily injury" or "property damage" is                        erty damage"; or
               caused by an "occurrence" that takes place in the
                                                                              3) Becomes aware by any other means that "bodily
                "coverage territory"; and
                                                                                  injury" or "property damage" has occurred or has
            2) The "bodily injury" or "property damage" occurs                    hegim to occur.
                during the policy period.
                                                                         e.   Damages because of"bodily injury" include damages
                                                                              claimed by any person or organization for care, loss
                                                                              of services or death resulting at any time from the
                                                                              "bodily injury".
                                                                     B
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 105 of 169




Paragraph 1. Insuring Agreement of Section I - Coverage B              1) The amoimt we will pay for damages is limited
- Personal And Advertising Injury Liability is replaced by                as described in Section HI - Limits OfInsurance;
the following:                                                             and

1. Insuring Agreement                                                  2) Our right and duty to defend end when we have
    a.   We will pay those sums that the insured becomes le                used up the applicable limit of insurance in the
         gally obligated to pay as damages, including punitive             payment of judgments or settlements under
         or exemplary damages, but only for vicarious liability            Coverages A or B or medical expenses xmder
         to the extent allowed by law, because of "personal                Coverage C.
         and advertising injury" to which this insurance ap                No other obligation or liability to pay sums or
         plies. We will have the right and duty to defend the              perform acts or services is covered unless explic
         insmed against any "suit" seeking those damages.                  itly provided for imder Supplementary Payments
         However, we will have no duty to defend the insured               - Coverages A and B.
         against any "suit" seeking damages for "personal and     b.   This insurance applies to "personal and advertising
         advertising injury" to which this insurance does not          injmy" eaused by an offense arising out of your busi
         apply. We may, at our discretion, investigate any of          ness but only if the offense was committed in the
         fense and settle any claim or "suit" that may result.         "coverage territory" during the policy period.
         But:
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 106 of 169

                                                                                                      ERIE INSURANCE
                                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                                        CO 02 00(Ed. 1/18)UF-9769


                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

        ILLINOIS CHANGES - CANCELLATION AND NONRENEWAL
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART
    LIQUOR LIABILITY COVERAGE PART
    POLLUTION LIABILITY COVERAGE PART
    PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
    PRODUCT WITHDRAWAL COVERAGE PART


   Cancellation (Common Policy Conditions) is replaced by                  f. A determination by the Director of Insiuance that
   the following:                                                             the continuation ofthe Policy could place us in vio
   Cancellation                                                               lation of the insurance laws of this State.

   1. The first Named Insured shown in the Declarations                4. Notification of cancellation will also be sent to your
       may cancel this Policy by mailing to us advance writ               broker,ifknown, or agent ofrecord,ifknown.
      ten notice of cancellation.                                      5. Notice of cancellation will state the effective date of
   2. We may cancel this Policy by mailing to you, at your                cancellation. The policy period will end on that date.
      last mailing address known to us, written notice stating         6. If this Policy is cancelled, we will send the first Named
      the reason for cancellation. Proof of mailing will be               Insured any premiiun refund due. If we cancel, the re-
      sufficient proof of notice. If we cancel:                           fimd will be pro rata. If the first Named Insured can
       a. For nonpayment of premium, we will mail the                     cels, the refund will be less than pro rata. The cancella
          notice at least 10 days prior to the effective date of          tion will be effective even if we have not offered a
          cancellation.                                                   refund.

       b. For a reason other than nonpayment of premium,           B. The following is added and supersedes any provision to
          we will mail the notice at least:                           the contrary:
          1) 30 days prior to the effective date of cancella          Nonrenewal
             tion if the Policy has been in effect for 60 days        If we decide not to renew or continue this Policy, we will
              or less.                                                mail you written notice, stating the reason for nonrenewal,
          2) 60 days prior to the effective date of cancella          at least 60 days before the end of the policy period. Proof
             tion if the Policy has been in effect for more           of mailing will be sufficient proof of notice. Notification
             than 60 days.                                            of renewal will also be sent to your broker, if known, or
                                                                      agent of record, if known. If we offer to renew or continue
   3. If this Policy has been in effect for more than 60 days,        and you do not accept, this Policy will terminate at the end
      we may cancel only for one or more of the following             of the ciurent policy period. Failure to pay the required re
      reasons:
                                                                      newal or continuation premium when due shall mean that
       a. Nonpayment of premium;                                      you have not accepted our offer.
       b. The Policy was obtained through a material mis              If we fail to mail proper written notice of nonrenewal and
          representation;                                             you obtain other insurance, this Policy will end on the ef
                                                                      fective date of that insurance.
       c. Any insured has violated any of the terms and
          conditions ofthe Policy;
       d. The risk originally accepted has measurably in
          creased;
       e. Certification to the Director of Insurance of the
          loss of reinsurance by the insurer that provided
          coverage to us for all or a substantial part of the
          underlying risk insiued; or


                                                      )ISO Properties,Inc., 2017
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 107 of 169
                                                                           COMMERCIAL GENERAL LIABILITY
                                                                                  FTVESTAR CONTRACTORS
                                                                                     ULTRAFLEX PACKAGE
                                                                                     ULTRAPACK BUSINESS
                                                                                          UL-ED (Ed. 9/05) UF-5563
            ERIE INSURANCE GROUP
  ERE.

           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                      EXCLUSION - ASBESTOS
This endorsement modifies the insurance provided imder the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART

The following exclusion is added to Paragraph 2., Exclu       2. The    manufacture,    distribution,   sale,   resale,
sions of Section I - Coverage A - Bodily Injury And             rebranding, transportation, storage, or disposal of
Property Damage Liability and to Paragraph 2., Exclu            asbestos or products containing asbestos;
sions of Section I - Coverage B - Personal And Adver
tising Injury Liability:
                                                              3. The installation, repair, removal, encapsulation,
                                                                 abatement, replacement, handling of or exposure to,
                                                                asbestos or products containing asbestos; or
Asbestos
                                                              4. The use of asbestos in constructing or manufacturing
This insurance does not apply to "bodily injiuy", "prop          any goods, products, or stmctmes.
erty damage", or "personal and advertising injiuy" arising
out of:                                                      We will not pay for the investigation or defense of any
 1. The inhaling, ingesting, or physical exposure to         claim or "suit" or for any fine, cost, or expense of any
    asbestos, or goods or products containing asbestos;
                                                             claim or "suit" resulting fiom asbestos.
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 108 of 169
                                                                                                             INTERLINE
                                                                                             IL 00 17 (Ed. 11/98) UF-9850
    ill


              ERIE INSURANCE GROUP
  ERIE.

                                 COMMON POLICY CONDITIONS
All Coverage Parts included in this policy are subject to the following conditions.
A. Cancellation                                                     a. Make inspections and surveys at any time;
 1. The first Named Insured shown in the Declarations               b. Give you reports on the conditions we find; and
    may cancel this policy by mailing or delivering to us
    advance written notice of cancellation.                         c. Recommend changes.
 2. We may cancel this policy by mailing or delivering          2. We are not obligated to make any inspections,
    to the first Named Insured written notice of cancella          surveys, reports or recommendations and any such
    tion at least:                                                 actions we do undertake relate only to insurability
                                                                   and the premiums to be changed. We do not make
     a. 10 days before the effective date of cancellation if       safety inspections. We do not imdertake to perform
          we cancel for nonpayment of premium; or                  the duty of any person or organization to provide for
     b. 30 days before the effective date of cancellation if       the health or safety of workers or the public. And
        we cancel for any other reason.                            we do not warrant that conditions:

 3. We will mail or deUver our notice to the first Named            a. Are safe or healthful; or
    Insured's last mailing address known to us.                     b. Comply with laws, regulations, codes or stand
 4. Notice of cancellation will state the effective date of             ards.
    cancellation.    The policy period will end on that         3. Paragraphs 1. and 2. of this condition apply not only
    date.                                                          to us, but also to any rating, advisoiy, rate service or
 5. If this policy is cancelled, we will send the first            similar    organization   which     makes      insurance
    Named Insured any premium refund due. If we                    inspections, surveys, reports or recommendations.
    cancel, the refund wiU be pro rata. If the first            4. Paragraph 2. of this condition does not apply to any
    Named Insured cancels, the refimd may be less than             inspections, surveys, reports or recommendations we
    pro rata. The cancellation will be effective even if           may make relative to certification, imder state or
    we have not made or offered a refund.                          municipal statutes, ordinances or regulations, of
 6. If notice is mailed, proof of matUng will be sufficient        boilers, pressure vessels or elevators.
    proof of notice.
                                                               E. Premiums
B. Changes
                                                               The first Named Insured shown in the Declarations:
This policy contains all the agreements between you and         1. Is responsible for the payment of aU premiums; and
us concerning the insurance afforded. The first Named
Insured shown in the Declarations is authorized to make
                                                                2. Will be the payee for any return premiums we pay.
changes in the terms of this pohcy with our consent.
This policy's terms can be amended or waived only by           F. Transfer Of Your Rights And Duties Under This
endorsement issued by us and made a part of this policy.       Policy

C. Examination Of Your Books And Records                       Your rights and duties under this policy may not be
                                                               transferred without our written consent except in the
                                                               case of death of an individual named insured.
We may examine and audit your books and records as
they relate to this policy at any time during the policy
period and up to three years afterward.                        If you die, your rights and duties will be transferred to
                                                               your legal representative but only while acting within the
D. Inspections And Surveys                                     scope of duties as your legal representative. Until your
                                                               legal representative is appointed, anyone having proper
 1. We have the right to:                                      temporary custody of your property will have your rights
                                                               and duties and only with respect to that prope^.


                                     Copyright, Insurance Services Ofiice, Inc., 1998
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 109 of 169
                                                                                                                ERIE INSURANCE
                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                      CG 21 09(Ed. 6/15)UF-B898

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                            EXCLUSION - UNMANNED AIRCRAFT

This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                                                 b) A watercraft you do not own that is:
A. Exclusion 2.g. Aircraft, Auto Or Watercraft under
    Section I- Coverage A - Bodily Injury And Property                                 i) Less than 26 feet long; and
    Damage Liability is replaced by the following:
                                                                                    ii) Not being used to carry persons or
   2. Exclusions                                                                        property for a charge;
       This insurance does not apply to:                                         c) Parking an "auto" on, or on the ways next
                                                                                    to, premises you own or rent, provided the
       g. Aircraft, Auto Or Watercraft                                              "auto" is not owned by or rented or loaned
           1) Unmanned Aircraft                                                     to you or the insured;
              "Bodily injury" or "property damage" arising                       d) Liability assumed under any "insured
              out of the ownership, maintenance, use or                             contract" for the ownership, maintenance or
              entrustment to others of any aircraft that is an                      use of aircraft or watercraft; or
              "unmanned aircraft". Use includes operation                        e) "Bodily injury" or "property damage"
              and "loading or unloading".                                           arising out of;
              This Paragraph g.l) applies even if the claims                           i) The operation of machinery or
              against any insured allege negligence or other                              equipment that is attached to, or part of,
              wrongdoing in the supervision, hiring,                                      a land vehicle that would qualify under
              employment, training or monitoring of others                                the definition of "mobile equipment" if
              by that insmed, if the "occurrence" which                                   it were not subject to a compulsory or
              caused the "bodily injury" or "property                                     financial responsibility law or other
              damage" involved the ownership, maintenance,                                motor vehicle insurance law where it is
              use or entrustment to others of any aircraft that                           licensed or principally garaged; or
              is an "unmanned aircraft".
                                                                                     ii) The operation of any of the machinery
           2) Aircraft(Other Than Unmanned Aircraft),
                                                                                         or equipment listed in Paragraph f.2) or
              Auto Or Watercraft
                                                                                         f.3) of the definition of "mobile
              "Bodily injury" or "property damage" arising                               equipment".
              out of the ownership, maintenance, use or             B. The following exclusion is added to Paragraph 2.
              entrustment to others of any aircraft(other than
                                                                       Exclusions of Coverage B - Personal And Advertising
              "unmanned aircraft"), "auto" or watercraft
                                                                       Injury Liability:
              owned or operated by or rented or loaned to
              any insmed. Use includes operation and                   2. Exclusions
              "loading or unloading".
                                                                          This insurance does not apply to;
              This Paragraph g.(2) applies even if the claims
                                                                          Unmanned Aircraft
              against any insured allege negligence or other
              wrongdoing in the supervision, hiring,                      "Personal and advertising injury" arising out of the
              employment, training or monitoring of others                ownership, maintenance, use or entrustment to others
              by that insured, if the "occurrence" which                  of any aircraft that is an "unmanned aircraft". Use
              caused the "bodily injmy" or "property                      includes operation and "loading or unloading".
              damage" involved the ownership, maintenance,
              use or entrustment to others of any aircraft                This exclusion applies even if the claims against any
              (other than "unmanned aircraft"), "auto" or                 insured allege negligence or other wrongdoing in the
              watercraft that is owned or operated by or                  supervision, hiring, employment, training or
              rented or loaned to any insmed.                             monitoring of others by that insured, if the offense
                                                                          which caused the "personal and advertising injury"
              This Paragraph g.2) does not apply to:                      involved the ownership, maintenance, use or
                                                                          entrustment to others of any aircraft that is an
              a) A watercraft while ashore on premises you
                                                                          "unmanned aircraft".
                  own or rent;
      Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 110 of 169




This exclusion does not apply to:                          C. The following definition is added to the Definitions
                                                               section:
a. The use of another's advertising idea in your
   "advertisement"; or                                        "Unmanned aircraft" means an aircraft that is not:
b. Lrfringing upon another's copyright, trade dress or         1. Designed;
   slogan in your "advertisement".
                                                               2. Manufactured; or
                                                               3. Modified after manufacture;
                                                              to be controlled directly by a person from within or on the
                                                               aircraft.



                                        »Insurance Services OfiBce, Inc., 2014
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 111 of 169
                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                            CO 21 67 (Ed. 12/04) UF-3888
   P?«S
    ill


              ERIE INSURANCE GROUP
 ERE.

            THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY

                                FUNGI OR BACTERIA EXCLUSION
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART



    A. The following exclusion is added to Paragraph 2.            B. The following exclusion is added to Paragraph 2.,
    Exclusions of Section I - Coverage A - Bodily Injury           Exclusions of Section I - Coverage B - Personal And
    And Property Damage Liability:                                 Advertising Injury Liability:
   2. Exclusions                                                   2. Exclusions

    This insurance does not apply to:                              This insurance does not apply to:
          Fungi or Bacteria                                             Fungi or Bacteria
           a. "Bodily injury" or "property damage" which                 a. "Personal and advertising injury" which
              would not have occurred, in whole or in                       would not have taken place in whole or in
              part, but for the actual, alleged or threatened               part, but for the actual, alleged or threatened
             inhalation of, ingestion of, contact with,                     inhalation of, ingestion of, contact with,
             exposure to, existence of, or presence of, any                 exposure to, existence of, or presence of, any
             "fimgi" or bacteria on or within a building or                 "fimgi" or bacteria on or within a building or
             structure, including its contents, regardless of               structure, including its contents, regardless of
             whether any other cause, event, material or                    whether any other cause, event, material or
              product contributed concurrently or in any                    product contributed concurrently or in any
              sequence to such injury or damage.                            sequence to such injiuy.
           b. Any loss, cost or expenses arising out of the              b. Any loss, cost or expense arising out of the
              abating, testing for, monitoring, cleaning up,                abating, testing for, monitoring, cleaning up,
              removing, containing, treating, detoxifying,                  removing, containing, treating, detoxifying,
              neutralizing, remediating or disposing of, or                 neutralizing, remediating or disposing of, or
              in any way responding to, or assessing the                    in any way responding to, or assessing the
              effects of, "fungi" or bacteria, by any insured               effects of, "fimgi" or bacteria, by any insured
              or by any other person or entity.                             or by any other person or entity.
    This exclusion does not apply to any "fungi" or bac
    teria that are, are on, or are contained in, a good or
    product intended for bodily consiunption.                       C. The following definition is added to Section V -
                                                                    Definitions:

                                                                   "Fungi" means any type or form of fimgus, including
                                                                   mold or mildew and any mycotoxins, spores, scents
                                                                   or by-products produced or released by "fimgi".




                                                   ISO Properties, Inc., 2003
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 112 of 169

                                                                                                                ERIE INSURANCE
                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                      CG 21 70(Ed. 1/15)LIF-4077



         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

  CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABfiLITY COVERAGE PART
   LIQUOR LIABILnY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILnY COVERAGE PART
   POLLUTION LLABILITY COVERAGE PART
   PRODUCTS/COMPLETED OPERATIONS LIABILTIY COVERAGE PART
   RAILROAD PROTECTIVE LIABILTIY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


                                                                          1.   The act resulted in insured losses in excess of$5 mil
    If aggregate insured losses attributable to terrorist acts
                                                                               lion in the aggregate, attributable to all types of in
    certified imder the federal Terrorism Risk Insurance Act
                                                                               surance subject to the Terrorism Risk Insurance Act;
    exceed $100 billion in a calendar year, and we have met
                                                                               and
    our insurer deductible under the Terrorism Risk Insurance
   Act, we shall not be liable for the payment of any portion             2. The act is a violent act or an act that is dangerous to
   of the amoimt of such losses that exceeds $100 billion,                   human life, property or mfrastracture and is commit
   and in such case insured losses up to that amoimt are sub                 ted by an individual or individuals as part of m effort
   ject to pro rata allocation in accordance with procedures                 to coerce the civilian population of the United States
   established by the Secretary ofthe Treasury.                              or to influence the policy or affect the conduct ofthe
                                                                             United States Government by coercion.
    "Certified act of terrorism" means an act that is certified
    by the Secretary of the Treasury, in accordance with the
    provisions ofthe federal Terrorism Risk Insurance Act, to        B. The terms and limitations of any terrorism exclusion, or
    be an act of terrorism pursuant to such Act. The criteria           the inapplicability or omission of terrorism exclusion, do
    contained in the Terrorism Risk Insurance Act for a "cer            not serve to create coverage for injury or damage that is
    tified act ofterrorism" include the following:                      otherwise excluded under this Coverage Part.




                                                     I ISO Properties, Inc., 2007
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 113 of 169




                                                                         COMMERCIAL GENERAL LIABILITY
                                                                                FIVESTAR CONTRACTORS'
                                                                                   ULTRAFLEX PACKAGE
      ERIE INSURANCE GROUP                                                         ULTRAPACK BUSINESS
ERI^                                                                         ULTRASURE FOR LANDLORDS
                                                                       ULTRASURE FOR PROPERTY OWNERS
                                                                                                  (Ed. 3/95) lIF-8385


                                         IMPORTANT NOTICE

Your policy contains Lead Liability Exclusion Endorse       It has become increasingly apparent in recent years that
ment GU-32, an exclusion involving lead contamination.      lead poisoning poses a serious threat to children. Studies
                                                            have shown that even small doses      of lead   can    cause
Any claims of bodily injury, personal injury or property    severe poisoning, slowed development, altered behavior,
damage from lead contamination occurring during this        and loss of intelligence. The lead hazard can be reduced
policy period and future poliey periods vvill not be        by removing the lead from the premises using approved
covered. Your liability insurance does not cover any        abatement methods.
loss, cost or expense arising from any requests or claims
made by a governmental authority that you test for,         Again, this policy contains a complete exclusion for
remove or in any way respond to the effects of lead.        liabihty resulting from lead. Therefore, we recommend
                                                            you t^e action to identify and remove any lead hazards
                                                            that may exist on your premises to protect yourself.
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 114 of 169
                                                                                COMMERCIAL GENERAL LIABILITY
                                                                                              CG 21 96 (Ed. 3/05) UF-4906



            ERIE INSURANCE GROUP
  ERIE.

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                    SILICA OR SILICA-RELATED DUST EXCLUSION
This endorsement modifies insurance provided xmder the following:

    COMMERCIAL GENERAL LIABILITY COVERAGE PART


A. The following exclusion is added to Paragraph 2.,            B. The following exclusion is added to Paragraph 2.,
Exclusions of Section I - Coverage A - Bodily Injury And        Exclusions of Section I - Coverage B - Personal And
Property Damage Liability:                                      Advertising Injury Liability:
    2. Exclusions                                                   2. Exclusions
    This insiuance does not apply to:                               This insurance does not apply to:
    Silica or Silica-Related Dust                                   Silica or SUica-Related Dust
         a. "Bodily injury" arising, in whole or in part,                  a. "Personal and advertising injury" arising, in
            out of the actual, alleged, threatened or sus                     whole or in part, out of the actual, alleged,
            pected inhalation of, or ingestion of, "silica"                   threatened or suspected inhalation of,
            or "silica-related dust".                                         ingestion of, contact with, exposure to, exist
         b. Property    damage" arising, in whole or in                       ence of, or presence of, "silica" or "silica-
                                                                             related dust".
            part, out   of the actual, alleged, threatened or
            suspected    contact with, exposure to, exist                  b. Any loss, cost or expense arising, in whole
            ence of,    or presence of, "silica" or "silica-                  or in part, out of die abating, testing for,
            related dust".                                                    monitoring, cleaning up, removing, con
         c. Any loss, cost or expense arising, in whole                       taining, treating, detoxifying, neutralizing,
            or in part, out of the abating, testing for,                     remefiating or disposing of, or in any way
            monitoring, cleaning up, removing, con                           responding to or assessing the efiects of,
            taining, treating, detoxifying, neutralizing,                    "silica" or "silica-related dust", by any
            remediating or disposing of, or in any way                       insured or by any other person or entity.
            responding to or assessing the effects of,
            "silica" or "silica-related dust", by an insured    C. The following definitions are added to the Definitions
                                                                Section:
            or by any other person or entity.
                                                                 1. "Silica" means silicon dioxide (occurring in crystal
                                                                    line, amorphous and impme forms), silica particles,
                                                                    silica dust or silica compounds.
                                                                 2. "Silica-related dust" means a mixture or combination
                                                                   of "silica" and other dust or particles.




                                                © ISO Properties, Inc., 2004
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 115 of 169
                                                                                  COMMERCIAL GENERAL LIABILITY
                                                                                         FTVESTAR CONTRACTORS
                                                                                          ULTRAFLEX PACKAGE
      ERIE INSURANCE GROUP                                                                ULTRAPACK BUSINESS
ERIE.                                                                         ULTRASURE FOR PROPERTY OWNERS
                                                                                                    GU-136 (Ed. 3/09) UF-2769



             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                AMENDMENT OF MOBILE EQUIPMENT DEFINITION
This endorsement modifies insurance provided under the following:
    COMMERCIAL GENERAL LIABILITY COVERAGE FORM



A. Exclusion g. under Section I - Coverage A - Bodily                                   vehicle that would qualify under the
Injury And Property Damage Liability is replaced by the                                 definition of "mobile equipment" if
following:                                                                              it were not described on the declara
                                                                                        tions of a motor vehicle liability
        g. Aircraft, Auto Or Watercraft
                                                                                        policy for liability coverage.
        "Bodily injiuy" or "property damage" arising out
        of the      ownership,   maintenance, use     or            B. Paragraph 12. of Section V - Definitions is replaced
        entrustment to others of any aircraft, "auto" or            by the following:
        watercraft owned or operated by or rented or                   "Mobile equipment" means any of the following
        loaned to any insured. Use includes operation                  types of land vehicles, including any attached
        and "loading or imloading".                                    machinery or equipment:
        This exclusion applies even if the claims against                    a. Bulldozers, farm machinery, forklifts and
        any   insured    allege   negligence or     other                       other vehicles designed for use principally off
        wrongdoing in the supervision, hiring, employ                           public roads;
        ment, training or monitoring of others by that
        insured, if the "occurrence" which caused the                       b. Vehicles maintained for use solely on or next
        "bodily injury" or "property damage" involved                          to premises you own or rent;
        the ownership, maintenance, use or entrustment
                                                                             c. Vehicles that travel on crawler treads;
        to others of any aircraft, "auto" or watercraft that
        is owned or operated by or rented or loaned to                       d. Vehicles, whether self-propelled or not,
        any insured.                                                            maintained primarily to provide mobility to
                                                                                permanently mounted:
        This exclusion does not apply to:
                                                                                 1) Power cranes, shovels, loaders, diggers
                 1) A watercraft while ashore on prem
                                                                                    or drills; or
                    ises you own or rent;
                                                                                2) Road construction or resurfacing equip
                 2) A watercraft you do not own that is:
                                                                                   ment such as graders, scrapers or rollers;
                      a) Less than 26 feet long; and
                                                                             e. Vehicles not described in Paragraph a., b., c.
                     b) Not being used to cany persons                          or d. above that are not self-propelled and
                         or property for a charge;                              are maintained primarily to provide mobility
                                                                                to permanently attached equipment of the
                 3) Parking an "auto" on, or on the
                                                                                following types:
                    ways next to, premises you own or
                    rent, provided the "auto" is not                             1) Air compressors, pumps and generators,
                    owned by or rented or loaned to                                 including spraying, welding, building
                    you or the insured;                                             cleaning,     geophysical     exploration,
                                                                                    lighting and well servicing equipment; or
                 4) Liability   assumed      under   any
                    "insured contract" for the ownership,                       2) Cherry pickers and similar devices used
                     maintenance      or   use of   aircraft   or                   to raise or lower workers;
                     watercraft; or
                                                                             f. Vehicles not described in Paragraph a., b., c.
                 5) "Bodily     injury"    or   "property                       or d. above maintained primarily for pur
                    damage" arising out of the operation                        poses other than the transportation of
                    of any equipment listed in Para                             persons or cargo.
                    graph f.2) or f.3) of the defmition of
                                                                               However, self-propelled vehicles with the fol
                    "mobile equipment"; or
                                                                               lowing types of permanently attached equip
                 6) "Bodily    injury"   or    "property                       ment are not "mobile equipment" but wdU be
                    damage" arising out of the operation                        considered "autos":
                    of machinery or equipment that is
                                                                                 1) Equipment designed primarily for:
                    attached to or part of a land motor
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 116 of 169
   a) Snow removal;                                      3) Air compressors, pumps and generators,
   b) Road maintenance, but not con                         including spraying, welding, building
      struction or resurfacing; or                          cleaning,     geophysical     exploration,
                                                            lighting and well servicing equipment.
   c) Street cleaning;
                                                However, "mobile equipment" does not include any
2) Cherry   pickers   and   similar   devices   land vehicle that is described on the declarations of a
  mounted on automobile or track chassis        motor vehicle Habihty policy for liability coverage.
  and used to raise or lower workers; and       "Mobile equipment" that is described on the declara
                                                tions of a motor vehicle liabiUty policy for habihty
                                                coverage is considered an "auto".
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 117 of 169


                                                                                                                  ERIE INSURANCE
                                                                                              COMMERCIAL GENERAL LIABILITY
                                                                                                        CG 21 06(Ed. 5/14)I1F-B756

                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


  EXCLUSION - ACCESS OR DISCLOSURE OF CONFIDENTIAL OR
 PERSONAL INFORMATION AND DATA-RELATED LIABILITY - WITH
             LIMITED BODILY INJURY EXCEPTION

This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART

                                                                         B. The following is added to Paragraph 2. Exclusions of
A. Exclusion 2.p. of Section I - Coverage A - Bodily
   Injury And Property Damage Liability is replaced hy                   Section I - Coverage B - Personal And Advertising
   the following:                                                        Injury Liability:
                                                                         2. Exclusions
   2. Exclusions

       This insurance does not apply to:                                     This insurance does not apply to:
                                                                             Access Or Disclosure Of Confidential Or Personal
       p. Access Or Disclosure Of Confidential Or
                                                                             Information
          Personal Information And Data-related
          Liability                                                          "Personal and advertising injury" arising out of any
          Damages arising out of:                                            access to or disclosure of any person's or
                                                                             organization's confidential or personal information,
           1) Any access to or disclosure of any person's or                 including patents, trade secrets, processing methods,
              organization's confidential or personal                        customer lists, financial information, credit card
              information, including patents, trade secrets,                 information, health information or any other type of
              processing methods, customer lists, fmancial                   nonpublic information.
              information, credit card information, health
              information or any other type of nonpublic                     This exclusion applies even if damages are claimed for
              information; or                                                notification costs, credit monitoring expenses, forensic
                                                                             expenses, public relations expenses or any other loss,
           2) The loss of, loss of use of, damage to,                        cost or expense incurred by you or others arising out
              corruption of, inability to access, or inability to            of any access to or disclosure of any person's or
              manipulate electronic data.                                    organization's confidential or personal information.
          This exclusion applies even if damages are
          claimed for notification costs, credit monitoring
          expenses, forensic expenses, public relations
          expenses or any other loss, cost or expense
          incurred by you or others arising out of that which
          is described in Paragraph 1)or 2)above.
          However, unless Paragraph 1) above applies, this
          exclusion does not apply to damages because of
          "bodily injury".
          As used in this exclusion, electronic data means
          information, facts or programs stored as or on,
          created or used on, or transmitted to or fi-om
          computer software, including systems and
          applications software, hard or floppy disks, CD-
          ROMs,tapes, drives, cells, data processing devices
          or any other media which are used with
          electronically controlled equipment.


                                                    I Insurance Services Office, Inc., 2013
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 118 of 169




                                                                                                                INTERLINE
           Erie                                                                                 IL0147(Ed. 9/ll)UF-A518
           Insurance'
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                 ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following:
   COMMERCIAL AUTOMOBILE COVERAGE PART
   COMMERCIAL GENERAL LIABILITY COVERAGE PART
   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART
   FARM COVERAGE PART

   FARM UMBRELLA LIABILITY POLICY
   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILIIY COVERAGE PART
   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
   POLLUTION LIABILIIY COVERAGE PART
   PRODUCT WITHDRAWAL COVERAGE PART

   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY


A. The term "spouse" is replaced by the following:                    With respect to coverage for the ownership, maintenance,
   Spouse or party to a civil union recognized under Illinois         or use of "covered autos" provided under the Commercial
   law.                                                               Liability Umbrella Coverage Part, the term "family
                                                                      member" is replaced by the following:
B. Under the Commercial Auto Coverage Part, the term
   "family member" is replaced by the following:                      "Family member" means a person related to you by blood,
                                                                      adoption, marriage or civil union recognized under Ulinois
   "Family member" means a person related to the:                     law, who is a resident of your household, including a ward
   1. Individual Named Insured by blood, adoption,                    or foster child.
      marriage or civil union recognized imder Illinois law,
      who is a resident of such Named Insured's household,
      including a ward or foster child; or
   2. Individual named in the Schedule by blood, adoption,
      marriage or civil imion recognized xmder Illinois law,
      who is a resident of the individual's household,
      including a ward or foster child, if the Drive Other Car
       Coverage - Broadened         Coverage For      Named
      Individual Endorsement is attached.


                                               'Insurance Services Office, Inc., 2011




                                                                 1.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 119 of 169

                                                                                                            ERIE INSURANCE
                                                                                                                   INTERLINE
                                                                                                    IL09 52(Ed. l/15)UF-4076



                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

         CAP ON LOSSES FROM CERTIFIED ACTS OF TERRORISM
This endorsement modifies insurance provided under the following:
    COMMERCIAL PROPERTY COVERAGE PART

    COMMERCIAL INLAND MARINE COVERAGE PART(S)
    FIVESTAR CONTRACTORS'COMMERCIAL PROPERTY COVERAGE PART

    ULTRAFLEX COMMERCIAL PROPERTY COVERAGE PART

    ULTRAPACK COMMERCIAL PROPERTY COVERAGE PART

    ULTRASURE FOR PROPERTY OWNERS'COMMERCIAL PROPERTY COVERAGE PART

    ULTRASURE FOR LANDLORDS POLICY



A. Cap On Certified Terrorism Losses                                    If aggregate insured losses attributable to terrorist acts
                                                                         certified under the Terrorism Risk Insurance Act exceed
    "Certified act of terrorism" means an act that is certified
                                                                        $100 billion in a calendar year and we have met our in
    by the Secretary of the Treasury, in accordance with the
                                                                        surer deductible under the Terrorism Risk Insurance Act,
    provisions of the federal Terrorism Risk Insurance Act, to
                                                                        we shall not be liable for the payment of any portion of
    be an act of terrorism pursuant to such Act. The criteria
                                                                        the amount of such losses that exceeds $100 billion, and
    contained in the Terrorism Risk Insurance Act for a "cer
                                                                        in such case insured losses up to that amount are subject
    tified act of terrorism" include the following:
                                                                        to pro rata allocation in accordance with procedures estab
    1.   The act resulted in insured losses in excess of $5 mil         lished by the Secretary of the Treasury.
         lion in the aggregate, attributable to all types of in
                                                                    B. Application Of Exclusions
         surance subject to the Terrorism Risk Insurance Act;
         and                                                            The terms and limitations of any terrorism exclusion, or
    2. The act is a violent act or an act that is dangerous to          the inapplicability or omission of a terrorism exclusion,
                                                                        do not serve to create coverage for any loss which would
       human life, property or infrastructure and is commit
       ted by an individual or individuals as part of an effort
                                                                        otherwise be excluded under this Coverage Part or Policy,
                                                                        such as losses excluded by the Nuclear Reaction or Radia
       to coerce the civilian population of the United States
                                                                        tion Exclusion or the War Exclusion.
       or to influence the policy or affect the conduct of the
       United States Government by coercion.


                                                Copyright ISO Properties, Inc., 2007
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 120 of 169
                                                                               FIVESTAR CONTRACTORS
                                                                                  ULTRAFLEX PACKAGE
                                                                                  ULTRA?ACK BUSINESS
                                                                      ULTRASURE FOR PROPERTY OWNERS
                                                                                           GU-66 (Ed. 2/02) UF-9096
           ERIE INSURANCE GROUP
  ERIE.

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                       ILLINOIS AMENDATORY ENDORSEMENT
This endorsement modifies insurance provided under the following:
   COMMERCIAL PROPERTY COVERAGE PART



    A.   Other   Insurance of Section X   -   Commercial       that other insurance, whether you can collect on it
   Property Conditions is replaced by the following:           or not. But, we will not pay more than the appli
                                                               cable Limit of Insurance.
    Other Insurance

   You may have other insurance subject to the same
                                                               B. Suits Against Us of Section X - Commercial
   plan, terms, conditions and provisions as the insur
                                                               Property Conditions is replaced by the following:
   ance under this Coverage Part. If you do, we will
   pay our share of the covered loss or damage. Our            Suits Against Us
   share is the proportion that the applicable Limit of
                                                               We may not be sued unless there is full compliance
   Insurance under this Coverage Part bears to the
                                                               with all the terms of this policy. Suit must be
   Limits of Insurance of all insurance covering on the
                                                               brought within two years after the "loss" occurs.
   same basis.
                                                               However, this two year period is extended by the
   If there is other insurance covering the same loss or
                                                               number of days between the date proof of loss is
   damage, other than that described in the above para
                                                               submitted and the date the claim is denied in whole
   graph, we will pay only for the amount of covered
                                                               or in part.
   loss or damage in excess of the amount due from
                     Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 121 of 169

                                                                                                                ERIE INSURANCE
                                                                                                         ULTRAFLEX PACKAGE
                                                                                                        UL-QB (Ed. 6/13) UF-9620



                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 INCOME PROTECTION - ACTUAL LOSS SUSTAINED
This endorsement modifies insurance provided under the following:
     COMMERCIAL PROPERTY COVERAGE PART

1. Paragraph A. Additional Income Protection Coverage                   2. Minimize the "interruption of business" if you cannot
of Section I - Additional Income Protection - Coverage 3 is                continue your business operations to the extent it re
replaced by the following:                                                 duces the amount of loss that would have been paya
                                                                             ble under loss of"income" or "rental income".
INCOME PROTECTION - ACTUAL LOSS SUSTAINED
- COVERAGE 3                                                        We will not pay any "loss" or damage to your Building(s) or
                                                                    Business Personal Property and Personal Property of Others.
A. Income Protection Coverage                                       We also will not pay the cost of research or any other expense
Income Protection means loss of "income" you sustain due to         to replace or restore your valuable papers and records or "elec
"interruption of business" resulting directly from "loss" or        tronic data". We will pay the cost to repair or replace your
damage to property on the premises described in the "Declara        covered property and the amount to research, replace, or re
tions" from an insured peril. "Loss" or damage also includes        store the lost information on damaged valuable papers and
covered property in the open, or in a vehicle, on the premises      records or "electronic data" to the extent it reduces the amount
described in the "Declarations" or within 1,500 feet thereof.       of loss that would have been payable under loss of "income"
                                                                    or "rental income".
If you are a tenant, your premises are the portion of the build
                                                                    C. Additional Coverages
ing described in the "Declarations" which:
                                                                        1.   Civil Authority
1.   You rent, lease, or occupy;
                                                                             When a peril insured against causes damage to prop
2.   All routes within the building that service or are used to              erty other than property at the premises described in
     gain access to the described premises; and                              the "Declarations", we will pay for the actual loss of
                                                                             "income" or "rental income" you sustain and neces
3. The area within 1,500 feet of the premises described in
                                                                             sary "extra expense" caused by action of civil au
   the "Declarations" (with respect to "loss" or damage to
                                                                             thority that prohibits access to the premises described
     covered property in the open or in a vehicle).
                                                                             in the "Declarations" provided that both of the fol
B. Extra Expense Coverage                                                    lowing apply:
"Extra expense" coverage is provided at the premises de                      a.   Access to the area immediately surrounding the
scribed in the "Declarations".                                                    damaged property is prohibited by civil authority
"Extra expense" means necessary expenses you incur due to                         as a result of the damage, and the premises de
partial or total "interruption of business" resulting directly                    scribed in the "Declarations" are within that area
from "loss" or damage to property on the premises described                     of the damaged property; and
in the "Declarations" from a peril insured against. "Loss" or                b. The action of civil authority is taken in response
damage also includes property in the open, or in a vehicle, on                  to dangerous physical conditions resulting from
the premises described in the "Declarations" or within 1,500                    the damage or continuation of the peril insured
feet thereof.                                                                   against that caused the damage, or the action is
We will pay necessary actual and necessary "extra expenses"                     taken to enable a civil authority to have unim
(other than the expense to repair or replace property) sustained                peded access to the damaged property.
by you to:                                                                   Civil Authority coverage for "income" or "rental in
     1. Avoid or minimize the "interruption of business" and                 come" will begin 72 hours after the time of the first
        to continue your business operations:                                action of civil authority that prohibits access to the
                                                                             premises described in the "Declarations" and will ap
         a.     At the premises described in the "Declarations";
                                                                             ply for a period of up to four consecutive weeks from
                or
                                                                             the date on which such coverage began.
         b. At replacement premises or at temporary loca
                                                                             Civil Authority coverage for "extra expense" will
                tions, including:                                            begin immediately after the time of the first action of
                1) Relocation expenses; and                                  civil authority that prohibits access to the premises
                2) Costs to equip and operate the replacement                described in the "Declarations" and will end:
                      or temporary locations.
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 122 of 169




         a.   Four consecutive weeks after the date of that ac   We will pay up to $100 a day, for seven days, after your busi
              tion; or                                           ness is suspended to cover loss of"income" or "rental income"
         b.   When your Civil Authority coverage for "in         sustained by you while you are detennining your actual in
              come" and "rental income" ends;                    come protection loss. The amount paid will be subtracted from
                                                                 your actual loss of"income" or "rental income".
         whichever is later.
                                                                 We will pay the actual income protection loss for only such
    2. Full Resumption of Operations
                                                                 length of time as would be required to resume normal business
         We will also pay your actual loss of "income" or        operations. We will limit the time period to the shorter of the
         "rental income" for an additional 60 days if your "in   following periods:
         come" or "rental income" after operations are re
                                                                     1. The time period required to rebuild, repair, or replace
         sumed is less than your "income" or "rental income"
                                                                        such part of the Building or Business Personal Prop
         before the loss. The additional amount we will pay
                                                                        erty that has been damaged or destroyed as a direct
         will start after the later of the following times:
                                                                        result of an insured peril; or
         a.   The date on which the liability for Income Pro
                                                                     2.   Twelve (12) consecutive months from the date of
              tection - Actual Loss Sustained - Coverage 3
                                                                          loss.
              would terminate if this clause had not been in
              cluded; or                                         Payment of loss of "income" or "rental income" is not limited
                                                                 by the end of the policy period.
         b. The date on which repair, replacement, or re
            building of sueh part of the damaged or de           II. Income Protection Coverage of Section VIII - Exten
            stroyed property described in the "Declarations"     sions of Coverage, is deleted.
            is actually completed.
D. Amount of Insurance
We will pay the actual loss of "income" or "rental income"
sustained by you.
The "income" or "rental income" loss sustained by you shall
not exceed:

    1.   The actual reduction of "income" or "rental income"
       during the "interruption of business"; and
    2. The reduction in rents received less charges and ex
       penses which do not necessarily continue during the
       "interruption of business" or during the period when
       the tenant cannot inhabit the premises.
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 123 of 169
                                                                                                             ERIE INSURANCE
                                                                                                       ULTRAFLEX PACKAGE
                                                                                                       ULTRA?ACK BUSINESS
                                                                                                      UL-OA (Ed. 7/16)UF-9338



                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


           PRODUCTION OR PROCESS MACHINERY - DEDUCTIBLE

This endorsement modifies insurance provided under the following:
     ULTRAFLEX COMMERCIAL PROPERTY COVERAGE PART

A. The following is added to Section V - Deductibles:                   The "average daily value" will be the "income" and/or
                                                                        "rental income" for the entire location that would have
     We will pay the amount of "loss" to "production or pro
                                                                        been earned had no "accident" or "electronic circuitry im
     cess machinery" caused by an "accident" or "electronic
                                                                        pairment" occurred during the period of "interruption of
     circuitry impairment" in any one occurrence which is in
                                                                        business" divided by the number of working days in that
     excess of:
                                                                        period. No reduction shall be made for the "income"
     1.   $1,000;                                                       and/or "rental income" not being earned or in the number
     2.   The deductible amount shown in the "Declarations";            of working days, because of the "accident" or "electronic
          or
                                                                        circuitry impairment" or any other scheduled or unsched
                                                                        uled shutdowns during the period of interruption. The
     3. The deductible amount applying to Building(s) -
                                                                        "average daily value" applies to all locations included in
        Coverage I and Business Personal Property and Per
                                                                        the valuation of the loss.
        sonal Property of Others - Coverage 2;
                                                                        The number indicated in the "Declarations" will be multi
     whichever amount is greater.
                                                                        plied by the "average daily value" as determined above.
     For Additional Income Protection Coverage - Coverage               The result will be used for the Business Income and Extra
     3, if the loss to "production or process machinery" is             Expense dollar deductible.
     caused by an "accident" or "electronic circuitry impair
                                                                    Example
     ment", we will pay the amount of"income" and/or "rental
     income" loss which is in excess of one day multiplied by           Business is interrupted partially or completely for 10
     the "average daily value".                                         days. If there had been no "accident" or "electronic cir
                                                                        cuitry impairment", the total location income for those 10
     Should the policy deductible apply to the same "loss", on
                                                                        days would have been $5,000. The Income Protection
     ly the deductibles for "production or process machinery"
                                                                        Deductible is 3 times the "average daily value".
     plus income protection or the policy deductible, whichev
     er is the greater amount, shall be used.                           $5,000 divided by 10 = $500 "average daily value".
B.   The following definitions are added to Section XI - Defi           3 times $500 = $1,500 Loss ofIncome Protection Deduct
     nitions:                                                           ible.

     "Average daily value" means the loss of "income" and/or        "Production or process machinery" means any machine or
     "rental income" for that location that you would have          apparatus that processes or produces a product intended for
     earned had no "accident" or "electronic circuitry impair       eventual sale. This includes all component parts of such ma
     ment" occurred during the "intemiption of business" di         chine or apparatus and any other equipment used exclusively
     vided by the number of days in that period.                    with such machine or apparatus.
     We will make no reduction for loss of "income" and/or
     "rental income" not being earned, or the number of work
     ing days, because the "accident" or "electronic circuitry
     impairment" occurred, or any other scheduled or un
     scheduled shutdowns during the "interruption of busi
     ness". If the Business Income and Extra Expense dollar
     deductible is expressed as a number times the "average
     daily value", that amount will be calculated as follows:
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 124 of 169

                                                                                                           ERIE INSURANCE
                                                                                                     ULTRAFLEX PACKAGE
                                                                                                  UL-TEIL(Ed. 7/16) UF-2984


     THIS IS A CLAIMS-MADE AND REPORTED COVERAGE ENDORSEMENT.

              EMPLOYMENT PRACTICES LIABILITY INSURANCE COVERAGE
                                           ENDORSEMENT - ILLINOIS

Throughout this Coverage Endorsement (hereinafter referred to as "EPL Coverage"), the words "you" and "your" refer to the
"named insured(s)" shown in the Declarations and any other person(s) or organization(s) qualifying as a "named insured" under
this EPL Coverage. The words "we","us" and "our" refer to the company providing this insurance.
The word "insured" means any person or organization qualifying as such under SECTION III. WHO IS AN INSURED.
Other words and phrases that appear in "quotations" have special meaning. Refer to SECTION VII. DEFINITIONS.
The terms and conditions of the Cancellation Clause of the General Policy Conditions and any amendment to such terms incorpo
rated by endorsement are hereby incorporated herein and shall apply to coverage as is afforded by this EPL Coverage, unless spe
cifically stated otherwise in an endorsement(s) attached hereto.


SECTION I. WHAT IS COVERED                                                 act" to which this insurance applies, even if the
                                                                           "claim" or "suit" is groundless or fraudulent.
A. Insuring Agreement
                                                                           At the time a "claim" or "suit" is first reported to
    1. "We" shall pay those "losses" arising out of an "in-
                                                                           "us", "you" may request that "we" appoint a defense
       sured's" "wrongful employment act" (other than a
                                                                           attorney of "your" choice. "We" will give full con
       "third party violation") against "your" "employees",
                                                                           sideration to any such request.
       "recognized volunteers" and applicants for employ
       ment to which this insurance applies.                               "We" have the right to investigate and settle any
                                                                           "claim" or "suit" that "we" believe is proper. "You"
    2. If coverage for "third party violations" is shown in
                                                                           shall be entitled to consent to such settlement, pro
       the Declarations, then "we" shall pay those "losses"
                                                                           vided "your" consent is not unreasonably withheld
       arising out of an "insured's" "third party violation".
                                                                           and is provided as soon as practicable.
    3.   For coverage to apply under this EPL Coverage, the
                                                                           If"you" refuse to consent to any settlement that "we"
         "wrongful employment act" must commence or take
                                                                           recommend and that is acceptable to the claimant,
         place after the Retroactive Date, but before the end of
                                                                           then "our" liability under this EPL Coverage for such
         the "EPL coverage period". If no Retroactive Date
                                                                           "claim" or "suit" shall not exceed the amount for
         appears in the Declarations then the Retroactive Date
                                                                           which we could have settled had "your" consent not
         shall be the date of organization of the "named in
                                                                           been withheld at the time of "our" recommendation.
         sured". A "claim" or "suit" for a "wrongful employ
                                                                           "You" shall thereafter negotiate and defend that
         ment act" must be first made against "you" during the
                                                                           "claim" or "suit" at "your" own cost and without
         "EPL coverage period" or any Extended Reporting
                                                                           "our" involvement.
         Periods (if applicable) and reported to "us" pursuant
         to the terms of this EPL Coverage.                           3.   "We" shall pay all reasonable costs "we" ask the "in
                                                                           sured" to incur while helping "us" investigate or de
    4.   A "claim" or "suit" by a person or organization seek
                                                                           fend a "claim" or "suit". "We", however, will not pay
         ing damages will be deemed to have been made at the
                                                                           more than S250 per day for earnings lost by the "in
         earlier ofthe following times:
                                                                           sured" because of time taken offfrom work.
         a.   When written notice of such "claim" or "suit" is
                                                                      4.   "We" shall pay premiums for appeal bonds, or bonds
              received and recorded by any "insured" or by
                                                                           to release property being used to secure a legal obli
              "us", whichever comes first; or
                                                                           gation, for a covered "suit". These payments shall be
         b.   When "we" make any settlement in accordance                  in addition to and not part of "our" EPL Aggregate
              with the terms of this EPL Coverage.                         Limit of Liability. "We" shall only pay, however, for
                                                                           bonds valued up to "our" EPL Aggregate Limit of Li
B. Defense
                                                                           ability. "We" shall have no obligation to appeal or to
    I. "We" have the right and duty to defend and appoint                  obtain these bonds.
         an attorney to defend any "claim" or "suit" brought
         against any "insured" for a "wrongful employment
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 125 of 169




    5. Payments for "defense costs" are included within the          The "wrongful employment act(s)" of an "insured" shall
       EPL Aggregate Limit of Liability. They are not in             not be imputed to any other "insured" for the purpose of
       addition to the EPL Aggregate Limit of Liability.             determining the applicability of this Exclusion A..
       "Our" duty to defend or to make payment of any
                                                                  B. "Property Damage"
       "claim" or "suit" pursuant to Paragraphs 1. through 4.
       of this Clause B., ends after the EPL Aggregate Limit         Any liability arising out of"property damage".
       of Liability has been exhausted by payment of "loss",
                                                                  C. "Bodily Injury"
       including "defense costs".
                                                                     Any liability arising out of"bodily injury".
    6. "We" shall pay all interest awarded by a court on that
        amount of any judgment within the EPL Aggregate           D. Worker's Compensation, Social Security and Unem
        Limit of Liability;                                          ployment, Disability and Retirement Benefits
        a.   Which accrues after entry ofjudgment; and               Any liability arising out of any obligation pursuant to any
                                                                     worker's compensation, disability benefits, unemployment
        b.   Which accrues after entry of judgment and be
                                                                     compensation, unemployment insurance, retirement bene
             fore "we" pay, offer to pay, or deposit in court
                                                                     fits, social security benefits or similar law. This exclusion,
             that part of the judgment within the EPL Aggre
                                                                     however, shall not apply to "loss" arising from a "claim"
             gate Limit of Liability.
                                                                      or "suit" for "retaliation".
        The forgoing interest payments shall be in addition to
                                                                  E. Contractual Liability
        and not part of the EPL Aggregate Limit of Liability.
                                                                      Any liability arising out of any actual or alleged contrac
C. Transfer of Control
                                                                      tual liability of any "insured" under any express contract
    1. "You" may take over control of any outstanding                 or agreement. This exclusion, however, shall not apply to
       "claim" or "suit" previously reported to "us", but only        any liability the "insured" would have in the absence of
       if "we", in "our" sole discretion, decide that "you"           such express contract or agreement.
       should, or if a cottrt orders "you" to do so.
                                                                  F. ERISA,FLSA, NLRA,WARN,COBRA,and OSHA
    2. Notwithstanding Paragraph 1, of this Clause C., in all
                                                                      Any liability for violation(s) of any of the responsibilities,
       events, if the EPL Aggregate Limit of Liability is ex
                                                                      obligations or duties imposed by the Employee Retire
       hausted, "we" will notify "you" of all outstanding
                                                                      ment Income Security Act of 1974, the Fair Labor Stand
       "claims" or "suits" and "you" will take over control of
                                                                      ards Act (except the Equal Pay Act), the National Labor
        the defense. "We" will help transfer control of the
                                                                      Relations Act, the Worker Adjustment and Retraining No
        "claims" and "suits" to "you".
                                                                      tification Act, the Consolidated Omnibus Budget Reeon-
    3. "We" shall take whatever steps are necessary to con            ciliation Act, the Occupational Safety and Health Aet, any
       tinue the defense of any outstanding "claim" or "suit"         rules or regulations of the foregoing promulgated there
       and avoid a default judgment during the transfer of            under, and amendments thereto or any similar federal,
        control to "you". If "we" do so, "we" shall not waive         state, local or foreign statutory law or common law.
        or give up any of "our" rights. "You" shall pay all
                                                                      It is acknowledged that "claims" and "suits" for viola-
        reasonable expenses "we" incur for taking such steps
                                                                      tion(s) of any of the responsibilities, obligations or duties
        after the EPL Aggregate Limit of Liability is ex
                                                                      imposed by "similar federal, state, local or foreign statuto
        hausted.
                                                                      ry law or common law", as such quoted language is used
                                                                      in the immediately-preceding paragraph, include, without
SECTION 11. EXCLUSIONS - WHAT IS NOT COVERED
                                                                      limitation, any and all "claims" and "suits" which in
This insurance does not apply to:                                     whole or in part allege, arise out of, are based upon, are
                                                                      attributable to, or are in any way related to any of the cir
A. Criminal Acts
                                                                      cumstances described in any ofthe following:
    Any liability arising out of any dishonest, fraudulent,
                                                                      1.   The refusal, failure or inability of any "insured(s)" to
    criminal, or malicious act by or at the direction of any
                                                                           pay wages or overtime pay (or amounts representing
    "insured". However, to the extent that a "claim" or "suit"
                                                                           such wages or overtime pay) for services rendered or
    is otherwise covered under this EPL Coverage "we" will
                                                                           time spent in connection with work related activities
    defend a "claim" or "suit" asserting a dishonest, fraudu
                                                                           (as opposed to tort-based back pay or front pay dam
    lent, criminal, or malicious act until such time as the "in
                                                                           ages for torts other than conversion);
    sured" is determined to have committed such dishonest,
    fraudulent, criminal, or malicious act.                           2. Improper deductions from pay taken by any "in-
                                                                         sured(s)" from any "employee(s)" or purported "em-
                                                                         ployee(s)"; or
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 126 of 169




     3. Failure to provide or enforce legally required meal or       C. Partnership or Joint Venture
          rest break periods.
                                                                          If "you" are shown in the Declarations as a partnership or
     Notwithstanding the foregoing, this Exclusion F. shall not           joint venture, "you" are an "insured". "Your" members,
     apply to the extent that a "claim" or "suit" is for "retalia         partners or co-venturers and their spouses or parties to a
     tion".                                                               civil union under Illinois law are also "insureds", but only
                                                                          for the conduct of"your" business.
G. Prior Knowledge
                                                                     D. Limited Liability Company
     Any liability arising out of incidents, circumstances or
     "wrongful employment acts", which an "insured":                      If "you" are shown in the Declarations as a limited liabil
                                                                          ity company, "you" are an "insured". "Your" members are
     1.   Had knowledge of; or
                                                                          also "insureds", but only with respect to the conduct of
     2.   Could have reasonably foreseen might result in a                "your" business. "Your" managers are "insureds", but on
          "claim" or "suit"                                               ly with respect to their duties as "your" managers.

     and which were known to the "insured" prior to the effee-       E.   Trusts
     tive date of this EPL Coverage or the first EPL Coverage
                                                                          If "you" are shown in the Declarations as a trust, "you"
     issued by "us" of which this EPL Coverage is an uninter
                                                                          are an "insured". "Your" trustees are also "insureds", but
     rupted renewal.
                                                                          only with respeet to their duties as trustees.
H. Prior Notice
                                                                     F. "Employees"
     Any liability arising out of the facts alleged, or to the
                                                                          "Your" "employees", executive officers and directors are
     same or "related wrongful employment acts" alleged or
                                                                          "insureds", only for the conduct of"your" business within
     contained in any "claim" or "suit" which has been report
                                                                          the scope of their employment or their duties as executive
     ed, or in any circumstances of which notice has been giv
                                                                          officers or directors.
     en, under any policy of which this EPL Coverage is a re
     newal or replacement or which it may succeed in time.           G. Extensions

I.   Prior Litigation                                                     1.   Subject otherwise to the terms hereof, this EPL Cov
                                                                               erage shall cover "loss" arising from any "claims" or
     Any liability arising out of any prior:
                                                                               "suits" made against the estates, heirs, or legal repre
     1.   Litigation; or                                                       sentative of deeeased individual "insureds", and the
                                                                               legal representatives of individual "insureds", in the
     2.   Administrative or regulatory proceeding or investiga
                                                                               event of incompetency, who were individual "in
          tion
                                                                               sureds" at the time the "wrongful employment acts",
     of which an "insiu-ed" had notice, or alleging the same or                upon which such "claims" or "suits" are based, were
     "related wrongful employment acts" alleged or contained                   committed.
     in such pending or prior litigation or administrative or
                                                                          2.   Subject otherwise to the terms hereof, this EPL Cov
     regulatory proceeding or investigation which the "in
                                                                               erage shall cover "loss" arising from all "claims" and
     sured" had knowledge of prior to the effective date of this               "suits" made against the lawful spouse (whether such
     EPL Coverage or the first EPL Coverage issued by "us"
                                                                               status is derived by reason of statutory law, common
     of which this EPL Coverage is an uninterrupted renewal.
                                                                               law or otherwise of any applicable jurisdiction in the
                                                                               world) or party to a civil union under Illinois law of
SECTION ill. WHO IS AN INSURED
                                                                               an individual "insured", including a "claim" or "suit"
A. Individual                                                                  that seeks damages recoverable from marital com
                                                                               munity property, property jointly held by the individ
     If"you" are shown in the Declarations of this EPL Cover                   ual "insured" and the spouse or party to a civil union
     age as an individual, "you" and "your" spouse or party to                 under Illinois law, or property transferred from the
     a civil union under Illinois law are "insureds", only for the             individual "insured" to the spouse or party to a civil
     conduct of a business of which "you" are the sole owner.                  union under Illinois law; provided, however, that this
B. Corporation                                                                 extension shall not afford eoverage for a "claim" or
                                                                               "suit" arising out of any "wrongful employment act"
     If"you" are shown in the Declarations as a corporation or                 of the spouse, party to a civil union under Illinois
     organization other than a partnership, joint venture, or                  law, but shall apply only to "claims" or "suits" arising
     limited liability company,"you" and "your" "subsidiaries"                 out of any "wrongful employment acts" of an indi
     are "insureds".                                                           vidual "insured", subject to this EPL Coverage's
                                                                               terms, conditions and exclusions.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 127 of 169




SECTION iV. LIMIT OF LIABILITY                                      reimburse "us" for such part of the deductible that has been
(including "defense costs")                                         paid by "us".
A. The EPL Aggregate Limit of Liability shown in the Dec            SECTION VI. CONDITIONS
   larations of this EPL Coverage and the information con
                                                                    "We" have no duty to provide coverage under this EPL Cover
   tained in this section limits the most "we" shall pay for all
                                                                    age, unless there has been full compliance with all Conditions
    "loss" (other than pre- and post-judgment interest de
                                                                    contained in this EPL Coverage.
    scribed in Section I., Clause B., Paragraph 6.) arising out
    of "claims" and "suits" first made against "insureds" dur       A. Assignment
    ing the "EPL coverage period" regardless of:
                                                                        The interest of any "insured" is not assignable. "You"
    1. The number of persons or organizations covered by                cannot assign or transfer "your" interest in the EPL Cov
       this EPL Coverage; or                                            erage without "our" written consent attached to the EPL
                                                                        Coverage.
    2.   The number of"claims" made or "suits" brought; or
                                                                    B. Bankruptcy or Insolvency
    3.   The length of the "EPL eoverage period".
                                                                        "Your" bankruptcy, insolvency or inability to pay, will
B. The EPL Aggregate Limit of Liability is the most "we"
                                                                        not relieve "us" from the payment of any "claim" or "suit"
   shall pay for all "losses" (other than pre- and post-
                                                                        covered by this EPL Coverage.
   judgment interest described in Section I., Clause B., Par
   agraph 6.), including amounts incurred for "defense                  Under no circumstances will "your" bankruptcy, insol
    costs".                                                             vency, or inability to pay require "us" to drop down, in
                                                                        any way replace, or assume any of "your" obligations
C. The EPL Aggregate Limit of Liability for the Extended
                                                                        with respect to the Deductible provisions of this EPL
   Reporting Periods (if applicable) shall be part of, and not
                                                                        Coverage.
   in addition to the EPL Aggregate Limit of Liability for the
   "EPL coverage period".                                           C. Coverage Territory
D. All "claims" and "suits" arising from the same or "related           "We" cover "wrongful employment acts" anywhere in the
   wrongful employment acts" shall be treated as arising out            world, but only if the "claim" is made and the "suit" is
   of a single "wrongful employment aet".                               brought for such "wrongful employment act" in the Unit
                                                                        ed States of America, its territories and possessions, Puer
E. All "claims" or "suits" arising out of one "wrongful em
                                                                        to Rico, or Canada.
    ployment act" shall be deemed to be made on the date that
    the fust such "claim" is made or "suit" is brought. All         D. Duties in the Event of an Incident,"Claim" or "Suit"
    "claims" asserted in a "class action suit" will be treated as
    arising out of a single "wrongful employment act".                  1. If, during the "EPL coverage period", incidents or
                                                                           events occur which "you" reasonably believe may
F. Any "claim" or "suit" which is made subsequent to the                   give rise to a "claim" or "suit" for which coverage
   "EPL coverage period" or Extended Reporting Periods (if                 may be provided hereunder, such belief being based
   applicable) which, pursuant to Section VI., Clause D.,                  upon either written notice from the potential claimant
   Paragraphs 3. and 4. is considered made during the "EPL                 or the potential claimant's representative; or notice of
   coverage period" or Extended Reporting Periods (if appli                a complaint filed with EEOC, DOL or OFCCP (or
   cable) shall also be subject to the one EPL Aggregate                   similar federal, state or local agency); or upon an oral
   Limit of Liability stated in the Declarations.                          "claim", allegation or threat, "you" shall give written
SECTION V. DEDUCTIBLE
                                                                           notice to "us" as soon as practicable and either:

"You" shall be responsible for the deductible amount shown in                a.   Anytime during the "EPL coverage period" ; or
the Declarations of this EPL Coverage with respect to each                   b. Anytime during the Extended Reporting Periods
"claim" and "suit" and "you" may not insure against it. A sin                     (if applicable).
gle deductible amount shall apply to "loss" arising from all
"claims" and "suits" alleging the same "wrongful employment             2. If a "claim" is made or a "suit" is brought against any
act" or "related wrongful employment acts". Expenses "we"                    "insured","you" must:
incur in investigating, defending and settling "claims" and                  a. Immediately record the specifics of the "claim"
"suits" are included in the deductible. The deductible is not                     or "suit" and the date received; and
included within the EPL Aggregate Limit of Liability.
                                                                             b. Provide "us" with written notice, as described in
At "our" option, "we" may pay any part or all of the EPL De                       Paragraph 3. of this Clause D., as soon as practi
ductible Amount to effect settlement of any "claim" or "suit"                     cable.
and upon notification of the action taken, "you" shall promptly
                                                                        3.   Such written notice of"claim" or "suit" shall contain:
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 128 of 169




       a.   The identity of the person(s) alleging a "wrong           "You" may be able to recover all or part of a "loss" from
            ful employment act";                                      someone other than "us". "You", therefore, shall do all
                                                                      that is possible after a "loss" to preserve any such right of
       b.   The identity of the "insured(s)" who allegedly
                                                                      recovery. If"we" make a payment under this EPL Cover
            were involved in the incidents or events;
                                                                      age, that right of recovery shall belong to "us". "You"
       c.   The date the alleged incidents or events took             shall do whatever is necessary, including signing docu
            place; and                                                ments, to help "us" obtain that recovery.
       d.   The written notice or a memorandum of the oral         F. Extended Reporting Periods
            "claim", allegation or tlueat referred to above.
                                                                      1. "You" shall have the right to the Extended Reporting
            If written notice is given to "us" during the "EPL           Periods described in Paragraph 2. of this Clause F., in
            coverage period" or Extended Reporting Periods                the event that:
            (if applicable), pursuant to the above require
                                                                          a. "You" or "we" shall cancel this EPL Coverage;
            ments, then any "claim" or "suit" which is subse
            quently made against any "insureds" and report                b.    "You" or "we" shall refuse to renew this EPL
            ed to "us" alleging, arising out of, based upon or                  Coverage; or
            attributable to such circumstances or alleging
                                                                          c.    "We" renew this EPL Coverage on an other than
            any "related wrongful employment act" to such
                                                                                a claims-made basis or with a Retroactive Date
            circumstances, shall be considered made at the
                                                                                later than the Retroactive Date shown in the Dec
            time such notice of such circumstances was first
                                                                                larations.
            given.
                                                                      2. If an event as specified in Paragraph 1. of this Clause
   4. If "you" submit written notice of a "claim" or "suit",
                                                                         F. has occurred, "you" shall have the right to the fol
      pursuant to this Clause D., then any "claim" or "suit"
                                                                         lowing:
      that may subsequently be made against an "insured"
      and reported to "us" alleging the same or a "related                 a.   An Automatic Extended Reporting Period of
      wrongful employment act" to the "claim" or "suit" for                     thirty (30) days after the effective date of cancel
       which such notice has been given shall be deemed,                        lation or nonrenewal at no additional premium in
       for the purpose of this insurance, to have been first                    which to give "us" written notice of"claims" first
       made during the "EPL coverage period" or Extended                        made or "suits" first brought against the "in
       Reporting Period (if applicable) in effect at the time                   sureds" during said Automatic Extended Report
       such written notice was first submitted to "us".                         ing Period for any "wrongful employment acts"
                                                                                occurring before the end of the "EPL coverage
   5. "You" and any other "insured" must:
                                                                                period" and are otherwise covered by this EPL
       a. Immediately send "us" copies of any demands,                          Coverage; and
          notices, summonses or legal papers received in
                                                                           b. Upon payment of an additional premium of
          connection with any "claim" or "suit";
                                                                              100% of the full annual premium applicable to
       b.   Authorize "us" to obtain records and other in                     this EPL Coverage, a Supplemental Extended
            formation;                                                        Reporting Period of one (I) year immediately
                                                                                following the effective date of cancellation or
       c.   Cooperate with "us" in the investigation, settle
                                                                                nonrenewal in which to give to "us" written no
            ment or defense of the "claim" or "suit";
                                                                                tice of "claims" first made or "suits" first brought
       d.   Assist "us", upon "our" request, in the enforce                     against the "insureds" during said Supplemental
            ment of any right against any person or organiza                    Extended Reporting Period for any "wrongful
            tion which may be liable to the "insured" be                        employment acts" occurring before the end of
            cause of injury or damage to which this insur                       the "EPL coverage period" and are otherwise
            ance may also apply;                                                covered by this EPL Coverage.
       e.   Not take any action, nor fail to take any required                  To obtain a Supplemental Extended Reporting
            action, that prejudices the rights of the "insureds"                Period, "you" must request it in writing and pay
            or "us" with respect to such "claim" or "suit".                     the additional premium due, within thirty (30)
                                                                                days of the effective date of cancellation or non-
   6. No "insureds" will, except at their own cost, voluntar
                                                                                renewal. The additional premium for the Sup
      ily make a payment, assume any obligation, or incur
                                                                                plemental Extended Reporting Period shall be
      any expense without "our" prior written consent.
                                                                                fully earned at the inception of the Supplemental
E. Transfer of Rights of Recovery Against Others to                             Extended Reporting Period. If "we" do not re
   "Us"                                                                         ceive the written request as required, "you" may
                                                                                not exercise this right at a later date.
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 129 of 169




              This insurance, provided during the Supple                3. Payment of premiums and receipt of return premi
              mental Extended Reporting Period, is excess                    ums;
              over any other valid and collectible insurance
                                                                        4.   Acceptance of any endorsements issued to form a
              that begins or continues in effect after the Sup
                                                                             part of this EPL Coverage; or
              plemental Extended Reporting Period becomes
              effective, whether the other insurance applies on         5. Purchasing or deciding not to purchase the Supple
              a primary, excess, contingent, or any other basis.           mental Extended Reporting Period.
G. Change in Control of"Named Insured"                              L. Separation of Insureds
     In the event of a "Transaction" then this EPL Coverage             Except with respect to the EPL Aggregate Limit of Liabil
     shall continue in full force and effect as to "wrongftil em        ity and any rights or duties specifically assigned to the
     ployment acts" occurring prior to the effective time of the        first "named insured" in Clause L. of this Section VI., this
     "Transaction", but there shall be no coverage afforded by          insurance applies:
     any provision of this EPL Coverage for any actual or al
                                                                        1.   As if each "named insured" were the only "named in
     leged "wrongful employment acts" occurring after the ef
                                                                             sured"; and
     fective time of the "Transaction". This EPL Coverage
     may not be cancelled after the effective time of the               2.   Separately to each insured against whom a "claim" or
     "Transaction" and the entire premium for this EPL Cover                 "suit" is made.
     age shall be deemed earned as of such time. "You" shall
                                                                    M. Tie-In of Limits
     also have the right to the Extended Reporting Periods de
     scribed in Clause F. of this Section VI..                          As respects any "claim" or "suit" in which at least one
                                                                        person/entity claimed against is an "insured" under this
     "You" shall give "us" written notice of the "Transaction"
                                                                        EPL Coverage and at least one person/entity claimed
     as soon as practicable, but not later than thirty (30) days
                                                                        against is an "insured" under any other EPL Coverage is
     after the effective date of the "Transaction".
                                                                        sued to "you" by "us" (the "Other Policy"), the combined
H. Legal Action Against "Us"                                            EPL Aggregate Limit of Liability under both this EPL
                                                                        Coverage and the Other Policy for all "losses" arising
     No person or organization has the right to join "us" as a
                                                                        from such "claims" or "suits" combined shall not exceed
     party or otherwise bring "us" into a "suit" asldng for dam
                                                                        the highest applicable limit of insurance under either this
     ages from an "insured".
                                                                        EPL Coverage or the Other Policy. This limitation shall
I.   Other Insurance                                                    apply even if both this EPL Coverage and the Other Poli
                                                                        cy have been triggered due to a "claim" or "suit" made
     Unless expressly written to be excess over other applica
                                                                        against the same person/entity but alleging "wrongflil em
     ble insurance, it is intended that the insurance provided by
                                                                        ployment acts" both in his, her or its capacity as an in
     this EPL Coverage shall be primary.
                                                                        sured under the "Other Policy" and as an "insured" under
J. EPL Coverage Changes                                                 this EPL Coverage.
     This EPL Coverage contains all the agreements between          N. Headings
     "you" and "us" concerning this insurance. The first
                                                                        The descriptions in the headings of this EPL Coverage
     "named insured" in the Declarations is authorized to re
                                                                        are solely for convenience, and form no part of the terms
     quest changes in this EPL Coverage. This EPL Coverage
                                                                        and conditions of coverage.
     can only be changed by a written endorsement "we" issue
     and make part of this EPL Coverage.                            SECTION Vli - DEFINITIONS

K. Special Rights and Duties of the First "Named                    A. "Bodily injury" means physical injury, sickness, or dis
     Insured"                                                          ease, including death resulting therefrom.
     "You" agree that when there is more than one person            B. "Claim" means a written demand for monetary and non-
     and/or entity covered under this EPL Coverage, the first          monetary relief(including any request to toll or waive any
     "named insured" in the Declarations of this EPL Coveage            statute of limitations). The term "claim" shall also mean
     shall act on behalf of all "insureds" as to:                       an Equal Employment Opportunity Commission (EEOC),
                                                                        Department of Labor(DOL)or Office of Federal Contract
     1.   Giving of notice of a "claim" or "suit";
                                                                        Compliance Program (OFCCP)(or similar federal, state
     2.   Giving and receiving notice of cancellation or nonre-         or local agency) proceeding or investigation commenced
          newal, provided, however, in the event of a cancella          by the filing of a notice of charges, service of a complaint
          tion or nonrenewal by "us", "we" will notify all              or similar document of which notice has been given to
          "named insureds" in the Declarations of this EPL              "you". However, in no event, shall the term "claim" in
          Coverage:                                                     clude any labor or grievance proceeding, which is subject
                                                                        to a collective bargaining agreement.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 130 of 169




C. "Class action suit" means any suit seeking certification or   I.   "Property damage" means physical injury to, or destruc
   certified as a class action by a federal or state court.           tion of, tangible property including the loss of use thereof,
                                                                      or loss of use of tangible property, which has not been
D. "Defense costs" means reasonable and necessary fees,
                                                                      physically injured or destroyed.
    costs and expenses consented to by "us" resulting solely
    from the investigation, adjustment, defense and appeal of    J. "Recognized volunteer" means an uncompensated indi
    a "claim" or "suit" against "you". In no event shall "De        vidual who volunteers labor or services to "you", but only
    fense Costs" include "your" or "our" routine on-going ex        when performing such labor or services at the request of
    penses, including, without limitation, the salaries of          and under the direction of"you".
    "your" or "our" "employees", officers, or staff attorneys.
                                                                 K. "Related wrongful employment act(s)" means "wrongful
E. "Employee" means an individual whose labor or service is         employment acts" which are the same, related or continu
   engaged by and directed by "you" for remuneration,               ous, or "wrongful employment acts" which arise from a
   whether such individual is in a supervisory, co-worker or        common nucleus of facts. "Claims" or "suits" can allege
   subordinate position or otherwise, including any part-           "related wrongful employment acts", regardless of wheth
   time, seasonal, and temporary "employees".                         er such "claims" or "suits" involve the same or different
                                                                      claimants, "insureds" or legal causes of actions.
    An individual who is an independent contractor or leased
    to "you" shall also be an "employee". Independent con        L. "Retaliation" means a "wrongful employment act" of an
    tractors who do not provide ongoing and routine services        "insured" alleged to be in response to, the actual or at
    solely for "you" shall not be considered "employees", in        tempted exercise by an "employee" of any right that such
    cluding but not limited to independent trade contractors        "employee" has under the law. Provided, however, "retal
    (e.g. plumber, electrician).                                    iation" shall not include the "wrongful employment act"
                                                                    of an "insured" alleged to be in response to the threat of or
F. "EPL coverage period" means the period commencing on
                                                                    the actual filing of any "claim" or "suit" under the Federal
   the effective date shown in the Declarations. This period
                                                                    False Claims Act or any other federal, state, local or for
   ends on the earlier of the expiration date or the effective
                                                                      eign "whistleblower law".
   date of cancellation of this EPL Coverage. If "you" be
   came an "insured" under this EPL Coverage after the ef        M. "Subsidiary" means:
   fective date, the "EPL coverage period" begins on the date
                                                                      1.   Any for-profit organization which, on or before the
   "you" became an "insured".
                                                                           inception of the "EPL coverage period", is more than
G. "Loss(es)" means monetary amounts to which this insur                   fifty (50%) percent owned by the "named insured",
   ance applies and which "you" are legally obligated to pay               either directly or indirectly through one or more of its
   (including front pay and back pay), judgments, settle                   "subsidiaries"; or
   ments, pre- and post-judgment interest on that part of any
                                                                      2.   A for-profit organization which becomes a "subsidi
   judgment paid by "us", statutory attorney fees, and "de
   fense costs"; however, "loss" shall not include:
                                                                           ary" during the "EPL coverage period", but only upon
                                                                           the condition that within ninety (90) days of its be
    1. Civil or criminal fines or penalties imposed by law;                coming a "subsidiary", the "named insured" shall
                                                                           have provided "us" with full particulars of the new
    2.   Taxes;
                                                                           "subsidiary" and agreed to any additional premium or
    3. Employment related benefits, stock options, perqui                  amendment of the provisions of this EPL Coverage
       sites, deferred compensation or any other type of                   required by "us" relating to such new "subsidiary".
       compensation other than salary, wages or bonus                      Further, coverage as shall be afforded to the new
       compensation;                                                       "subsidiary" is conditioned upon the "named insured"
                                                                           paying when due any additional premium required by
    4. Any liability or costs incurred by any "insured" to
                                                                           "us" relating to such new "subsidiary".
       modify any building or property in order to make said
       building or property more accessible or accommodat                  An organization becomes a "subsidiary" when the
       ing to any disabled person, or any liability or costs               "named insured" owns more than fifty (50%) percent
       incurred in connection with any educational, sensitiv               ownership interest in such "subsidiary", either direct
       ity or other corporate program, policy or seminar; or               ly, or indirectly through one or more of its "subsidiar
                                                                           ies". An organization ceases to be a "subsidiary"
    5.   Matters which may be deemed uninsurable under the
                                                                           when the "named insured" ceases to own more than
         law pursuant to which this EPL Coverage shall be
                                                                           fifty (50%) percent ownership in such "subsidiary",
         construed.
                                                                           either directly, or indirectly through one or more of
    6. Punitive or exemplary damages.                                      its "subsidiaries".

H. "Named insured" means the person or organization desig                  In all events, coverage as is afforded under this EPL
    nated in the Declarations.                                             Coverage with respect to a "claim" made or "suit"
                    Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 131 of 169




           brought against any "subsidiary" or an "insured" of               trative rules, regulations or deeisions, judicial decisions,
           any "subsidiary", shall only apply to "wrongful em                and professional codes of ethics.
           ployment act(s)" eommenced or allegedly com
                                                                         R. "Wrongful employment act(s)" means any actual or al
           menced after the effective time that such "subsidiary"
                                                                            leged:
           became a "subsidiary", and prior to the time that such
           "subsidiary" ceased to be a "subsidiary".                           1.   Wrongful dismissal, discharge or termination (ei
                                                                                    ther actual or constructive), including breach of an
N. "Suit" means a civil proceeding or an administrative pro
                                                                                    implied contract;
   ceeding seeking money damages, and includes an arbitra
   tion, mediation or any other alternative dispute resolution                 2. Harassment or coercion (including sexual harass
    procedure seeking such damages, to which the "insured"                        ment, whether quid pro quo, hostile work environ
    must submit or may submit with "our" consent. "Suit"                          ment or otherwise);
    shall not include any civil proceeding or administrative
                                                                               3.   Discrimination (including but not limited to dis
    proceeding arising from any labor or grievance dispute
                                                                                    crimination based upon age, gender, race, color,
    which is subject to a collective bargaining agreement.
                                                                                    national origin, religion, sexual orientation or pref
O. "Third party violation" means any actual or alleged dis                          erence, pregnancy or disability);
   crimination or sexual harassment against "your" custom
                                                                               4. "Retaliation" (including lockouts);
   ers, vendors or clients. "Third party violation" shall also
   include any of the following as it relates to such discrimi                 5.   Employment-related misrepresentation(s) to "your"
    nation or sexual harassment:                                                    "employee" or applicant for employment with
                                                                                    "you";
    1.     Violation of an individual's civil rights;
    2.     Libel;                                                              6.   Employment-related libel, slander, humiliation,
                                                                                    mental anguish, infliction of emotional distress,
    3.     Slander;
                                                                                    defamation, or invasion of privacy;
         4. Humiliation;
                                                                               7.   Wrongful failure to employ or promote;
         5. Mental anguish;
         6. Infliction of emotional distress;                                  8.   Wrongful deprivation of career opportunity,
                                                                                    wrongful demotion or negligent "employee" evalu
         7. Defamation; or
                                                                                    ation, including the giving of negative or defamato
         8. Invasion of privacy.                                                    ry statements in eormeetion with an "employee"
P. "Transaction" means any of the following that occur dur                          reference;
   ing the "EPL coverage period":                                              9.   Wrongful discipline;
    1.     The "named insured" shall consolidate with or merge                 10. Failure to provide or enforce adequate or consistent
           into, or sell all or substantially all of its assets to any             corporate policies and procedures relating to any
           other person or entity or group of persons or entities                  "wrongful employment act";
           acting in concert; or
                                                                               11. Negligent supervision or hiring by an "insured", re
    2.    Any person or entity or group of persons or entities                     lating to any ofthe above;
          acting in concert shall acquire an amount of the out
          standing securities representing more than fifty                     12. Violation of an individual's civil rights relating to
          (50%) percent of the voting power for the election of                     any of the above; or
           directors or General Partners of the "named insured"
                                                                               13. "Third party violations", but only if coverage for
          (in the event the "named insured" is a Partnership), or                  "third party violations" is shown in the Declara
           acquires the voting rights of such an amount of such                     tions.
           securities; or
    3.     A General Partner of the "named insured" (in the
           event the "named insured" is a partnership) with
           draws, resigns or is terminated.
Q. "Whistleblower law" means a statute, rule or regulation,
   which protects an "employee" against discrimination from
   his or her employer, if the "employee" discloses or tlueat-
   ens to disclose to a superior or any governmental agency;
   or who gives testimony relating to, any action with re
   spect to the employer's operations, which may be a viola
   tion of public policy as reflected in legislation, adminis
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 132 of 169

                                                                                                              ERIE INSURANCE
                                                                                                        ULTRAFLEX PACKAGE
                                                                                                             ULTRA?ACK PLUS
                                                                                                               UF-0168(Ed. 1/20)


 IMPORTANT NOTICE - EMPLOYMENT PRACTICES LIABILITY LOSS
                            PREVENTION RESOURCES AVAILABLE


Thank you for purchasing Employment Practices Liability(EPL)coverage from ERIE. We appreciate the trust you have placed in
us.


As an ERIE EPL customer, we're happy to offer you helpfixl loss prevention resources such as access to a loss prevention website
and a 1-877 legal helpline.
Loss Prevention Website

The website provides current, comprehensive content, including a model employee handbook, employment practices checklist,
model forms and policies, and a library of employment-related modules and web-based training. The general information and
materials provided on the website do not represent legal advice and are not meant to be a substitute for seeking competent legal
advice.

To gain access to the website, visit: EPL.erieinsurance.com

          Click Register
          For Passcode/Organization Code, enter: ERIE
          Enter your name and contact information
          Answer a series of questions
          Create a usemame and password
          Agree to the terms of use
          The next screen will show your unique organization code. Please retain this number.
          Employees may register using your organization code by entering the code in the box labeled Register in an Existing Or
          ganization on the login screen.
1-877 Legal Helpline
The 1-877 helpline is a free helpline for EPL-related questions. It is managed by Jackson Lewis, a leading employment de
fense law firm. As an ERIE Policyholder, you may call this helpline to receive best practice guidance about general employ
ment law issues and "best practices."
To contact the helpline, call 1-877-LAW-4EPL. The helpline is available from 9 a.m. until 6 p.m. EST Monday through Friday.
Calls are answered by a customer service representative. An attorney from Jackson Lewis will return the call within one business
day.
Thank you again for becoming an EPL Policyholder. We hope you find these loss prevention resources useful in getting
the help and protection that you and your business need.
              Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 133 of 169
                                  V -                                                                                        ' ■: 'v ■ ■ .
                                  \                            v:'-^.i''                                            >-f; ■ - n'- i"
                                        ' . ." 'y'^ '^'t" ■=    . t"'   ' ;•   ■"




Wondering how new employment laws may affect you?                                   Call 1-877-529-4375 for Employment Legal Advice.
Call 1-877-529-4375 (1-877-L7\W-4EPL).
                                                                                The Legal Help Line staff will take note of your inquiry and
Hartford Steam Boiler (MSB) is ERiE's partner in offering                       refer it to an experienced employment attorney who will
EPL coverage, including access to a legal help line and a                       respond within the next business day. All communications
loss prevention Web site.                                                       are strictly confidential and subject to attorney-client
                                                                                privileges. There is no cost or obligation.
The Legal Help Line is a compiimentary service exclusively
for Policyholders with our Empioyment Practices Liabiiity                       More Help is Online
(EPL) insurance program. Through this service, an
experienced attorney - weli-versed in federal and state                             Your EPL insurance program also provides you with
empioyment laws - can give you general counsel on a                                 complimentary access to Erie.EmployerProtection.net,
                                                                                    an online employment-related Web site which features
range of employment Issues, including:
                                                                                    many resources to help you prevent employee charges
•   Whether an employee may have a claim against you                                and lawsuits.
•   Legal implications of actions you are considering
                                                                                    Your Protection Against Conflict and Claims
•   New employment laws and how they affect you
•   Other employment law-related questions                                      Today, you can't afford not to protect yourself from
                                                                                employee accusations and claims. The risks and stakes
Prevention is the Best Medicine                                                 are too high. And, for you, the solution is simple.
Specialized employment defense la\A/yers can help you                           Use the materials at Erie.EmpioyerProtection.net.
prevent employment-related claims and charges with
                                                                                Give employees clear rules and procedures. Give your
general advice on questions such as:
                                                                                managers tools and training to treat employees fairly and
• Hiring—essentials for every job applicant                                     consistently. And give yourself the proof of compliance
• Firing—what to do/not do                                                      and good faith efforts you'll need if an employee makes
                                                                                    a claim.
• Discrimination—issues of age, race, gender or other
    forms of discrimination
                                                                                if you're like most small business owners, you're
• Sexual or other harassment—creating a harassment-                             already worried about employee lawsuits. Go to
    free workplace                                                              Erie.EmpioyerProtection.net. Get help. And get
• Family and Medical Leave Act—who FMLA applies to                              a better night's sleep.
• Performance reviews—what to cover

                                                                                The Legal Help Line service Is for general advice and guidelines on
                                                                                employment matters but advice will not be provided as to whether or not a
                                                                                personnel action should be taken regarding a particular person. This service
                        (US                                                     is not meant to substitute for seeking legal advice from an attorney licensed
                                                                                in your state regarding specifio employment actions and matters. The Web
                                                                                site resources provided to EPL Policyholders are not meant to convey a
                                                                                legal opinion. Seek advioe regarding employment-related matters from
                                                                                attorneys licensed in statefs) where you conduct business.
            9i^                                          Sr*

     m
     fcs/

                  K




                                                                                                                         UF0169 08/11 (CUW99 8/11)
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 134 of 169
                                                                                                             ERIE INSURANCE
                                                                                                        ULTRAFLEX PACKAGE
                                                                                                       UL-LZ(Ed. 7/16) UF-8900



                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     RETAILERS ERIEPLACEABLE ENHANCEMENTS ENDORSEMENT
This endorsement modifies insurance provided under the following:
     ULTRAFLEX COMMERCIAL PROPERTY COVERAGE PART

     COMMERCIAL GENERAL LIABILITY COVERAGE FORM


                                                                    2. Business Personal Property and Personal Property of
ULTRAFLEX COMMERCIAL PROPERTY                         COVER
                                                                       Others - Temporarily OffPremises;
AGE PART
                                                                    3.   Debris Removal;
A. The following is added to Paragraph A. Covered Property
     of Section I - Business Personal Property and Personal         4. Electronic Data Processing Equipment - Computer
     Property of Others - Coverage 2:                                    Virus;
     Business Personal Property and Personal Property of Oth        5. Electronic Data - Expenses for Reproduction or Re
     ers - Coverage 2 covers:                                          placement;
     Your and your employees' tools while in or on the de           6.   Fine Arts;
     scribed buildings, in the open,,in a vehicle, on the premis    7.   Transportation; and
     es described in the "Declaration" or within 1,500 feet
     thereof. For tools and equipment off premises, coverage is     8.   Valuable Papers and Records.
     provided under Paragraph H.IO. Tools Off Premises -
                                                                    This blanket amount of insurance may be applied to any
     Coverage.
                                                                    one coverage or combination of coverages shown above.
B. The amount of insurance under Check, Credit, Debit, or           However, the most we will pay for "loss" or damage re
   Charge Card Forgery or Alteration of Section VIII -              sulting from any one occurrence at any premises de
   Extensions of Coverage is increased fi-om $5,000 to              scribed in the "Declarations" is $250,000. The blanket
   $15,000 for any one "loss".                                      amount of insurance applies separately to each premises
                                                                    described in the "Declarations".
C. The amount of insurance under Counterfeit Money of               The blanket amount of insurance is in addition to the
   Section VIII - Extensions of Coverage is increased fi^om         amount of insurance provided for these coverages in Sec
   $1,000 to $11,000 for any one "loss".                            tion IV - Additional Coverages and Section VIII - Ex
                                                                    tensions of Coverage.
D. The amount of insurance under Employee Dishonesty of
   Section VIII - Extensions of Coverage is increased from          Computer Fraud Coverage is added to Section VIII -
   $10,000 to $25,000 for any one "loss".
                                                                    B. Extensions of Coverage:

E. The amount of insurance under Income Protection - Off
                                                                    1.   We will pay up to $10,000 for "loss" caused by:
     Premises Utility Properties Failure of Section VIII -
     Extensions of Coverage is increased from $25,000 to                 Computer Fraud
     $50,000 for any one loss.                                           We will pay for "loss" to "money", "securities", or
                                                                         Business Personal Property and Personal Property of
F.   The amount of insurance under Non-Owned Detached                    Others resulting directly from "computer fraud".
     Trailers of Section VIII - Extensions of Coverage is in             Funds Transfer Fraud
     creased from $5,000 to $10,000 for any one "loss".
                                                                         We will pay for "loss" to "money" and "securities"
G. The amount of insurance under Contingent Business                     resulting directly from a "fraudulent instruction" di
     Interruption is increased from $25,000 to $50,000 for               recting a financial institution to transfer, pay, or de
     any one loss.                                                       liver "money" or "securities" from your "transfer ac
                                                                         count".
H. We will pay up to $250,000 as a Blanket Coverage
   Amount of Insurance which applies to the following cov           2. "Money" and "securities" of Paragraph B - Property
                                                                         Not Covered of Section I - Business Personai
     erages:
                                                                         Property and Personal Property of Others - Cov
     1.   Accounts Receivable;                                           erage 2 does not apply to this coverage.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 135 of 169




3. Under Computer Fraud Coverage, we do not cover                          b. Manuscripts, drawings or records of any
     "loss" caused:                                                            kind or the cost reconstructing them or re
     a.   By "loss" resulting from the use or purported use                    producing any information contained in
          of credit, debit, charge, access, convenience,                       them.

          identification, stored-value, or other cards or the         Discovery Period For Loss
          information contained on such cards.
                                                                      We will pay for a covered "loss" discovered no later
     b. By intentional misleading of a person to induce
                                                                      than one year from the end of the policy period.
        you or your employees to transfer "money", "se
        curities", or business personal property and per          6. The following are added to Section XI- Definitions,
        sonal property of others by someone pretending               but only for Computer Fraud Coverage:
        to be you, your employee, vendor, or client.
                                                                      "Banking premises" means the interior of that portion
     c.   By any "loss" or that part of any "loss", where             of any building occupied by a banking institution or
          the proof of its existence or amount is dependent           similar safe depository.
          upon:
                                                                      "Computer fraud" means theft of property following
          1) An inventory computation; or
                                                                      and directly related to the use of any computer to
          2) A profit and loss computation;                           fraudulently cause a transfer of that property from in
     d. By seizure or destruction of property by order of             side the premises described in the "Declarations" or
        governmental authority;                                       "banking premises" to a place outside those premises
     e.   By or that is an indirect result of any act or "oc          or to a person (other than a messenger) outside those
          currence" covered by "computer fraud" or funds              premises.
          transfer fraud including, but not limited to, "loss"        "Fraudulent instruction" means:
          caused by:                                                  a.   An electronic, telegraphic, cable, teletype, tele-
          1)      Your inability to realize income that you                facsimile, or telephone instruction which pur
                would have realized had there been no                      ports to have been transmitted by you, but which
                "loss" of, or "loss" from damage to, covered             was in fact fraudulently transmitted by someone
                property;                                                else without your knowledge or consent;
          2) Payment of damages of any type for which                 b. A written instruction issued by you, which was
             you are legally liable. We will pay compen                  forged or altered by someone other than you
             satory damages arising from a "loss" cov                    without your knowledge or consent, or which
             ered by this policy; or                                     purports to have been issued by you, but was in
                                                                         fact fraudulently issued without your knowledge
          3) Payment of costs, feeds, or other expenses
                                                                           or consent; or
             you incur in establishing either the existence
                                                                      c.   An electronic, telegraphic, cable, teletype, tele-
                or the amount of "loss" under this endorse
                                                                           facsimile, telephone, or written instruction ini
                ment; or
                                                                           tially received by you which purports to have
     f.   By expenses related to any legal action.                         been transmitted by an employee but which was
4.   Deductible                                                            in fact fraudulently transmitted by someone else
                                                                           without your or the employee's knowledge or
     Computer Fraud Coverage - We will pay the amount                      consent.
     of"loss" resulting directly from any one "occurrence"            "Occurrence" means an:
     in excess of a S500 deductible.
                                                                      a.   Act or series of related acts involving one or
5. The following is added to Section X - Commercial                        more persons; or
   Property Conditions, but only for this coverage:                   b.   Act, event, or a series of related acts or events
     Limit of Protection For Specified Property                            not involving any person.
     We will pay up to $1,000 for any one occurrence for              "Transfer account" means an account maintained by
     "loss" to:                                                       you at a financial institution from which you can ini
                                                                      tiate the transfer, payment, or delivery of"money" or
          a.    Precious metals, precious or semi-precious
                                                                      "securities":
                stones, pearls, furs, or completed or partially
                completed articles made of or containing              a.   By means of electronic, telegraphic, cable tele
                such materials that constitute the principal               type, telefacsimile, or telephone instructions
                value ofsuch articles; or                                  communicated directly through an electronic
                                                                           fund transfer system; or
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 136 of 169




By means or written instructions establishing the conditions             We will pay up to $25,000 for "loss" or damage to
under which such transfers are to be initiated by such financial         merchandise which you have sold under a conditional
institution tlirough an electronic funds transfer system|                sale or trust agreement or any installment or deferred
                                                                         payment plan after delivery to buyers.
J. The following are added to Section I - Coverages:
                                                                         When a total "loss" to covered property occurs, de
    1. Brands And Labels - Coverage
                                                                         ferred payments are valued at the amount shown in
         We will cover branded or labeled merchandise dam                your books as due from the buyer.
         aged by a peril insured against covered in the Com
                                                                         When partial "loss" to covered property occurs and
         mercial Property Coverage Part.
                                                                         the buyer refuses to continue payment, forcing you to
         If we take your damaged merchandise at an agreed or             repossess, deferred payments are valued as follows:
         appraised value, we may also pay expenses you incur
                                                                         a.    If the realized value of the repossessed property
         to:
                                                                               is greater than or equal to the amount showir in
         a.    Stamp salvage on the merchandise or its contain                 your books, as due from the buyer, we will make
               ers, if the stamp will not cause further damage to              no payment; but
               the merchandise; or
                                                                         b. If the realized value of the repossessed property
         b. Remove any brands or labels, if doing so will not               is less than the amount shown in your books as
               eause further damage to the merehandise or its               due from the buyer, we will pay the difference.
               eontainers. You must relabel the merehandise or
                                                                         When a total or partial "loss" occurs and the buyer
               its containers to comply with the law.
                                                                         continues to pay you, we will make no loss payment.
    2.   Contamination Of Perishable Goods From Refrig
                                                                    6.   Outdoor Radio and Television Antennas and Sat
         erants - Coverage
                                                                         ellite Dishes
         We will pay up to $25,000 for a "loss" to perishable
                                                                         We will pay up to $2,500 for "loss" or damage to
         goods caused by contamination resulting from the re
                                                                         outdoor radio and television antennas, satellite dish
         lease of refrigerants, including ammonia.
                                                                         es, and its lead-in wiring, masts, or towers caused by
    3.   Contract Penalty Coverage                                       windstorm or hail at the premises described in the
                                                                         "Declarations".
         We will pay up to $25,000 for contractual penalties
         that you are required to pay your customers. These         7. Peak Season - Business Personal Property and
         contractual penalties must be a result of any clause in       Personal Property of Others - Coverage 2
         your eontraets for failure to timely deliver your prod
                                                                         The amount of insurance for Business Personal Prop
         ucts according to the contract terms. These contrac
                                                                         erty and Personal Property of Others - Coverage 2 is
         tual penalties must result from "loss" or damage to
                                                                         increased by 25% of the limit for Business Personal
         your covered property by a peril insured against.
                                                                         Property and Personal Property of Others - Coverage
                                                                         2 to eover "loss" to business personal property and
    4. Extra Expense - Coverage
                                                                         personal property of others during a peak season.
         The following is added to Extra Expense of Income
                                                                    8. Sewer And Drain Back-Up - Coverage
         Protection of Section VIII - Extensions of Cover
         age:                                                            We will pay up to $5,000 for any one "loss" to cov
                                                                         ered property caused by water or sewage that backs
         The $25,000 amount of insurance for whieh we will
                                                                         up through sewers and drains, or which enters into
         pay under Extensions of Coverage - Income Protec
                                                                         and overflows or is otherwise discharged from a sew
         tion is increased by $10,000 for Extra Expense only.
                                                                         er, drain, sump pump, sump pump well, or any other
         The maximum amount of insurance for which we                    system designed to remove subsurface water which is
         will pay for any one loss for extra expense is                  drained from the foundation area.
         $35,000.
                                                                         Paragraph A.6.C. of Section III - Exclusions is delet
    5.   Merchandise - Deferred Payment                                  ed.

         Business Personal Property and Personal Property of             Deductible - We will pay the amount of "loss" to
         Others - Coverage 2 includes proteetion for "loss" by           your covered property in any one occurrence which is
         a peril insured against to merchandise whieh you                in excess of$500 for this coverage.
         have sold under a conditional sale or trust agreement
                                                                    9. Utility Services - Direct Damage - Coverage
         or any installment or deferred payment plan after de
         livery to buyers.                                               We will pay up to $25,000 for "loss" or damage to
                                                                         covered property on the premises described in the
          Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 137 of 169




   "Declarations" that you sustain due to an interruption          We will pay up to $5,000 for direct physical
   in utility service to the premises described in the             "loss" of or damage to covered property while
   "Declarations".                                                 off the premises described in the "Declarations"
                                                                   caused by any of the covered causes of "loss"
   The interruption in utility services must result direct
                                                                   listed under Section II - Perils Insured Against.
   ly from "loss" to the following property, not on the
   premises described in the "Declarations", from a peril     b.   Covered Property
   insured against:
                                                                   We will cover:
   a.   Communication Supply Property, meaning prop
                                                                   1) Your portable powered and non-powered
        erty supplying communication services, includ
                                                                      hand tools;
        ing telephone, radio, microwave, or television
        services, to the premises described in the "Decla          2) Your employees' portable powered and non-
        rations", such as:                                             powered hand tools;
        1) Communication transmission lines (includ                3) Portable powered and non-powered hand
           ing fiber optic transmission lines);                       tools in your care, custody, or control.
        2) Coaxial cables; and                                     4) Your "non-mobile equipment";
        3) Microwave radio relay except satellites.                5) Your employees' "non-mobile equipment";
                                                                       and
   b. Power Supply Property, meaning the following
      types of property supplying electricity, steam, or           6) Employees' "non-mobile equipment" in your
      gas to the premises described in the "Declara                    care, custody, or control.
        tions":
                                                                   We will also cover all portable powered, non-
        1) Utility generating plants;                              powered hand tools, and "non-mobile equip
                                                                   ment" that you lease, rent, or borrow from any
        2) Switching stations;
                                                                   one else up to $2,500 for any one "loss".
        3) Substations;
                                                              c.   Property Not Covered
        4) Transformers; and
                                                                   We do not cover:
        5) Transmission lines.
                                                                   1) "Aircraft" or watercraft;
   c.   Water Supply Property, meaning the following
                                                                   2) "Automobiles", trucks, tractors, trailers, and
        types of property supplying water to the premis
                                                                      similar conveyances designed for highway
        es described in the "Declarations":
                                                                      use or used for over the road transportation
        1) Pumping stations; and                                      of people or cargo;
        2) Water mains.                                            3) Contraband or property in the course of ille
                                                                      gal transportation or trade;
   d. Wastewater Removal Property, meaning a utility
      system for removing wastewater and sewage                    4) Property while airborne;
        from the premises described in the "Declara
                                                                   5) Property that is waterbome, except by fire;
        tions" other than a system designed primarily for
        draining storm water. The wastewater removal               6) Property that you loan, lease, or rent to oth
        property includes sewer mains, pumping sta                     ers;
        tions, and similar equipment for moving the ef
        fluent to a holding treatment or disposal facility,        7) Property while it is stored or operated un
        and includes such facilities.
                                                                      derground in connection with any mining
                                                                       operations;
   Transmission lines include all lines which serve to
   transmit communication service or power, including              8) "Mobile equipment"; or
   lines which may be identified as distribution lines.            9) Plans, blueprints, designs, or specifications.
   We will not pay for "loss" or damage to "electronic        d. Section 11 - Perils Insured Against of the Ul-
   data" including destruction or corruption of"electron         traflex Commercial Property Coverage Part is
   ic data".                                                     replaced by the following but only for this cov
                                                                   erage:
10. Tools Off Premises - Coverage
                                                                   Covered Cause of Loss
   a.   Insuring Agreement
      Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 138 of 169




    This coverage insures against direct physical       We do not cover "loss" or damage resulting
    "loss", except "loss" as excluded or limited in     from:
    Section III - Exclusions of this coverage.
                                                        1) Criminal, Fraudulent, or Dishonest Acts
e. Section III - Exclusions is replaced by the fol
                                                           Criminal, fraudulent, or dishonest acts
   lowing but only for this coverage:
                                                           committed by you or any of your members
    We will not pay for "loss" or damage to covered        of a limited liability company, or any of
    property caused directly or indirectly by any of       your employees, directors, officers, trustees,
    the following. Such "loss" or damage is excluded       or authorized representatives:
    regardless of any cause or event that contributes
                                                           a) Acting alone or in collusion with other
    concurrently or in any sequence to the "loss".
                                                                persons; or
    1) Civil Authority
                                                           b) While performing services for you or
        Seizure or destruction of covered property              otherwise.
        by order of governmental authority.
                                                           We will cover acts of destruction by your
        However, we will cover "loss" caused by            employees but only for ensuing "loss"; but
        acts of destruction ordered by governmental        theft by your employees (including leased
        authority to prevent the spread of a fire.         employees) is not covered.
    2) Intentional Acts                                 2) Deterioration or Contamination
        Intentional loss, meaning any "loss" arising        a) Deterioration or contamination;
        from an act committed by or at the direction
                                                            b) Wear and tear, rust or corrosion, or rot
        of the insured with the intent to cause a
                                                               ting;
        "loss".
                                                            c) Change in color, texture, or finish;
    3) Neglect
                                                            d) Inherent vice;
        Neglect of an insured to use all reasonable
        means to save and preserve property from            e) Any quality, fault, or weakness in the
        fiirther damage at and after the time of               covered property that causes it to dam
        "loss".                                                age or destroy itself;
    4) Nuclear Hazard                                      f)   Marring or scratching;
        Nuclear reaction or radiation, or radioactive       g) Settling, cracking, shrinking, bulging,
        contamination unless fire ensues, and then             or expansion of pavements, founda
        only for ensuing "loss".                               tions, walls, sidewalks, driveways, pati
                                                               os, floors, roofs, or ceilings; or
    5) War
                                                            h) Termites, vermin, insects, rodents,
        War, whether declared or undeclared, dis
                                                               birds, skunks, raccoons, spiders, or rep
        charge of a nuclear weapon (even if acci
                                                                tiles.
        dental), hostile or warlike action in time of
        peace or war, insurrection, rebellion, revolu   3) Electricity
        tion, civil war, usurped power, including ac
                                                            Electricity, other than lightning, unless fire
        tion taken by governmental authority in de
                                                            or explosion ensues, and then only for ensu
        fending against such an occurrence.
                                                            ing "loss".
    6) Weather Conditions
                                                        4) Humidity/Temperature
        Weather conditions, but only if weather
                                                            Humidity, freezing or overheating, damp
        conditions contribute in any way with a peril
                                                            ness, dryness, or changes in or extremes of
        excluded in this section to produce the
                                                            temperature.
        "loss".
                                                        5) Loss of Use
    7) Seepage or Leakage
        Continuous or repeated seepage or leakage
                                                            Loss of use, business interruption, delay, or
                                                            loss of market.
        of water or the presence or condensation of
        humidity, moisture, or vapor, that occurs       6) Mechanical Breakdown
        over a period of 14 days or more.
       Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 139 of 169




         We do not pay for "loss" caused by mechan                        The following is added to Section XI     Defini-
         ical breakdowir including centrifugal force.                     tions:

         However, this exclusion does not apply to                        "Non-mobile equipment" means machinery and
         "loss" resulting from testing.                                   equipment of a portable nature that you use in
                                                                          your repairing and servicing operations. "Non-
     7) Missing Property
                                                                          mobile equipment" also means powered and non-
         Missing property where the only proof of                         powered equipment such as portable welders,
         "loss" is unexplained or mysterious disap                        portable heaters, ladders, scaffolding, mortar
         pearance of covered property, shortage of                        mixers, pumps, table/radial saws, and generators.
         property discovered on taking inventory, or
                                                                          "Non-mobile equipment" does not include pow
         any other instance where there is no physical
                                                                          ered and non-powered hand tools.
         evidence to show what happened to the cov
         ered property. This exclusion does apply to
         covered property in the custody of a carrier
                                                             K. Net Selling Price is added to Section X - Commercial
         for hire.
                                                                Property Conditions:
     8) Pollutants                                              Stock you have sold and is being transported will be val
                                                                 ued at the selling price less any discounts and expenses
         Discharge, dispersal, seepage, migration, re
                                                                 you otherwise would have had. The "loss" or damage to
         lease, or escape of "pollutants" unless the
                                                                 stock much be caused by a peril insured against listed un
         discharge, dispersal, seepage, migration, re
                                                                 der Transportation of Section VIII - B. Extensions of
         lease, or escape is itself caused by a peril in
                                                                 Coverage.
         sured against. But if "loss" or damage by a
         peril insured against results from the dis
         charge, dispersal, seepage, migration, re           COMMERCIAL GENERAL LIABILITY COVERAGE
         lease, or escape of "pollutants", we will pay       PART
         for the resulting damage caused by the peril
         insured against.                                    A. Section II - Who Is An Insured is amended to include
                                                                 the following:
     Section V - Deductibles is replaced by the fol
     lowing but only for this coverage:                          Any person or organization but only with respect to
                                                                 "bodily injury" or "property damage" arising out of"your
     We will pay the amount of "loss" to covered                 products" which are distributed or sold in the regular
     property in any one occurrence which is in ex               course of the vendor's business.
     cess of $500 if the "loss" is only covered by this
                                                                 However:
     endorsement.
                                                                 1. The insurance afforded to such vendor only applies to
     When the occurrence involves "loss" to covered                 the extent permitted by law; and
     property under the Tools Off Premises - Cover
                                                                 2. If coverage provided to the vendor is required by a
     age of the Ultraflex Retailers Erieplaceable En
                                                                      contract or agreement, the insurance afforded to such
     hancements Endorsement and           under another
                                                                      vendor will not be broader than that which you are
     Tool Coverage Part, the highest deductible will
                                                                      required by the contract or agreement to provide such
     be applied to the "loss".
                                                                      vendor.
     The following is added to Paragraph B. Where                The insurance afforded the vendor does not apply to:
     in Section IX - When and Where This Policy
     Applies:                                                    1. "Bodily injury" or "property damage" for which the
                                                                    vendor is obligated to pay damages by reason of the
     Coverage applies only while the covered proper                 assumption of liability in a contract or agreement.
     ty is in the United States, its territories or posses          This exclusion does not apply to liability for damages
     sions, Puerto Rico, or Canada. This includes                     that the vendor would have in the absence of the con
     property that is in transit within the continental               tract or agreement.
     United States.
                                                                 2.   Any express warranty unauthorized by you;
h.   The following is added to Section X - Commer
     cial Property Conditions:                                   3. Any physical or chemical change in the product made
                                                                      intentionally by the vendor;
     VALUATION
                                                                 4. Repacking, unless when unpacked solely for the pur
     The value of covered property will be based on                 pose of inspection, demonstration, testing, or the sub
     the actual cash value at the time of "loss" (with a              stitution of parts under instructions from the manu-
     deduction for depreciation).
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 140 of 169




        facturer, and then repackaged in the original contain     expenses because of "bodily injury" sustained by any
        er;                                                       one person.

   5. Any failure to make such inspections, adjustments,
      tests or servicing as the vendor has agreed to make or
      normally undertakes to make in the usual course of
      business, in connection with the distribution or sale
      of the products;
   6. Demonstration, installation, servicing or repair opera
      tions, except such operations performed at the ven
      dor's premises in connection with the sale of the
        product;
   7. Products which, after distribution or sale by you,
        have been labeled or relabeled or used as a container,
        part or ingredient of any other thing or substance by
        or for the vendor; or

   8. "Bodily injury" or "property damage" arising out of
      the sole negligence of the vendor for its own acts or
      omissions or those of its employees or anyone else
      acting on its behalf. However, this exclusion does
      not apply to:
        a.    The exceptions contained in paragraphs 4. or 6.
              above; or

        b.    Such inspections, adjustments, tests or servicing
              as the vendor has agreed to make or normally
              undertakes to make in the usual course of busi
              ness, in connection with the distribution or sale
              of the products.
    This insurance does not apply to any insured person or
    organization, from whom you have acquired such prod
    ucts, or any ingredient, part or container, entering into,
    accompanying or containing such products.
   With respect to the insurance afforded to these vendors,
   the following is added to Section III - Limits of Insur
    ance:


   If coverage provided to the vendor is required by a con
   tract or agreement, the most we will pay on behalf of the
    vendor is the amount of insurance:
    1. Required by the contract or agreement; or
   2. Available under the applicable Limits of Insurance
      shown in the Declarations;
    whichever is less.

    This coverage shall not increase the applicable Limits of
   Insurance shown in the Declarations.



B. Paragraph 7. under Section III - Limits of Insurance of
   the Commercial General Liability Coverage Form is
   replaced by the following:
    7. Subject to 5. above, the Medical Expense Limit is in
       creased from $5,000 to $10,000. This limit is the
       most we will pay under Coverage C for all medical
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 141 of ERIE
                                                                              169 INSURANCE
                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                     CO 20 26(Ed.4/13)UF-9704




POLICY NUMBER:

                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                 ADDITIONAL INSURED - DESIGNATED PERSON OR
                               ORGANIZATION

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                           SCHEDULE


Name Of Additional Insured Person(s) Or Organization(s):




Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


A. Section II - Who Is An Insured is amended to include as          B. With respect to the insurance afforded to these additional
   an additional insured the person(s) or organization(s)              insureds, the following is added to Section IH - Limits
   shown in the Schedule, but only with respect to liability           Of Insurance:
   for "bodily injury", "property damage" or "personal and
                                                                       If coverage provided to the additional insured is required
   advertising injury" caused, in whole or in part, by your
                                                                       by a contract or agreement, the most we will pay on behalf
   acts or omissions or the acts or omissions of those acting
                                                                       of the additional insured is the amount of insurance:
   on your behalf:
                                                                        1. Required by the contract or agreement; or
    1. In the performance of your ongoing operations; or
                                                                       2. Available under the applicable Limits of Insurance
   2. In connection with your premises owned by or rented
                                                                          shown in the Declarations;
       to you.
                                                                       whichever is less.
   However:

    1. The insurance afforded to such additional insured only          This endorsement shall not increase the applicable Limits
                                                                       of     Insurance      shown       in   the      Declarations
       applies to the extent permitted by law; and
   2. If coverage provided to the additional insured is
      required by a contract or agreement, the insurance
       afforded to such additional insured will not be broader
       than that which you are required by the contract or
       agreement to provide for such additional insured.




                                                I Insurance Services Office, Inc., 2012
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 142 of 169

                                                                                                           ERIE INSURANCE
                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                 CO 00 33 (Ed. 4/13) UF-9739



                             LIQUOR LIABILITY COVERAGE FORM

Various provisions in this policy restrict coverage. Read the         c. "Injury" which occurs during the policy period and
entire policy carefully to determine rights, duties and what is          was not, prior to the policy period, known to have
and is not covered.                                                      occurred by any insured listed under Paragraph 1. of
                                                                         Section II - Who Is An Insured or any "employee"
Throughout this policy the words "you" and "your" refer to
                                                                         authorized by you to give or receive notice of an
the Named Insured shown in the Declarations, and any other
                                                                         "injury" or claim, includes any continuation, change or
person or organization qualifying as a Named Insured under
                                                                         resumption of that "injury" after the end of the policy
this policy. The words "we", "us" and "our" refer to the                 period.
company providing this insurance.
                                                                      d. "Injury" will be deemed to have been known to have
The word "insured" means any person or organization
                                                                         occurred at the earliest time when any insured listed
qualifying as such under Section II - Wlro Is An Insured.
                                                                         under Paragraph 1, of Section II - Who Is An Insured
Other words and phrases that appear in quotation marks have              or any "employee" authorized by you to give or
special meaning. Refer to Section V - Definitions.                       receive notice of an "injury" or claim:
                                                                         1) Reports all, or any part, of the "injury" to us or any
SECTION I-LIQUOR LIABILITY COVERAGE                                          other insmer;

1. Insuring Agreement                                                    2) Receives a written or verbal demand or claim for
                                                                            damages because of the "injury"; or
    a. We will pay those sums that the insured becomes
       legally obligated to pay as damages because of                    3) Becomes aware by any other means that "injury"
       "injury" to which this insurance applies if liability for            has occurred or has begun to occur.
       such "injury" is imposed on the insured by reason of        2. Exclusions
       the selling, serving or furnishing of any alcoholic
       beverage. We will have the right and duty to defend            This insurance does not apply to:
       the insured against any "suit" seeking those damages.
                                                                      a. Expected Or Intended Injury
       However, we will have no duty to defend the insured
       against any "suit" seeking damages for "injury" to                "Injiuy" expected or intended from the standpoint of
       which this insurance does not apply. We may, at our               the insured. This exclusion does not apply to "bodily
       discretion, investigate any "injury" and settle any               injury" resulting from the use of reasonable force to
       claim or "suit" that may result. But:                             protect persons or property.

       1) The amount we will pay for damages is limited as            b. Workers' Compensation And Similar Laws
          described in Section III - Limits OfInsurance; and
                                                                         Any obligation of the insured under a workers'
       2) Our right and duty to defend ends when we have                 compensation, disability benefits or unemployment
          used up the applicable limit of insurance in the               compensation law or any similar law.
          payment ofjudgments or settlements.
                                                                      c. Employer's Liability
       No other obligation or liability to pay sums or perfomi
       acts or services is covered unless explicitly provided            "Bodily injury" to:
       for under Supplementary Payments.                                 1) An "employee" of the insured arising out of and in
                                                                             the course of:
    b. This insurance applies to "injury" only if:
       1) The "injury" occurs during the policy period in the                a) Employment by the insured; or
           "coverage territory"; and                                         b) Performing duties related to the conduct of the
                                                                                insured's business; or
       2) Prior to the policy period, no insured listed under
          Paragraph 1. of Section II - Who Is An Insured                 2) The spouse, child, parent, brother or sister of that
           and no "employee" authorized by you to give or                   "employee" as a consequence of Paragraph 1)
           receive notice of an "injury" or claim, knew that                 above.
           the "injury" had occurred, in whole or in part. If
           such a listed insured or authorized "employee"                This exclusion applies whether the insured may be
           knew, prior to the policy period, that the "injury"           liable as an employer or in any other capacity and to
           occurred, then any continuation, change or                    any obligation to share damages with or repay
           resumption of such "injury" during or after the               someone else who must pay damages because of the
           policy period will be deemed to have been known               "injury".
           prior to the policy period.
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 143 of 169




    d. Liquor License Not In Effect                               4. All court costs taxed against the insured in the "suit".
                                                                     However, these payments do not include attorneys' fees or
       "Injury" arising out of any alcoholic beverage sold,
                                                                     attorneys' expenses taxed against the insured.
       served or fiimished while any required license is not in
       effect.                                                    5. Prejudgment interest awarded against the insured on that
                                                                     part of the judgment we pay. If we make an offer to pay
    e. Your Product
                                                                     the applicable limit of insurance, we will not pay any
       "Injury" arising out of "your product". This exclusion        prejudgment interest based on that period of time after the
       does not apply to "injury" for which the insured or the       offer.
       insured's indemnitees may be held liable by reason of:
                                                                  6. All interest on the full amount of any judgment that
        1) Causing or contributing to the intoxication of any        accrues after entry of the judgment and before we have
           person;                                                   paid, offered to pay, or deposited in court the part of the
                                                                     judgment that is within the applicable limit of insurance.
       2) The ftirnishing of alcoholic beverages to a person
          under the legal drinking age or under the influence     7. Expenses incurred by the insured for first aid administered
           of alcohol; or                                            to others at the time of an event to which this insurance
                                                                     applies.
       3) Any statute, ordinance or regulation relating to the
          sale, gift, distribution or use of alcoholic            These payments will not reduce the limits of insurance.
          beverages.
                                                                  SECTION II - WHO IS AN INSURED
    f. Other Insurance
                                                                  1. If you are designated in the Declarations as:
       Any "injury" with respect to which other insurance is
                                                                      a. An individual, you and your spouse are insureds.
       afforded, or would be afforded but for the exhaustion
       of the limits of insurance.                                    b. A partnership or joint venture, you are an insured.
                                                                         Your members, your partners, and their spouses are
       This exclusion does not apply if the other insurance
                                                                         also insureds, but only with respect to the conduct of
       responds to liability for "injury" imposed on the
                                                                         your business.
       insured by reason of the selling, serving or ftirnishing
       of any alcoholic beverage.                                     c. A limited liability company, you are an insured. Your
                                                                         members are also insureds, but only with respect to the
    g. War
                                                                         conduct of your business. Your managers are insureds,
       "Injury", however      caused,    arising, directly   or          but only with respect to their duties as your managers.
       indirectly, out of:
                                                                      d. An organization other than a partnership,joint venture
        1) War, including undeclared or civil war;                       or limited liability company, you are an insured. Your
                                                                         "executive officers" and directors are insureds, but
       2) Warlike action by a military force, including action           only with respect to their duties as your officers or
          in hindering or defending against an actual or
                                                                         directors. Your stockholders are also insureds, but only
          expected attack, by any government, sovereign or               with respect to their liability as stockholders.
          other authority using military personnel or other
           agents; or                                                 e. A trust, you are an insured. Your trustees are also
                                                                         insureds, but only with respect to their duties as
       3) Insurrection, rebellion, revolution, usurped power,            trustees.
          or action taken by governmental authority in
          hindering or defending against any ofthese.             2. Each of the following is also an insured:
                                                                      a. Your "employees", other than either your "executive
SUPPLEMENTARY PAYMENTS
                                                                         officers" (if you are an organization other than a
                                                                         partnership, joint venture or limited liability company)
We will pay, with respect to any claim we investigate or                 or your managers (if you are a limited liability
settle, or any "suit" against an insured we defend:                      company), but only for acts within the scope of their
1. All expenses we incur.                                                employment by you or while performing duties related
                                                                         to the conduct of your business. However, none of
2. The cost of bonds to release attachments, but only for                these "employees" is an insured for:
   bond amounts within the applicable limit of insurance. We
   do not have to furnish these bonds.                                   I) "Injury":

3. All reasonable expenses incurred by the insured at our
   request to assist us in the investigation or defense of the
   claim or "suit", including actual loss of earnings up to
   $250 a day because oftime off from work.
                 Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 144 of 169




              a) To you, to your partners or members (if you            b. Claims made or "suits" brought; or
                  are a partnership or joint venture), to your
                                                                        c. Persons or organizations making claims or bringing
                 members (if you are a limited liability
                                                                            "suits".
                 company), or to a co-"employee" while that
                 co-"employee" is either in the course of his or     2. The Aggregate Limit is the most we will pay for all
                 her employment or performing duties related            "injury" as the result of the selling, serving or furnishing
                 to the conduct of your business;                       of alcoholic beverages.
             b) To the spouse, child, parent, brother or sister of   3. Subject to the Aggregate Limit, the Each Common Cause
                that co-"employee" as a consequence of                  Limit is the most we will pay for all "injury" sustained by
                Paragraph a) above; or                                  one or more persons or organizations as the result of the
                                                                        selling, serving or furnishing of any alcoholic beverage to
             c) For which there is any obligation to share
                                                                        any one person.
                damages with or repay someone else who must
                pay damages because of the injury described in       The Limits of Insurance of this Coverage Part apply
                Paragraph a) or b) above.                            separately to each consecutive annual period and to any
                                                                     remaining period of less than 12 months, starting with the
       2) "Property damage" to property:
                                                                     beginning of the policy period shown in the Declarations,
             a) Owned or occupied by; or                             unless the policy period is extended after issuance for an
                                                                     additional period of less than 12 months. In that case, the
             b) Rented or loaned;                                    additional period will be deemed part of the last preceding
             to that "employee", any of your other "employees",      period for purposes of determining the Limits of Insurance.
             by any of your partners or members (if you are a
             partnership or joint venture), or by any of your        SECTION IV - LIQUOR LIABILITY CONDITIONS
             members (if you are a limited liability company).
                                                                     1. Bankruptcy
    b. Any person or organization having proper temporary
       custody of your property if you die, but only:                   Bankruptcy or insolvency of the insured or of the insured's
                                                                        estate will not relieve us of our obligations under this
       1) With respect to liability arising out of the
                                                                        Coverage Part.
          maintenance or use of that property; and
                                                                     2. Duties In The Event Of Injury, Claim Or Suit
       2) Until your legal representative has been appointed.
                                                                         a. You must see to it that we are notified as soon as
    c. Your legal representative if you die, but only with
                                                                            practicable of an "injury" which may result in a claim.
       respect to duties as such. That representative will have
                                                                            To the extent possible, notice should include:
       all your rights and duties under this Coverage Part.
                                                                            1) How, when and where the "injury" took place;
3. Any organization you newly acquire or form, other than a
   partnership,joint venture or limited liability company, and              2) The names and addresses of any injured persons
   over which you maintain ownership or majority interest,                     and witnesses; and
   will qualify as a Named Insured if there is no other similar
   insurance available to that organization. However:                       3) The nature and location of any "injury".

    a. Coverage under this provision is afforded only until              b. If a claim is made or "suit" is brought against any
       the 90th day after you acquire or form the organization              insured, you must:
       or the end of the policy period, whichever is earlier;               1) Immediately record the specifics of the claim or
       and                                                                      "suit" and the date received; and
    b. Coverage does not apply to "injury" that occurred                    2) Notify us as soon as practicable.
       before you acquired or formed the organization.
                                                                            You must see to it that we receive written notice of the
No person or organization is an insured with respect to the                 claim or "suit" as soon as practicable.
conduct of any current or past partnership, joint venture or
limited liability company that is not shown as a Named                   c. You and any other involved insured must:
Insured in the Declarations.                                                1) Iimnediately send us copies of any demands,
                                                                               notices, summonses or legal papers received in
SECTION III - LIMITS OF INSURANCE                                               connection with the claim or "suit";

1. The Limits of Insurance shown in the Declarations and the
                                                                            2) Authorize us      to   obtain   records    and   other
   rules below fix the most we will pay regardless of the                      infonnation;
   number of:                                                               3) Cooperate with us in the investigation or
    a. Insureds;                                                               settlement of the claim or defense against the
                                                                                "suit"; and
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 145 of 169




      4) Assist us, upon our request, in the enforcement of          b. Premium shown in this Coverage Part as advance
          any right against any person or organization which            premium is a deposit premium only. At the close of
          may be liable to the insured because of "injury" to           each audit period we will compute the earned premium
          which this insurance may also apply.                          for that period and send notice to the first Named
                                                                        Insured. The due date for audit and retrospective
   d. No insured will, except at that insured's own cost,               premiums is the date shown as the due date on the bill.
      voluntarily make a payment, assume any obligation, or
                                                                        If the sum of the advance and audit premiums paid for
      incur any expense, other than for first aid, without our
                                                                        the policy period is greater than the earned premium,
      consent.
                                                                        we will return the excess to the first Named Insured.
3. Legal Action Against Us
                                                                     c. The first Named Insured must keep records of the
  No person or organization has a right under this Coverage             information we need for premium computation, and
  Part:                                                                 send us copies at such times as we may request.
   a. To join us as a party or otherwise bring us into a "suit"   6. Representations
      asking for damages from an insured; or
                                                                     By accepting this policy, you agree:
   b. To sue us on this Coverage Part unless all of its terms
                                                                     a. The statements in the Declarations are accurate and
      have been fully complied with.
                                                                        complete;
  A person or organization may sue us to recover on an
                                                                     b. Those statements are based upon representations you
  agreed settlement or on a final judgment against an
                                                                        made to us; and
  insured; but we will not be liable for damages that are not
  payable under the terms of this Coverage Part or that are          c. We have issued this policy in reliance upon your
  in excess of the applicable limit of insurance. An agreed             representations.
  settlement means a settlement and release of liability
                                                                  7. Separation Of Insureds
  signed by us, the insured and the claimant or the
  claimant's legal representative.                                   Except with respect to the Limits of Insurance, and any
                                                                     rights or duties specifically assigned in this Coverage Part
4. Other Insurance
                                                                     to the first Named Insured, this insurance applies:
   If other valid and collectible insurance is available to the
                                                                     a. As if each Named Insured were the only Named
   insured for a loss we cover under this Coverage Part, our
                                                                        Insured; and
   obligations are limited as follows:
                                                                     b. Separately to each insured against whom claim is
   a. Primary Insurance
                                                                        made or "suit" is brought.
      This insurance is primary. Our obligations are not
      affected unless any of the other insurance is also          8. Transfer Of Rights Of Recovery Against Others To Us
      primary. Then, we will share with all that other               If the insured has rights to recover all or part of any
      insurance by the method described in b. below.                 payment we have made under this Coverage Part, those
   b. Method Of Sharing
                                                                     rights are transferred to us. The insured must do nothing
                                                                     after loss to impair them. At our request, the insured will
      If all of the other insurance permits contribution by          bring "suit" or transfer those rights to us and help us
      equal shares, we will follow this method also. Under           enforce them.
      this approach each insurer contributes equal amounts
                                                                  9. When We Do Not Renew
      until it has paid its applicable limit of insurance or
      none of the loss remains, whichever comes first.               If we decide not to renew this Coverage Part, we will mail
                                                                     or deliver to the first Named Insured shown in the
      If any of the other insurance does not permit
                                                                     Declarations written notice of the nonrenewal not less than
      contribution by equal shares, we will contribute by
                                                                     30 days before the expiration date.
      limits. Under this method, each insurer's share is based
      on the ratio of its applicable limit of insurance to the       If notice is mailed, proof of mailing will be sufficient
      total applicable limits ofinsurance of all insurers.           proof of notice.
5. Premium Audit
                                                                  SECTION V - DEFINITIONS
   a. We will compute all premiums for this Coverage Part
      in accordance with our rules and rates.                     1. "Bodily injury" means bodily injury, sickness or disease
                                                                     sustained by a person, including death resulting from any
                                                                     of these at any time.
                                                                  2. "Coverage territory" means:
                                                                     a. The United States of America (including its territories
                                                                        and possessions), Puerto Rico and Canada;
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 146 of 169




   b.   International waters or airspace, but only if the             8. "Suit" means a civil proceeding in which damages because
        "injury" occurs in the course of travel or transportation        of "injury" to which this insurance applies are alleged.
        between any places included in Paragraph a. above; or             "Suit" includes:

   c.   All other parts of the world if the 'injury" arises out           a. An arbitration proceeding in which such damages are
        of:                                                                   claimed and to which the insured must submit or does
                                                                              submit with our consent; or
        1) Goods or products made or sold by you in the
           territory described in Paragraph a. above; or                  b. Any other alternative dispute resolution proceeding in
                                                                             which such damages are claimed and to which the
        2) The activities of a person whose home is in the
                                                                              insured submits with our consent.
           territory described in Paragraph a. above, but is
           away for a short time on your business;                    9. "Temporary worker" means a person who is furnished to
                                                                         you to substitute for a permanent "employee" on leave or
        provided the insured's responsibility to pay damages is
                                                                          to meet seasonal or short-term workload conditions.
        determined in a "suit" on the merits, in the territory
        described in Paragraph a. above or in a settlement we         10. "Your product":
        agree to.
                                                                          a. Means:
3. "Employee" includes a "leased worker". "Employee" does
   not include a "temporary worker".                                          1) Any goods or products, other than real property,
                                                                                  manufactured, sold,       handled,   distributed   or
4. "Executive officer" means a person holding any of the                          disposed of by:
   officer positions created by your charter, constitution,
                                                                                  a) You;
   bylaws or any other similar governing document.
5. "Injury" means damages because of "bodily injury" and                          b) Others trading under your name; or
   "property damage", including damages for care, loss of                         c) A person or organization whose business or
   services or loss of support.                                                      assets you have acquired; and
6. "Leased worker" means a person leased to you by a labor                    2) Containers (other than vehicles), materials, parts or
   leasing firm under an agreement between you and the                            equipment furnished in connection with such
   labor leasing firm, to perform duties related to the conduct                   goods or products.
   of your business. "Leased worker" does not include a
   "temporary worker".                                                    b. Includes:

7. "Property damage" means:                                                   1) Warranties or representations made at any time
                                                                                 with respect to the fitness, quality, durability,
    a. Physical injury to tangible property, including all                       performance or use of"your product"; and
       resulting loss of use of that property. All such loss of
        use shall be deemed to occur at the time of the                       2) The providing of or failure to provide warnings or
        physical injury that caused it; or                                        instructions.

   b. Loss of use of tangible property that is not physically             c. Does not include vending machines or other property
        injured. All such loss of use shall be deemed to occur                rented to or located for the use of others but not sold.
        at the time of the occurrence that caused it.


                                                 ) Insurance Services Office, Inc., 2012
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 147 of 169
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                          CO 31 22 (Ed. 9/02) UF-3375
    111


            ERIE INSURANCE GROUP
  ERIE.
POLICY NUMBER:



           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                         ILLINOIS CHANGES - LIQUOR LIABILITY
This endorsement modifies insurance provided under the following:

 LIQUOR LIABILITY COVERAGE FORM


                                                    SCHEDULE


                                                                                Limits Of Insurance


Each Person Bodily Injury Limit                             $


Each Person Property Damage Limit                           $


Loss Of Means Of Support Or Loss of Society Limit           $


(If no entry appears above, information required to complete this endorsement will be shown in the Declarations as
applicable to this endorsement.)


With respect to Illinois locations:                             4. Subject to the Aggregate Limit, the Each Person
                                                                Bodily Injury Limit is the most we will pay for all
A. The Each Common Cause Limit shown in the Dec                 "bodily injury" sustained by one person as the result
laration is replaced by the limits shown in the Schedule        of selling, serving or furnishing of any alcoholic
above. The Aggregate Limit shown in the Declaration             beverage to any one person.
continues to apply.
                                                                5. Subject to the Aggregate Limit, the Each Person
B. Paragraph 3. of Section III - Limits Of Insurance is         Property Damage Limit is the most we will pay for
replaced by the following:                                      all "property damage" sustained by one person or
                                                                organization as the result of the selling, serving or
    3. Subject to the Aggregate Limit, the Loss Of              furnishing of any alcoholic beverage to any one
    Means Of Support Or Loss Of Society Limit is the            person.
    most we will pay for all loss of means of support or
    society claimed by one or more persons because of       D. Conformity To Statute
    "bodily injury" sustained by any one provider of
    such support or society as the result of the selling,   If the limitation provided under Section 235.5/6-21 as
    serving or furnishing of any alcoholic beverage to      published in the Illinois Administrative Code is raised
    any one person.                                         during the policy period, the limits of insurance provided
                                                            in the Schedule of this endorsement are hereby amended
C. The following paragraphs are added to Section III -      to conform to that statute.
Limits Of Insurance:




                                        Copyright, ISO Properties, Inc., 2002
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 148 of 169
                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                   ULTRAFLEX PACKAGE
                                                                                            UL-CL (Ed. 4/08) UF-6089


            ERIE INSURANCE GROUP
  ERE.

          THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 NON-OWNED AUTOS AND/OR HIRED AUTO LIABILITY INSURANCE
                      COVERAGE
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART



   A. With respect to Non-owned Auto Liability                b. This insurance applies to "bodily injury" and
   Insurance Coverage, the following is added to Para         "property damage" only if:
   graph 1., Insuring Agreement of Section I - Coverage
   A - Bodily Injury And Property Damage Liability:             1. The "bodily injury" or "property damage" is
                                                                    caused by an accident that takes place in the
   1. Insuring Agreement                                            "covered territory"; and
   a. We will pay those sums that the insured becomes           2. The "bodily injury" or "property damage" is
   legally obligated to pay as damages because of                  caused by an accident during the policy period.
   "bodily injury" or "property damage" resulting from
   an accident covered by this endorsement.
                                                               C. With respect to coverage provided by this
   The accident must arise out of the use of any "non-         endorsement. Exclusions of Section I - Coverage A -
   owned auto" in your business by any person other            Bodily Injury And Property Damage Liability are
   than you.                                                   deleted and replaced by the following:
   This coverage applies only if a premium and limits           1. Contractual Liability
   of insurance are shown in the Declarations for Non-
   owned Auto Liability Insurance Coverage.                         "Bodily injury" or "property damage" for which
                                                                    the insured is obligated to pay damages by
   b. This insurance applies to "bodily injury" and                 reason of the assumption of liability in a con
   "property damage" only if:                                       tract or agreement. This exclusion does not
     1. The "bodily injury" or "property damage" is                 apply to liability for damages:
        caused by an accident that takes place in the                a. That the insured would have in the absence
        "covered territory"; and                                       of the contract or agreement; or
     2. The "bodily injury" or "property damage" is                  b. Assumed in a contract or agreement that is
        caused by an accident during the policy period.                 an "insured contract", provided the "bodily
                                                                        injury" or "property damage" occurs subse
   B. With respect to Hired Auto Liability Insurance                    quent to the execution of the contract or
   Coverage, the following is added to Paragraph 1.,                   agreement.     Solely for the purposes of
   Insuring Agreement of Section I - Coverage A -                      liability assumed in an "insured contract",
   Bodily Injury And Property Damage Liability:                        reasonable attorney fees and necessary liti
                                                                       gation expenses incurred by or for a party
   1. Insuring Agreement                                                other than an      insured   are   deemed   to   be
   a. We will pay those sums that the insured becomes                  damages because of "bodily injury" or "prop
   legally obligated to pay as damages because of                       erty damage", provided:
   "bodily injury" or "property damage" resulting from                   1) Liability to such party for, or for the
   an accident covered by this endorsement.                                 cost of, that party's defense has also
                                                                           been assumed in the same "insured con
   The accident must arise out of the maintenance or
                                                                           tract", and
   use of "hired autos" by you or your "employees" in
   the course of your business.                                         2) Such attomey fees and          litigation
   This coverage applies only if limits of insurance are                   expenses are for defense of that party
   shown in the Declarations for Hired Auto Liability                      against a civil or altemative dispute
   Insurance Coverage.                                                     resolution proceeding in which damages
                                                                           to which this insurance applies are
                                                                           alleged.
             Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 149 of 169
2. Damage To Your Product                                  9. Mobile Equipment
  "Bodily injury" or "property damage" that results           "Bodily injury" or "property damage" arising out
  from "your product" arising out of it or any part           of:
  of it.
                                                                a. The    ownership, maintenance, use or
3. Damage To Property                                              entrustment to others of any "mobile equip
                                                                   ment" owned or operated by or rented or
  "Property damage" to:
                                                                   loaned to any insured.
    a. Property owned or transported by you.
                                                               b. The transportation of "mobile equipment"
    b. Personal property in the eare, custody or                  by an "auto" owned or operated by or rented
       control of the insured.                                    or loaned to any insured; or
4. Damage To Your Work                                          c. The use of "mobile equipment" in, or while
                                                                   in practice for, or while being prepared for,
  "Bodily injury" or "property damage" that results
                                                                   any prearranged racing, speed, demolition, or
  from "your work" arising out of it or any part of
                                                                   stunting activity.
  it and included in the "products-completed oper
  ations hazard".                                          10. Pollution

5. Employers' Liability                                         a. "Bodily injury" or "property damage" arising
                                                                   out of the actual, alleged or threatened dis
  "Bodily injury" to:
                                                                   charge, dispersal, seepage, migration, release
    a. An "employee" of the insured arising out of                 or escape of "pollutants".
       and in the course of:
                                                                    1) At or from any premises, site or location
           1) Employment by the insured; or                            which is or was at any time owned or
           2) Performing duties related to the conduct
                                                                       occupied by, or rented or loaned to, any
              of the insured's business; or
                                                                       insured. However, this subparagraph
                                                                       does not apply to:
    b. The spouse, child, parent, brother or sister
                                                                           a) "Bodily injury" if sustained within a
       of that "employee" as a consequence of Par
                                                                              building and caused by smoke,
       agraph a) above.
                                                                              fumes, vapor or soot from equip
   This exclusion applies:                                                    ment used to heat that building;
    a. Whether the insured may be liable as an                             b) "Bodily     injury" or     "property
       employer or in any other capacity; and                                 damage" for which you may be held
                                                                              liable, if you are a contractor and
    b. To any obligation to share damages with or
       repay someone else who must pay damages                                the owner or lessee of such prem
                                                                              ises, site or location has been added
       because of the injury.
                                                                              to your policy as an additional
   This exclusion does not apply to liability                                 insured with respect to your ongoing
   assumed by the insured under an "insured con                               operations performed for that addi
   tract".                                                                    tional insured at that premises, site
6. Expected Or Intended Injury                                                or location and such premises, site
                                                                              or   location   is not   and   never   was
  "Bodily injury" or "property damage" expected                               owned or occupied by, or rented or
  or intended from the standpoint of the insured.                             loaned to, any insured, other than
  This exclusion does not apply to "bodily injury"                            that additional insured; or
  resulting from the use of reasonable force to
   protect persons or property.
                                                                           c) "Bodily   injury"   or "property
                                                                              damage" arising out of heat, smoke
7. Handling of Property                                                       or fumes from a "hostile fire".
  "Bodily injury" or "property damage" that results                 2) At or from any premises, site or location
  from the handling of property:                                       which is or was at any time used by or
    a. Before it is moved from the place where it is                   for any insured or others for the han
       accepted by the insured for loading into or                     dling, storage, disposal, processing or
                                                                       treatment of waste;
       onto a "non-owned auto" or "hired auto"; or
    b. After    it   is   unloaded from   a   "non-owned
                                                                    3) Which are or were at any time trans
       auto" or "hired auto" to the place it is finally                ported, handled, stored, treated, disposed
       delivered by the insured.
                                                                       of, or processed as waste by or for any
                                                                       insured or any person or organization
8. Fellow Employee                                                     for whom you may be legally respon
                                                                       sible; or
  "Bodily injury" to any fellow "employee" of the
  insured arising out of and in the course of the                   4) At or from any premises, site or location
  fellow "employee's" employment or while per                          on which any insured or any contractors
  forming duties related to the conduct of your                        or subcontractors working directly or
   business.                                                           indirectly on any insured's behalf are
                                                                       performing operations if the "pollutants"
                                                                       are brought on or to the premises, site
                                                                       or location in         cormection     with    such
     Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 150 of 169
       operations by such insured, conti-actor                claim or "suit" by or on behalf of a govem-
       or subcontractor. However, this subpar-                mental authority.
       agraph does not apply to:
                                                     11. Racing
        a) "Bodily     injury"    or   "property
                                                          Any "auto" while being used in any prearranged
           damage" arising out of the escape of
                                                          or organized racing, speed or demolition contest,
           fuels, lubricants or other operating
                                                          stunting activity or similar activities, or in prac
           fluids which are needed to perform
                                                          tice for any such activities.
           the normal electrical, hydraulic or
           mechanical functions necessary for        12. War
           the operation of "mobile equipment"
                                                          "Bodily injury" or "property damage" due to war,
           or its parts, if such fuels, lubricants
                                                          whether or not declared, or any act or condition
           or other operating fluids escape from
                                                          incident to war.        War includes civil war,
           a vehicle part designed to hold, store
                                                          insurrection, rebellion or revolution. This exclu
           or receive them. This exception
                                                          sion applies only to liability assumed under a
           does not apply if the "bodily injury"
                                                          contract or agreement.
           or "property damage" arises out of
           the intentional discharge, dispersal      13. Workers' Compensation And Similar Laws
           or release of the fuels, lubricants or
                                                          Any obligation of the insured under a workers'
           other operating fluids, or if such
                                                          compensation, disability benefits or unemploy
           fuels, lubricants or other operating
                                                          ment compensation law or any similar law.
           fluids are brought on or to the
           premises, site or location with the
           intent that they be discharged, dis       D.    With      respect to   coverage   provided   by this
           persed or released as part of the         endorsement. Section II - Who Is An Insured is
           operations being performed by such        replaced by the following:
           insured, contractor or subcontractor.
                                                      1. You;
       b) "Bodily    injury"  or    "property
                                                      2. Any other person using a "hired auto" with your
          damage" sustained within a building
                                                         permission;
          and caused by the release of gases,
          fumes or vapors from materials              3. With respect to a "non-owned auto", any
          brought into that building in con              partner, member of a limited liability company,
          nection with operations being per              or executive officer, but only while such "auto" is
          formed by you or on your behalf by             being used in your business;
           a contractor or subcontractor; or
                                                      4. Any other person or organization, but only with
        c) "Bodily   injury"   or    "property           respect to liability because of acts or omissions
           damage" arising out of heat, smoke            of the insured under 1., 2., or 3. above.
           or fumes from a "hostile fire".
                                                     The following are not included under Section II -
   5) At or from any premises, site or location      Who Is An Insured:
      on which any insured or any contractors
      or subcontractors working directly or           1. Any person, member of a limited liability
      indirectly on any insured's behalf are             company, or executive officer with respect to an
      performing operations if the operations            "auto" owned by such partner, member of a
      are to test for, monitor, clean up,                limited liability company, or executive officer or
                                                         a member of their household;
      remove, contain, treat, detoxify or neu
      tralize, or in any way respond to, or           2. Any person engaged in the business of their
      assess the effects of, "pollutants".                employer, with respect to "bodily injury" to any
b. Any loss, cost or expense arising out of any:          fellow co-"employee" of such person injured in
                                                          the cause of their employment.
    1) Request, demand, order or statutory or
                                                      3. Any person while employed in or otherwise
       regulatory requirement that any insured
       or others test for, monitor, clean up,            engaged in duties in connection with an "auto
       remove, contain, treat, detoxify or neu            business" other than an "auto business" you
                                                          operate;
       tralize, or in any way respond to, or
       assess the effects of, "pollutants", or        4. The owner or lessee (of whom you are a
   2) Claim or suit by or on behalf of a gov              sublessee) of a "hired auto" or the owner of a
      ernmental authority for damages because             "non-owned auto" or any agent or employer of
                                                          such owner or lessee;
      of testing for, monitoring, cleaning up,
      removing,       containing,      treating,      5. Any person or organization with respect to the
      detoxifying or neutralizing, or in any             conduct of any current or past partnership, joint
       way responding to, or       assessing the         venture, or limited liability company shown as a
       effects of, "pollutants".                          named Insured in the Declarations.
  However, this paragraph does not apply to
  liability for damages because of "property         E.    With respect to coverage provided            by this
   damage" that the insured would have in the        endorsement, Section III - Limits of Insurance is
   absence of such request, demand, order or         deleted and replaced by the following:
  statutory or regulatory requirement, or such
          Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 151 of 169
The Limits of Insurance shown in the Declarations       "Covered territory" means the United States of
and the rules below fix the most we will pay regard     America (including its temtories and pos
less of the number of:                                  sessions), Puerto Rico and Canada.
 1. Insureds;                                           "Hired auto" means any auto you lease, hire, or
                                                        borrow.
 2. Claims made or "suits" brought; or
                                                        This does not include any "auto" you lease, hire,
 3. Person or organizations     making    claims or
                                                        or borrow from any of your "employees", any
    bringing "suits".
                                                        members of a limited liability company, any
The Per Person Limit for Bodily Injury Liability is     partner, "executive officer" or members of their
the most we will pay for damages arising out of and     households.
derived from "bodily injury" to one person in any
                                                        "Non-owned auto" means any "auto" you do not
one accident.
                                                        own, lease, hire, or borrow which is used in con
The Per Accident Limit for Bodily Injury Liability is   nection with your business. This includes any
the most we will pay for damages arising out of and     "auto" owned by or registered in the name of:
derived from "bodily injury" to all persons resulting
                                                         1. Your employees including members of their
from one accident, subject to the Per Person Limit.
                                                            households;
The Per Accident Limit for Property Damage
                                                         2. Partners including members of their house
Liability is the most we will pay for all "property
damage" caused by any one accident.
                                                            holds if you are a partnership; or

F. With respect to coverage provided by this
                                                         3. Members of a limited liability company
endorsement, the following is added to Section V -
                                                            including members of their households;
Definitions:                                            but only while such "auto" is being used in con
    "Auto business" means the business or occupa        nection with your business.
    tion of selling, repairing, servicing, storing or
    parking "autos".
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 152 of 169
                                                                        BUSINESS CATASTROPHE LIABILITY
                                                                        COMMERCIAL GENERAL LIABILITY
                                                                                FIVESTAR CONTRACTORS
   !il
                                                                                  ULTRAFLEX PACKAGE
                                                                                  ULTRAPACK BUSINESS
             ERIE INSURANCE GROUP                                     ULTRASURE FOR PROPERTY OWNERS
                                                                                         GU-32 (Ed. 3/01) UF-6189
  ERE.


           THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

                                   EXCLUSION - LEAD LIABILITY
This endorsement modifies insurance provided under the following:
   COMMERCIAL GENERAL LIABILITY COVERAGE PART



The following is added to Paragraph 2., Exclusions of                   b. Manufacture, distribution, sale, resale,
Section I - Coverage A - Bodily Injury And Property                        rebranding, installation, repair, removal,
Damage Liability:                                                          encapsulation, abatement, replacement
   Lead Liability
                                                                           or handling of lead, paint containing
                                                                           lead, or any other material or substance
         This insurance does not apply to:                                 containing lead.
          1. Actual or alleged "bodily injury" arising out            whether or not the lead is now or was at any
             of the ingestion, inhalation, or absorption of           time airborne as a particle, contained as a
             lead or lead compounds in any form.                      product, ingested, inhaled, transmitted in any
                                                                      fashion, or found in any form whatsoever.
          2. Actual or alleged "bodily injury" or "prop
             erty damage" arising out of any form of lead           5. Any loss, cost or expense arising out of any:
             or lead compounds.
                                                                        a. Request, demand or order that the
          3. Any legal obligation of the insured for                       insured or others test for, monitor, clean
            indemnification   or   contribution   due   to                 up, remove, contain, treat, detoxify or
            damages arising out of "bodily injury" or                      neutralize, or in any way respond to, or
            "property damage" caused by lead, resulting                    assess the effects of, lead or lead com
            from paint containing lead or contributed to                   pounds.
            by any other substance or material con
            taining lead;
                                                                        b. Claim or "suit" by or on behalf of any
                                                                           governmental authority for damages
          4. "Bodily injury" or "property damage" arising                  resulting from testing for, monitoring,
             out of the actual or alleged:                                 cleaning     up, removing, containing,
              a. exposure to or existence of lead, paint
                                                                           treating, detoxifying or neutralizing, or
                 containing lead, or any other material or
                                                                           in any way responding to, or assessing
                 substance containing lead, or
                                                                           the effects of, lead or lead compounds in
                                                                           any form.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 153 of 169




                                                                                                                   INTERLINE

    piErie                                                                                        ILOI 47(Ed. 9/ll)UF-A518
    ^Insurance'
                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.


                                  ILLINOIS CHANGES - CIVIL UNION
This endorsement modifies insurance provided under the following;
   COMMERCIAL AUTOMOBILE COVERAGE PART

   COMMERCIAL GENERAL LIABILITY COVERAGE PART

   COMMERCIAL LIABILITY UMBRELLA COVERAGE PART

   FARM COVERAGE PART

   FARM UMBRELLA LIABILITY POLICY

   LIQUOR LIABILITY COVERAGE PART
   MEDICAL PROFESSIONAL LIABILITY COVERAGE PART

   OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART

   POLLUTION LIABILITY COVERAGE PART

   PRODUCT WITHDRAWAL COVERAGE PART

   PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
   UNDERGROUND STORAGE TANK POLICY



A. The term "spouse" is replaced by the following:                  C. With respect to coverage for the ownership, maintenance,
   Spouse or party to a civil union recognized under Illinois          or use of "covered autos" provided under the Commercial
   law.
                                                                       Liability Umbrella Coverage Part, the term "family
                                                                       member" is replaced by the following:
B. Under the Commercial Auto Coverage Part, the term
   "family member" is replaced by the following:                        "Family member" means a person related to you by blood,
                                                                        adoption, marriage or civil union recognized under Illinois
   "Family member" means a person related to the:                       law, who is a resident of your household, including a ward
    1. Individual Named Insured by blood, adoption,                     or foster child.
       marriage or civil union recognized under Illinois law,
       who is a resident of such Named Insured's household,
       including a ward or foster child; or
   2. Individual named in the Schedule by blood, adoption,
      marriage or civil union recognized under Illinois law,
       who is a resident of the individual's household,
       including a ward or foster child, if the Drive Other Car
       Coverage - Broadened Coverage For Named
       Individual Endorsement is attached.


                                                I Insurance Services Office, Inc., 2011




                                                                   1.
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 154 of 169

                                                                                                                   ERIE INSURANCE
                                                                                                            ULTRAFLEX PACKAGE
                                                                                                           UL-UR (Ed. 7/16) UF-B456



                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

     IDENTITY RECOVERY COVERAGE -                                           OWNERS AND EMPLOYEES

Various provisions in this coverage form restrict coverage.                whether acting alone or in collusion with others. Howev
Read the entire coverage form carefully to detennine rights,               er, this exclusion does not apply to the interests of an
duties, and what is and is not covered.                                    "identity recovery insured" who has no loiowledge of or
                                                                           involvement in such fraud, dishonesty, or criminal act.
Throughout this coverage form the words "you" and "your"
refer to the "Named Insured" shovra in the Declarations. The        3.     An "identity theft" that is not reported to the police.
words "we", "us", and "our" refer to the company providing
                                                                    SECTION III -LIMITS OF INSURANCE
this insurance.
                                                                    The Identity Restoration Case Management Seiwices are avail
Other words and phrases that appear in quotation marks have
                                                                    able as needed for any "identity theft" for up to 12 consecutive
special meaning. Refer to Section V - Definitions.
                                                                    months from the inception of the service. Expenses "we" in
SECTION I - INSURING AGREEMENT                                      cur to provide Identity Restoration Case Management Services
                                                                    do not reduce the Limit of Insurance available for Expense
"We" will provide Identity Recovery Restoration Case Man
                                                                    Reimbursement Coverage.
agement Services and Expense Reimbursement Coverage in
dicated below as a result of an "identity theft" involving the      "We" will pay up to $25,000 for all expenses covered under
personal identity of an "identity recovery insured" that is:        Expense Reimbursement Coverage because of all "identity
                                                                    thefts" occurring during the policy period to any one "identity
1. First discovered by "you" during the policy period shown
                                                                    recovery insured".
   in the "Declarations" for which this Identity Recovery
   Coverage is applicable; and                                      An "identity theft" may be first discovered by the "identity
                                                                    recovery insured" in one policy period but cause covered costs
2. Reported to "us" within 60 days from the date it is first
                                                                    in one or more subsequent policy periods. If so, all covered
     discovered by the "identity recovery insured".
                                                                    costs arising from such "identity theft" will be subject to the
What is Covered                                                     $25,000 limit of liability for Expense Reimbursement Cover
                                                                    age.
1.   Identity Restoration Case Management Services
                                                                    Legal costs as provided under Paragraph 4. of the definition of
     This covers the services of an identity restoration profes
                                                                    "identity theft expenses" are part of, and not in addition to, the
     sional. This professional will help the "identity recovery
                                                                    Expense Reimbursement Coverage limit.
     insured" to recover control over their personal identity.
     This includes, with the permission and cooperation of the      Lost wages as provided under Paragraph 5. and child and elder
     "identity recovery insured" contacting authorities, credit     care expenses as provided under Paragraph 6. of the definition
     bureaus, creditors, and businesses for the process of cor      of "identity theft expenses" are jointly subject to a sublimit of
     recting credit, other records, and accounts, within the con    $5,000. This sublimit is part of, and not in addition to, the
     straints of what is possible and reasonable, to restore con    Expense Reimbursement Coverage limit. Coverage is limited
     trol over their personal identity.                             to lost wages and expenses incurred within 12 months after the
                                                                    "identity theft" is first discovered by the "identity recovery
2. Expense Reimbursement Coverage
                                                                    insured".
     Provides reimbursement of necessary and reasonable
                                                                    Mental health counseling as provided under Paragraph 7. of
     "identity theft expenses" incurred as a result of an "identi
                                                                    the definition of "identity theft expenses" is subject to a sub-
     ty theft".
                                                                    limit of $1,000. This sublimit is part of, and not in addition to,
SECTION II -EXCLUSIONS                                              the Expense Reimbursement Coverage limit. Coverage is
                                                                    limited to counseling that takes place within 12 months after
"We" do not cover any costs for an "identity theft" arising
                                                                    the "identity theft" is first discovered by the "identity recovery
from the following:
                                                                    insured".
1. Theft of a professional or business identity.
                                                                    Miscellaneous unnamed costs as provided under Paragraph 8.
2. Any criminal; fraudulent; dishonest act, error, or omis          of the definition of "identity theft expenses" is subject to a
     sion; or any intentional or knowing violation of the law by    sublimit of $1,000. This sublimit is part of, and not in addi
     an "identity recovery insured" or any person aiding or         tion to, the Expense Reimbursement Coverage limit. Cover
     abetting an "identity recovery insured", or by any author      age is limited to costs incurred within 12 months after the
     ized representative of an "identity recovery insured".
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 155 of 169




"identity theft" is first discovered by the "identity recovery         a.   Give "us" prompt notice ofthe "identity theft". "You"
insured".                                                                   must report the "identity theft" within 60 days of
                                                                            "your" discovery.
SECTION IV - CONDITIONS
                                                                       b. Produce for examination, with permission to copy, all
1.   IDENTITY RECOVERY ASSISTANCE
                                                                          books of accounts, bills, invoices, receipts, and other
     The Identity Recovery Help Line is available to provide              vouchers as "we" may reasonable require.
     the "identity recovery insured" with the following:               c.   Cooperate with "us" in "our" investigation of the
     a. Information and advice on how to respond to a possi                 "identity theft'".
        ble "identity theft"; and
                                                                       d.   Separately submit to examinations under oath and
     b. Instructions for how to submit a service request for                sign a transcript ofthe same.
        Identity Recovery Case Management Services and/or
                                                                       e.    Agree to help "us" enforce any right of recovery
        claim form for Expense Reimbursement Coverage.
                                                                            against any party liable for the "identity theft" under
     In some cases, "we" provide Identity Recovery Case                     this policy. This will not apply if"you" have waived
     Management Services at "our" expense to an "identity re                recovery rights in writing prior to the "identity theft".
     covery insured" prior to determining that a covered "iden
     tity theft" has occurred. "Our" provision of such services
                                                                   SECTION V DEFINITIONS
     is not an admission of liability under this Identity Recov
     ery Coverage. "We" reserve the right to deny further cov      •   "Employee" means an individual whose labor or service is
     erage or service if, after investigation, "we" determine          engaged by and directed by "you" for remuneration,
     that a covered "identity theft" has not occun'ed.                 whether such individual is in a supervisory, co-worker, or
                                                                       subordinated position or otherwise, including any part-
     Regarding Expense Reimbursement Coverage, the "iden
                                                                       time "employees". An individual who is leased to "you"
     tity recovery insured" must send "us" receipts, bills, or
                                                                       shall also be an "employee", but only if"you" provide in
     other records that support "your" claim for "identity theft
                                                                       demnification to such leased individual in the same man
     expenses". Such records must be sent to "us" within 60
                                                                       ner as is provided to "your" "employees".
     days after "our" request.
                                                                   •   "Identity theft" means the fraudulent use of"personally
2.   SERVICES
                                                                       identifying information". This includes fraudulently using
     The following conditions apply regarding any services             such information to establish credit accounts, secure
     provided to the "identity recovery insured" by "us", "our"        loans, enter into contracts, or commit crimes.
     designees, or any service firm paid for in whole or in part
                                                                       "Identity theft" does not include the fraudulent use of a
     under this Identity Recovery Coverage:
                                                                       business name, d/b/a, or any other method of identifying a
     a. The effectiveness of such services depends on "your"           business activity.
        cooperation and assistance;
     b. All services may not be available or applicable to all     •   "Identity theft expenses" means any ofthe following rea
        "identity recovery insureds". For example, "identity           sonable and necessary expenses that are incurred as a di
        recovery insureds" who are minors or foreign nation            rect result of an "identity theft":
        als may not have credit records that can be provided           1.   Costs for re-filing applications for loans, grants, or
          or monitored. Service in Canada will be different                 other credit instruments.
          from service in the United States and Puerto Rico in
          accordance with local conditions;                            2. Costs for notarizing affidavits or other similar docu
     c. "We" cannot guarantee, after "our" vendor has pro                 ments, long distance telephone calls, and postage.
        vided the applicable services, that the problems asso          3.   Costs for credit reports from established credit bu
          ciated with the covered "identity theft" will be elimi            reaus.
        nated or prevent future "identity thefts"; and
     d. "You" will have a direct relationship with the profes          4. Fees and expenses for an attorney approved by "us"
        sional service firms paid for in whole or in part under           for the following:
        this coverage. Those firms work for "you".                          a.   The defense of any civil suit brought against the
                                                                                 "identity recovery insured";
3.   YOUR DUTIES AFTER AN IDENTITY THEFT                                    b. The removal of any civil judgment wrongfully
     INCIDENT                                                                    entered against an "identity recovery insured";
     In case of an "identity theft", "you" must perform the fol             c. Legal assistance for an "identity recovery in
     lowing duties:                                                              sured" at an audit or hearing by a government
                                                                                 agency;
            Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 156 of 169




     d. Legal assistance in challenging the accuracy of         "Identity recovery insured" means the following:
          the consumer credit of an "identity recovery in
                                                                1.   When the entity insured is a sole proprietorship, the
          sured"; or
                                                                     "identity recovery insured" is the individual person
     e.   The defense of any criminal charges brought
                                                                     who is the sole proprietor of the insured entity.
          against an "identity recovery insured" arising
                                                                2.   When the entity insured is a partnership, the "identity
          from the actions of a third party using the per
                                                                     recovery insureds" are the current partners of the in
          sonal identity of an "identity recovery insured".
                                                                     sured entity.
                                                                3.   When the entity insured is a corporation or other or
5. Actual lost wages of an "identity recovery insured"
                                                                     ganization, the "identity recovery insureds" are all in
   for time reasonable and necessary taken away from
                                                                     dividuals having an ovraership position of 20% or
   work and the work premises. Time away from work
                                                                     more of the insured entity. However, if and only if,
   includes partial or whole work days. Actual lost
                                                                     there is no one who has such an ownership position,
   wages may include payment for vacation days, dis
                                                                     then the "identity recovery insured" is:
   cretionary days, floating holidays, and paid personal
                                                                     a.   The chief executive ofthe insured entity; or
   days. Actual lost wages does not include sick days or
   any loss arising from time taken away from self em                b. The senior ministerial employee of a religious
   ployment. Necessary time off does not include time                     institution.
   offto do tasks that could reasonably have been done
   during non-working hours.
                                                                4.   Any "employee" of the entity insured under this Iden
                                                                     tity Recovery Coverage - Owners and Employees.
6.   Actual costs for supervision of children; elderly or in
     firm relatives; or dependents ofthe "identity recovery     An "identity recovery insured" must always be an indi
     insured" during the time reasonable and necessary          vidual person. The entity under this policy is not an
     taken away from such supervision. Such care must           "identity recovery insured".
     be provided by a professional health care provider
     who is not a relative of the "identity recovery in         "Personally identifying information" means information
     sured".
                                                                that could be used to commit fraud or other illegal activity
                                                                involving the credit or identity of an "affected individual".
7. Actual costs for counseling from a licensed mental           This includes but is not limited to social security numbers,
   health professional. Such care must be provided by a         drivers license numbers, credit card numbers, bank ac
   professional care provider who is not a relative of the      count information, or any other account numbers correlat
   "identity recovery insured".                                 ed with names and addresses.

8. Any other reasonable and necessary costs incurred by         "Personally identifying information" does not mean or in
   an "identity recovery insured" as a direct result of an      clude information that is otherwise available to the public,
   "identity theft". Such costs include:                        such as names and addresses with no correlated social se

     a.   Costs by the "identity recovery insured" to re        curity numbers or account numbers.
          cover control over their personal identity; and
     b.   Deductibles or service fees from financial insti
          tutions.

     Such costs do not include:

     a.   Costs to avoid, prevent, or detect "identity theft"
          or other loss;

     b.   Monies lost or stolen; or
     c.   Costs that are restricted or excluded elsewhere in
          this Identity Recovery Coverage.
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 157 of 169

                                                                                                            ERIE INSURANCE
                                                                                      COMMERCIAL GENERAL LIABILITY
                                                                                                 FIVESTAR CONTRACTORS
                                                                                                     ULTRAFLEX PACKAGE
                                                                                                     UL-TJ(Ed. 5/II)UF-0174

                 UNINSURED/UNDERINSURED MOTORISTS BODILY
                      INJURY COVERAGE ENDORSEMENT
                           (Limited to Non-Owned Auto and Hired Auto Liability)
                                                            iLLINOIS

This endorsement eontains provisions applicable to Uninsured/Underinsured Motorists Bodily Injury Coverage.

                                                                                  anyone who may be liable for the damages,
Various provisions in this coverage form restrict coverage.
                                                                                  without our written consent,
Read the entire coverage form carefully to determine rights,
                                                                            b. The benefit of any workers' compensation or
duties and what is and is not covered.
                                                                               disability benefits carrier or anyone qualifying as
 Throughout this coverage form the words "you" and                             a self-insurer under a workers' compensation,
 "your" refer to the Named Insured shown in the Declarations,                  disability benefits or similar law.
 and any other person or organization qualifying as a                       e. Injury to an "insured" while "occupying" or
 Named Instned under this endorsement. The words "we",                         struck by a "motor vehicle", "miscellaneous
 "us" and "our" refer to the company providing this insurance.                 vehicle" or "trailer" owned by a "named
                                                                                 insured" or a "resident relative".
 The word "insured" means any person or organization
                                                                            d. Punitive or exemplary damages.
 qualifying as such imder Section II - Who Is An Insured.
                                                                            e. "Bodily injury" sustained by an "insured" while
 Other words and phrases that appear in quotation marks have                     engaged in the theft of a "motor vehicle" or
 special meaning. Refer to Section V - Definitions.                              using a "motor vehicle" in connection with
                                                                                 carjacking, kidnapping, abduction or attempting
 SECTION        I    -     UNINSURED/UNDERINSURED                                to flee police or evade arrest.
 MOTORISTS BODILY INJURY COVERAGE                                           f.   "Bodily injury" sustained by an "insured" while
                                                                                 in the course and scope of employment. This
      1. Insuring Agreement                                                      exclusion applies only with regard to the
          We will pay damages for "bodily injury" that an                        negligence of the employer or a eo-employee. It
          "insured" or an "insured's" legal representative is                    does not apply with regard to the negligence of a
          legally entitled to recover from the owner or                          third party.
          operator of an "iminsured motor vehicle".       If an
          "insured" has purchased Uninsured/Underinsured          SECTION II - WHO IS AN INSURED
          Motorists Bodily Injury Coverage under this
                                                                  INDIVID UAL AS NAMED INSURED
          policy with limits in excess of the financial
          responsibility limits required in Illinois, we will     When the "named insured" is an "individual", then the
          pay damages for "bodily injury" that an "insured"       following are "insureds":
          or an "insured's" legal representative are legally
          entitled to recover from the owner or operator of an         1.   An "individual" and any "resident relative".
          "underinsured motor vehicle". Dam- ages must                 2. Anyone else while "occupying" a "hired auto" o r
          result from a motor vehicle accident arising out of               "non-owned auto".
          the ownership or use of the "uninsured mo- tor               3. Anyone who is entitled to recover damages because
          vehicle" or "underinsured motor vehicle" as a mo                  of"bodily injury" sustained by another "insured".
          tor vehicle and involve "bodily injury" to an
          "insured". We will not be bound by a judgment
                                                                  ORGANIZATIONAS NAMED INSURED
          against the owner or operator of the "uninsured
          motor vehicle" or the "underinsured motor vehicle"      When the "named insured" is an "organization", then the
          on issues of liability or amount of damages unless it   following are "insureds":
          is obtained with our written consent.                        1.   Active partners, active members, or active executive
     2.   Exclusions
                                                                            officers of the "organization" and their spouses
                                                                            residing in the same household while driving any
          This insurance does not apply to:                                 "auto",
          a.   Damages sustained by an "insured" if the                      but only if the "auto" is not owned by, furnished
               "insured" or a legal representative settled with              to, or available for the regular use of the active
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 158 of 169




           partner, active member, or active executive officer    Reductions
           or the spouse of that active partner, active
                                                                  The     Limits   of    Insurance      available   under      this
           member, or active executive officer residing in the
                                                                  UninsuredAJnderinsured        Motorists   Coverage    will    be
           same household.
                                                                  reduced by the:
      2. Anyone else "occupying" a "hired auto" or "non-
           owned auto".                                              1. Amounts paid by or for those liable for "bodily in
                                                                        jury" to an "insured".
      3.   Anyone who is entitled to recover damages
                                                                     2. Amounts paid or payable under any workers'
           because of"bodily injury" sustained by another
                                                                        compensation, disability benefits or similar law.
           "insured".
                                                                        However, this will not apply to disability benefits
SECTION III - LIMITS OF INSURANCE Limitations of                        received under the federal Social Security act.
                                                                     3. Sum of limits of any liability insurance policies,
Payment
                                                                        bonds, and securities applicable to the "bodily injury"
The    PER    PERSON      limit   for   UninsuredAJnderinsured          or death of an "insured". This includes all sums paid
Motorists Bodily Injury Coverage is the most we will pay                under the Limits ofInsurance of this policy.
for damages arising out of "bodily injury" of death to one           4. Amount of any payments to the "insured" and/or
person in any one accident. The PER ACCIDENT limit for                  injured party made pursuant to any auto medical
UninsuredAJnderinsured Motorists Bodily Injury Coverage                 payments provision in this or any other policy
is the most we will pay for damages arising out of "bodily              applicable to the loss.
injury" or death to all persons resulting from any one
                                                                 Payment under this coverage to or for an "insured" will
accident, subject to the PER PERSON limit.
                                                                 reduce the amount of damages they may be entitled to re
We will pay no more than the UninsuredAJnderinsured              cover from those protected under the Liability Protection of
Motorists Coverage limit shown on the Declarations,              this policy.
regardless of the number of:
                                                                 SECTION IV - CONDITIONS
   a. Persons we protect;
                                                                 1. Other Insurance
   b. "Autos" we insure;
                                                                     If an "insured" has other similar insurance that applies to
   c. Premiums paid;                                                 the accident, we will pay our share of the loss, subject
                                                                     to the other terms and conditions of this policy. Our
   d. Claims made; or
                                                                     share will be the proportion of the Limit of Insurance of
   e. "Autos" involved in the accident.                              this insurance bears to the total limit of liability of all
                                                                     applicable insurance. Recovery will not exceed the
However, if you have purchased Uninsured/Underinsured                highest limit available under any one policy applicable to
Motorists Coverage at the minimum limits required for                the loss.
financial responsibility in Illinois, your policy does not
                                                                     For damages to an "insured" while "occupying" a "motor
provide Underinsured Motorists Coverage.
                                                                     vehicle" that the "named insured" does not own, any
When a "trailer" is towed by a "motor vehicle" or                    insurance we provide will be excess and we will only pay
"miscellaneous      vehicle",     the   UninsuredAJnderinsured       the amount of the loss up to the applicable limit shown
Motorists Coverage applicable to the "motor vehicle" or              on the Declarations for one auto, less the amount paid or
"miscellaneous vehicle" extends to the "trailer", but without        payable by other insurance.
increasing the limit ofprotection.
                                                                     When    the   accident     involves    "underinsured   motor
No one will be entitled to receive duplicate payments for the        vehicles", we will not pay until all other forms of
same elements of loss. If an individual's damages derive             insurance under all bodily injury liability bonds and
from, arise out of, or otherwise result from "bodily injury"         insurance policies and self-insurance plans applicable
to another person injured in the accident or the death of            at the time of the accident have been exhausted by
another person killed in the accident, we will pay only for          payment of their limits.
such dam- ages within the PER PERSON limit available to
                                                                 2. Payment of Loss
the person injured or killed in the accident.
                                                                     At our option, we will pay:
                                                                          a. An "insured";
                                                                          b. The surviving spouse;
                                                                          c. The legal representative; or
                                                                          d. Anyone legally entitle to recover.
                    Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 159 of 169




     We will pay under Underinsured Motorists Coverage                            dentists, registered nurses, licensed practical
     only after the limits of liability under any applicable                      nurses, physical therapists and other healthcare
     bodily injury liability bonds or policies have been                          providers;
     exhausted by payment of judgments or settlements,
                                                                            2) Bills for drugs, medical appliances and pros-
     unless:
                                                                                theses;
         a.    We have been given written notice of a "tentative
                                                                            3) Property repair bills or estimates, when identified
               settlement" and decide to advance payment to an
                                                                                 and itemized setting forth the charges for labor
               "insured" in an amount equal to that settlement;
                                                                                 and material used or pro- posed for use in the
               or
                                                                                repair ofthe property;
         b.    We     and   an   "insured"   have   reached   a
                                                                            4) A report of the rate of earnings and time lost from
               "settlement agreement".
                                                                                work or lost compensation prepared by an
3.    Arbitration                                                               employer;
                                                                            5) The written opinion of an opinion witness, the
      Any dispute with respect to the coverage and the amount
                                                                                deposition of a witness, and the statement of a
      of damages will be submitted for arbitration to the
                                                                                 witness that the witness would be allowed to
      American Arbitration Association and be subject to its
                                                                                 express if testifying in person, if the opinion or
      rules for the conduct of arbitration hearings as to all
                                                                                 statement is made by affidavit or by certification
      matters except medical opinions. As to medical
                                                                                 as provided in Section 1-109 of the Code of
      opinions, if the amount of damages being sought is
                                                                                 Civil Procedure;
      equal to or less than the minimum financial
      responsibility limits of the Illinois Vehicle Code, then              6) Any other document not specifically covered by
      the current American Arbitration Association Rules will                   any of the foregoing provisions that is otherwise
      apply. If the amount being sought in an American                           admissible under the rules of evidence.
      Arbitration    Association case exceeds the     minimum
                                                                        Any party receiving a notice under this paragraph may
      financial responsibility limits of the Illinois Vehicle
                                                                        apply to the arbitrator or panel of arbitrators, as the case .
      Code, then the Rules of Evidence that apply in the
                                                                        may be, for the issuance of a subpoena directed to the
      circuit court for placing medical opinions into evidence
                                                                        author or maker or custodian of the document that is the
      will govern. Alternatively, disputes with respect to
                                                                        subject of the notice, requiring the person subpoenaed to
      damages and the coverage will be determined in the
                                                                        produce copies of any additional documents as may be
      following manner.
                                                                        related to the subject matter of the document that is the
                                                                        subject of the notice. Any such subpoena will be issued
      Upon the insured requesting arbitration, each party to
                                                                        in substantially similar form and served by notice as
      the dispute shall select an arbitrator and the two
                                                                        provided by Illinois Supreme Court Rule 204 (a)(4). Any
      arbitrators so named will select a third arbitrator.    If
                                                                        such subpoena will be returnable not less than five days
      such arbitrators are not selected within 45 days fi-om
                                                                        before the arbitration hearing.
      such request, either party may request that the
      arbitration be submitted to the American Arbitration
                                                                   b.   Notwithstanding the provisions of Supreme Court Rule
      Association. Any decision made by the arbitrators will
                                                                        213(g), a party who proposes to use a written opinion of
      be binding for the amount of damages not exceeding
                                                                        an expert or opinion witness or the testimony of an
      $50,000 for bodily injury to or death of any one person,
                                                                        expert or opinion witness at the hearing may do so
      $100,000 for bodily injury to or death of two or more
                                                                        provided a written notice of that intention is given to
      persons in any one motor vehicle accident, or an
                                                                        every other party not less than 60 days prior to the date of
      "insured's" policy limits for bodily injury or death,
                                                                        hearing, accompanied by a statement containing the
      whichever is less. All three person arbitration cases
                                                                        identity of the witness, his or her qualifications, the
      proceeding in accordance with any uninsured motorist
                                                                        subject matter, the basis of the witness's conclusions and
      coverage conducted in this State in which the
                                                                        his or her opinion.
      claimant is only seeking monetary damages up to the
      minimum financial responsibility limits of the Illinois
      Vehicle Code will be subject to the following rules:
                                                                        Any other party may subpoena the author or maker of a
                                                                        document admissible under this subsection, at that party's
                                                                        expense, and examine the author or maker as if under
      a. If at least 60 days' written notice of the intention to
                                                                        cross-examination. The provisions of section 2-1101 of
         offer the following documents in evidence is given
                                                                        the Code of Civil Procedure will be applicable to
         to every other party, accompanied by a copy of the
                                                                        arbitration hearings, and it will be the duty of a party
         document, a party may offer in evidence, without
                                                                        requesting the subpoena to modify the form to show that
         foundation or other proof:
                                                                        the appearance is set before an arbitration panel and to
          1) Bills, records and reports of hospitals, doctors.          give the time and place set for the hearing.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 160 of 169




                                                                                   and in obtaining the attendance of witnesses;
d. The provisions of Section 2-1102 of the Code of Civil
                                                                              8) Submit to physical and mental examinations
   Procedure will be applicable to arbitration hearings
                                                                                 by doctors we choose as often as we
    under this subsection.
                                                                                 reasonably require. We will pay for these
                                                                                   examinations;
4. Trust Agreement
                                                                              9) Sign papers to allow us to obtain medical
  a.   When we owe anyone under this coverage, they                              reports, earnings statements and copies of
       will:                                                                     records;

        1) Hold in trust for us all rights of recovery against       d. Not make payments, assume obligations or incur
            the other party;                                            expenses, except at the "instued's" own cost.
        2) Do whatever is necessary to secure these rights,
             and do nothing to harm them; and                        If claimants or their representatives bring action for
        3) Sign and deliver to us all relevant papers.               damages, copies of suit papers must be sent to us at once.

  b.   When we pay anyone under this coverage, they                  In an action against us, we may require an "insured" to
       will:                                                         join with us to bring those we allege to be liable into
                                                                     the action as party defendants.
        1) Repay us out of any damages recovered from
            any legally liable party;                                Any person seeking Underinsured Motorists Coverage
        2) Take any action necessary to recover payments             must also:
            made under this coverage, through a lawyer
            chosen by us; and                                        a.   Give us written notice of a "tentative settlement" and
        3) Repay us from any recovery for expenses, costs                 allow us 30 days to advance payment in an amount
            or lawyers' fees we paid in the action.                       equal to that settlement to preserve our rights
                                                                          against the owner or operator of the "underinsured
5. What To Do When An Accident Or Loss Happens                            motor vehicle".
    When there is an accident or loss, the "insured" will:           b.   At our request, file suit against the owner or
                                                                          operator of the "underinsured motor vehicle" prior to
       a.   Notify us or our Agent in writing as soon as                  the conclusion of a "settlement agreement". Such
            possible stating the:                                         "suit" cannot be abandoned, or settled without
            1) Name and policy number of our Policyholder;                giving us written notice of a "tentative settlement"
            2) Time, place and circumstances of the                       and allowing us 30 days to advance payment in an
                 accident or loss; and                                    amount equal to that settlement to preserve our rights
            3) Names and addresses of injured persons and                 against the owner or operator of the "underinsured
                 witnesses.                                               motor vehicle".
       b.   Provide us:
                                                                 6. Lawsuits Against Us
            1) Promptly any papers that relate to the
                 accident or loss; and                               An "insured" must comply with the terms of the policy
            2)    Separate signed written and/or oral                before an "insured" may sue us.
                 statements containing all the facts about the   SECTION V - DEFINITIONS
                 claim;
                                                                 "Auto" means:
       c.   At our request:
                                                                      1. A land motor vehicle or "trailer" designed for
            1) Separately answer all questions about the                 use over public roads, including any attached
               accident or loss;                                         machinery or equipment; or
            2) Submit to examinations and statements                  2. Any other land vehicle that is subject to a
                 under oath and sign transcripts ofthe same;             compulsory or financial responsibility law or other
            3) Assist in making settlement;                                motor vehicle insurance law in the state where it is
                                                                           licensed or principally garaged.
            4) Help us enforce any right of recovery
               against anyone liable to the "insured";            "Bodily injury" means bodily injury, sickness or disease
                                                                  sustained by a person, including death resulting from any of
            5) Cooperate with our investigations and any
                                                                  these at any time.
                 lawsuits;
            6) Attend hearings and trials;                       "Hired auto" means an "auto" hired, rented or borrowed by a
                                                                 "named insured" for use in the "named insured's" business.
            7) Assist us in securing and giving evidence         "Hired auto" does not include an "auto" owned by:
                Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 161 of 169




                                                                   or operator of the "underinsured motor vehicle", damages for
      1. An employee or partner of an "organization" or
                                                                   "bodily injury" and, without arbitration, agree also as to the
          a household member of that employee or partner; or
                                                                   amount of damages. Such agreement shall be final and
     2. An employee of an "individual" or a household
                                                                   binding regardless of any subsequent judgment or settlement
        member of that employee.
                                                                   reached by an "insured" with the owner or operator of the
 "Individual" means a natural person named in Item 1. on           "underinsured motor vehicle".
 the Declarations.
                                                                   "Suit" means a civil proceeding in which damages because of
 "Insured" means any person or "organization" we
                                                                   "bodily injury" to which this coverage applies are alleged.
 specifically state is covered in SECTION II - WHO IS AN
                                                                   "Suit" includes:
 INSURED of this endorsement.

 "Miscellaneous vehicle" means: a motorcycle (including a              1.    An arbitration proceeding in which such damages are
 motorcycle with a sidecar), moped, snowmobile, golf cart,                   claimed and to which the "insured" must submit or
 all terrain vehicle and any similar recreational vehicle. It                does not submit with our consent; or
 does not include a lawn and garden tractor or mower or                2.    Any other alternative dispute resolution proceeding
 similar vehicle.                                                            in which such damages is claimed and to which the
                                                                             "insured" submits with our consent.
 "Motor vehicle" means any vehicle that is self-propelled
 and is required to be registered under the laws of the state in
                                                                   "Tentative settlement" means an offer from the owner or
 which "you" reside at the time this policy is issued. "Motor
                                                                   operator of the "underinsured motor vehicle" to compensate
 vehicle" does not include a vehicle:
                                                                   an "insured" for damages incurred because of "bodily injury"
     1. Propelled solely by human power;                           sustained in an accident involving the "underinsured motor
     2. Propelled by electric power obtained from                  vehicle".
        overhead wires;
     3. Operated on rails or crawler treads;                       "Trailer" includes a semi-trailer.
     4. Located for use as a residence or premises; or
     5. Which is a lawn and garden tractor or mower or             "Uninsured motor vehicle" means:
          similar vehicle.

 "Named insured" means "individual(s)" named in Item 1. on              1.   A "motor vehicle" or "trailer" for which there is no

 the Declarations or "organizations" named in Section 1. on                  liability bond, insurance policy, or certificate of self-
 the Declarations.                                                           insurance at the time of the accident in the amounts
                                                                             required by the financial responsibility law where the
 "Non-owned auto" means an "auto" a "named insured"                          "auto" we insure is principally garaged.
 does not own, hire, rent, lease or borrow but only while used
 in the business of a "named insured". This includes "autos"
                                                                       2. A "motor vehicle" or "trailer" for which the insuring
                                                                             company denies coverage or is or becomes insolvent;
 owned by a "named insured's" partners, employees or
                                                                             or
 members of

their households, but only while used in the business or               3.    A "hit-and-run" "motor vehicle". The vehicle must
personal affairs of a "named insured".                                       cause "bodily injury" to an "insured" by hitting an
"Occupying" means in, upon, getting into or out of.                          "insured", an "auto" we insure or a vehicle an
                                                                             "insured" is "occupying". The identity of the driver
"Organization" means a partnership, corporation, association,                and owner of the "hit-and-run" vehicle must be
limited liability company, or any other form of "organization"               unknown. The accident must be promptly reported to
named in Item 1. on the Declarations.                                        the police or other proper governmental authority
Resident relative" means a person who:                                       within 24 hours or as soon as practicable. We must
                                                                             be notified as soon as possible. If there is no
    1. Physically lives with an "individual"; and                            physical contact with the "hit-and-run" vehicle, the
    2. Is related to the "individual by blood, marriage, or                  facts of the accident must be proved by competent
                                                                             evidence.
       adoption, or is a ward or other person under 21 years
         old in that "individual's care.
                                                                    "Uninsured motor vehicle" does not include any vehicle
Unmarried, unemancipated children attending school fulltime,        or equipment:
living away from home will be considered a "resident
relative" of an "individual".                                           1.     Insured for Liability Protection under this policy;

 "Settlement agreement" means that we and an "insured" agree           2. That is owned or operated by a self-insurer within the
that an "insured" is legally entitled to recover from the owner           meaning of the financial responsibility laws, motor
                  Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 162 of 169




           carrier laws or similar laws, unless the self-insurer
           becomes insolvent;

     3. Designed for use mainly off public roads while not
        on public roads; or

    4.     Owned or rented by, furnished to or available for the
           regular use of a "named insured" or a "resident
           relative".

"Underinsured motor vehicle" means a "motor vehicle" or
"trailer" that has liability insurance in effect, but:

     1.    The available limits have been reduced by payment
           to others from claims arising from the same
           occurrence to less than the limits shown on the
           Declarations for Underinsured Motorists Coverage
           for one "auto".


     2. The sum of the applicable limits of liability under all
        bodily injury liability bonds, insurance policies and
        self-insurance plans applicable at the time of the
        accident is less than the applicable limits shown on
           the   Declarations    for    Underinsured     Motorists
           Coverage for one "auto".

"Underinsured motor vehicle" does not include any vehicle or
equipment"

          1. Insured for Liability Protection under this policy;

     2. Designed for use mainly off public roads while not
        on public roads; or

     3.    Owned or rented by, furnished to or available for the
           regular use of a "named insured" or a "resident
           relative".


OTHER PROVISIONS

All other provisions ofthe policy apply.
               Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 163 of 169
                                                                                                            ERIE INSURANCE
                                                                                          COMMERCIAL GENERAL LIABILITY
                                                                                                   CO 20 13(Ed.4/I3)UF-9671


POLICY NUMBER;

                 THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.

 ADDITIONAL INSURED - STATE OR GOVERNMENTAL AGENCY OR
      SUBDIVISION OR POLITICAL SUBDIVISION - PERMITS
         OR AUTHORIZATIONS RELATING TO PREMISES

This endorsement modifies insurance provided under the following:

   COMMERCIAL GENERAL LIABILITY COVERAGE PART


                                                         SCHEDULE


 State Or Governmental Agency Or Subdivision Or Political Subdivision:




 Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


   Section II - Who Is An Insured is amended to include as             However:
   an additional insured any state or governmental agency or
   subdivision or political subdivision shown in the
                                                                        1. The insurance afforded to such additional insured only
   Schedule, subject to the following additional provision;                applies to the extent permitted by law; and

   This insurance applies only with respect to the following           2. If coverage provided to the additional insured is
                                                                          required by a contract or agreement, the insurance
   hazards for which the state or governmental agency or
                                                                           afforded to such additional insured will not be broader
   subdivision or political subdivision has issued a permit or
   authorization in cormection with premises you own, rent                 than that which you are required by the contract or
   or control and to which this insurance applies:                         agreement to provide for such additional insured.

    1. The existence, maintenance, repair, construction,            B. With respect to the insurance afforded to these additional
       erection or removal of advertising signs, awnings,              insureds, the following is added to Section III - Limits
                                                                       Of Insurance:
       canopies, cellar entrances, coal holes, driveways,
       manholes, marquees, hoist away openings, sidewalk               If coverage provided to the additional insured is required
       vaults, street banners or decorations and similar               by a contract or agreement, the most we will pay on behalf
       exposures; or                                                   of the additional insured is the amount ofinsurance:

   2. The construction, erection or removal of elevators; or            1. Required by the contract or agreement; or
   3. The ownership, maintenance or use of any elevators               2. Available under the applicable Limits of Insurance
      covered by this insurance.                                           shown in the Declarations;
                                                                       whichever is less.

                                                                       This endorsement shall not increase the applicable Limits
                                                                       of Insurance shown in the Declarations.




                                                > Insurance Services Office, Inc., 2012
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 164 of 169




                        EXHIBIT F
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 165 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 166 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 167 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 168 of 169
Case 1:21-cv-00059-MRH Document 1 Filed 07/13/20 Page 169 of 169
